EXECUTION COPY
 

 



 
CREDIT AGREEMENT
 
dated as of

 
April 25, 2011
 
among

 
FLORIDA GAMING CENTERS, INC.,
 
as the Borrower
 
FLORIDA GAMING CORPORATION,
 
as Holdings

 
The Lenders Party Hereto,

 
and

 
ABC FUNDING, LLC,


as Administrative Agent
 

 

  
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
   
ARTICLE I Definitions
1
     
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
24
SECTION 1.03.
Accounting Terms; GAAP
25
SECTION 1.04.
Miami Jai-Alai Facility Generally
25
   
ARTICLE II The Credits
26
     
SECTION 2.01.
Commitments
26
SECTION 2.02.
Loans and Borrowings
26
SECTION 2.03.
Requests for Term Loan Borrowings
26
SECTION 2.04.
Funding of Borrowings
27
SECTION 2.05.
Termination of Commitments
27
SECTION 2.06.
Repayment of Loans; Evidence of Debt.
27
SECTION 2.07.
Amortization of Term Loans
28
SECTION 2.08.
Prepayment of Loans
29
SECTION 2.09.
Fees
31
SECTION 2.10.
Interest
32
SECTION 2.11.
Increased Costs
32
SECTION 2.12.
Break Funding Payments
33
SECTION 2.13.
Taxes
33
SECTION 2.14.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
35
SECTION 2.15.
Mitigation Obligations; Replacement of Lenders
37
SECTION 2.16.
Defaulting Lenders
38
   
ARTICLE III Representations and Warranties
38
     
SECTION 3.01.
Organization; Powers; Key Employees
38
SECTION 3.02.
Authorization; Enforceability
39
SECTION 3.03.
Governmental Approvals; No Conflicts
39
SECTION 3.04.
Financial Condition; No Material Adverse Change
39
SECTION 3.05.
Properties
40
SECTION 3.06.
Litigation, Labor Matters and Environmental Matters
41
SECTION 3.07.
Compliance with Laws and Agreements; No Burdensome Restrictions
42
SECTION 3.08.
Investment Company Status
43
SECTION 3.09.
Taxes
43
SECTION 3.10.
ERISA
44
SECTION 3.11.
Disclosure
44
SECTION 3.12.
No Defaul
44
SECTION 3.13.
Liens
44
SECTION 3.14.
Contingent Obligations
44
SECTION 3.15.
Regulation U
45

  
 
i

--------------------------------------------------------------------------------

 
  
SECTION 3.16.
Solvency
45
SECTION 3.17.
Insurance
45
SECTION 3.18.
Collateral Documents
45
SECTION 3.19.
Permits
46
SECTION 3.20.
Sufficiency of Construction Documents
47
SECTION 3.21.
Survey
47
   
ARTICLE IV Conditions
47
     
SECTION 4.01.
Effective Date
47
SECTION 4.02.
Each Credit Event
51
   
ARTICLE V Affirmative Covenants
52
     
SECTION 5.01.
Financial Statements and Other Information
52
SECTION 5.02.
Notices of Material Events
54
SECTION 5.03.
Existence; Conduct of Business
55
SECTION 5.04.
Payment of Obligations
55
SECTION 5.05.
Maintenance of Properties; Insurance
56
SECTION 5.06.
Books and Records; Inspection Rights
57
SECTION 5.07.
Compliance with Laws
57
SECTION 5.08.
Use of Proceeds
57
SECTION 5.09.
Credit Parties Guaranty
58
SECTION 5.10.
Collateral; Cash Management
58
SECTION 5.11.
Materials
60
SECTION 5.12.
Maintenance of Construction Site
60
SECTION 5.13.
Mechanic’s Liens and Other Encumbrances
60
SECTION 5.14.
Construction of the Miami Jai-Alai Facility
60
SECTION 5.15.
Maintenance of Gaming
62
SECTION 5.16.
Completion Reserve Account and Warrants
62
SECTION 5.17.
Repayment of Certain Indebtedness
62
   
ARTICLE VI Negative Covenants
62
     
SECTION 6.01.
Indebtedness
62
SECTION 6.02.
Liens
65
SECTION 6.03.
Fundamental Changes
65
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
66
SECTION 6.05.
Swap Agreements
66
SECTION 6.06.
Restricted Payments
66
SECTION 6.07.
Transactions with Affiliates
67
SECTION 6.08.
Restrictive Agreements
68
SECTION 6.09.
Changes in Fiscal Year
69
SECTION 6.10.
Asset Sales
69
SECTION 6.11.
Sale and Leaseback Transactions
69
SECTION 6.12.
Total Leverage Ratio
70
SECTION 6.13.
Minimum Consolidated EBITDAM
71

 
 
ii

--------------------------------------------------------------------------------

 
  
SECTION 6.14.
Fixed Charge Coverage Ratio
74
SECTION 6.15.
Capital Expenditures; Pre-Opening Expenses
76
SECTION 6.16.
Conduct of Business
76
SECTION 6.17.
Limitation on Construction Document Modifications or Terminations
76
SECTION 6.18.
Limitation on Zoning and Contract Changes and Compliance
76
SECTION 6.19.
Limitation of Miami Jai-Alai Facility, Ft. Pierce Property and Other Real Estate
Development
77
SECTION 6.20.
Governmental Authority Action
77
   
ARTICLE VII Events of Default and Remedies
77
     
SECTION 7.01.
Events of Default
77
SECTION 7.02.
Right to Complete Construction
82
SECTION 7.03.
Curing Certain Events of Default
82
   
ARTICLE VIII The Administrative Agent
83
   
ARTICLE IX Miscellaneous
86
     
SECTION 9.01.
Notices
86
SECTION 9.02.
Waivers; Amendments
87
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
88
SECTION 9.04.
Successors and Assigns
90
SECTION 9.05.
Survival
93
SECTION 9.06.
Counterparts; Integration; Effectiveness
93
SECTION 9.07.
Severability
94
SECTION 9.08.
Right of Setoff
94
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
94
SECTION 9.10.
WAIVER OF JURY TRIAL
95
SECTION 9.11.
Headings
95
SECTION 9.12.
Confidentiality
95
SECTION 9.13.
USA PATRIOT Act.
97
SECTION 9.14.
Subordination of Intercompany Indebtedness
97
SECTION 9.15.
Interest Rate Limitation
98
SECTION 9.16.
Interest Reserve Account
98
SECTION 9.17.
Post Closing Requirements
98
     
ARTICLE X GAMING
101
     
SECTION 10.01.
Restrictions Under Gaming Laws and Liquor Laws
101

 
 
iii

--------------------------------------------------------------------------------

 
  
SCHEDULES:
         
Schedule 1.01
—
Permitted Corporate Expenses
Schedule 2.01(a)
—
Commitments
     
Schedule 2.01(b)
—
Main Cash Account Requirements
Schedule 3.01
—
Subsidiaries
Schedule 3.05
—
Owned and Leased Properties
Schedule 3.06
—
Disclosed Matters
Schedule 3.07
—
Compliance with Laws and Agreements; No Burdensome Restrictions
Schedule 3.17
—
Insurance
Schedule 4.01(n)
—
Indebtedness to be Repaid on the Effective Date
Schedule 4.01(x)
—
Modified Indebtedness
Schedule 5.01(a)
—
Acceptable Accountants
Schedule 5.05
—
Post-Opening Date Insurance
Schedule 5.08(a)
—
Sources and Uses
Schedule 5.08(b)
—
Indebtedness to be Repaid Upon Receipt of Slot Licenses
Schedule 6.01
—
Existing Indebtedness
Schedule 6.02
—
Permitted Liens
Schedule 6.08
—
Existing Restrictions
Schedule 6.15
—
Pre-Opening Expenses
     
EXHIBITS:
         
Exhibit A
—
Form of Assignment and Assumption
Exhibit B-1
—
Form of Opinion of Frost Brown Todd LLC, Holdings’ and Borrower’s External
Counsel
Exhibit B-2
—
Form of Opinion of Infante, Zumpano, Hudson & Miloch, LLC, Holdings’ and
Borrower’s Florida Counsel
Exhibit B-3
—
Form of Opinion of Gunster, Yoakley & Stewart, P.A., Holdings’ and Borrower’s
Gaming Counsel
Exhibit C
—
Form of Compliance Certificate
Exhibit D
—
List of Closing Documents
Exhibit E
—
Disbursement Agreement
Exhibit F
—
Pledge and Security Agreement
Exhibit G
—
Credit Party Guaranty
Exhibit H
—
Freedom Pledge Agreement
Exhibit I
—
Management Agreement
Exhibit J
—
Form of Freedom Financial Note
Exhibit K
—
Form of Freedom Consulting Agreement

  
 
iv

--------------------------------------------------------------------------------

 
  
CREDIT AGREEMENT (this “Agreement”), dated as of April 25, 2011, among FLORIDA
GAMING CENTERS, INC., FLORIDA GAMING CORPORATION, the LENDERS party hereto, and
ABC FUNDING, LLC, as Administrative Agent.
 
ARTICLE I
 
Definitions
 
SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Administrative Agent” means ABC Funding, LLC, in its capacity as administrative
agent for the Lenders hereunder, and shall include any successor administrative
agent appointed pursuant to Article VIII.
 
“Administrative Agent Fee Letter” means the Fee Letter, dated as of April 25,
2011, by and among Holdings, the Borrower and the Administrative Agent, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Term Loan Commitment” means the aggregate of the Term Loan
Commitments of all the Lenders, as may be reduced from time to time pursuant to
the terms of this Agreement.  The Aggregate Term Loan Commitment is Eighty Seven
Million and 00/100 Dollars ($87,000,000).
 
“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of its Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all of the Term Loan Lenders; provided,
that Defaulting Lenders shall be excluded from determinations of the Applicable
Percentage.
 
“Applicable Rate” means (x) 15.75% per annum prior to the occurrence of the
Hialeah Park Slots Event and (y) 16.50% per annum on and after the date on which
the Hialeah Park Slots Event occurs.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A hereto or any other form approved by the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Florida Gaming Centers, Inc., a Florida corporation.
 
“Borrower Warrant Agreement” means the Warrant Agreement dated as of April 25,
2011 among the Borrower, Holdings, as guarantor, and the holders named therein,
pursuant to which the Borrower has agreed to issue warrants entitling such
holders to purchase shares of Borrower’s common stock on the terms and
conditions set forth therein.


“Borrowing” means Loans made on the same date.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Boston, Massachusetts are
authorized or required by law to remain closed.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means:
 
 
2

--------------------------------------------------------------------------------

 

(a)           without the prior written consent of the Administrative Agent, W.
Bennett Collett, Sr., W. Bennett Collett, Jr. and Robert L. Hurd shall cease to
own and control all of the issued and outstanding Equity Interests of Freedom
Holding; provided, that Robert L. Hurd may own and control all or any part of
his Equity Interests in Freedom Holding through the Hurd Family Limited
Partnership, a New Jersey limited partnership, so long as Robert L. Hurd owns
and controls all of the Equity Interests in such partnership and is required to
approve all decisions made by such partnership prior to the effectiveness
thereof, including decisions in respect of Freedom Holding;
 
(b)          any Permitted Holder sells, transfers, or assigns any of its Equity
Interests in Holdings on or after the Effective Date (other than sales,
transfers and assignments between Permitted Holders);
 
(c)           the Permitted Holders collectively cease to own or control at
least the Required Equity Amount of the issued and outstanding Equity Interests
of Holdings;
 
(d)          any Person other than a Permitted Holder owns more than 5% of the
issued and outstanding Equity Interests of Holdings;
 
(e)           Holdings shall cease to own and control all of the Equity
Interests of the Borrower; or
 
(f)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of Holdings or the Borrower by Persons who were neither
(i) nominated by the board of directors nor (ii) appointed by directors so
nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary,  the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means all property and interests in property now owned or hereafter
acquired by any Credit Party in or upon which a security interest or Lien or
mortgage is from time to time granted to the Administrative Agent, for the
benefit of the Holders of Obligations, whether under the Pledge and Security
Agreement, under any of the other Collateral Documents or under any of the other
Loan Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement pursuant to which the Administrative Agent is
granted a security interest in Collateral, including, without limitation, the
Pledge and Security Agreement, the Freedom Pledge Agreement, the Credit Party
Guaranty, the Mortgages, and all other security agreements, loan agreements,
notes, guarantees, subordination agreements, pledges, account control
agreements, powers of attorney, consents, assignments, contracts, fee letters,
notices, leases, financing statements and all other written matter whether
heretofore, now, or hereafter executed by or on behalf of Holdings, the
Borrower, any of their Subsidiaries or any Credit Party and delivered to the
Administrative Agent or any of the Lenders, together with all agreements and
documents referred to therein or contemplated thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
“Commitment” means a Term Loan Commitment.
 
“Company Accounts” has the meaning set forth in the Disbursement Agreement.
 
“Completion Reserve Account” has the meaning set forth in the Disbursement
Agreement.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Consolidated EBITDAM” means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for income and franchise taxes paid or accrued
(with no addback for any gaming or gambling taxes, whether state, municipal or
otherwise), (iii) depreciation, (iv) amortization, (v) extraordinary losses
incurred other than in the ordinary course of business, (vi) Management Fees,
and (vii) no more than $1,000,000 in the aggregate of Pre-Opening Expenses,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period in accordance with GAAP.
 
“Consolidated Total Indebtedness” means at any time the aggregate Indebtedness
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time.
 
“Construction Agreement” means that certain standard form guaranteed maximum
price construction contract on Form AIA Document A141-2004 together with Exhibit
A, Exhibit B, and Exhibit C, dated as of April 6, 2011, entered into by and
between Contractor and Borrower setting forth the agreements between the parties
thereto with respect to the construction and development of the Miami Jai-Alai
Facility, as the same has been amended and as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Construction Budget” means the budget attached to the Disbursement Agreement as
Exhibit H thereto detailing the costs and expenditures for the construction and
development of the Miami Jai-Alai Facility, as the same may be updated and
modified from time to time in accordance with the terms of the Disbursement
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
“Construction Documents” means the Construction Agreements and all subcontracts
to which the Contractor is a party (existing and to be let), and all other
contracts, certificates and other documents related thereto or to the
construction and/or development of the Miami Jai-Alai Facility, including,
without limitation, the Design Documents.
 
“Construction Funds Account” has the meaning set forth in the Disbursement
Agreement.
 
“Construction Inspector” means Merritt & Harris, Inc. or such other construction
inspector or construction consultant of recognized national standing appointed
by the Administrative Agent.
 
“Construction Plans” means collectively, the Plans and Specifications, the
Construction Budget and the Construction Timeline.
 
“Construction Timeline” means the timeline (reported in monthly increments)
attached to the Disbursement Agreement as Exhibit I thereto setting forth in
detail a schedule for the construction and development of the Miami Jai-Alai
Facility and including monthly construction milestones with respect thereto.
 
“Contingency Reserve Account” has the meaning set forth in the Disbursement
Agreement.
 
“Contractor” means Florida Lemark Corp., or any other contractor hired by the
Borrower with the prior approval of the Administrative Agent.
 
“Contractor Debt” means Indebtedness in respect of the Contractor-Related
Property, including, if applicable, the construction of a parking garage
thereon, and in respect of all other amounts owing from time to time by the
Borrower or its Affiliates to the Contractor.
 
“Contractor Debt Documents” means the agreements, documents and instruments
evidencing the Contractor Debt, as each may be amended, restated, supplemented
or otherwise modified from time to time.
 
“Contractor-Related Property” means that parcel of real property disclosed to
the Administrative Agent prior to the Effective Date, which parcel may be use to
construct a parking garage for use by the Miami Jai-Alai Facility.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means Freedom Holding, Holdings, the Borrower, Florida Trust, and
each Subsidiary required to become a Credit Party pursuant to Sections 5.09 and
5.10.  As of the Effective Date, the Credit Parties are Freedom Holding,
Holdings, the Borrower (which is a wholly-owned Subsidiary of Holdings), Tara
Club Estates, Inc. (which is a wholly-owned Subsidiary of Holdings) and the
Florida Trust.
 
 
5

--------------------------------------------------------------------------------

 
 
“Credit Party Guaranty” means the Credit Party Guaranty (the form of which is
attached hereto as Exhibit G), dated as of April 25, 2011, by and among Freedom
Holding, Holdings, certain of their Subsidiaries, the Florida Trust and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Dade County Debt” means Indebtedness owing by the Borrower to Miami-Dade County
in an aggregate principal amount not in excess of (x) $14,900,000 plus (y)
increases thereto resulting from paid-in-kind interest plus (z) no more than
$570,000 in the aggregate, which amount under this clause (z) shall only be
permitted if arising out of remediation costs in respect of the Parking Lot
Property; provided, that the aggregate amount of Indebtedness owing by the
Borrower in respect of the Dade County Debt shall not exceed $16,000,000.
 
“Dade County Debt Documents” means the principal agreements, documents and
instruments evidencing (x) the agreement between Miami-Dade County and the
Borrower to purchase the Parking Lot Property, and (y) the Dade County Debt, in
each case as the same may be amended, restated, supplemented or otherwise
modified from time to time.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, or (ii) pay over to any Lender Party any other amount required to
be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Lender Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Lender Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund Loans under this Agreement, provided that such Lender shall cease to be
a Defaulting Lender pursuant to this clause (c) upon such Lender Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has become the subject of a Bankruptcy Event.
 
“Design Documents” means those contracts between the Borrower and the design
professionals and architects party thereto, which relate to the Miami Jai-Alai
Facility’s construction and expansion projects.
 
 
6

--------------------------------------------------------------------------------

 
 
“Development Agreements” means the Development Agreement between the City of
Miami, Florida, and the Borrower, dated as of May 26, 2008, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
“Disbursement Agent” means the Escrowee (as defined in the Disbursement
Agreement).
 
“Disbursement Agreement” means the Disbursement Agreement dated as of April 25,
2011 (the form of which is attached hereto as Exhibit E), by and between the
Borrower and the Administrative Agent (and as guaranteed by Holdings and
acknowledged by certain other parties thereto), as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Dollars,” “dollars,” or “$” refers to lawful money of the United States of
America.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“EBITDAM Adjustment Condition” means, as demonstrated by the Borrower to the
Administrative Agent’s satisfaction on the first day of each of the following
twelve-month periods, that Consolidated EBITDAM for the applicable twelve-month
period (with the first such period beginning six months after the Opening Date
and ending twelve months thereafter, and with each period thereafter running for
a subsequent twelve months)) equals or exceeds the following amounts for such
periods (with the understanding that this condition shall not have been
satisfied if Consolidated EBITDAM for the applicable twelve-month period is less
than the following amounts):
 
Calculation Period (as tested on the first day of such period)
 
Consolidated EBITDAM
 
First Twelve-Month Period
  $ 29,339,000  
Second Twelve-Month Period
  $ 33,000,000  
Third Twelve-Month Period
  $ 34,939,000  
Fourth Twelve-Month Period
  $ 36,065,000  
Fifth Twelve-Month Period
  $ 36,801,000  

 
7

--------------------------------------------------------------------------------

 

“ECF Percentage” means, as tested for the fiscal year giving rise to the
applicable Required Excess Cash Flow Prepayment, (x) 75% if the Total Leverage
Ratio was greater than or equal to 2.00 to 1.00 for such fiscal year, and (y)
50% if the Total Leverage Ratio was less than 2.00 to 1.00 for such fiscal year.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings, the Borrower or any Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings or the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Holdings or the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Holdings or the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by Holdings or the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Holdings
or the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or the Borrower or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
 
 
8

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Event of Eminent Domain” with respect to any real property, (i) any compulsory
transfer or taking by condemnation, seizure, eminent domain or exercise of a
similar power, or transfer under threat of such compulsory transfer or taking or
confiscation of such real property or the requisition of the use of such real
property, by any agency, department, authority, commission, board,
instrumentality or political subdivision of any state, the United States or
another Governmental Authority having jurisdiction or (ii) any settlement in
lieu of clause (i) above.
 
“Excess Cash Flow” means, for any fiscal year, (a) Consolidated EBITDAM for such
fiscal year minus (b) the aggregate amount of Taxes paid in cash by the Borrower
and its Subsidiaries during such fiscal year minus (c) the aggregate amount of
all interest paid in cash in respect of Indebtedness by the Borrower and its
Subsidiaries during such fiscal year minus (d) the aggregate amount of all cash
payments of the principal portion of Indebtedness during such fiscal year minus
(e) increases in working capital (or plus decreases in working capital, as the
case may be) minus (f) Restricted Payments made in respect of Permitted
Corporate Expenses so long as the aggregate thereof for the applicable fiscal
year does not exceed the Permitted Corporate Expenses Cap and the corresponding
dividends were permitted when paid minus (g) Management Fees paid in cash during
the applicable fiscal year to the extent permitted to be paid during such fiscal
year.
 
“Excluded Asset” means any Gaming License or Liquor License or permit from any
Gaming Authority or Liquor Authority, or any other license, permit or approval,
or any other right or interest in or to any of the foregoing or any other
property of Holdings, the Borrower or any Affiliate thereof, to the extent that
the granting of a Lien upon such property is prohibited by, or would result in a
breach or violation of, any Gaming Law or any Liquor Law.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income  by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.16), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.13(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.13(a), and (d) any withholding taxes
imposed pursuant to Sections 1471 through 1474 of the Code.
 
 
9

--------------------------------------------------------------------------------

 
 
“Farmers Bank Cure Period” means, with respect to any Event of Default under
Section 7.01(f) or (g) in connection with the Indebtedness in an aggregate
principal amount up to $1,300,000 owing by Freedom Holding to The Farmers Bank,
a period not in excess of 60 days (beginning on the date the applicable Event of
Default occurs), during which period Freedom Holding shall either fully repay
and terminate such Indebtedness or shall amend and modify the terms of such
Indebtedness in a manner acceptable to the Administrative Agent. Failure to
fully repay such Indebtedness or consummate such approved amendments or
modifications by the end of such 60 day period shall result in an Event of
Default as of the last day of such period.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“FH Note” means the promissory note, dated as of November 1, 2008, as
re-evidenced by the promissory notes dated May 1, 2009, September 1, 2009 and
September 1, 2010, made by the Borrower in favor of Freedom Holding, as the
foregoing have been modified and assigned to Holdings pursuant to the
Modification, Assignment and Assumption Agreement dated as of April 25, 2011 by
and among the Borrower, Freedom Holding and Holdings, as each of the foregoing
have been and/or may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Financial Officer” means the chief operating officer of Holdings or the
Borrower, as applicable.
 
“First PCE Dividend Amount” means, for the first fiscal quarter that the
Borrower is required to comply with the financial covenants set forth in
Sections 6.12 through 6.15, an amount equal to the excess of (x) the aggregate
amount of dividends that may be paid in respect of Permitted Corporate Expenses
during such quarter (including, without limitation, after giving effect to all
financial covenant compliance requirements and dollar caps for such quarter and
year) over (y) the aggregate amount of $65,000 monthly payments that were made
in accordance with Section 6.06(d) during such quarter.
 
“Fixed Charge Coverage Ratio” has the meaning set forth in Section 6.14.
 
“Florida Gaming Board” means the Division of Pari-mutuel Wagering of the
Department of Business and Professional Regulation of the State of Florida,
together with any other state or local body with oversight of gaming or gambling
in the State of Florida.
 
 
10

--------------------------------------------------------------------------------

 
 
“Florida Trust” means that certain Land Trust Agreement, known as Trust Number
5003471, dated January 3, 1979 between the Borrower, as the owner of the
beneficial interest under the Florida Trust and the Florida Trustee.
 
“Florida Trustee” means City National Bank of Florida, as trustee under the
Florida Trust.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Freedom Consulting Agreement” means the Consulting Agreement, dated as of April
25, 2011 (the form of which is attached hereto as Exhibit K), by and between
Freedom Financial and Holdings, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Freedom Financial” means Freedom Financial Corp., an Indiana corporation.
 
“Freedom Financial Note” means the promissory note, dated as of April 25, 2011
(the form of which is attached hereto as Exhibit J), made by Holdings in favor
of Freedom Financial, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
 
“Freedom Holding” means Freedom Holding, Inc., a Delaware corporation.
 
“Freedom Pledge Agreement” means that certain Pledge Agreement (the form of
which is attached hereto as Exhibit H), dated as of April 25, 2011, by and among
W. Bennett Collett, Sr., W. Bennett Collett, Jr., Hurd Family Limited
Partnership and the Administrative Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time, pursuant to which Equity
Interests in Freedom Holding are pledged to the Administrative Agent.
 
“Ft. Pierce Debt” means the Indebtedness owing by the Borrower to Isle of Capri
Casinos, Inc. in an aggregate outstanding amount not in excess of the following
that was first incurred by the Borrower on October 29, 2004 and that was
refinanced by the parties on December 31, 2008: (i) aggregate outstanding
principal of $3,000,000, (ii) aggregate accrued and unpaid interest of
$999,904.11 plus $1,479.45 per day from April 1, 2011 through the date on which
such Indebtedness is fully repaid, and (iii) aggregate other amounts of
$474,661.38.
 
“Ft. Pierce Property” means that certain parcel of real property with a street
address of 1750 S. Kings Highway, Ft. Pierce, Florida 34945.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
 
11

--------------------------------------------------------------------------------

 
 
“Gaming Authority” means, in any jurisdiction in which Freedom Holding,
Holdings, the Borrower or any Affiliate thereof conducts any gambling, gaming or
similar business or activities, any agency, authority, board, bureau,
commission, department, office or instrumentality of any nature whatsoever of
the United States federal government, any foreign government, any applicable
tribal government, any state, province or city or other political subdivision or
otherwise, whether now or hereafter in existence, or any officer or official
thereof, including, without limitation, the Florida Gaming Board, in each case,
with licensing, permit or regulatory authority over gambling or gaming.
 
“Gaming Laws” means, in any jurisdiction in which  Freedom Holding, Holdings,
the Borrower or any Affiliate thereof conducts any gambling, gaming or similar
business or activities, all laws, rules, regulations and orders of all Gaming
Authorities, as in effect from time to time, including without limitation the
policies, interpretations and administration thereof by such Gaming Authorities.
 
“Gaming License” means, in any jurisdiction in which Freedom Holding, Holdings,
the Borrower or any Affiliate thereof conducts any gambling, gaming or similar
business or activities, any license, permit, finding of suitability, consent,
approval or other authorization to conduct gaming activities that is granted or
issued by the applicable Gaming Authorities, including, without limitation,
jai-alai pari-mutuel wagering permits for use at the Miami Jai-Alai Facility and
the Ft. Pierce Property, and a slot machine gaming license for use at the Miami
Jai-Alai Facility.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, including,
without limitation, each applicable Gaming Authority and Liquor Authority.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
 
12

--------------------------------------------------------------------------------

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hialeah Park” means the Hialeah Park Race Track located at 2200 E. 4th Avenue,
Hialeah, Florida 33013, including, without limitation, all gaming and gambling
facilities and racing operations related thereto.
 
“Hialeah Park Slots Event” means that slot machine gaming is offered through at
least 100 slot machines at Hialeah Park.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of Freedom Holding, Holdings, the Borrower and each
Subsidiary of every type and description arising under or in connection with the
Credit Agreement or any other Loan Document, (iii) each Lender and affiliate of
such Lender in respect of Swap Agreements entered into with such Person by
Freedom Holding, Holdings, the Borrower or any Subsidiary, (iv) each indemnified
party under Section 9.03 in respect of the obligations and liabilities of
Holdings or the Borrower or any Affiliate thereof to such Person hereunder and
under the other Loan Documents, and (v) their respective successors and (in the
case of a Lender, permitted) transferees and assigns.
 
“Holdings” means Florida Gaming Corporation, a Delaware corporation.
 
“Holdings Warrant Agreement” means the Warrant Agreement dated as of April 25,
2011 among Holdings and the holders named therein, pursuant to which Holdings
has agreed to issue warrants entitling such holders to purchase shares of
Holdings common stock on the terms and conditions set forth therein.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by preferred stock, bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) all Off-Balance Sheet Liabilities of such Person.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
 
13

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by the Borrower under any Loan Document, other than Excluded Taxes or Other
Taxes.
 
“Initial Permitted Corporate Expenses Cap Amount” means (x) $1,750,000 times (y)
a fraction, the numerator of which is 365 minus the number of days that occur
during the period beginning (and including) on January 1, 2011 and ending (and
including) on the Opening Date, and the denominator of which is 365.
 
“Insolvency Event” has the meaning assigned to such term in Section 9.14.
 
“Intercompany Indebtedness” has the meaning assigned to such term in Section
9.14.
 
“Interest Payment Date” means the last day of each calendar month.
 
“Interest Reserve Account” has the meaning set forth in the Disbursement
Agreement.
 
“Key Employees” means all members of executive management of Holdings, the
Borrower and each other person materially involved in the day-to-day operations
and activities of any of Holdings’ or the Borrower’s gambling or gaming
operations, including, without limitation, W. Bennett Collett, Sr., W. Bennett
Collett, Jr., Dan Licciardi, and Kim Tharp.
 
“Lender Party” means the Administrative Agent or any Lender.
 
“Lenders” means the Persons listed on Schedule 2.01(a) and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
 
“Liquor Authorities” means, in any jurisdiction in which Freedom Holding,
Holdings, the Borrower or any Affiliate thereof sells and distributes liquor,
the applicable alcoholic beverage commission or other Governmental Authority,
including, without limitation, the Division of Alcoholic Beverages and Tobacco
of the State of Florida, in each case,   responsible for interpreting,
administering and enforcing the Liquor Laws.
 
 
14

--------------------------------------------------------------------------------

 

“Liquor Laws” means the laws, rules, regulations and orders applicable to or
involving the sale or distribution of liquor by Freedom Holding, Holdings, the
Borrower or any Affiliate thereof in any jurisdiction, as in effect from time to
time, including the policies, interpretations and administration thereof by the
applicable Liquor Authorities.
 
“Liquor License” means, in any jurisdiction in which Freedom Holding, Holdings,
the Borrower or any Affiliate thereof sells or distributes liquor, any license,
permit or other authorization to sell or distribute liquor that is granted or
issued by the applicable Liquor Authorities.
 
“Loan Documents” means this Agreement, any promissory notes executed and
delivered pursuant to Section 2.06(e), the Collateral Documents, the
Disbursement Agreement, the Warrant Agreements and warrants to be issued
pursuant thereto, the other “Financing Agreements” (as defined in the
Disbursement Agreement) and any and all other instruments and documents executed
and delivered in connection with any of the foregoing.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Main Cash Account” means the Borrower’s deposit account maintained with Wells
Fargo Bank, National Association as disclosed by the Borrower to the
Administrative Agent prior to the Effective Date.
 
“Management Agreement” means the Management Agreement, dated as of April 25,
2011 (the form of which is attached hereto as Exhibit I), by and among Miami
Casino Management, LLC and Borrower, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Management Fees” means all management fees and all other amounts payable to
Miami Casino Management, LLC or any other Person pursuant to and in accordance
with the terms of the Management Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, performance, prospects or condition (financial or otherwise)
of Holdings and the Subsidiaries (including the Borrower) taken as a whole, (b)
the ability of Holdings or the Borrower to perform any of its obligations under
this Agreement or (c) the validity or enforceability of this Agreement or the
rights of or benefits available to the Administrative Agent and the Lenders
under this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, no change in GAAP shall be deemed to constitute a Material Adverse
Effect.
 
“Material Indebtedness” means the Dade County Debt (if any), the Contractor
Debt, and Indebtedness (other than the Loans) of any one or more of Freedom
Holding, Holdings and its Subsidiaries (including the Borrower) in an aggregate
principal amount exceeding $250,000.
 
“Maturity Date” means April 25, 2016.
 
 
15

--------------------------------------------------------------------------------

 

“Miami Jai-Alai Facility” means (i) the real property described as such in
Schedule 3.05 hereto, (ii) the gaming establishment, improvements, and other
property and assets directly related or ancillary thereto or used in connection
therewith, including, without limitation, the slot machine gaming facilities
being constructed, any building, restaurant, hotel, theater, parking facilities,
retail shops, land, golf courses, and other recreation and entertainment
facilities, and equipment, and (iii) all other property related thereto to the
extent required under applicable Gaming Laws or Liquor Laws to be registered
with, or approved by, or not disapproved by, all applicable Gaming Authorities
or Liquor Authorities, as the case may be.
 
“Miami Jai-Alai Facility Costs” has the meaning set forth in the Disbursement
Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgages” means the agreements, documents and instruments, all in form and
substance reasonably acceptable to the Administrative Agent, pursuant to which a
Credit Party grants the Administrative Agent, on behalf of the Lenders, a Lien
on its real property, including without limitation, the following real
properties: the Ft. Pierce Property, the Contractor-Related Property, the
Parking Lot Property and the Miami Jai-Alai Facility.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by Freedom Holding, Holdings and the
Subsidiaries and other Credit Parties (including the Borrower) to third parties
(other than fees and expenses paid to Affiliates at prices or on terms and
conditions less favorable to Freedom Holding, Holdings or any such Subsidiary or
Credit Party (including the Borrower) than could be obtained on an arm’s-length
basis from unrelated third parties) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by Freedom Holding,
Holdings, the Borrower and the Subsidiaries and other Credit Parties as a result
of such event to repay Indebtedness (other than Loans) secured by such asset,
and (iii) the amount of all taxes paid (or reasonably estimated to be payable)
by Freedom Holding, Holdings, the Borrower and the Subsidiaries and other Credit
Parties, and the amount of any reserves established by Freedom Holding,
Holdings, the Borrower and the Subsidiaries and other Credit Parties to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by the chief financial officer of Holdings or the Borrower); provided that “Net
Proceeds” shall include on a dollar-for-dollar basis all amounts remaining in
such reserve after such liability shall have been satisfied in full or
terminated.
 
 
16

--------------------------------------------------------------------------------

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by Holdings, the Borrower, any Subsidiary or any
Credit Party to the Administrative Agent, any Lender, any Affiliate of the
Administrative Agent, or any Lender, or any indemnified Person hereunder, of any
kind or nature, present or future, arising under this Agreement, any Collateral
Document, any Swap Agreement (to the extent such Swap Agreement is with a Lender
or its Affiliate) or any other Loan Document, whether or not evidenced by any
note, guaranty or other instrument, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired.  The term includes, without
limitation, all interest, charges, expenses, fees, reasonable attorneys’ fees
and disbursements, reasonable paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to Holdings, the Borrower, any Subsidiary
or any Credit Party under this Agreement or any other Loan Document.
 
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any Subsidiary thereof with respect to
receivables sold by such Person or such Subsidiary, (b) any liability under any
sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person or any Subsidiary thereof, (c) any
liability of such Person or any Subsidiary thereof under any financing lease,
so-called “synthetic” lease or “tax ownership operating lease” transaction, (d)
any obligation under a receivables purchase facility or other similar asset
securitization transaction that would be characterized as principal if such
facility were structured as a secured lending transaction rather than a
purchase, or (e) any obligation of such Person or any Subsidiary thereof arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which, in the case of the foregoing clauses,
does not constitute a liability on the consolidated balance sheet of such Person
or any Subsidiary thereof.
 
“Opening Date” means the earlier to occur of (x) the date on which the Borrower
has received all necessary approvals, permits and licenses to open and operate
slot machine gaming at the Miami Jai-Alai Facility, and the Miami Jai-Alai
Facility is first opened to the public for slot machine gaming purposes, and (y)
each of the Disbursement Agent and the Construction Inspector countersigns the
Borrower’s Opening Date Certificate (under and as defined in the Disbursement
Agreement) acknowledging the foregoing and that the Opening Conditions (under
and as defined in the Disbursement Agreement) have been satisfied; provided,
that if the Opening Date has not occurred within nine months after the Effective
Date, the Administrative Agent, in its sole discretion, may declare that the
Opening Date has occurred at any time after the nine-month anniversary of the
Effective Date.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Owner Representative” means LPCiminelli, Inc. or such other Person that is
approved by the Administrative Agent in its sole discretion.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
 
17

--------------------------------------------------------------------------------

 
 
“Parking Lot Property” means that parcel of real property disclosed to the
Administrative Agent prior to the Effective Date, which parcel is to be
converted into a parking lot for use by the Miami Jai-Alai Facility.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted CapEx Amount” means (i) for the period beginning on the Opening Date
and ending December 31, 2011, an amount equal to $750,000 times a fraction, the
numerator of which is 365 minus the number of days that occur during the period
beginning (and including) on January 1, 2011 and ending (and including) on the
Opening Date, and the denominator of which is 365, and (ii) the following
amounts for the following fiscal years:
 
Fiscal Year
 
Maximum Aggregate Permitted Capital
Expenditures
 
2012
  $ 750,000  
2013
  $ 1,000,000  
2014
  $ 1,500,000  
2015
  $ 2,000,000  
2016
  $ 2,000,000  



 
“Permitted Corporate Expenses” means those categories of overhead, professional
fees, directors fees and expenses, and similar expenses set forth in Schedule
1.01 (including, without limitation, payments under the Freedom Consulting
Agreement) that are payable by Holdings in the ordinary course of business, that
are consistent with past practices, and that are payable in good faith without
any intent to evade or avoid any covenant, restriction or prohibition set forth
in any Loan Document.  Notwithstanding the foregoing or anything to the contrary
set forth herein, no payment in respect of the FH Note or the Freedom Financial
Note shall constitute a Permitted Corporate Expense.
 
“Permitted Corporate Expenses Cap” means the Initial Permitted Corporate
Expenses Cap Amount for 2011, $1,837,500 for 2012, $1,929,375 for 2013,
$2,025,843 for 2014, $2,127,135 for 2015, and $2,233,491 for 2016; provided,
that (i) if the EBITDAM Adjustment Condition has been satisfied during any such
fiscal year, then the Permitted Corporate Expenses Cap for such fiscal year
shall be increased by $250,000; (ii) only one such increase shall occur (if such
increase occurs at all) during any fiscal year; (iii) no portion of the
Permitted Corporate Expenses Cap that goes unused in any fiscal year shall be
available in any other fiscal year; and (iv) no more than 25% of any year’s
Permitted Corporate Expenses Cap amount shall be available or otherwise
distributed in any quarter occurring during such year.
 
 
18

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means:
 
(a)           Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
 
(b)           with respect to the Ft. Pierce Property, carriers’,
warehousemen’s, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or are being contested in compliance with
Section 5.04; provided, that no mechanic’s Liens or Liens in favor of the
Contractor or any Subcontractor shall be permitted hereunder;
 
(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(e)           with respect to the Ft. Pierce Property, judgment liens in respect
of judgments that do not constitute an Event of Default under clause (k) of
Section 7.01;
 
(f)           the encumbrances listed on Schedule 6.02; and
 
(g)           Liens in favor of the Administrative Agent for the benefit of the
Holders of Obligations;
 
provided that, except as set forth in clause (g) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.
 
“Permitted Freedom Consulting Payment Cap” means $300,000 per fiscal year;
provided, that (i) if the EBITDAM Adjustment Condition has been satisfied during
such fiscal year, then the Permitted Freedom Consulting Payment Cap for such
fiscal year shall equal $450,000; (ii) only one such increase shall occur (if
such increase occurs at all) during any fiscal year; (iii) no portion of the
Permitted Freedom Consulting Payment Cap that goes unused in any fiscal year
shall be available in any other fiscal year; and (iv) no more than 25% of any
year’s Permitted Freedom Consulting Payment Cap amount shall be available or
otherwise distributed in any quarter occurring during such year.
 
“Permitted Holders” means each of the following and/or any combination thereof;
provided, however, with respect to those Persons identified in the following,
each such Person shall only constitute a Permitted Holder if approved by the
Florida Gaming Board and all other applicable Governmental Authorities
(including all applicable Gaming Authorities) with oversight over Freedom
Holding, Holdings, the Borrower, its Affiliates and/or the Key Employees: (i)
Freedom Holding, (ii) each of W. Bennett Collett, Sr., W. Bennett Collett, Jr.,
and Dorothy Howell; (iii) spouses and descendents of the Persons referenced in
clause (ii); and (iv) any trustee of a trust revocable by any of such Persons
covered in clause (ii) and (iii), and any executor, administrator, guardian,
conservator or personal representative of any such Person.
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
 
(b)           investments in commercial paper maturing within 90 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 from S&P and at least P-2 from Moody’s;
 
(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within one-hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;
 
(d)          money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
 
(e)           in the case of investments of any Foreign Subsidiary or
non-domestic branch of Holdings or the Borrower, securities issued by any
foreign government or any political subdivision of any foreign government or any
public instrumentality thereof having maturities of not more than one year from
the date of acquisition thereof and, at the time of acquisition thereof, having
an investment grade credit rating obtainable from S&P, Moody’s, or other
generally recognized rating agency; and
 
(f)           in the case of investments by any Foreign Subsidiary or
non-domestic branch of Holdings or the Borrower, investments in time deposits
maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with any highly capitalized commercial bank which is
located in the jurisdiction where such non-domestic branch of Freedom Holding,
Holdings or the Borrower or such Foreign Subsidiary is located and which bank
has an investment grade credit rating obtainable from S&P, Moody’s or other
generally recognized rating agency.
 
“Permitted Main Cash Account Amount” means (x) as required by the Florida Gaming
Board and applicable Florida laws and regulations, the minimum amount of cash
the Borrower is required to have available to operate gaming activities at the
Miami Jai-Alai Facility and the Ft. Pierce Property, including, without
limitation, “cage cash” and other similar amounts needed to pay successful
wagers, plus (y) $500,000.
 
 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Holdings, the Borrower or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
 
20

--------------------------------------------------------------------------------

 
 
“Plans and Specifications” means the final plans and specifications for the
construction and development of the Miami Jai-Alai Facility, including, without
limitation, the plans and specifications for the construction of all
improvements therein and thereto, which plans and specifications are attached to
the Disbursement Agreement as Exhibit T-1 thereto.
 
“Pledge and Security Agreement” means that certain Pledge and Security Agreement
(the form of which is attached hereto as Exhibit F), dated as of April 25, 2011,
by and among the Credit Parties party thereto and the Administrative Agent for
the benefit of the Holders of Obligations, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Pre-Opening Expenses” means marketing, promotional, training, start-up and
other non-recurring expenses associated with the opening of the Miami Jai-Alai
Facility.
 
“Register” has the meaning set forth in Section 9.04.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Required Equity Amount” means at least 1,325,869 of the issued and outstanding
Equity Interests of Holdings.
 
“Required Excess Cash Flow Prepayment Amount” means, for any date on which a
mandatory prepayment is required to be made under Section 2.08(f), an amount
equal to the ECF Percentage of Excess Cash Flow based upon the information set
forth in the applicable financials and compliance certificate delivered on such
date.
 
“Required Lenders” means, at any time, Lenders having Term Loans and unused
Commitments not otherwise described herein representing more than 50% of the sum
of the outstanding Term Loans and unused Commitments at such time; provided,
that subject to Section 2.16, Defaulting Lenders shall be excluded from
determinations of Required Lenders.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in Holdings, the Borrower or any option, warrant or
other right to acquire any such Equity Interests in Holdings or the Borrower, or
any payment in respect of Indebtedness owing by Holdings, the Borrower or any
Affiliate thereof to any other Affiliate thereof (including, without limitation,
Freedom Holding and Freedom Financial).
 
 
21

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any sale or other transfer of assets or
property by any Person with the intent to lease any such asset or property as
lessee.
 
“Scheduled Multiplier” means (x) prior to the occurrence of the Hialeah Park
Slots Event, 11.50%, and (y) on and after the date on which the Hialeah Park
Slots Event occurs, the following percentages for Term Loan Repayment Dates that
occur during the following twelve-month periods:
 
Year
 
Scheduled Multiplier Percentage
 
First twelve month period following the first Term Loan Repayment Date
    5 %
Second twelve month period following the first Term Loan Payment Date
    7.5 %
Third twelve month period following the first Term Loan Repayment Date
    7.5 %
Fourth twelve month period following the first Term Loan Repayment Date
    7.5 %



 
“Scheduled Term Loan Payment Amount” means (x) the aggregate principal amount of
the Term Loans outstanding on the first day to occur after all of the mandatory
prepayments under Section 2.08 using amounts on deposit in the Interest Reserve
Account, the Construction Funds Account, the Completion Reserve Account and the
Contingency Reserve Account have been made times (y) the Scheduled Multiplier,
with the product of (x) and (y) representing the aggregate amount required to be
paid during each annual period (with the first four quarters in which Term Loan
Repayment Dates occur constituting an annual period, with the next four quarters
constituting an annual period, and continuing thereafter in such four-quarter
increments, through the Maturity Date), and with the amount due on a Term Loan
Repayment Date that falls during an annual period equaling 25% of such annual
amount (by way of example only, if the Scheduled Term Loan Payment Amount for an
annual period was $10,000,000, then the amount payable on each Term Loan
Repayment Date during such annual period would be $2,500,000).
 
“Subcontractor” has the meaning set forth in the Disbursement Agreement.
 
 
22

--------------------------------------------------------------------------------

 
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of Holdings or the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings, the Borrower
or the Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Term Loan” means a Loan made pursuant to Section 2.01.
 
“Term Loan Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Term Loan hereunder on the Effective Date,
expressed as an amount representing the maximum principal amount of the Term
Loan to be made by such Lender hereunder, as such commitment may be (a)
terminated pursuant to Section 2.05 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04.  The
initial amount of each Lender’s Term Loan Commitment is set forth on Schedule
2.01(a), or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Term Loan Commitment, as applicable.
 
“Term Loan Repayment Date” means (x) the last Business Day of the calendar month
to occur six full months after the Opening Date (so that, for example, if the
Opening Date occurred January 15th, the first Term Loan Repayment Date would
occur on the last Business Day of July), and (y) the last Business Day of each
third calendar month to occur thereafter (so that, for example, if the first
Term Loan Repayment Date would occur on the last Business Day of July, then the
next Term Loan Repayment Date would occur on the last Business Day of October).
 
“Total Leverage Ratio” has the meaning assigned to such term in Section 6.12.
 
 
23

--------------------------------------------------------------------------------

 

“Transaction Fee Letter” means the Fee Letter, dated as of April 25, 2011, by
and among Holdings, the Borrower, and the Administrative Agent, on its behalf
and on behalf of the Lenders, as the same may be amended, restated, supplemented
or otherwise modified from time to time with the consent of the parties thereto
and all of the Lenders.
 
“Transactions” means the execution, delivery and performance by Holdings and the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof, and the Borrower’s construction, development,
completion, operation and maintenance of the Miami Jai-Alai Facility.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
minus the amount of such Capital Expenditures financed by purchase money
Indebtedness permitted hereunder and minus the principal portion of Capital
Lease Obligations permitted hereunder made in accordance with the terms of this
Agreement during such period.
 
“Warrant Agreements” means collectively, the Borrower Warrant Agreement and the
Holdings Warrant Agreement.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Working Capital” means, at any date, the excess of current assets of the
Holdings and its Subsidiaries (including the Borrower) on such date over current
liabilities of Holdings and its Subsidiaries (including the Borrower) on such
date, all as determined on a consolidated basis in accordance with GAAP.
 
SECTION 1.02.           Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 1.03.           Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if Holdings or the Borrower notifies the Administrative Agent that
Holdings or the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies Holdings or the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until  such notice shall have been withdrawn or such
provision  amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Holdings or any Subsidiary
(including the Borrower) at “fair value”, as defined therein.
 
SECTION 1.04.           Miami Jai-Alai Facility Generally.  With respect to the
Miami Jai-Ali Facility, all references to the construction or improvement
thereof, and gaming or gambling operation occurring on such premises, shall
include the establishment of slot machine gaming at the site of the Miami
Jai-Alai Facility, including the construction and operation of the facilities
for such slot machine gaming.  The parties hereto acknowledge that a portion of
the Miami Jai-Alai Facility is in existence as of the Effective Date and that
such portion of the Miami Jai-Alai Facility shall continue to operate during the
construction of the slot machine facilities.  For purposes of the Loan
Documents, any reference to slot machines shall include any machine as defined
by subsection (8) of Section 551.102, Florida Statutes.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
The Credits
 
SECTION 2.01.           Commitments.
 
Subject to the terms and conditions set forth herein and in the Disbursement
Agreement, each Lender agrees to make Term Loans to the Borrower on the
Effective Date in an aggregate principal amount for all such Term Loans made by
such Lender equal to its Term Loan Commitment.  Amounts repaid or prepaid in
respect of Term Loans may not be reborrowed.  Proceeds of the Term Loans shall
be used as contemplated by Section 5.08 and shall be deposited into Company
Accounts as follows: (i) a portion thereof shall be deposited into the Interest
Reserve Account in such amount as shall be necessary to satisfy all interest
payments due and payable in respect of such Term Loans through the twelve month
anniversary of the Effective Date (with the assumption that such Term Loans
shall remain outstanding through such date); (ii) to the extent required by the
Disbursement Agreement, a portion shall be deposited into the Contingency
Reserve Account; (iii) a portion of such proceeds shall be deposited into the
Construction Funds Account; (iv) a portion of such proceeds shall be deposited
into the Completion Reserve Account, (v) a portion of such proceeds shall be
deposited into the Main Cash Account, and (vi) a portion of such proceeds shall
be deposited into each of the “Holdback Account” and the “Slot License Account”
(as each is defined in the Disbursement Agreement), with all such deposits being
made in the amounts set forth in the sources and uses attached hereto as
Schedule 5.08(a).  Amounts on deposit in the Main Cash Account shall be used in
accordance with Schedule 2.01(b), and shall not exceed any limits set forth
therein.  All amounts deposited into Company Accounts shall be distributed and
applied as required by the Disbursement Agreement and this Agreement.  Proceeds
of Term Loans deposited into the Contingency Reserve Account shall remain on
deposit in the Contingency Reserve Account until the later of (x) the three
month anniversary of the Opening Date and (y) the date on which the Construction
Inspector pursuant to the terms of the Disbursement Agreement authorizes the
release of such amount to the Borrower; provided, that if the Opening Date has
not occurred within nine months after the Effective Date, the Administrative
Agent, in its sole discretion, may release such funds from the Contingency
Reserve Account.  On the date such funds are released from the Contingency
Reserve Account, such funds shall be applied as a prepayment of the Term Loans
in accordance with Section 2.08 hereof.
 
SECTION 2.02.           Loans and Borrowings.
 
(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereunder.
 
(b)           Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
 
SECTION 2.03.           Requests for Term Loan Borrowings.  To request a Term
Loan Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing.  Each telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower, and
such written Borrowing Request shall also be delivered together with the items,
if any, required under the Disbursement Agreement.  Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing, which shall be
the entirety of the Aggregate Term Loan Commitment;
 
(ii)          the date of such Borrowing, which shall be a Business Day; and
 
(iii)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.
 

 
26

--------------------------------------------------------------------------------

 
 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.           Funding of Borrowings.

 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the account required by the
Disbursement Agreement or as otherwise agreed upon by the Borrower and the
Administrative Agent.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the Applicable Rate.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.
 
SECTION 2.05.           Termination of Commitments.  Unless previously
terminated or fully funded, the Term Loan Commitments shall terminate at 5:00
p.m., New York time, on the Effective Date.  The Borrower shall not be entitled
to terminate any Commitment prior to the Effective Date.  The Borrower may
terminate the Commitments in their entirety on the Effective Date with at least
3 Business Days prior written notice to the Administrative Agent.  Such
termination shall be made concurrently with the full repayment of any
Obligations then outstanding.
 
SECTION 2.06.           Repayment of Loans; Evidence of Debt.

 
(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan as provided in Section 2.07.
 
 
27

--------------------------------------------------------------------------------

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.07.           Amortization of Term Loans.
 
(a)           Subject to adjustment pursuant to paragraph (c) of this Section
and the full repayment thereof on the Maturity Date as described in paragraph
(b) of this Section, the Borrower shall repay Term Loans on each Term Loan
Repayment Date in an amount equal to the Scheduled Term Loan Payment Amount on
each such Term Loan Repayment Date.  No penalty or premium shall be due or
payable on such scheduled payments and such scheduled payments shall be made at
par.  Each such payment shall be applied ratably among the Term Loans based on
the outstanding principal amounts thereof.
 
(b)           To the extent not previously paid, all Term Loans and all accrued
and unpaid interest due thereon shall be due and payable on the Maturity Date.
 
(c)           Unless set forth in Section 2.08, any prepayment of a Term Loan
Borrowing shall be applied to reduce the scheduled repayments of the Term Loan
Borrowings to be made pursuant to this Section in inverse order of maturity.
 
(d)           Each repayment of a Borrowing shall be applied ratably to the
Loans included in the repaid Borrowing.  Repayments of Term Loan Borrowings
shall be accompanied by accrued interest on the amount repaid.
 
(e)           During the continuance of an Event of Default, all amounts
received in respect of outstanding Term Loans and other Obligations shall be
applied in accordance with the priority of payments set forth in Section 7.4 of
the Pledge and Security Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 2.08.           Prepayment of Loans.
 
(a)           Subject to the remainder of this Section 2.08(a), the Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to (i) prior notice in accordance with paragraph
(i) of this Section, (ii) payment of the funding compensation required by
Section 2.12 and (iii) such prepayment being in a minimum amount equal to
$1,000,000 or any integral multiple of $100,000 in excess thereof. A prepayment
of the Obligations in their entirety shall require that notice thereof be
delivered to the Administrative Agent at least 3 Business Days prior to the date
of the requested prepayment.  Such notice shall be irrevocable once
delivered.  Except as otherwise provided in this Agreement, the Borrower shall
not have the right to voluntarily prepay any Term Loan until the occurrence of
the first anniversary of the Effective Date.  Thereafter, the Borrower may
voluntarily prepay the Term Loans so long as the Borrower satisfies the
prepayment requirements set forth in this Section 2.08(a) and as otherwise set
forth in this Agreement, and so long as the Borrower remits the following
prepayment premium to the Administrative Agent for the ratable benefit of
Lenders holding Term Loans:  (i) if such a prepayment is made after the first
anniversary of the Effective Date but prior to the second anniversary thereof,
an amount equal to 3% times the principal amount of such prepayment, (ii) if
such a prepayment is made on or after the second anniversary of the Effective
Date but prior the third anniversary of the Effective Date, an amount equal to
2% times the principal amount of such prepayment, (iii) if such prepayment is
made on or after the third anniversary date but prior to the fourth anniversary
of the Effective Date, an amount equal to 1% times the principal amount of such
prepayment, and (iv) thereafter, no prepayment premium shall be required.  No
such prepayment premium shall be required in connection with a scheduled or
mandatory prepayment of any Term Loan contemplated by Section 2.07 or Section
2.08.  Notwithstanding the foregoing, if amounts remain on deposit in the
Contingency Reserve Account subsequent to the later of (x) three months after
the Opening Date and (y) the date on which the Construction Inspector authorizes
the release of funds from such account, then, on the date such funds are
released from the Contingency Reserve Account, such funds shall be applied as a
prepayment of the Term Loans at par (and no prepayment penalty or premium shall
apply in respect of such application); provided, that if the Opening Date has
not occurred within nine months after the Effective Date, the Administrative
Agent, in its sole discretion, may release such funds from the Contingency
Reserve Account for application as a prepayment hereunder.
 
(b)           If amounts remain on deposit in the Interest Reserve Account on
the six-month anniversary of the Opening Date (with the understanding that if
the Opening Date has not occurred within nine months after the Effective Date,
the Administrative Agent, in its sole discretion, may declare such date to have
occurred subsequent to such nine-month anniversary for purposes hereof), the
Borrower, within five (5) Business Days after such anniversary, shall offer to
prepay (via a notice to the Administrative Agent) the Term Loans with the
balance of the Interest Reserve Account.  The Administrative Agent shall
promptly notify the Lenders of such offer.  Each Lender, within ten (10)
Business Days after delivery of such notice to the Administrative Agent, shall
notify the Administrative Agent whether or not a prepayment of its Loans should
occur (the “Decision Period”).  Lenders that decline such offer shall not
receive a prepayment under this Section 2.08(b).  Failure to notify the
Administrative Agent by the end of the Decision Period shall be deemed a
rejection of such prepayment.  Lenders that agree to receive such prepayment
shall receive such prepayments within two (2) Business Days after the end of the
Decision Period.  Such prepayments shall be applied to the Term Loans of the
accepting Lenders ratably at par based on the outstanding principal amounts of
their Term Loans (and Term Loans of declining Lenders shall not be included in
such determination).  All of the amounts available for prepayment shall be used
to reduce the principal amount of the Loans held by the Lenders accepting a
prepayment hereunder.  If any amounts remain after making the applicable
prepayments, and no Default or Event of Default is then outstanding, such
remaining amounts shall be remitted to the Borrower for use in the ordinary
course of its business.  No prepayment penalty or premium shall apply in respect
of such prepayments.  The foregoing prepayment shall not be deemed to contravene
any ratable sharing or pro rata sharing provisions set forth herein (including,
without limitation, Section 2.14 hereof).
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           In the event and on such occasion Freedom Holding, Holdings, the
Borrower, any Subsidiary or any other Credit Party receives any Net Proceeds
from the sale, transfer, lease or other disposition (including pursuant to a
sale and leaseback transaction, or any sale of all or any part of the Ft. Pierce
Property) of any property or asset of any such Person, other than dispositions
described in clauses (a), (b) and (d) of Section 6.10, the Borrower shall make a
mandatory prepayment of the Term Loans in an aggregate amount equal to 100% of
such Net Proceeds.  Such prepayment shall be applied ratably to the Term Loans
at par without premium or penalty.
 
(d)           In the event and on such occasion that Freedom Holding, Holdings,
the Borrower, any Subsidiary or any Credit Party receives any Net Proceeds from
any casualty or other insured damage to, or any taking under power of eminent
domain or by casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Freedom Holding, Holdings, the Borrower, any Subsidiary, or any Credit
Party, including, without limitation, the Miami Jai-Alai Facility and the Ft.
Pierce Property, within three (3) Business Days after such Person’s receipt of
such Net Proceeds, the Borrower shall make a mandatory prepayment of the Term
Loans in an aggregate amount equal to 100% of such Net Proceeds. Such prepayment
shall be applied ratably to the Term Loans at par without premium or penalty.
 
(e)           With respect to the Construction Funds Account and the Completion
Reserve Account:
 
(i)           If amounts remain on deposit in the Construction Funds Account
subsequent to the later of (x) three months after the Opening Date and (y) the
date on which the Construction Inspector authorizes the release of funds from
such account, then, on the date such funds are released from the Construction
Funds Account, such funds shall be applied as a prepayment of the Term Loans at
par (and no prepayment penalty or premium shall apply in respect of such
application); provided, that if the Opening Date has not occurred within nine
months after the Effective Date, the Administrative Agent, in its sole
discretion, may release such funds from the Construction Funds Account for
application as a prepayment hereunder; and
 
 
30

--------------------------------------------------------------------------------

 

(ii)            Subsequent to the Effective Date and the initial deposit of Loan
proceeds into the Completion Reserve Account, if the Borrower or any Affiliate
thereof deposits at least $3,000,000 into the Completion Reserve Account as
contemplated by the Disbursement Agreement (including, without limitation, as a
result of having not been “In Balance” under and as defined in the Disbursement
Agreement), then the Borrower shall prepay, from funds on deposit in the
Completion Reserve Account, the Term Loans at par, without penalty or premium,
in an amount equal to $3,000,000 on the date on which such deposit is made.  In
addition, if any amounts remain on deposit in the Completion Reserve Account two
months after the occurrence of the Opening Date, such amounts shall be applied
at par, without penalty or premium, as a prepayment of the Term Loans on such
two-month anniversary.
 
(f)           Concurrently with Holdings’ and the Borrower’s delivery of its
financials from time to time under Section 5.01(a), the Borrower shall make a
mandatory prepayment of the Term Loans at par in an aggregate amount equal to
the Required Excess Cash Flow Prepayment Amount for the applicable period, with
the first such payment being required in connection with fiscal year 2011.
 
(g)           Unless otherwise specified in this Agreement, prior to any
optional or mandatory prepayment of Borrowings hereunder, the Borrower shall
select the Borrowing or Borrowings to be prepaid and shall specify such
selection in the notice of such prepayment pursuant to paragraph (h) of this
Section 2.08.
 
(h)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile) of any prepayment hereunder not later than 11:00 a.m.,
New York City time three (3) Business Days before the date of prepayment.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided,
that if a notice of prepayment is given in connection with an anticipated
receipt of Net Proceeds in respect of any event described in clauses (c), (d) or
(e) of this Section 2.08 and such event subsequently fails to occur at the
anticipated time, then such notice of prepayment may be revoked.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.   Each prepayment of a Borrowing shall be
applied to each installment of the Loans in inverse order of
maturity.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.10 and (ii) break funding payments pursuant to
Section 2.12.
 
(i)           During the continuance of an Event of Default, all amounts
received in respect of outstanding Term Loans and other Obligations under this
Section 2.08 shall be applied in accordance with the priority of payments set
forth in Section 7.4 of the Pledge and Security Agreement.
 
SECTION 2.09.           Fees.

 
(a)           Holdings and the Borrower agree, jointly and severally, to pay the
Lenders those fees set forth in the Transaction Fee Letter as and when required
thereunder.
 
(b)           Holdings and the Borrower agree, jointly and severally, to pay the
Administrative Agent those fees set forth in the Administrative Agent Fee Letter
as and when required thereunder.
 
 
31

--------------------------------------------------------------------------------

 
 
(c)           All fees payable hereunder or under any other Loan Document shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent for distribution if and as contemplated by the Transaction Fee Letter or
the Administrative Agent Fee Letter.  Fees paid shall not be refundable under
any circumstances.
 
SECTION 2.10.           Interest.
 
(a)           The Loans shall bear interest at the Applicable Rate.
 
(b)           Notwithstanding the foregoing, if an Event of Default has occurred
and is continuing, all outstanding Obligations shall accrue interest at a rate
per annum equal to 2% plus the Applicable Rate.
 
(c)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (b) of this Section
shall be payable on demand, and (ii) in the event of any repayment or prepayment
of any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.  Interest shall be paid in
cash when due.  The Borrower shall not be entitled to elect when amounts on
deposit in the Interest Reserve Account may be used to pay accrued and unpaid
interest.  The Borrower agrees that it shall always use its or Credit Parties’
cash to make such payments when due, and is not relying on cash or other items
on deposit in the Interest Reserve Account to make such payments when due.  Cash
or other items on deposit in the Interest Reserve Account shall only be used to
pay interest if, in the Administrative Agent’s sole and absolute discretion, no
Credit Party possesses any unencumbered cash to make the required payment, or if
the Administrative Agent elects, in its sole and absolute discretion, to do so
during the continuance of an Event of Default.  No Credit Party shall take any
action in avoidance or hindrance of this provision (including investing cash in
cash equivalents, illiquid assets or otherwise, or causing cash or other items
of payment to be unavailable at the time of payment). Cash or other items of
payment shall only be deemed unavailable hereunder if such cash or other items
of payment are required under applicable law to be retained by such Credit Party
(such as “cage cash”) or if such cash or other items of payment are used in the
ordinary course of business (and not in avoidance or hindrance hereof) for costs
and expenses (such as accounts payable).
 
(d)           All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
SECTION 2.11.           Increased Costs.
 
(a)           If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit, Tax (other than Indemnified Taxes, Other Taxes, or
Excluded Taxes which shall be governed by Section 2.13) or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender, and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Loan or to increase the cost to such
Lender or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
 
(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.12.           Break Funding Payments.  In the event of the failure to
borrow or prepay a Term Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.08 and is revoked in accordance therewith), then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.
 
SECTION 2.13.           Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
 
(i)           the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made,
 
 
33

--------------------------------------------------------------------------------

 
 
(ii)          the Borrower shall make such deductions; and
 
(iii)         the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify the Administrative Agent, and each
Lender within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, or such
Lender on or with respect to any payment by or on account of any obligation of
the Borrower hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.
 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
 
(f)           If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.13, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.13 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
 
34

--------------------------------------------------------------------------------

 
 
(g)           In cases in which the Borrower makes a payment under this
Agreement to a U.S. Person, as defined in Section 7701(a)(30) of the Code, with
knowledge that such U.S. Person is acting as an agent for a foreign person, the
Borrower will not treat such payment as being made to a U.S. Person for purposes
of Treas. Reg. § 1.1441-1(b)(2)(ii) (or successor provision) without the express
written consent of such U.S. Person.
 
(h)           Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 2.13(h) shall be paid within 10
days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.
 
SECTION 2.14.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 
(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, or
fees, or of amounts payable under Section 2.11, 2.12 or 2.13, or otherwise)
prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no time is expressly required, prior to 12:00 noon, New
York City time) on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
main offices at Boston, Massachusetts or as otherwise designated from time to
time by the Administrative Agent, except that payments pursuant to Sections
2.11, 2.12, 2.13 and 9.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder of under any other Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder or under any other Loan Document shall
be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied in accordance with the
priority of payments set forth in Section 7.4 of the Pledge and Security
Agreement.
 
 
35

--------------------------------------------------------------------------------

 
 
(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Term Loans, and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans; provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered,  such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(ii)          the provisions of this paragraph shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Holdings, the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each of Holdings and the Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against Holdings or the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of Holdings or the Borrower in the amount of such
participation.
 
(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(b), 2.14(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
 
36

--------------------------------------------------------------------------------

 
 
SECTION 2.15.           Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.11, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.11 or 2.13, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)           If (i) any Lender requests compensation under Section 2.11, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(iii) any Lender is a Defaulting Lender, or (iv) any Lender refuses to consent
to certain proposed changes, waivers, discharges or terminations with respect to
this Agreement or the other Loan Documents requiring the consent of the Required
Lenders or all Lenders (or all affected Lenders) pursuant to Section 9.02, and
the same have been approved by such Lenders, as applicable (or would have been
approved by such Lenders with the disapproving Lender’s consent), then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
(i)           the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
 
37

--------------------------------------------------------------------------------

 

SECTION 2.16.           Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then,
at the election of the Administrative Agent, the following provisions shall
apply for so long as such Lender is a Defaulting Lender: (i) fees under the
Transaction Fee Letter shall cease to accrue in respect of the Defaulting
Lender’s Term Loans; and (ii) the Term Loans of such Defaulting Lender shall not
be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or, waiver or other modification pursuant to Section 9.02); provided, however,
that no amendment, waiver or modification under Section 9.02(b)(i), (ii), (iii),
(iv), (v) or (vii) directly affecting a Defaulting Lender shall be given effect
with respect to such Defaulting Lender without such Defaulting Lender’s consent.
 
ARTICLE III
 
Representations and Warranties
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
 
SECTION 3.01.           Organization; Powers; Key Employees.  Each of Holdings,
the Borrower and the Subsidiaries and other Credit Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted or proposed to be conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.  Schedule
3.01 hereto identifies each of Freedom Holding, Holdings, the Borrower and each
Subsidiary and other Credit Party, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
owners of Equity Interests in Freedom Holding, Holdings, the Borrower or such
Subsidiary or other Credit Party, and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class
issued and outstanding (including, without limitation, the percentage of
Holdings’ Equity Interests owned by the Permitted Holders); provided, that no
holder of fewer than 5% of the Equity Interests of Holdings that also is not a
Permitted Holder shall be required to be set forth in Schedule 3.01.  All of the
outstanding shares of capital stock and other Equity Interests of Freedom
Holding, Holdings, the Borrower and each of the Subsidiaries and other Credit
Parties are validly issued and outstanding and fully paid and nonassessable, and
all such shares and other Equity Interests indicated on Schedule 3.01 as owned
by the holders of Equity Interests in Freedom Holding, Holdings, the Borrower or
another Subsidiary or Credit Party are owned, beneficially and of record, by
such holders of Equity Interests in Freedom Holding, Holdings, the Borrower or
such Subsidiary or Credit Party free and clear of all Liens (other than Liens
created by the Collateral Documents); provided, that the foregoing Lien
representation shall not apply and is not made with respect to those Persons
that are not Permitted Holders and that hold fewer than 5% of the Equity
Interests of Holdings.  As of the Effective Date, the Key Employees are listed
on Schedule 3.01.  The only directly owned Subsidiary of Freedom Holding is
Holdings.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 3.02.           Authorization; Enforceability.  The Transactions are
within each Credit Party’s corporate or other organizational powers, as
applicable, and have been duly authorized by all necessary corporate or other
organizational action and, if required, stockholder or other equity holder
action, as applicable.  This Agreement, and each of the other Loan Documents,
has been duly executed and delivered by each Credit Party and constitutes a
legal, valid and binding obligation of each such Credit Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
 
SECTION 3.03.           Governmental Approvals; No Conflicts.  The Transactions
 
(a)           do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority (including any Gaming
Authority or Liquor Authority), except such as have been obtained or made and
are in full force and effect,
 
(b)           will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Credit Party or any order of
any Governmental Authority,
 
(c)           will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Credit Party or its assets, or
give rise to a right thereunder to require any payment to be made by such Credit
Party, and
 
(d)          will not result in the creation or imposition of any Lien on any
asset of any Credit Party except Liens created under the Loan Documents.
 
SECTION 3.04.           Financial Condition; No Material Adverse Change.
 
(a)           Holdings and the Borrower have previously furnished to the Lenders
their balance sheets and statements of income, stockholders equity and cash
flows (i) as of and for the fiscal year ended December 31, 2009 and December 31,
2010 on a consolidated basis reported on by King & Company PSC, independent
public accountants, and (ii) for each fiscal month of 2010 and the months of
January and February 2011 on a consolidated and consolidating basis (it being
understood that monthly statements of cash flows are only provided in a
consolidated format for Holdings), each certified by its chief financial
officer.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Holdings and
its consolidated Subsidiaries (including the Borrower) as of such dates and for
such periods in accordance with GAAP.
 
(b)           Except as disclosed in the financial statements referred to above
or the notes thereto and except for the Disclosed Matters, after giving effect
to the Transactions, none of Holdings, the Borrower or any Subsidiary has, as of
the Effective Date, any contingent liabilities that would reasonably be expected
to have a Material Adverse Effect.
 
(c)           Since December 31, 2009, there has been no material adverse change
in the business, assets, operations, performance, prospects or condition
(financial or otherwise) of Holdings and its Subsidiaries (including the
Borrower), taken as a whole.
 
 
39

--------------------------------------------------------------------------------

 
 
SECTION 3.05.           Properties.

(a)           Each of Holdings, the Borrower and the Subsidiaries and Credit
Parties has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
 
(b)          Each of Holdings, the Borrower and the Subsidiaries and Credit
Parties owns, or is licensed to use, all trademarks, tradenames, copyrights,
patents and other intellectual property material to its business, and the use
thereof by the Borrower and the Subsidiaries or any other Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
(c)           Schedule 3.05 sets forth the address of each parcel of real
property that is owned, and each material parcel of property that is leased, by
Holdings, the Borrower or any of the Subsidiaries or Credit Parties.
 
(d)          Each of the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Contractor-Related Property, and the Parking Lot Property (including, without
limitation, the operation and use thereof) complies in all material respects
with all applicable laws and regulations (including, without limitation, Gaming
Laws and Liquor Laws) and with all insurance requirements set forth in this
Agreement and the Disbursement Agreement.
 
(e)           There are no current, pending, or to the knowledge of Holdings or
the Borrower, proposed special or other assessments for public improvements or
otherwise affecting the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Contractor-Related Property or the Parking Lot Property, nor are there any
contemplated improvements to either of the foregoing that may result in such
special or other assessments.  No Events of Eminent Domain have occurred or, to
the knowledge of Holdings or the Borrower, are expected to occur with respect to
the Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property
or the Contractor-Related Property.
 
(f)           Each of the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Parking Lot Property and the Contractor-Related Property is in conformity and
compliance in all material respects with all certificates of occupancy and other
permits, licenses, variances, easements, agreements, restriction, covenants
and/or conditions effecting either such property, including those governing the
construction, occupancy and operation of the Miami Jai-Alai Facility.
 
(g)           There are no outstanding options to purchase or rights of first
refusal or restrictions on transferability (other than restrictions which as a
matter of law are imposed by Gaming Authorities) affecting the Miami Jai-Alai
Facility, the Ft. Pierce Property, the Parking Lot Property or the
Contractor-Related Property.
 
 
40

--------------------------------------------------------------------------------

 

(h)           Each of the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Contractor-Related Property and the Parking Lot Property has adequate rights of
access to public ways. Subject only to payment of fees reflected in the
Construction Budget with respect to the Miami Jai-Alai Facility, all utility and
municipal services required for the construction, occupancy and operation of the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property and
the Contractor-Related Property, as applicable, including, but not limited to,
water, electric, gas, telephone, sewer, sanitary sewer and storm drain
facilities, in each case as necessary to permit such property to be used for its
intended purposes, are (or will be) available for use and tap-on at the
boundaries of the real property, and written permission has been (or will be)
obtained from the applicable utility companies or municipalities to connect (or
maintain existing connections) the Miami Jai-Alai Facility, the Ft. Pierce
Property, the Parking Lot Property and the Contractor-Related Property into each
of said service. All roads necessary for the utilization of each of the Miami
Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property and the
Contractor-Related Property has been completed and dedicated to public use. No
building or structure now or hereafter constituting a portion of the Miami
Jai-Alai Facility, the Ft. Pierce Property, the Contractor-Related Property or
the Parking Lot Property violates (or will violate) any restrictive covenant or
encroaches (or will encroach) on any easement or property of others.  No portion
of the Miami Jai-Alai Facility, the Ft. Pierce Property, the Contractor-Related
Property or the Parking Lot Property has suffered any material damage by fire or
other casualty loss. The storm and sanitary sewage disposal system, water
system, drainage system and all mechanical systems of each of the Miami Jai-Alai
Facility, the Ft. Pierce Property, the Parking Lot Property and the
Contractor-Related Property, when or as already constructed (as applicable),
will comply with all applicable laws, including, without limitation, all
Environmental Laws. The applicable environmental protection agency, pollution
control board and/or other governmental agencies  having jurisdiction of the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property or
the Contractor-Related Property have issued their Permits (as defined in Section
3.19 below), if any, for the construction, tap-on and operation of those
systems. All utility, parking, access (including curb-cuts and highway access),
construction, recreational and other Permits and easements required for the
construction and/or use of the Miami Jai-Alai Facility, the Ft. Pierce Property,
the Parking Lot Property and the Contractor-Related Property have been granted
and issued, or will be granted and issued prior to the time that Borrower causes
or allows any corresponding work to be performed. Neither the Miami Jai-Alai
Facility, the Ft. Pierce Property, the Parking Lot Property nor the
Contractor-Related Property (including all work done to the Miami Jai-Alai
Facility in accordance with the Plans and Specifications), encroaches upon any
building line, set back line, sideyard line, or any recorded or visible easement
(or other easement of which Holdings or the Borrower is aware or has reason to
believe may exist) which exists with respect to the Miami Jai-Alai Facility, the
Ft. Pierce Property, the Parking Lot Property or the Contractor-Related
Property. The Plans and Specifications have been designed using generally
accepted trade practices, are complete in all material respects, including a
provision for all offsite improvements, and containing all other details
requisite for the Miami Jai-Alai Facility which, when built and equipped in
accordance therewith, shall be ready for the intended use thereof.
 
SECTION 3.06.           Litigation, Labor Matters and Environmental Matters.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings or the Borrower, threatened against or affecting, Holdings, the
Borrower or any of its Subsidiaries or the Credit Parties (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve this Agreement or the Transactions.
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           Except for the Disclosed Matters, there are no labor controversies
pending against or, to the knowledge of Holdings or the Borrower, threatened
against or affecting Holdings, the Borrower or any of its Subsidiaries or the
Credit Parties (i) which could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or the Transactions.
 
(c)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, none of Holdings, the Borrower
or any Subsidiary thereof or any other Credit Party:
 
(i)           has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law;
 
(ii)          has become subject to any Environmental Liability;
 
(iii)         has received notice of any claim with respect to any Environmental
Liability; or
 
(iv)         knows of any basis for any Environmental Liability.
 
(d)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
 
SECTION 3.07.           Compliance with Laws and Agreements; No Burdensome
Restrictions.  Except as set forth on Schedule 3.07,
 
(a)           Each of Holdings, the Borrower and its Subsidiaries and the other
Credit Parties is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  None of Holdings, the Borrower
or any Subsidiary or other Credit Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement or instrument to which it is a party, which
default would reasonably be expected to have a Material Adverse Effect, (ii) any
agreement or instrument evidencing or governing Indebtedness or (iii) the
Construction Agreement or any other material Construction Document.
 
(b)           No Default has occurred and is continuing.
 
(c)           None of Holdings, the Borrower or any Subsidiary or other Credit
Party is party or subject to any law, regulation, rule or order, or any
obligation under any agreement or instrument, that has a Material Adverse
Effect.
 
 
42

--------------------------------------------------------------------------------

 

(d)           None of Holdings, the Borrower or any Subsidiary thereof or other
Credit Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any (i) agreement or
instrument to which it is a party, which default would reasonably be expected to
have a Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness.
 
(e)           No event described in Section 7.01 (h) or (i) will terminate,
rescind, nullify or otherwise have any adverse impact upon the Development
Agreements, and such agreements will remain enforceable against the non-Credit
Parties subject thereto, and such Persons shall be required to perform as and
when required thereunder.
 
(f)           None of Holdings, the Borrower or any Subsidiary thereof or other
Credit Party (including any partner, manager, director, officer, agent, employee
or advisor thereof) has directly or indirectly made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services, to obtain favorable treatment in securing business, to pay for
favorable treatment for business secured, to obtain special concessions or for
special concessions already obtained, for or in respect of Holdings, the
Borrower or any Subsidiary thereof or other Credit Party (or any Affiliate
thereof), or in violation of any law, rule or regulations.
 
(g)           None of Holdings, the Borrower or any Subsidiary or other Credit
Party is party or subject to any advisory, brokerage, financial management or
any similar agreement with any Person other than Innovation Capital, LLC (or its
successor), that grants exclusivity, right of first refusal, or any similar
rights to such Person, whether in respect of the Miami Jai-Alai Facility or
otherwise.
 
SECTION 3.08.           Investment Company Status.  None of Holdings, the
Borrower or any Subsidiary thereof or other Credit Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.09.           Taxes.  Each of Holdings, the Borrower and their
Subsidiaries (as well as the other Credit Parties) has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
Holdings, the Borrower or such Subsidiary or other Credit Party, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of Holdings or the Borrower, neither the
Borrower nor any other Credit Party nor any of their Subsidiaries has been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code during the five-year period ending on the Effective Date.
 
 
43

--------------------------------------------------------------------------------

 
 
SECTION 3.10.           ERISA.
 

(a)           No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
has occurred or is reasonably expected to occur, could reasonably be expected to
result in a liability of Holdings, the Borrower and the Subsidiaries (or any
other Credit Party) in an aggregate amount in excess of $250,000.  With respect
to each Plan, Holdings, the Borrower and all ERISA Affiliates have paid all
required minimum contributions and all required installments on or before the
due dates provided in Section 430(j) of the Code and Section 303(j) of
ERISA.  With respect to each Multiemployer Plan, Holdings, the Borrower and all
ERISA Affiliates have satisfied all required contributions and installments on
or before the applicable due dates and have not incurred a complete or partial
withdrawal under Section 4203 or 4205 of ERISA.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $250,000 the fair market value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $250,000 the
fair market value of the assets of all such underfunded Plans.
 
(b)           Assuming the accuracy of the representations and warranties made
in Section 9.15 and in any assignment made pursuant to Section 9.04, neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.
 
SECTION 3.11.           Disclosure.  Each of Holdings and the Borrower has
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries or any of the Credit Parties
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the reports, financial statements, certificates or other
information furnished by or on behalf of Holdings or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, each of Holdings and the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
 
SECTION 3.12.           No Default.  Each of Holdings, the Borrower and each
Subsidiary (as well as each other Credit Party) is in full compliance with the
terms and conditions of this Agreement, and no Default has occurred and in
continuing.
 
SECTION 3.13.           Liens.  There are no Liens on any of the real or
personal properties of Holdings, the Borrower or any Subsidiary or other Credit
Party except for Liens permitted by Section 6.02.
 
SECTION 3.14.          Contingent Obligations.  Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, none of Holdings, the Borrower or
any Subsidiary or other Credit Party has any material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
3.04.
 
 
44

--------------------------------------------------------------------------------

 
 
SECTION 3.15.           Regulation U.
 
(a)           Margin stock (as defined in Regulation U) constitutes less than
25% of the value of those assets of Holdings, the Borrower and their
Subsidiaries (as well as the other Credit Parties) which are subject to any
limitation on sale, pledge, or other restriction hereunder.
 
(b)           The Borrower shall use the proceeds of the Loans solely for the
purposes set forth in Section 5.08.  No part of the proceeds of the Loans will
be used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.
 
SECTION 3.16.           Solvency.  Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of such
Loans, (a) the fair value (measured on a going concern basis) of the assets of
the Credit Parties, taken as a whole, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value
(measured on a going concern basis) of the property of the Credit Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business; (c) the Credit Parties, taken as a whole, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
the Credit Parties, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted following the Effective Date.
 
SECTION 3.17.           Insurance.  Each of Holdings, the Borrower, their
Subsidiaries and the other Credit Parties maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  Schedule 3.17 sets forth
a description of all material insurance maintained by or on behalf of Holdings,
the Borrower, the Subsidiaries and the other Credit Parties as of the Effective
Date, including, without limitation, insurance on the Miami Jai-Alai Facility,
the Ft. Pierce Property, the Contractor-Related Property and the Parking Lot
Property, and construction-related insurance in respect of the Miami Jai-Alai
Property.  As of the Effective Date, all premiums in respect of such insurance
that are due and payable have been paid.  Each of Holdings and the Borrower
believes that the insurance maintained by or on behalf of Holdings, the
Borrower, the Subsidiaries and the other Credit Parties is adequate.
 
SECTION 3.18.           Collateral Documents.  The Collateral Documents create,
as security for the obligations purported to be secured thereby, a valid and
enforceable interest in and Lien on all of the properties covered thereby in
favor of the Administrative Agent, and upon the filing of any financing
statements, notices or mortgages contemplated thereby in the offices specified
therein, such Liens shall be superior to and prior to the right of all third
Persons and subject to no other Liens (other than Liens permitted under Section
6.02 and the Collateral Documents).
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 3.19.           Permits.  All “Permits” (as defined below) in respect of
the Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property
and the Contractor-Related Property required by applicable laws for any
demolition have been validly issued and are in full force and effect, and all
fees therefor have been fully paid. The Borrower has duly applied for all
governmental underground and foundation Permits required by applicable laws in
respect of the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Contractor-Related Property and the Parking Lot Property, if any. Prior to the
commencement of construction in respect of the Miami Jai-Alai Facility, and at
all times as the construction progresses, the Borrower covenants to promptly
obtain, as and when they become necessary, all Permits required by applicable
laws to construct, occupy and operate the Miami Jai-Alai Facility. The Borrower
covenants not to submit any draw requests, and agrees that it shall not have the
right to receive any draws, with respect to any work for which certain Permits
are required, until such time as the Borrower has procured the same in
accordance with applicable laws. The Borrower knows of no groups, organizations
or people that are contesting the development, construction and/or use of the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property or
the Contractor-Related Property. Respecting all Permits required in connection
with the construction, occupancy and operation of the Miami Jai-Alai Facility,
the Ft. Pierce Property, the Contractor-Related Property and the Parking Lot
Property, the Borrower further represents, warrants and covenants that (i) all
such Permits either are or will be in full force and effect upon their issuance
and all fees therefor either have been or will be fully paid, and the Borrower
has performed and observed and will perform and observe all requirements of such
Permits or, if the stage of construction of the Project does not allow the
issuance of all such Permits, then Borrower shall provide evidence, reasonably
satisfactory to Administrative Agent that as the construction progresses
Borrower will promptly obtain and deliver to the Administrative Agent such
Permits as and when they become available (which evidence shall include, without
limitation, an architect’s certificate (as required by the Disbursement
Agreement) or opinion of Borrower's counsel reciting the above matters and
listing all such Permits and/or necessary easements, together with copies of all
Permits, utility letters, and/or grants of easements as the Administrative Agent
may require), (ii) no event will have occurred which allows or results in, or
after notice or lapse of time would allow or result in, revocation,
modification, suspension or termination by the issuer thereof or in any other
impairment of the rights of the holder of any such Permit, (iii) no such Permits
will contain any restrictions, either individually or in the aggregate, that
will be unreasonably burdensome to the Borrower or the Miami Jai-Alai Facility,
the Ft. Pierce Property, the Parking Lot Property or the Contractor-Related
Property, (iv) the Borrower will have no knowledge that any Governmental
Authority (including any Gaming Authority or Liquor Authority) is considering
limiting, modifying, suspending, revoking or renewing on unreasonably burdensome
terms any such Permit, and (v) the Borrower reasonably believes that each such
Permit will be timely renewed and complied with, without undue expense or delay,
and that any Permit not required to have been obtained by the date this
representation is deemed made that may be required of such Person is of a type
that is routinely granted on application and compliance with the conditions of
issuance (such conditions being ministerial or of a type satisfied in the
ordinary course of business, without undue expense or delay) and will be timely
obtained and complied with, without undue expense or delay.  Holdings and the
Borrower will obtain and maintain all Permits required to operate slot machine
gaming at the Miami Jai-Alai Facility.  For purposes hereof, “Permits” means all
franchises, Gaming Licenses and other licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
variances, qualifications, easements, rights of way, liens and other rights,
privileges and approvals required under all applicable laws, including all
Gaming Laws and Liquor Laws, to which the Borrower, its Affiliates, the Miami
Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property or the
Contractor-Related Property are subject.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 3.20.           Sufficiency of Construction Documents.  Other than those
services or materials that can be reasonably expected to be commercially
available when and as required, the services to be performed, the materials to
be supplied and other rights granted or to be granted pursuant to the
Construction Documents in effect as of such date (a) comprise all of the
property interests necessary to secure any right material to the construction,
operation and maintenance of the Miami Jai-Alai Facility in accordance with all
applicable laws and regulations (including all Gaming Laws and Liquor Laws), (b)
are sufficient to enable the Miami Jai-Alai Facility to be located and operate
on the real property described as the Miami Jai-Alai Facility on Schedule 3.05,
and (c) provide adequate ingress and egress from such real property for any
reasonable purpose in connection with the operation of the Miami Jai-Alai
Facility.
 
SECTION 3.21.           Survey.  Taking into account changes made to the land
for the Miami Jai-Alai Facility (the “Land”) by or under the authority of the
Borrower and improvements added to or removed from the Miami Jai-Alai Facility
by or under the authority of Borrower, in each case, after the initial date on
which Loans and disbursements under the Disbursement Agreement are made, the
survey of the Land provided to the Administrative Agent prior to such date (the
“Survey”) is true, accurate and complete in all other respects, including with
respect to:  (i) the outline of the Land, and the outline of all buildings,
structures and other improvements thereon, if any, and all paving, driveways and
fences, if any, in place, (ii) the approximate acreage of the Land, (iii) the
existence of all buildings, improvements, foundations and other structures on
the Land, if any, (iv) encroachments by improvements located on adjoining
property onto the Land or of buildings, improvements, foundations or other
structures on the Land, if any, onto adjoining property, (v) means of ingress
and egress to and from the Land, (vi) the flood area designation of the Land and
improvements shown on the official maps of the Secretary of Housing and Urban
Development, (vii) the identification of any portion of the Land and
improvements which lies within a federally designated wetlands protection area
as determined by the maps of the United States Army Corps of Engineers, (viii)
the identification, location, size and use of all easements affecting the Land
and improvements, and (ix) all other matters shown, indicated or noted
thereon.  The Survey shall be in form and substance acceptable to the
Administrative Agent and shall be delivered with a comparison against the Plans
and Specifications outlining the proposed boundaries for the Miami Jai-Alai
Facility.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.           Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
 
47

--------------------------------------------------------------------------------

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent (or its counsel) shall have received from
each Credit Party subject thereto either (i) a counterpart thereof signed on
behalf of such Credit Party subject thereto or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page thereof) that such Credit Party has
signed a counterpart of each of the Pledge and Security Agreement and such other
Loan Documents as the Administrative Agent or its counsel may have reasonably
requested.
 
(c)           The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of (I) Frost Brown Todd LLC, counsel for the Credit Parties,
substantially in the form of Exhibit B-1 hereto, (II) Infante, Zumpano, Hudson &
Miloch, LLC, Florida counsel for the Credit Parties, substantially in the form
of Exhibit B-2 hereto, and (III) Gunster, Yoakley & Stewart, P.A., gaming
counsel for the Credit Parties, substantially in the form of Exhibit B-3 hereto,
each covering such other matters relating to the Credit Parties, this Agreement
or the Transactions as the Required Lenders shall reasonably request.
 
(d)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (i) the organization, existence and good standing of each Credit
Party, (ii) the authorization of the Transactions and (iii) any other legal
matters relating to the Credit Parties, this Agreement or the Transactions, all
in form and substance satisfactory to the Administrative Agent and its counsel.
 
(e)           All governmental, third party and shareholder approvals necessary
or, in the discretion of the Administrative Agent, advisable in connection with
the financing contemplated hereby and the continuing operations of Holdings, the
Borrower and their Subsidiaries (including all Gaming Licenses and Liquor
Licenses) shall have been obtained and be continuing in full force and effect;
provided, that so long as the Borrower (or any Affiliate thereof) has not been
denied a Gaming License from the Florida Gaming Board to operate slot machines
and conduct slot-machine gaming at the Miami Jai-Alai Facility as of the
Effective Date, and none of the Key Employees or officers and directors of the
Borrower or its Affiliates have been denied slot or other gaming-related
occupational licenses as of the Effective Date, then the Borrower may receive
such slot-related Gaming License subsequent to the occurrence of the Effective
Date, and such delayed delivery shall not prevent the Effective Date from
occurring.
 
(f)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of Holdings and the Borrower, confirming compliance with the conditions
set forth in paragraphs (a) and (b) of Section 4.02.
 
 
48

--------------------------------------------------------------------------------

 

(g)          The Lenders and the Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by Holdings and the Borrower
hereunder.
 
(h)          The Administrative Agent shall have determined that (i) there is an
absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally that
would materially impair syndication of the Loans and other extensions of credit
hereunder, and (ii) each of Holdings and the Borrower has cooperated with the
Administrative Agent’s syndication efforts, including, without limitation, by
providing the Administrative Agent with information regarding Holdings’, the
Borrower’s and the Subsidiaries’ operations and prospects and such other
information as the Administrative Agent reasonably deems necessary to
successfully syndicate the Loans and other credit extensions hereunder.
 
(i)           The Administrative Agent shall have received results satisfactory
to the Administrative Agent of all aspects of its due diligence investigation of
Holdings, the Borrower, the Subsidiaries and the other Credit Parties
(including, without limitation, contingent liabilities and contractual
obligations).
 
(j)           All other legal and regulatory matters shall be satisfactory to
the Administrative Agent and the Lenders.
 
(k)           There shall be no pending or threatened litigation, arbitration,
administrative proceeding or consent decree against any Credit Party or
Subsidiary thereof, other than the Disclosed Matters.
 
(l)           The Administrative Agent shall have received, with respect to the
Borrower, in form and substance acceptable to the Administrative Agent: (i)
projected monthly income statements (which shall include financial information
down to the Consolidated EBITDAM line thereof) for the period beginning on the
Effective Date and ending with (and including) the twelfth month to occur after
the Opening Date (as projected to occur as of the date hereof); (ii) projected
quarterly balance sheets and income statements for the consecutive fiscal
quarter period beginning with the fiscal quarter in which the Effective Date
occurs through the quarter following the first annual anniversary of the
projected Opening Date; and (iii) projected annual balance sheets and income
statements for the two fiscal years following the first annual anniversary of
the projected Opening Date.
 
(m)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent and its counsel may reasonably request,
all in form and substance satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit D hereto.
 
(n)           Concurrently with the funding of the Term Loans hereunder, the
Indebtedness described in Schedule 4.01(n) shall have been fully repaid, the
agreements, documents and instruments evidencing such Indebtedness (including
all funding commitments thereunder) shall be terminated and of no further force
and effect, and all Liens securing such Indebtedness shall be released and
terminated.
 
 
49

--------------------------------------------------------------------------------

 
 
(o)           The Construction Budget provides, to the Administrative Agent’s
reasonable satisfaction, that the aggregate of (i) the guaranteed maximum price
(GMP) set forth in the Construction Agreement plus (ii) the portion of the
Construction Budget allocated to furniture, fixtures and equipment shall not at
any time exceed $37,702,416.
 
(p)           The Administrative Agent shall have received fully executed and
effective copies of all Construction Documents in effect on the Effective Date
including, without limitation, the Construction Agreement.
 
(q)           Holdings, the Borrower, the Lenders, and the Administrative Agent
shall each have received all approvals and licenses required by the Gaming
Authority and Liquor Authority, including all Gaming Licenses and Liquor
Licenses, necessary to consummate the transactions set forth in this Agreement;
provided, that this shall not include the slot-machine gaming licenses, further
described in Section 5.17, that are permitted to be obtained subsequent to the
Effective Date.
 
(r)           Merritt & Harris, Inc. shall have been retained and shall agree to
serve as the Construction Inspector on terms and conditions reasonably
satisfactory to the Administrative Agent.
 
(s)           The Administrative Agent shall have received, in form and
substance reasonably acceptable to it, a fully executed and effective copy of
the Disbursement Agreement, together with all deliveries required thereunder
prior to the extension of any Loan or funding of any Disbursement.
 
(t)            The Administrative Agent shall have received, in form and
substance reasonably acceptable to it, the Construction Plans.
 
(u)           The Administrative Agent shall be satisfied, in its sole and
absolute discretion, with the outcome of the foreclosure proceeding involving
the Ft. Pierce Property, including, without limitation, receipt of a payoff
letter, evidence of a full release of Holdings, the Borrower and their
Subsidiaries from any obligations, claims or liabilities under or in connection
with such proceeding, and evidence of the dismissal with prejudice of the
actions brought in respect of the Ft. Pierce Property, each in form and
substance acceptable to the Administrative Agent.
 
(v)           The Administrative Agent shall have received a fully executed and
effective set of the Dade County Debt Documents, all of which shall be in form
and substance acceptable to the Administrative Agent.
 
(w)           Holdings and the Borrower shall have hired Miami Casino
Management, LLC, pursuant to the Management Agreement, to oversee the
construction and improvement of the Miami Jai-Alai Facility, and to oversee and
make all strategic and other material decisions in respect of the design,
marketing and implementation of a development plan for the Miami Jai-Alai
Facility, and Miami Casino Management, LLC shall be subject to a subordination
agreement, in form and substance acceptable to the Administrative Agent, which,
among other things, prohibits amendments and modifications of the Management
Agreement without the Administrative Agent’s prior consent and which limits
payments made to Miami Casino Management, LLC subsequent to the occurrence of an
Event of Default.
 
 
50

--------------------------------------------------------------------------------

 
 
(x)           The Administrative Agent shall have received evidence satisfactory
to it that, as of the Effective Date, the Indebtedness described in Schedule
4.01(x) has been amended and modified to (1) release the Borrower from all
rights, duties and obligations thereunder (including, without limitation, as an
obligor thereof), (2) cause Holdings to become the borrower, issuer, maker or
obligor in respect thereof and to have assumed all duties and responsibilities
in respect thereof, (3) have a stated maturity at least 6 months after the
Maturity Date, (4) permit, at Holdings’ option, interest thereunder to be
paid-in-kind instead of in cash, and (5) be subordinated to the Obligations on
terms and conditions acceptable to the Administrative Agent in its sole
discretion.
 
(y)           The Administrative Agent shall have received forms of all of the
Contractor Debt Documents to be used to evidence all Contractor Debt from time
to time, which forms (including the terms and conditions thereof) shall be
acceptable to the Administrative Agent in its sole discretion.
 
(z)           The Administrative Agent shall have received, in form and
substance acceptable to it, a fully executed and effective copy of the Freedom
Financial Note.
 
(aa)         The Administrative Agent shall have received, in form and substance
acceptable to it, a fully executed and effective copy of the Freedom Consulting
Agreement.
 
(bb)        The Administrative Agent shall have received, in form and substance
acceptable to it, fully executed and effective copies of the Design Documents.
 
(cc)         The Administrative Agent shall have received balance sheets and
statements of income, stockholders equity and cash flows of Freedom Financial
covering the fiscal years ended December 31, 2009 and 2010.
 
(dd)        The Owner Representative shall have been retained on terms and
conditions (including the scope and duration of such Person’s engagement)
acceptable to the Administrative Agent in its sole discretion.
 
The Administrative Agent shall notify Holdings and the Borrower and the Lenders
in writing of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 9.02) at or prior to 5:00
p.m., New York City time, on the date hereof (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).
 
SECTION 4.02.           Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing herein is subject to the
satisfaction of the following conditions:
 
 
51

--------------------------------------------------------------------------------

 
 
(a)           The representations and warranties of Holdings, the Borrower and
the Subsidiaries and other Credit Parties set forth in this Agreement and each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Borrowing.
 
(b)           At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.
 
(c)           The Administrative Agent shall have received all deliveries
required under the Disbursement Agreement in connection with such Loan.
 
Each Borrowing shall be deemed to constitute a representation and warranty by
each of Holdings and the Borrower on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of Holdings and the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.           Financial Statements and Other Information.  Holdings
and the Borrower will furnish to the Administrative Agent and each Lender:
 
(a)           within 90 days after the end of each fiscal year of the Holdings
and its Subsidiaries, its audited consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by  independent public accountants
of recognized national standing acceptable to the Administrative Agent, with the
public accountants listed on Schedule 5.01(a) being acceptable to the
Administrative Agent (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Holdings and its consolidated Subsidiaries (including the Borrower) on a
consolidated basis in accordance with GAAP consistently applied; provided, that
the Borrower’s failure to deliver audited financials hereunder as a result of
its failure to retain public accountants acceptable to the Administrative Agent
shall constitute an Event of Default; provided, further, that King & Company PSC
may provided audited financials for 2010 in lieu of the above-mentioned
nationally recognized firms;
 
(b)           within 30 days after the end of each fiscal quarter, its
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheets, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries (including the Borrower) on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           within 30 days after the end of each calendar month, its
consolidated and consolidating balance sheets and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
calendar month and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheets, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries (including the
Borrower) on a consolidated basis in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes (it
being understood that monthly statements of cash flows shall only be provided in
a consolidated format for Holdings);
 
(d)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate (substantially in the form of Exhibit C hereto)
of a Financial Officer of Holdings and the Borrower (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.01, 6.06, 6.07, 6.10 and 6.12 through 6.15, (iii) with respect to
deliveries in connection with annual financials, setting forth the amounts of
Permitted Corporate Expenses paid during the applicable fiscal year, together
with supporting detail identifying the various Permitted Corporate Expenses with
specificity, and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate;
 
(e)           concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
 
(f)           no later than September 30th of each year, financial projections
(in form and substance reasonably acceptable to the Administrative Agent) for
Holdings and its Subsidiaries for the immediately following year, with an update
thereof to be delivered six months after the first day of such following year;
 
(g)           within fifteen (15) days after the end of each calendar month
preceding the Opening Date, Holdings and the Borrower shall deliver to the
Administrative Agent a true, complete and correct report as of the end of the
prior calendar month, which report shall be in form and substance reasonably
satisfactory to the Administrative Agent, and shall (i) detail the progress of
the construction and development of the Miami Jai-Alai Facility, (ii) compare
such progress with the construction and budget milestones contained in the
Construction Timeline and Construction Budget, (iii) explain in detail any
material deviation in budget, timing or progress from the Construction Plans,
and (iv) attach copies of any reports, notices or memoranda received by the
Borrower from the Contractor or any Subcontractor relating to the construction
or development of the Miami Jai-Alai Facility;
 
 
53

--------------------------------------------------------------------------------

 
 
(h)          on the Opening Date, the Borrower shall deliver a written notice to
the Administrative Agent indicating that such date has occurred;
 
(i)           on the annual anniversary of the Effective Date, if so requested
by the Administrative Agent, private rating letters with respect to the Loans
from each of S&P and Moody’s addressed to the Administrative Agent and the
Lenders, each in form and substance acceptable to the Administrative Agent, and
with the costs and expenses associated with such letters to be borne by the
Borrower; and
 
(j)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of Holdings,
the Borrower or any Subsidiary, or compliance with the terms of this Agreement
and any other Loan Document, as the Administrative Agent or any Lender may
reasonably request.
 
SECTION 5.02.           Notices of Material Events.  Holdings and the Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:
 
(a)           the occurrence of any Default;
 
(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Holdings,
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;
 
(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and the Subsidiaries in an aggregate amount
exceeding $250,000; the failure with respect to any Plan or Multiemployer Plan
to pay all required contributions and installments on or before the applicable
due dates provided under such Plans and under Sections 430 and 431 of the Code;
 
(d)           promptly after Freedom Holding, Holdings, the Borrower or any
Subsidiary thereof having knowledge thereof, any change or proposed change in
any Gaming Law, administrative rule, regulation or advisory issued by a Gaming
Authority, any Liquor Law or other applicable law, rule or regulation to which
Freedom Holding, Holdings, the Borrower, any equity holder thereof or any Key
Employee is subject, any of which may be reasonably expected to have an adverse
effect upon the Administrative Agent or the Holders of Obligations, including,
without limitation, any adverse effect upon their ability to enforce their
rights and remedies under the Loan Documents;
 
(e)           receipt of all notices (including copies thereof, if any) from any
Gaming Authority whose actions may have an adverse effect upon the
Administrative Agent’s or any Lender’s ability to enforce its rights and
remedies under the Loan Documents relating to a review, investigation, hearing,
meeting or other action relating to the Gaming License(s) or other Collateral in
which the Administrative Agent and the Lenders have an interest, or to the
licensing status of any of the Key Employees, Financial Officers, or Freedom
Holding’s, Holdings’ or the Borrower’s directors which may have an adverse
effect upon the Administrative Agent’s or any Lender’s ability to enforce its
rights and remedies under the Loan Documents;
 
 
54

--------------------------------------------------------------------------------

 
 
(f)           receipt of all notices (including copies thereof, if any)
delivered in respect of the Dade County Debt;
 
(g)          receipt of all notices (including copies thereof, if any) delivered
in respect of the Contractor Debt;
 
(h)          the filing (with a copy thereof) of Holdings’ and the Borrower’s
annual report in accordance with the State of Florida’s Uniform Reporting System
Prescribed for Pari-Mutuel Permit Holders;
 
(i)           the occurrence of the Hialeah Park Slots Event; and
 
(j)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.           Existence; Conduct of Business.  Each of Holdings and
the Borrower will, and will cause each of its Subsidiaries and the other Credit
Parties to, do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the business operations
and the rights, licenses, permits, privileges and franchises, patents,
copyrights, trademarks and tradenames material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.           Payment of Obligations.  Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries and the other Credit
Parties to, pay its obligations, including Tax liabilities, that, if not paid,
could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Holdings the
Borrower or such Subsidiary or Credit Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
 
 
55

--------------------------------------------------------------------------------

 

SECTION 5.05.           Maintenance of Properties; Insurance.  Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries and the other
Credit Parties to, (a) keep and maintain all property that is material to the
conduct of the business of the Holdings and its Subsidiaries, together with the
other Credit Parties (including the Borrower), taken as a whole in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations
(including, without limitation, all insurance identified in Schedule 3.17
hereto), and each of Holdings and the Borrower will furnish to any Lender upon
request full information as to the insurance carried.  Each of Holdings and the
Borrower shall deliver to the Administrative Agent endorsements in form and
substance reasonably acceptable to the Administrative Agent (x) to all “All
Risk” physical damage insurance policies on all of the Credit Parties’ tangible
real and personal property and assets, hurricane and similar nature disaster
insurance policies, and business interruption insurance policies naming the
Administrative Agent as lender loss payee and (y) to all general liability,
property and casualty policies naming the Administrative Agent as an additional
insured; provided, that neither Holdings nor the Borrower shall be required to
deliver to the Administrative Agent such endorsements to any automobile
insurance policies.  Each of Holdings and the Borrower shall also obtain all
additional real property and construction related insurance for the Miami
Jai-Alai Facility, the Ft. Pierce Property, the Contractor-Related Property and
the Parking Lot Property as the Administrative Agent may request from time to
time or as required by the Disbursement Agreement.  In the event Holdings, the
Borrower or any other Credit Party at any time or times hereafter shall fail to
obtain or maintain any of the policies or insurance required herein or to pay
any premium in whole or in part relating thereto, then the Administrative Agent,
without waiving or releasing any obligations or resulting Event of Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto which the Administrative Agent
deems advisable.  All sums so disbursed by the Administrative Agent shall
constitute part of the Obligations, payable as provided in this Agreement.  Each
of Holdings and the Borrower shall direct (and, if applicable, shall cause the
other Credit Parties to direct) all insurers under policies of property damage,
boiler and machinery and business interruption insurance and payors and any
condemnation claim or award relating to the property to pay all proceeds payable
under such policies or with respect to such claim or award for any loss with
respect to the Collateral directly to the Administrative Agent, for the benefit
of the Holders of Obligations, to the extent such proceeds are required to be
used to prepay the Obligations pursuant to the terms hereof or any other Loan
Document.  Each such policy shall contain a long-form loss-payable endorsement
naming the Administrative Agent as lender loss payee, which endorsement shall be
in form and substance reasonably acceptable to the Administrative
Agent.  Subsequent to the Opening Date, the Borrower shall maintain insurance as
further described on Schedule 5.05, all of which shall be provided by insurer(s)
acceptable to the Administrative Agent and shall be in such amounts and shall
provide such coverages as acceptable to the Administrative Agent.
 
 
56

--------------------------------------------------------------------------------

 

SECTION 5.06.           Books and Records; Inspection Rights.  Each of Holdings
and the Borrower will, and will cause each of its Subsidiaries and the other
Credit Parties to, keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities.  Each of Holdings and the Borrower will, and will cause
each of its Subsidiaries and the other Credit Parties to, permit any
representatives designated by the Administrative Agent or any Lender (including,
without limitation, the Construction Inspector) upon reasonable prior notice, at
the sole cost of Holdings, the Borrower or any applicable Subsidiary or Credit
Party, to visit and inspect any of its property, including, without limitation,
the Miami Jai-Alai Facility, the Ft. Pierce Property, the Contractor-Related
Property, the Parking Lot Property, the other Collateral, books and financial
records of Holdings, the Borrower and each Subsidiary and other Credit Party, to
examine and make extracts from its books and records and to discuss its affairs,
finances and condition with its officers and independent accountants, during
normal business hours and as often as reasonably requested.  In the absence of
an Event of Default, the Administrative Agent or any Lender exercising any
rights pursuant to this Section 5.06 shall give Holdings, the Borrower or any
applicable Subsidiary or Credit Party reasonable prior written notice of such
exercise.  No notice shall be required during the existence and continuance of
any Default or Event of Default. The Administrative Agent and each Lender shall
have board observation rights in respect of Holdings and the Borrower and shall
be entitled to attend all meetings of their respective boards of
directors.  Holdings and the Borrower shall provide at least three days prior
notice in respect of any such meeting so that the Administrative Agent and each
Lender has a reasonable opportunity to attend the applicable meeting.  The
Administrative Agent and each Lender shall receive copies of all materials and
other information distributed to any members of Holdings’ and the Borrower’s
respective boards of directors.  The Administrative Agent and each Lender shall
make a reasonable effort to notify Holdings or the Borrower if the
Administrative Agent expects to attend a meeting of any board of directors (with
such notice being delivered, if at all, prior to such meeting).
 
SECTION 5.07.           Compliance with Laws.  Each of Holdings and the Borrower
will, and will cause each of its Subsidiaries and the other Credit Parties to,
comply with all laws, rules, regulations and orders (including, without
limitation, Environmental Laws) of any Gaming Authority or other Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
SECTION 5.08.           Use of Proceeds.  The proceeds of the Loans will be used
only to (i) finance the construction, development and operation of the Miami
Jai-Alai Facility as required hereunder and under the Disbursement Agreement,
(ii) fund the Company Accounts (as defined in the Disbursement Agreement), (iii)
repay the Ft. Pierce Debt, (iv) pay fees and expenses in connection with the
Transactions, and (v) make such payments (including repayments of certain
Indebtedness) as contemplated by the Sources and Uses attached hereto as
Schedule 5.08(a); provided, that the Indebtedness referenced in Schedule 4.01(n)
shall be repaid and terminated on the Effective Date, and the Indebtedness
referenced in Schedule 5.08(b) shall be repaid and terminated and all Liens
securing such Indebtedness shall be released and terminated, in accordance with
the Disbursement Agreement, on the date on which the Borrower receives a Gaming
License from the Florida Gaming Board to operate slot machines and conduct
slot-machine gaming at the Miami Jai-Alai Facility, and all other Gaming
Licenses (including slot occupational licenses) required by the Borrower’s and
its Affiliates’ officers, directors and Key Employees in respect of gaming
operations at the Miami Jai-Alai Facility have been obtained (with the
Administrative Agent receiving evidence satisfactory to it in its sole
discretion that all such licenses have been obtained and are in full force and
effect).  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No proceeds of any Loan,
including those on deposit in the Company Accounts, shall be used to refinance
any Indebtedness (including, without limitation, any Indebtedness owing to
holders of Equity Interests in Freedom Holding, Holdings or any Subsidiary
thereof) other than Indebtedness as described above.
 
 
57

--------------------------------------------------------------------------------

 
 
SECTION 5.09.           Credit Parties Guaranty.  Holdings and the Borrower
confirm that, as of the Effective Date, the only directly owned Subsidiary of
Freedom Holding is Holdings, the only directly owned Subsidiaries of Holdings
are the Borrower and Tara Club Estates, Inc., the only directly owned Subsidiary
of the Borrower is Tara Club Estates, Inc. which has no Subsidiaries.  Borrower
is the owner of 100% of the beneficial interest in the Florida Trust.  Other
than the foregoing Subsidiaries, neither Freedom Holding, Holdings, the Borrower
nor any Subsidiary thereof or any Credit Party shall create, form, acquire or
otherwise own any Subsidiary on or after the Effective Date without the
Administrative Agent’s prior written approval.  If Freedom Holding, Holdings,
the Borrower or the applicable Subsidiary or Credit Party receives such
approval, then such new Person shall be required to guaranty the Obligations on
terms and conditions and pursuant to agreements, documents and instruments
acceptable to the Administrative Agent in its sole discretion, and to become a
Credit Party.  The Borrower shall provide the Administrative Agent with at least
thirty (30) days’ prior written notice of any action that would result in it or
any of such other Persons having a Subsidiary.  Each such new guarantor shall be
required to pledge substantially all of its assets to the Administrative Agent
for the benefit of the Holders of Obligations on terms and conditions and
pursuant to agreements, documents and instruments acceptable to the
Administrative Agent in its sole discretion (including, without limitation,
complying with the terms of Section 5.10 and delivering all legal opinions
required by the Administrative Agent).  Each such new guarantor shall be
required to deliver such guaranty and pledge documents within 90 days (or such
later date as may be approved by the Administrative Agent in its sole
discretion) after the date on which such Person becomes a Subsidiary of Freedom
Holding, Holdings, the Borrower, a Subsidiary thereof, or a Credit
Party.  Failure by any Person to satisfy the requirements of this Section 5.09
or Section 5.10 shall constitute an Event of Default.
 
SECTION 5.10.           Collateral; Cash Management.
 
(a)           Each of Holdings and the Borrower will cause, and will cause each
other Credit Party to cause, all of its owned property (other than Excluded
Assets) to be subject at all times to first priority, perfected Liens in favor
of the Administrative Agent for the benefit of the Holders of Obligations, to
secure the Obligations in accordance with the terms and conditions of the
Collateral Documents, subject in any case to Liens permitted by Section 6.02
hereof or by the Collateral Documents.  Without limiting the generality of the
foregoing, each of Holdings and the Borrower will cause all of the issued and
outstanding Equity Interests of each Credit Party directly owned by the Borrower
or any other Credit Party to be subject at all times to a first priority,
perfected Lien in favor of the Administrative Agent in accordance with the terms
and conditions of the Collateral Documents or such other security documents as
the Administrative Agent shall reasonably request, together with such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other authority documents of such Person and, to the extent requested by the
Administrative Agent, customary opinions of counsel with respect to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above and attachment and
perfection of all Liens thereunder), all in form, content and scope reasonably
satisfactory to the Administrative Agent.  All such deliveries shall be made
within 90 days (or such later date as may be approved by the Administrative
Agent in its sole discretion) after the date on which such Person becomes a
Subsidiary of the Borrower, Holdings, Freedom Holding or a Subsidiary of any of
the foregoing or otherwise becomes a Credit Party.  Notwithstanding the
foregoing, the Florida Trust shall not be required to become a party to the
Pledge and Security Agreement unless otherwise requested by the Administrative
Agent.
 
 
58

--------------------------------------------------------------------------------

 
 
(b)           The Lenders and each of Holdings and the Borrower (on behalf of
itself and the other Credit Parties), irrevocably authorize the Administrative
Agent, at its option and in its reasonable judgment, in the event that, at any
time, the Administrative Agent determines that it does not have a perfected Lien
on substantially all of the assets (other than Excluded Assets) of any Credit
Party to secure the Obligations, to obtain perfected Liens on such unencumbered
assets as the Administrative Agent deems necessary in consultation with the
Required Lenders to secure the Obligations.  The Borrower shall provide, and
cause the other Credit Parties to provide, the Administrative Agent with all
information reasonably requested by the Administrative Agent from time to time
related to assets owned by Freedom Holding, Holdings, the Borrower, the
Subsidiaries of the foregoing, and any other Credit Parties, shall cooperate
fully with the Administrative Agent with respect to the performance of due
diligence and the execution of instruments and other Collateral Documents and
making of any filings necessary to facilitate such Lien perfection (including,
without limitation, certified resolutions and other authority documents of any
applicable Subsidiary or other Person and, to the extent requested by the
Administrative Agent, customary opinions of counsel with respect to such
Subsidiary or other Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and attachment and perfection of all Liens thereunder), all in form,
content and scope reasonably satisfactory to the Administrative Agent) and shall
pay all reasonable costs and expenses incurred by the Administrative Agent and
its counsel in connection therewith, whereupon such Subsidiary or other Person
shall thereafter be deemed a “Credit Party” hereunder.  Notwithstanding the
foregoing, no pledge agreement in respect of the Equity Interests of a Foreign
Subsidiary shall be required hereunder to the extent such pledge thereunder is
prohibited by applicable law or its counsel reasonably determines that such
pledge would not provide material credit support for the benefit of the Holders
of Obligations pursuant to legally valid, binding and enforceable pledge
agreements.
 
(c)           The Borrower shall at all times maintain the Main Cash
Account.  The Main Cash Account shall not constitute a Company Account under and
as defined in the Disbursement Agreement.  Subsequent to the Opening Date, no
more than the Permitted Main Cash Account Amount shall at any time remain on
deposit in the Main Cash Account.  The Borrower shall notify the Administrative
Agent of any excess amount on deposit therein within one day after such excess
first results.  If so directed by the Administrative Agent, the Borrower shall
transfer (on the date of such direction) such excess amount to a deposit account
designated by the Administrative Agent.  Failure to notify the Administrative
Agent of such excess or to transfer such excess as and when required by the
Administrative Agent shall constitute an Event of Default.  Holdings and the
Borrower agree and acknowledge that amounts in excess of the Permitted Main Cash
Account Amount are not to be held on deposit in the Main Cash Account, and that
cash is generally required to be maintained in the Company Accounts and used as
described in the Disbursement Agreement and the other Loan Documents.  The Main
Cash Account at all times shall remain subject to a springing blocked account
control agreement in form and substance acceptable to the Administrative Agent.
 
 
59

--------------------------------------------------------------------------------

 
 
SECTION 5.11.           Materials.  Each of Holdings and the Borrower shall
cause all materials, equipment or furnishings (“Materials”) related to or used
in the Miami Jai-Alai Facility to be purchased in a manner that will result in
the ownership thereof vesting unconditionally in the Borrower, free from all
Liens (other than Permitted Encumbrances), other than Materials leased by the
Borrower pursuant to operating leases and approved by the Administrative Agent
in writing.  All such materials shall be (x) used and stored at the site of the
Miami Jai-Alai Facility under reasonable safeguards to minimize the possibility
of loss, theft, damage or commingling with other materials or projects, (y)
covered by the Lien of the Administrative Agent pursuant to the Collateral
Documents, and (z) covered by a builder’s risk insurance policy acceptable to
the Administrative Agent.  The Borrower shall deliver to the Administrative
Agent, on demand, copies of any contracts, bills of sale, statements, receipted
vouchers or agreements under which the Borrower claims title to any Materials.
 
SECTION 5.12.           Maintenance of Construction Site.  Each of Holdings and
the Borrower shall require that the Contractor and all Subcontractors cause the
Miami Jai-Alai Facility and the improvements thereon to be kept in good
condition and repair (subject to the ordinary wear and tear), maintain the same
in a clean and orderly manner, make all necessary replacements and operate the
same in compliance in all material respects with all pertinent laws respecting
health, safety, and the conduct of such or similar operations.
 
SECTION 5.13.           Mechanic’s Liens and Other Encumbrances.  None of
Holdings, the Borrower or any Subsidiary thereof or any other Credit Party shall
permit any mechanic’s Lien or other Lien to be filed or recorded against the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Contractor-Related
Property, the Parking Lot Property, or any other real property owned by
Holdings, the Borrower or any Subsidiary thereof.  Notwithstanding the
foregoing, if such a Lien shall be filed or recorded, Holdings, the Borrower or
the applicable Subsidiary or Credit Party shall pay, discharge or bond in a
manner acceptable to the Administrative Agent any such mechanic’s Liens or other
Lien no later than ten (10) days after the date on which such Lien attaches or
otherwise arises.   In the event that Holdings or the Borrower shall fail to pay
or discharge (or bond in a manner acceptable to the Administrative Agent) any
such mechanic’s Lien or other Lien within such time period, the Administrative
Agent, and/or any Lender may, in addition to such other rights as may be
available to it, pay and discharge such mechanic’s Lien on other Lien or deposit
in escrow an amount sufficient to do so, and each of Holdings and the Borrower
shall reimburse the Administrative Agent and/or such Lender within two days
after the Administrative Agent’s and/or such Lender’s demand for payment
therefor.
 
SECTION 5.14.           Construction of the Miami Jai-Alai Facility; Owner
Representative.
 
(a)           The construction and development of the Miami Jai-Alai Facility
shall be performed in substantial compliance with (a) the Construction Plans,
(b) all representations as to such construction made by Holdings or the Borrower
hereunder or in connection herewith, (c) all permits, licenses and approvals
relating to such construction, and (d) all applicable laws (including Gaming
Laws and Liquor Laws), rules, regulations, requirements and orders of all
Governmental Authorities having jurisdiction over the Miami Jai-Alai Facility
(including all improvements thereon).
 
 
60

--------------------------------------------------------------------------------

 
 
(b)           The Borrower shall proceed diligently with construction according
to the Construction Plans, employing sufficient workmen and supplying sufficient
materials so that the Miami Jai-Alai Facility shall be fully developed and
completed (including installation of all required items of personalty in
compliance with the Construction Plans).
 
(c)           The Borrower, at its sole cost and expense, shall undertake
expeditiously and immediately following the date hereof all actions which are
required to investigate and remediate the Miami Jai-Alai Facility in accordance
with all applicable Florida statutes and regulations and consistent with the
City of Miami’s Department of Environmental Resources Management’s (“DERM”)
codes and regulations pertaining to the protection of the environment. The
Borrower shall conduct such required investigation and remediation pursuant to
Florida’s Brownfields Redevelopment Program (“Brownfields Program”) and shall
advise the Lender in writing immediately as to the specific reason for denial
into the Brownfields Program should the Florida Department of Environmental
Protection (“FDEP”) or DERM determine that the Miami Jai-Alai Facility is not
eligible for placement into the Brownfields Program. The Borrower, at the
Borrower’s sole cost and expense, shall engage an environmental consultant
satisfactory to Administrative Agent in its sole discretion to investigate and
remediate the Miami Jai-Alai Facility and shall provide all documents to and
from the FDEP and/or DERM to Administrative Agent within five (5) Business Days
of the date after such correspondence.  The Borrower shall also advise the
Administrative Agent after any meetings with FDEP and/or DERM in connection with
its obligation hereunder.  Upon the completion of the investigations and
remediation required hereunder, the Borrower shall obtain a “no further action”
letter or written communication of similar import that all such investigations
and remediation have been satisfactorily completed with respect to the Miami
Jai-Alai Facility and provide such written communication to the Administrative
Agent.
 
(d)           If the Administrative Agent determines that the construction of
any portion of the Miami Jai-Alai Facility is not being conducted in substantial
compliance with the Construction Plans, in a good and workmanlike manner and in
accordance with all applicable laws, the Administrative Agent may require work
to be stopped and may withhold approval of all disbursements contemplated by the
Disbursement Agreement and may suspend any Borrowing Request delivered hereunder
until the deficiencies are corrected.  Each of Holdings and the Borrower agrees
that it will correct any deficient work performed and replace any materials that
do not comply with the Construction Plans, applicable laws, or acceptable
standards of quality and workmanship.  The correction of deficient work or
materials shall be at Holdings’ or the Borrower’s expense unless the
Administrative Agent determines in its sole and absolute discretion that there
are adequate funds remaining in the applicable line items of the Construction
Budget to correct such deficient work or materials.
 
(e)           The Owner Representative shall be retained by the Borrower through
the occurrence of the Opening Date and the completion of the Miami Jai-Alai
Facility.  The Owner Representative shall perform such duties as disclosed to
the Administrative Agent as of the Effective Date on those terms and conditions
approved by the Administrative Agent as of the Effective Date or such other
terms and conditions as approved by the Administrative Agent from time to time
in its sole discretion.  In the event the Owner Representative (whether
LPCiminelli, Inc. or any replacement thereof) is terminated by the Borrower or
fails to perform its duties and obligations as and when required (including as a
result of its resignation), the Borrower shall have 14 days from the date of
such termination or performance failure to retain a replacement Owner
Representative that is acceptable to the Administrative Agent in its sole
discretion on terms and conditions acceptable to the Administrative Agent in its
sole discretion.
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 5.15.           Maintenance of Gaming.  Each of Holdings and the
Borrower agrees to maximize the use of each of the Miami Jai-Alai Facility and
the Ft. Pierce Property for (x) jai-alai matches, games and competitions, (y)
gaming and gambling as conducted as of the Effective Date, and, (z) once the
construction of the Miami Jai-Alai Facility is completed, slot machine gaming,
including, without limitation, conducting the minimum number of performances
required under Florida law to be authorized and eligible to conduct pari-mutuel,
intertrack wagering, and cardroom operations at each such location.  Each of
Holdings and the Borrower shall maintain the necessary assets required to
maximize such use, and shall conduct a “full schedule of live racing or games”
at each such location (as defined in Section 550.002(11), Florida Statutes),
including, without limitation, parking lots and all other real property needed
for ingress or egress to and from each such location.
 
SECTION 5.16.           Completion Reserve Account and Warrants.  Warrants
related to the Completion Reserve Account that are issued by the Borrower or any
Affiliate thereof to any Lender or the Administrative Agent shall be fully
exercisable within the time period described in Section 1.3.4(c) of the
Disbursement Agreement.
 
SECTION 5.17.           Repayment of Certain Indebtedness.    In accordance with
the terms of the Disbursement Agreement, Holdings and the Borrower shall fully
repay and terminate the Indebtedness (including all Liens securing such
Indebtedness and all agreements, documents and instruments evidencing such
Indebtedness) referenced in Schedule 5.08(b) on the date on which the Borrower
receives a Gaming License from the Florida Gaming Board to operate slot machines
and conduct slot-machine gaming at the Miami Jai-Alai Facility, and all other
Gaming Licenses (including slot occupational licenses) required of the
Borrower’s and its Affiliates’ officers, directors and Key Employees in respect
of gaming operations at the Miami Jai-Alai Facility have been obtained;
provided, that the Administrative Agent shall receive evidence satisfactory to
it in its sole discretion that all such licenses have been obtained and are in
full force and effect prior to any such payment being made.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of Holdings and the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.           Indebtedness.  Neither Holdings nor the Borrower will,
and will not permit any Subsidiary or other Credit Party to, create, incur,
assume or permit to exist any Indebtedness, except:
 
(a)           Indebtedness created hereunder;
 
 
62

--------------------------------------------------------------------------------

 
 
(b)           Indebtedness existing on the date hereof and set forth in Schedule
6.01 and extensions, renewals and replacements of any such Indebtedness that do
not increase the maximum principal amount thereof; provided, that if such
Indebtedness also appears on Schedule 5.08(b), then such Indebtedness shall not
be extended, renewed or replaced and shall be repaid as and when required under
Section 5.17;
 
(c)           Indebtedness of (1) Holdings or the Borrower to any other Credit
Party and (2) any Credit Party to any other Credit Party other than Holdings or
the Borrower, in each case so long as such Indebtedness is subordinated to the
Obligations on terms and conditions acceptable to the Administrative Agent;
 
(d)           Guarantees by any Credit Party of Indebtedness of any other Credit
Party to the extent such Indebtedness is otherwise permitted hereunder;
provided, that neither Holdings nor the Borrower shall guaranty any such
Indebtedness;
 
(e)           Indebtedness evidenced by the FH Note for so long as (i) such
Indebtedness is at all times unsecured and no Lien on any asset shall secure
such Indebtedness; (ii) such Indebtedness remains subject to an intercreditor
agreement in form and substance acceptable to the Administrative Agent, which
intercreditor agreement, among other things, shall subordinate payments in
respect of Indebtedness to the Obligations; (iii) all interest thereunder shall
be paid-in-kind and shall not be paid in cash; (iv) the form and substance of
the FH Note is approved in writing by the Administrative Agent prior to the
effectiveness thereof and is not amended or modified without the Administrative
Agent’s prior written consent; (v) by their terms (as evidenced by the written
acknowledgment of Freedom Holding), the FH Note and the Indebtedness evidenced
thereby terminate, are cancelled and no longer remain outstanding or enforceable
upon the occurrence of any event described in Section 7.01(h), (i), or (j); and
(vi) the aggregate principal amount thereof does not at any time exceed
$1,322,573.73 plus increases thereto resulting from paid-in-kind interest;
 
(f)           the Dade County Debt for so long as (i) the maximum interest rate
per annum therefor does not exceed 7.25% per annum plus any default rate added
thereto as set forth in the Dade County Debt Documents as of the Effective Date;
(ii) the stated maturity therefor is at least 6 months after the Maturity Date;
(iii) the Dade County Debt Documents are not amended or modified on or after the
Effective Date without the Administrative Agent’s prior written consent; (iv)
such Indebtedness remains non-recourse to the Borrower and its Affiliates; (v)
the terms thereof permit the Administrative Agent to maintain a second-priority
Lien on the property securing the Dade County Debt; and (vi) no Credit Party
(including, without limitation, the Borrower) provides a guaranty or any
collateral in support of such Indebtedness; and
 
 
63

--------------------------------------------------------------------------------

 

(g)           the Contractor Debt for so long as (i) the Contractor Debt is
solely an obligation of Holdings, and no other Credit Party (including the
Borrower) has any obligation or liability in respect thereof (including any
guaranty liability), (ii) the aggregate principal amount thereof does not exceed
$1,000,000 plus increases thereto resulting from paid-in-kind interest, (iii)
the maximum interest rate per annum therefor does not exceed 12% per annum plus
any default rate added thereto as set forth in the Contractor Debt Documents;
(iv) the stated maturity therefor is at least 6 months after the Maturity Date;
(v) the Contractor Debt Documents are approved in writing by the Administrative
Agent prior to the effectiveness thereof and are not amended or modified without
the Administrative Agent’s prior written consent; (vi) such Indebtedness is at
all times unsecured and no Lien on any asset shall secure such Indebtedness; and
(vii) such Indebtedness remains subject to an intercreditor agreement in form
and substance acceptable to the Administrative Agent, which intercreditor
agreement, among other things, shall subordinate payments in respect of the
Contractor Debt to the Obligations and shall subordinate all Liens securing the
Contractor Debt to the Liens securing the Obligations; provided, that an Event
of Default shall result if any amounts are owing or otherwise due and payable by
Holdings or any Affiliate thereof to the Contactor other than in accordance with
the foregoing requirements;
 
(h)           Indebtedness evidenced by the Freedom Financial Note for so long
as (i) such Indebtedness is at all times unsecured and no Lien on any asset
shall secure such Indebtedness; (ii) such Indebtedness remains subject to an
intercreditor agreement in form and substance acceptable to the Administrative
Agent, which intercreditor agreement, among other things, shall subordinate
payments in respect of Indebtedness to the Obligations; (iii) all interest
thereunder shall be paid-in-kind and shall not be paid in cash; (iv) the form
and substance of the Freedom Financial Note is approved in writing by the
Administrative Agent prior to the effectiveness thereof and is not amended or
modified without the Administrative Agent’s prior written consent; (v) by their
terms (as evidenced by the written acknowledgment of Freedom Financial), the
Freedom Financial Note and the Indebtedness evidenced thereby terminate, are
cancelled and no longer remain outstanding or enforceable upon the occurrence of
any event described in Section 7.01(h), (i), or (j); and (vi) the aggregate
principal amount thereof does not at any time exceed $1,905,000 plus increases
thereto resulting from paid-in-kind interest;
 
(i)           Indebtedness referenced in Schedule 5.08(b) until such time as it
is required to be fully repaid and terminated pursuant to Section 5.17;
 
(j)           Indebtedness constituting a contingent payment obligation owing by
the Borrower to a political action committee disclosed to the Administrative
Agent prior to the date hereof; provided, that:
 
(i)           within 10 days after the first date on which slot machine gaming
is available at the Miami Jai-Alai Facility, such contingent payment obligation
shall be fully paid (with evidence of such full repayment being delivered to the
Administrative Agent on the date such payment is made), or such contingent
payment obligation shall be converted into Indebtedness evidenced by an
instrument the form and substance of which is approved by the Administrative
Agent;
 
(ii)           if such contingent payment obligation is converted into
Indebtedness as described in the foregoing clause (i), then such Indebtedness
shall be required to satisfy the following:
 
(A)           the aggregate principal amount thereof shall not exceed $3,550,000
at any time;
 
 
64

--------------------------------------------------------------------------------

 
 
(B)           such Indebtedness is at all times unsecured and free and clear of
any Liens;
 
(C)           such Indebtedness is subordinated to the Obligations on terms
acceptable to the Administrative Agent; and
 
(D)           such Indebtedness evidences, on a dollar-for-dollar basis, the
conversion of the contingent payment obligation owing to such political action
committee (by way of example, if the contingent payment obligation is
$1,000,000, then the Indebtedness replacing such contingent payment obligation
shall not exceed $1,000,000); and
 
SECTION 6.02.           Liens.  Neither Holdings nor the Borrower will, and will
not permit any Subsidiary or Credit Party to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:
 
(a)           Permitted Encumbrances;
 
(b)          any Lien on any property or asset of Holdings, the Borrower or any
Subsidiary or Credit Party existing on the date hereof and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of Holdings, the Borrower or any Subsidiary or Credit Party, (ii) such Lien
shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (iii) any Lien securing Indebtedness
appearing in Schedule 5.08(b) shall be terminated as of the date such
Indebtedness is required to be repaid, and no such Lien shall be permitted
hereunder subsequent to such required release date; and
 
(c)           Liens upon the Parking Lot Property that secure the Dade County
Debt.
 
SECTION 6.03.           Fundamental Changes.
 
(a)           Neither Holdings nor the Borrower will, and will not permit any
Subsidiary or Credit Party to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose (including pursuant to a Sale and Leaseback
Transaction) of (in one transaction or in a series of transactions) any of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or here-after acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing:
 
(i)           any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving company,
 
(ii)          any Subsidiary (other than the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Credit Party,
 
 
65

--------------------------------------------------------------------------------

 
 
(iii)         any Subsidiary (other than the Borrower) may sell, transfer, lease
or otherwise dispose of its assets to Holdings or the Borrower or any other
Credit Party, and
 
(iv)         any Subsidiary of the Borrower or any Credit Party other than the
Borrower may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided that any such merger
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 6.04.
 
(b)           Neither Holdings nor the Borrower will, and will not permit any of
its Subsidiaries or any other Credit Party to, engage to any material extent in
any business other than businesses (and businesses reasonably related thereto)
of the type conducted by Holdings, the Borrower and its Subsidiaries and the
other Credit Parties on the date of execution of this Agreement.
 
SECTION 6.04.           Investments, Loans, Advances, Guarantees and
Acquisitions.  Neither Holdings nor the Borrower will, and will not permit any
of its Subsidiaries or any other Credit Party to, purchase, hold or acquire
(including pursuant to any merger with any Person that was not a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit, except:
 
(a)           Permitted Investments;
 
(b)           investments by Holdings or the Borrower or any Subsidiary or
Credit Party existing on the date hereof in the capital stock of its
Subsidiaries;
 
(c)           loans or advances made by any Credit Party (other than Holdings or
the Borrower) to any other Credit Party (including Holdings and the Borrower);
and
 
(d)           Guarantees constituting Indebtedness permitted by Section 6.01.
 
SECTION 6.05.           Swap Agreements.  Neither Holdings nor the Borrower
will, and will not permit any of its Subsidiaries or any other Credit Party to,
enter into any Swap Agreement.
 
SECTION 6.06.           Restricted Payments.  Neither Holdings nor the Borrower
will, and will not permit any of its Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except:
 
(a)           Holdings or the Borrower may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock;
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests to the Borrower or any other Credit Party (other than
Holdings or Freedom Holding, which are covered in clauses (d) and (e) below);
 
(c)           the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries;
 
(d)           the Borrower may pay dividends to Holdings in respect of Permitted
Corporate Expenses so long as (1) no Default or Event of Default would result
therefrom, (2) the Borrower demonstrates, to the Administrative Agent’s
reasonable satisfaction, pro forma compliance with the financial covenants set
forth in Sections 6.12 through 6.15 after giving effect to the applicable
dividend (and with the understanding that no such dividend shall be paid until
such covenants are in effect and being measured as and when required under such
Sections), (3) the aggregate amount of such dividends and related Permitted
Corporate Expenses do not exceed the Permitted Corporate Expenses Cap for the
applicable fiscal quarter and applicable fiscal year, and (4) if any portion of
such dividend is used to pay amounts owing under the Freedom Consulting
Agreement, such amount does not exceed the Permitted Freedom Consulting Payment
Cap; provided, however, that (i) for any month ending prior to the end of the
first full fiscal quarter to occur after the quarter in which the Opening Date
occurs, the Borrower may pay dividends to Holdings in an amount not to exceed
$65,000 per month with respect to Permitted Corporate Expenses (other than
payments under the Freedom Consulting Agreement and the Freedom Holding Note,
payments of interest or principal on any outstanding debt of Holdings and
dividends in respect of preferred or common stock, none of which shall be paid
with such $65,000 amounts), and (ii) for the first fiscal quarter that the
Borrower is required to comply with the financial covenants set forth in
Sections 6.12 through 6.15, no more than the First PCE Dividend Amount shall be
permitted to be paid for such quarter;
 
(e)           Holdings may pay accrued dividends on its outstanding preferred
stock using proceeds of dividends permitted under Section 6.06(d); and
 
(f)           so long as no Default or Event of Default is then outstanding or
would result therefrom, and Miami Casino Management, LLC (or any successor
thereto) remains subject to a subordination agreement in form and substance
acceptable to the Administrative Agent, payments of Management Fees as and when
required by the Management Agreement.
 
SECTION 6.07.           Transactions with Affiliates.  Neither Holdings nor the
Borrower will, and will not permit any of its Subsidiaries or other Credit
Parties to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:
 
(a)           in the ordinary course of business at prices and on terms and
conditions not less favorable to Holdings or the Borrower or such Subsidiary or
Credit Party than could be obtained on an arm’s-length basis from unrelated
third parties; provided, that each such transaction shall be approved by the
Administrative Agent prior to the consummation thereof;
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           transactions between or among Holdings or the Borrower and the
Borrower’s wholly owned Subsidiaries not involving any other Affiliate;
provided, that each such transaction shall be approved by the Administrative
Agent prior to the consummation thereof;
 
(c)           any Restricted Payment permitted by Section 6.06;
 
(d)           payments by Holdings under the Freedom Consulting Agreement;
provided that (i) no payments thereunder shall exceed the Permitted Freedom
Consulting Payment Cap (as further described in Section 6.06(d)), (ii) the form
and substance of the Freedom Consulting Agreement is approved in writing by the
Administrative Agent prior to the effectiveness thereof and is not amended or
modified without the Administrative Agent’s prior written consent; (iii) the
parties thereto and the payments owing thereunder are subject to an
intercreditor agreement in form and substance acceptable to the Administrative
Agent, which intercreditor agreement, among other things, shall subordinate
payments thereunder to the Obligations and limit amounts which may accrue during
any fiscal year (including, without limitation, as a result of missed or blocked
payments) to $450,000 per year; (iv) by its terms (as evidenced by the written
acknowledgment of Freedom Financial), the Freedom Consulting Agreement
(including all payments and other obligations owing thereunder) terminates, is
cancelled and no longer remains outstanding or enforceable upon the occurrence
of any event described in Section 7.01(h), (i), or (j); and (v) no payment shall
be made to W. Bennett Collett, Sr. except as provided under the Freedom
Consulting Agreement; and
 
(e)           payments of compensation (other than those under the Freedom
Consulting Agreement) to W. Bennett Collett, Jr. consisting of (A) a $300,000
annual base salary, which shall increase by 5.0% per year beginning on January
1, 2013 and on each January 1st thereafter and (B) incentive bonus compensation
so long as (w) no Default or Event of Default is then outstanding or would
result therefrom, (x) such incentive bonus compensation has been duly authorized
by the board of directors of the Borrower, (y) the annual aggregate amount
thereof does not exceed 50.0% of the base salary for that year, and (z) W.
Bennett Collett, Jr. remains subject to a letter agreement with the
Administrative Agent which, among other things, prohibits payments under clause
(B) of the foregoing if a Default or Event of Default is then outstanding or
would result therefrom and which requires a turnover of payments to the
Administrative Agent if made in contravention hereof or such letter agreement.
 
SECTION 6.08.           Restrictive Agreements.  Neither Holdings nor the
Borrower will, and will not permit any of its Subsidiaries or other Credit
Parties to, directly or indirectly, enter into, incur or permit to exist any
agreement (other than the Loan Documents) or other arrangement that prohibits,
restricts or imposes any condition upon:
 
(a)           the ability of Holdings, the Borrower or any Subsidiary or Credit
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or
 
(b)           the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to Holdings, the Borrower or any other Subsidiary or
Credit Party or to Guarantee Indebtedness of Holdings, the Borrower or any other
Subsidiary or Credit Party; provided that:
 
 
68

--------------------------------------------------------------------------------

 
 
(i)           the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement,
 
(ii)          the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition),
 
(iii)         the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
 
(iv)        clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and
 
(v)         clause (a) of the foregoing shall not apply to customary provisions
in leases and other contracts restricting the assignment thereof.
 
SECTION 6.09.           Changes in Fiscal Year.  Neither Holdings nor the
Borrower will, nor will it permit any of its Subsidiaries or any other Credit
Party to, change its fiscal year from the basis in effect on the Effective Date.
 
SECTION 6.10.           Asset Sales.  Neither Holdings nor the Borrower will,
nor will it permit any Subsidiary or other Credit Party to, sell, lease or
otherwise dispose of its assets to any other Person except for:
 
(a)           sales of inventory for fair value in the ordinary course of
business;
 
(b)          sales or other dispositions of obsolete, uneconomic or worn-out or
no longer used or useful assets in the ordinary course of business;
 
(c)           the sale of the Ft. Pierce Property on terms and conditions, and
with a purchase price, acceptable to the Administrative Agent; and
 
(d)          dispositions of cash and Permitted Investments in the ordinary
course of business;
 
provided that, with respect to any sale, lease or disposition of assets pursuant
to this Section 6.10, (i) the Net Cash Proceeds of such sale or other
disposition of assets are applied as and to the extent required by Section 2.08
and, if applicable, Section 6.06, and (ii) at the time of such sale or other
disposition, and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing.


SECTION 6.11.           Sale and Leaseback Transactions.  No Credit Party shall
enter into any Sale and Leaseback Transaction.
 
 
69

--------------------------------------------------------------------------------

 
 
SECTION 6.12.           Total Leverage Ratio.
 
(a)           Prior to the occurrence of the Hialeah Park Slots Event, the ratio
(the “Total Leverage Ratio”), determined as of the end of each of its fiscal
quarters set forth below, of (i) Consolidated Total Indebtedness of the Borrower
to (ii) Consolidated EBITDAM for the then most-recently ended four fiscal
quarters (subject to clause (c) below), shall not be greater than the applicable
“Maximum Total Leverage Ratio” set forth below; provided, that Holdings’ and the
Borrower’s compliance with the Maximum Total Leverage Ratio shall not be
determined until the first full fiscal quarter to occur after the quarter in
which the Opening Date occurs (for purposes of the following, the numbers set
forth below represent the number of full quarters since the quarter in which the
Opening Date occurred, such that “3” means the third full quarter to occur since
the Opening Date quarter:
 
Fiscal Quarter
 
Maximum Total Leverage Ratio
     
1
 
3.10 to 1.00
2
 
3.15 to 1.00
3
 
3.00 to 1.00
4
 
2.85 to 1.00
5
 
2.70 to 1.00
6
 
2.55 to 1.00
7
 
2.40 to 1.00
8
 
2.15 to 1.00
9
 
2.10 to 1.00
10
 
2.00 to 1.00
11
 
1.90 to 1.00
12
 
1.70 to 1.00
13
 
1.65 to 1.00
14
 
1.55 to 1.00
15
 
1.45 to 1.00
16
 
1.25 to 1.00
17
 
1.15 to 1.00

 
 
(b)           Subsequent to the occurrence of the Hialeah Park Slots Event, the
ratio (the “Total Leverage Ratio”), determined as of the end of each of its
fiscal quarters set forth below, of (i) Consolidated Total Indebtedness of the
Borrower to (ii) Consolidated EBITDAM for the then most-recently ended four
fiscal quarters (subject to clause (c) below), shall not be greater than the
applicable “Maximum Total Leverage Ratio” set forth below; provided, that
Holdings’ and the Borrower’s compliance with the Maximum Total Leverage Ratio
shall not be determined until the first full fiscal quarter to occur after the
quarter in which the Opening Date occurs (for purposes of the following, the
numbers set forth below represent the number of full quarters since the quarter
in which the Opening Date occurred, such that “3” means the third full quarter
to occur since the Opening Date quarter):
 
 
70

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
 
Maximum Total Leverage Ratio
     
1
 
4.25 to 1.00
2
 
4.40 to 1.00
3
 
4.30 to 1.00
4
 
4.15 to 1.00
5
 
4.00 to 1.00
6
 
3.80 to 1.00
7
 
3.65 to 1.00
8
 
3.45 to 1.00
9
 
3.35 to 1.00
10
 
3.20 to 1.00
11
 
3.05 to 1.00
12
 
2.85 to 1.00
13
 
2.80 to 1.00
14
 
2.70 to 1.00
15
 
2.60 to 1.00
16
 
2.45 to 1.00
17
 
2.35 to 1.00

 
(c)           For the first three fiscal quarters for which the Total Leverage
Ratio shall be determined, Consolidated EBITDAM not be based on the then
most-recently ended four fiscal quarters, and shall instead be determined as
follows: (i) for the first such quarter, such quarter’s Consolidated EBITDAM
times 4; (ii) for the second such quarter, the first and second quarters’
Consolidated EBITDAM times 2; and (iii) for the third such quarter, the first,
second and third quarters’ Consolidated EBITDAM times 4/3.
 
SECTION 6.13.           Minimum Consolidated EBITDAM.
 
(a)           Prior to the occurrence of the Hialeah Park Slots Event,
Consolidated EBITDAM for the Borrower for each of the following fiscal quarters
(determined solely for the applicable fiscal quarter and not for the
four-quarter period then ended) shall not be less than the applicable “Minimum
Consolidated EBITDAM” set forth below; provided, that Holdings’ and the
Borrower’s compliance with Minimum Consolidated EBITDAM shall not be determined
until the first full fiscal quarter to occur after the quarter in which the
Opening Date occurs (for purposes of the following, the numbers set forth below
represent the number of full quarters since the quarter in which the Opening
Date occurred, such that “3” means the third full quarter to occur since the
Opening Date quarter):
 
 
71

--------------------------------------------------------------------------------

 
 
Fiscal Quarter
 
Minimum Consolidated EBITDAM
         
1
  $ 7,200,000  
2
  $ 6,800,000  
3
  $ 7,050,000  
4
  $ 6,850,000  
5
  $ 7,850,000  
6
  $ 7,850,000  
7
  $ 7,850,000  
8
  $ 7,850,000  
9
  $ 8,200,000  
10
  $ 8,200,000  
11
  $ 8,200,000  
12
  $ 8,200,000  
13
  $ 8,400,000  
14
  $ 8,400,000  
15
  $ 8,400,000  
16
  $ 8,400,000  
17
  $ 8,600,000  



(b)           Subsequent to the occurrence of the Hialeah Park Slots Event,
Consolidated EBITDAM for the Borrower for each of the following fiscal quarters
(determined solely for the applicable fiscal quarter and not for the
four-quarter period then ended) shall not be less than the applicable “Minimum
Consolidated EBITDAM” set forth below; provided, that Holdings’ and the
Borrower’s compliance with Minimum Consolidated EBITDAM shall not be determined
until the first full fiscal quarter to occur after the quarter in which the
Opening Date occurs (for purposes of the following, the numbers set forth below
represent the number of full quarters since the quarter in which the Opening
Date occurred, such that “3” means the third full quarter to occur since the
Opening Date quarter):
 
Fiscal Quarter
 
Minimum Consolidated EBITDAM
         
1
  $ 5,250,000  
2
  $ 4,800,000  
3
  $ 5,050,000  
4
  $ 5,150,000  
5
  $ 5,550,000  
6
  $ 5,550,000  
7
  $ 5,550,000  
8
  $ 5,550,000  
9
  $ 6,000,000  
10
  $ 6,000,000  
11
  $ 6,000,000  
12
  $ 6,000,000  
13
  $ 6,200,000  
14
  $ 6,200,000  
15
  $ 6,200,000  
16
  $ 6,200,000  
17
  $ 6,400,000  

 
 
72

--------------------------------------------------------------------------------

 

(c)           Prior to the occurrence of the Hialeah Park Slots Event,
Consolidated EBITDAM for the Borrower determined as of the end of each of its
fiscal quarters for the four-fiscal quarter period then ended (subject to the
annualization requirements of 6.13(e))  shall not be less than the applicable
“Minimum Consolidated EBITDAM” set forth below; provided, that Holdings’ and the
Borrower’s compliance with Minimum Consolidated EBITDAM shall not be determined
until the first full fiscal quarter to occur after the quarter in which the
Opening Date occurs (for purposes of the following, the numbers set forth below
represent the number of full quarters since the quarter in which the Opening
Date occurred, such that “3” means the third full quarter to occur since the
Opening Date quarter):
 
Fiscal Quarter
 
Minimum Consolidated EBITDAM
         
1
  $ 30,400,000  
2
  $ 29,500,000  
3
  $ 29,600,000  
4
  $ 29,500,000  
5
  $ 30,200,000  
6
  $ 31,300,000  
7
  $ 32,100,000  
8
  $ 33,300,000  
9
  $ 33,700,000  
10
  $ 34,000,000  
11
  $ 34,000,000  
12
  $ 34,000,000  
13
  $ 34,500,000  
14
  $ 34,500,000  
15
  $ 35,000,000  
16
  $ 35,000,000  
17
  $ 35,100,000  

 
(d)           Subsequent to the occurrence of the Hialeah Park Slots Event,
Consolidated EBITDAM for the Borrower determined as of the end of each of its
fiscal quarters for the four-fiscal quarter period then ended (subject to the
annualization requirements of 6.13(e)) shall not be less than the applicable
“Minimum Consolidated EBITDAM” set forth below; provided, that Holdings’ and the
Borrower’s compliance with Minimum Consolidated EBITDAM shall not be determined
until the first full fiscal quarter to occur after the quarter in which the
Opening Date occurs (for purposes of the following, the numbers set forth below
represent the number of full quarters since the quarter in which the Opening
Date occurred, such that “3” means the third full quarter to occur since the
Opening Date quarter):
 
Fiscal Quarter
 
Minimum Consolidated EBITDAM
         
1
  $ 22,200,000  
2
  $ 21,200,000  
3
  $ 21,300,000  
4
  $ 21,400,000  
5
  $ 21,700,000  
6
  $ 22,600,000  
7
  $ 23,100,000  
8
  $ 23,600,000  
9
  $ 23,800,000  
10
  $ 24,400,000  
11
  $ 24,900,000  
12
  $ 25,300,000  
13
  $ 25,500,000  
14
  $ 25,500,000  
15
  $ 25,900,000  
16
  $ 26,000,000  
17
  $ 26,000,000  

 
 
73

--------------------------------------------------------------------------------

 
 
(e)           For the first three fiscal quarters for which the Minimum
Consolidated EBITDAM shall be determined pursuant to Section 6.13(c) or 6.13(d),
as applicable, Consolidated EBITDAM shall not be based on the then most-recently
ended four fiscal quarters, and shall instead be determined as follows: (i) for
the first such quarter, such quarter’s Consolidated EBITDAM times 4; (ii) for
the second such quarter, the first and second quarters’ Consolidated EBITDAM
times 2; and (iii) for the third such quarter, the first, second and third
quarters’ Consolidated EBITDAM times 4/3.
 
SECTION 6.14.           Fixed Charge Coverage Ratio.  The ratio (the “Fixed
Charge Coverage Ratio”), determined as of the end of each of its fiscal quarters
for the four-fiscal quarter period then ended (subject to the remainder of this
Section 6.14) of (i) Consolidated EBITDAM minus Consolidated Capital
Expenditures (excluding those in respect of developing and constructing the
slots facility at the Miami Jai-Alai Facility) minus expenses for taxes paid
during such period minus dividends or distributions paid in cash to (ii) that
portion of Consolidated Interest Expense paid in cash plus current maturities of
principal Indebtedness for such period (including, without limitation, the
current portion of all Capital Lease Obligations), all calculated for the
Borrower and the Subsidiaries on a consolidated basis (collectively, the “Fixed
Charges”), shall not be less than the following applicable “Minimum Fixed Charge
Coverage Ratio” set forth below; provided, that Holdings’ and the Borrower’s
compliance with the Minimum Fixed Charge Coverage Ratio shall not be determined
until the first full fiscal quarter to occur after the quarter in which the
Opening Date occurs (for purposes of the following, the numbers set forth below
represent the number of full quarters since the quarter in which the Opening
Date occurred, such that “3” means the third full quarter to occur since the
Opening Date quarter):
 
Minimum Fixed Charge Coverage Ratio Prior to the Occurrence of the Hialeah Park
Slots Event
 
Fiscal Quarter
 
Minimum Fixed Charge Coverage Ratio
     
1
 
2.00 to 1.00
2
 
1.65 to 1.00
3
 
1.30 to 1.00
4
 
1.05 to 1.00
5
 
1.00 to 1.00
6
 
1.00 to 1.00
7
 
1.05 to 1.00
8
 
1.15 to 1.00
9
 
1.20 to 1.00
10
 
1.20 to 1.00
11
 
1.20 to 1.00
12
 
1.25 to 1.00
13
 
1.25 to 1.00
14
 
1.30 to 1.00
15
 
1.35 to 1.00
16
 
1.40 to 1.00
17
 
1.40 to 1.00

 
 
74

--------------------------------------------------------------------------------

 
 
Minimum Fixed Charge Coverage Ratio Subsequent to the Occurrence of the Hialeah
Park Slots Event
 
Fiscal Quarter
 
Minimum Fixed Charge Coverage Ratio
     
1
 
1.45 to 1.00
2
 
1.30 to 1.00
3
 
1.15 to 1.00
4
 
1.05 to 1.00
5
 
1.00 to 1.00
6
 
1.00 to 1.00
7
 
1.00 to 1.00
8
 
1.00 to 1.00
9
 
1.05 to 1.00
10
 
1.05 to 1.00
11
 
1.10 to 1.00
12
 
1.10 to 1.00
13
 
1.10 to 1.00
14
 
1.15 to 1.00
15
 
1.15 to 1.00
16
 
1.20 to 1.00
17
 
1.20 to 1.00



For the first three fiscal quarters for which the Fixed Charge Coverage Ratio
shall be determined, Consolidated EBITDAM shall not be based on the then
most-recently ended four fiscal quarters, and shall instead be determined as
follows: (i) for the first such quarter, such quarter’s Consolidated EBITDAM
times 4; (ii) for the second such quarter, the first and second quarters’
Consolidated EBITDAM times 2; and (iii) for the third such quarter, the first,
second and third quarters’ Consolidated EBITDAM times 4/3.

 
75

--------------------------------------------------------------------------------

 

SECTION 6.15.           Capital Expenditures; Pre-Opening Expenses.  Capital
Expenditures by the Borrower and its Subsidiaries in a fiscal year shall not
exceed the Permitted CapEx Amount for such fiscal year; provided, however, that
(i) Capital Expenditures in respect of the Miami Jai-Alai Facility shall not be
included in this determination; and (ii) Holdings and Freedom Holding shall not
enter into or be subject to any financing or transaction that would otherwise
constitute a Capital Expenditure if entered into by the Borrower or any
Subsidiary thereof. The aggregate amount paid by Holdings, the Borrower, any
Subsidiary or any Credit Party in respect of Pre-Opening Expenses shall not
exceed $1,500,000, and no Pre-Opening Expense shall be permitted to be paid
hereunder other than those set forth in Schedule 6.15.
 
SECTION 6.16.           Conduct of Business.  Unless approved by the
Administrative Agent in writing, neither Holdings nor the Borrower will, and
will not permit any Subsidiary or any other Credit Party to, directly or
indirectly, engage in any line of business other than those businesses directly
related to the Miami Jai-Alai Facility and the Ft. Pierce Property engaged in on
the Effective Date and businesses directly related thereto, including, without
limitation, the introduction of slot machine gaming to the Miami Jai-Alai
Facility and the activities engaged by Holdings, its Subsidiaries and the other
Credit Parties as of the Effective Date.  No Permitted Corporate Expenses shall
be paid by any Person other than Holdings.  Holdings shall not engage in any
business activities or own any assets or other property other than (i) ownership
of Equity Interests in the Borrower and its other Subsidiaries and activities
ancillary thereto, (ii) activities and contractual rights incidental to the
maintenance of its corporate existence (including the incurrence of any
Permitted Corporate Expenses), (iii) the hiring and employment of members of the
management of the Borrower and activities reasonably related thereto, and (iv)
any other activity expressly permitted hereunder. Freedom Holding shall not
engage in any business activities or own any assets or other property other than
(i) ownership of Equity Interests in Holdings and its other Subsidiaries and
activities ancillary thereto, (ii) activities and contractual rights incidental
to the maintenance of its corporate existence, (iii) the hiring and employment
of members of the management of Holdings and activities reasonably related
thereto, and (iv) any other activity expressly permitted hereunder.
 
SECTION 6.17.           Limitation on Construction Document Modifications or
Terminations.  Except as permitted by the Disbursement Agreement (if at all),
neither Holdings nor the Borrower will enter into or agree to any amendment to,
assignment or termination of, or waiver of any of its rights under any
Construction Document.  Neither Holdings nor the Borrower shall terminate any
Construction Document.
 
SECTION 6.18.           Limitation on Zoning and Contract Changes and
Compliance.  Neither Holdings nor the Borrower will initiate, consent to or
acquiesce to (a) any zoning downgrade of the Miami Jai-Alai Facility, the Ft.
Pierce Property, the Contractor-Related Property or the Parking Lot Property, or
seek any material variance under any existing zoning ordinance, (b) use or
permit the use of the Miami Jai-Alai Facility, the Ft. Pierce Property, the
Contractor-Related Property or the Parking Lot Property in any manner that could
result in such use becoming a non-conformity case under any zoning ordinance or
any other applicable land use law, rule or regulation or (c) any change in any
laws, requirements of any Governmental Authority or obligations created by
private contracts which now or hereafter could reasonably be likely to have an
adverse effect on the occupancy, use or operation of the Miami Jai-Alai
Facility, the Ft. Pierce Property, the Parking Lot Property or the
Contractor-Related Property.
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 6.19.           Limitation of Miami Jai-Alai Facility, Ft. Pierce
Property and Other Real Estate Development.  Neither Holdings nor the Borrower
will construct upon, develop, improve, maintain or operate or permit to be
constructed upon, developed, improved, reinvented or operated on the site of the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property or
the Contractor-Related Property or enter into or permit to be entered into any
contract or any agreement for such construction or development, improvement,
maintenance or operation or for any materials, supplies, or labor necessary in
connection with such construction, development, improvement, maintenance or
operation except (i) any of the foregoing taken in accordance with the
Construction Plans with respect to the Miami Jai-Alai Facility and, on terms and
conditions previously disclosed to and approved by the Administrative Agent, the
construction of a parking garage on the Contractor-Related Property, and (ii)
maintenance and repairs in the ordinary course of business necessary to keep the
Miami Jai-Alai Facility, the Ft. Pierce Property, the Parking Lot Property and
the Contractor-Related Property operating in good and working order and
condition.
 
SECTION 6.20.           Governmental Authority Action.  If any Governmental
Authority shall revoke, rescind or impair the licenses, permits and other
authorizations held or required to be held by any Permitted Holder, Freedom
Holding, Holdings, the Borrower or any Key Employee to own, construct, develop,
maintain, operate and/or manage the Miami Jai-Alai Facility, the Ft. Pierce
Property, the Contractor-Related Property or the Parking Lot Property, each of
Holdings and the Borrower shall take all necessary and required actions,
including the severance of all employment and other relationships with a
Permitted Holder, Freedom Holding, Holdings or the Borrower or any Key Employee
as directed by the applicable Governmental Authority, so as to reinstate, remedy
and obtain any such licenses, permits and/or other authorizations by the date
that is designated by the applicable Governmental Authority as the deadline for
any Permitted Holder or other applicable Person, or any such Key Employee to
either (x) possess and maintain such license, permit or other authorization in
proper form without any condition or defect therein or with respect thereto or
(y) cease to be employed by Freedom Holding, Holdings, the Borrower or any
Affiliate thereof; provided, however, that if no such date is designated by such
Governmental Authority, then such action shall be taken within 30 days after the
applicable revocation, rescission or impairment.
 
ARTICLE VII
 
Events of Default and Remedies
 
SECTION 7.01.           Events of Default.  If any of the following events
(“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
 
(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three days;
 
 
77

--------------------------------------------------------------------------------

 
 
(c)           any representation or warranty made or deemed made by or on behalf
of Holdings, the Borrower, any Subsidiary or any Credit Party in or in
connection with this Agreement or any other Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with the Loan Documents or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;
 
(d)           (i) Holdings, the Borrower, any Subsidiary or any Credit Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.02, 5.03 (with respect to organizational existence), 5.08, 5.09,
5.10, 5.13, 5.14(e), 5.16, 5.17, in Article VI or in Section 9.17, or (ii) any
Loan Document shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or Holdings, the Borrower, any
Subsidiary or any Credit Party takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document or any of its obligations
thereunder;
 
(e)           Holdings, the Borrower, any Subsidiary or any Credit Party shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement or in any other Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof from the Administrative Agent to Holdings or the Borrower (which notice
will be given at the request of any Lender) or (ii) an officer of Holdings or
the Borrower becomes aware of any such breach;
 
(f)           subject to the Farmers Bank Cure Period, Freedom Holding,
Holdings, the Borrower or any Subsidiary or other Credit Party shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;
 
(g)           subject to the Farmers Bank Cure Period, any event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, winding up, dissolution,
liquidation, reorganization or other relief in respect of Holdings, the
Borrower, any Subsidiary or any Credit Party or its debts, or of a substantial
part of its assets, under any  Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower, any Subsidiary or any Credit Party or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i)           Holdings, the Borrower, any Subsidiary or any Credit Party shall:
 
 
78

--------------------------------------------------------------------------------

 
 
(i)           voluntarily commence any proceeding or file any petition seeking
bankruptcy, winding up, dissolution, liquidation, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect,
 
(ii)         consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,
 
(iii)        apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower, any Subsidiary or any Credit Party or for a substantial part of its
assets,
 
(iv)        file an answer admitting the material allegations of a petition
filed against it in any such proceeding,
 
(v)         make a general assignment for the benefit of creditors or
 
(vi)        take any action for the purpose of effecting any of the foregoing;
 
(j)           Holdings, the Borrower, any Subsidiary or any Credit Party shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $250,000 shall be rendered against Holdings, the Borrower,
any Subsidiary or any Credit Party thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of Holdings, the Borrower, any
Subsidiary or any Credit Party to enforce any such judgment;
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of Holdings, the
Borrower, its Subsidiaries and the other Credit Parties in an aggregate amount
exceeding $250,000; Holdings, the Borrower or any ERISA Affiliate fails to make
a contribution payment to a Plan on or before the applicable due date which
could reasonably be expected to result in the imposition of a Lien under Section
430(k) of the Code or Section 303(k) of ERISA;
 
(m)         a Change in Control shall occur;
 
(n)          any Loan Document shall fail to remain in full force or effect
against any Credit Party subject thereto (except to the extent such Credit Party
has been released from its obligations thereunder in accordance with this
Agreement or such other Loan Document or such Loan Document has expired or
terminated in accordance with its terms) or any Credit Party shall take any
action to discontinue or to assert the invalidity or unenforceability of, or any
action that results in the discontinuation or invalidity or unenforceability of,
any Loan Document in any material respect or any Lien in favor of the
Administrative Agent under the Loan Documents (except as contemplated by the
Loan Documents), or such Lien shall not have the perfection or priority
contemplated by the Loan Documents;
 
 
79

--------------------------------------------------------------------------------

 
 
(o)          the Opening Date shall not have occurred by January 15, 2012, or
the Borrower shall not have obtained the Slot License (as defined in the
Disbursement Agreement) by June 1, 2011;
 
(p)          any material breach or default shall occur under any Construction
Document which is not cured within any applicable grace period therefor or any
grace period provided for in the Disbursement Agreement or any of the same shall
cease to be in full force and effect or shall be amended, modified, supplemented
or replaced without the Administrative Agent’s prior written consent or any
material provision therefor shall be waived by Holdings or the Borrower without
the Administrative Agent’s prior written consent;
 
(q)          any Governmental Authority shall revoke, rescind or impair the
licenses, permits and other authorizations held or required to be held by
Holdings, the Borrower, any Credit Party or any Key Employee to own, construct,
develop, maintain, operate and/or manage the Miami Jai-Alai Facility, the Ft.
Pierce Property, the Contractor-Related Property or the Parking Lot Property
(including all applicable Gaming Licenses), or Holdings, the Borrower, any
Credit Party or any Subsidiary otherwise ceases operations;
 
(r)           any “Event of Default” shall occur under the Disbursement
Agreement, or any default, event of default, or similar event (including any
breach of any term or condition thereof) shall occur under any Development
Agreement;
 
(s)          any event occurs or circumstance exists that may be expected to
cause a cancellation, termination, discontinuation or suspension of gaming
activities at the Miami Jai-Alai Facility or the Ft. Pierce Property, and such
cancellation, termination or suspension may be expected to result in the
termination, cancellation or suspension of the Borrower’s or any of its
Affiliates’ Gaming Licenses;
 
(t)           the Management Agreement is amended, restated, supplemented or
otherwise modified without the Administrative Agent’s prior written consent;
 
(u)          any gaming or gambling tax or surcharge assessed or levied by any
Governmental Authority against Holdings, the Borrower, any Subsidiary or any
Credit Party thereof as of the Effective Date shall increase subsequent to the
Effective Date, or any new or additional gaming or gambling tax or surcharge
shall be assessed or levied subsequent to the Effective Date;
 
(v)          other than the issuance of a Gaming License to operate pari-mutuel
gaming at Hialeah Park, any Gaming License to operate a pari-mutuel gaming
establishment or facility in Miami-Dade County is granted, issued, extended or
approved subsequent to the Effective Date;
 
 
80

--------------------------------------------------------------------------------

 

(w)          Holdings and the Borrower shall fail to possess and maintain
computer systems necessary to accumulate wagers, record sales, calculate payoffs
and display wagering data in a secure manner (which systems, as of the Effective
Date are supplied by Scientific Games Corp., but may, subsequent thereto, be
supplied by other nationally recognized providers of such computer systems), and
such failure may be expected to result in a termination, suspension or
cancellation of the Borrower’s or any of its Affiliates’ Gaming Licenses;
 
(x)           the Management Agreement is terminated and the Borrower fails to
enter into a replacement agreement with a replacement manager acceptable to the
Administrative Agent in its sole discretion within 30 days after such
termination, or amounts payable under the Management Agreement at any time fail
to be subordinated to the repayment of the Obligations on terms and conditions
acceptable to the Administrative Agent;
 
(y)          Holdings shall fail to issue on April 26, 2011 the warrants in the
form specified in the Holdings Warrant Agreement to the holders in the
respective amounts set forth in Schedule 2(b) to the Holdings Warrant Agreement;
or
 
(z)           the Borrower shall fail to issue on April 26, 2011 the warrants in
the form specified in the Borrower Warrant Agreement to the holders in the
respective amounts set forth in Schedule 2(b) to the Borrower Warrant Agreement;
 
then, and in every such event (other than an event with respect to Holdings, the
Borrower, any Subsidiary, or any other Credit Party described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to Holdings or the Borrower, take either or both of the
following actions, at the same or different times:
 
(i)           terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and
 
(ii)         declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each of Holdings and the Borrower; and in case of any event with respect to
Holdings, the Borrower, any Subsidiary or any other Credit Party described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each of Holdings and the Borrower.
 
Amounts received in respect of the Obligations during the continuance of an
Event of Default shall be applied in accordance with the priority of payments
set forth in Section 7.4 of the Pledge and Security Agreement.
 
 
81

--------------------------------------------------------------------------------

 
 
SECTION 7.02.           Right to Complete Construction.  Upon the occurrence and
during the continuance of an Event of Event of Default hereunder, the
Administrative Agent, on behalf of the Lenders and with the prior consent of the
Required Lenders, shall have the right, in person or by agent, in addition to
all other rights and remedies available to the Administrative Agent under this
Agreement and the other Loan Documents, to the fullest extent permitted by law,
to take possession of the Miami Jai-Alai Facility and perform any and all work
and labor necessary to complete the Miami Jai-Alai Facility substantially in
accordance with the Plans and Specifications (with such modifications as shall
be deemed appropriate by the Administrative Agent), and employ watchmen to
protect the Miami Jai-Alai Facility from injury, all as described in this
Section 7.02.  All reasonable sums so expended by the Administrative Agent shall
be deemed to have been paid to the Borrower and constitute
Obligations.  Effective upon the occurrence and during the continuance of an
Event of Default, each of Holdings and the Borrower hereby constitutes and
appoints the Administrative Agent its true and lawful attorney in fact, with
full power of substitution, to so complete the Miami Jai-Alai Facility in the
name of Holdings or the Borrower.  Each of Holdings and the Borrower hereby
empowers said attorney to: (a) use any funds of Holdings or the Borrower,
including any funds which may remain undisbursed hereunder for the purpose of so
completing the Miami Jai-Alai Facility; (b) make such additions, changes and
corrections in the Plans and Specifications as the Administrative Agent deems
appropriate; (c) employ such contractors, subcontractors, agents, architects and
inspectors as shall be required for said purposes; (d) pay, settle or compromise
all existing bills and claims which may be liens against the Miami Jai-Alai
Facility, or as may be necessary or desirable for such completion of the Miami
Jai-Alai Facility or for clearance of title; (e) execute all applications and
certificates in the name of Holdings or the Borrower which may be required by
any of the contract documents; (f) prosecute and defend all actions or
proceedings in connection with the Miami Jai-Alai Facility or the construction
of the Miami Jai-Alai Facility and take such action and require such performance
as it deems necessary under any bond or guaranty of completion; and (g) do any
and every act which Holdings or the Borrower might do on its own behalf.  It is
further understood and agreed that this power of attorney, which shall be deemed
to be a power coupled with an interest, cannot be revoked.
 
SECTION 7.03.           Curing Certain Events of Default.  Upon the occurrence
of an Event of Default hereunder, the Administrative Agent, without waiving any
right of acceleration or foreclosure under the Loan Documents which
Administrative Agent or the Lenders may have by reason of such Event of Default
or any other right Administrative Agent or the Lenders may have against Holdings
or the Borrower because of said Event of Default, shall, solely with respect to
maintaining the value of the Collateral and with the prior consent of the
Required Lenders, have the right (but not the obligation) to take such actions
and make such payments as shall be necessary to cure such Event of Default,
including, without limitation, the making of Loans and protective advances;
provided that, for the avoidance of doubt, no such actions, payments, loans or
advances shall be made to cure an Event of Default under Sections 6.12 through
Section 6.15.  All amounts so expended shall constitute Obligations and shall be
payable by the Borrower on demand by Administrative Agent.
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and on behalf of the Holders of Obligations and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, by the Disbursement
Agreement and by any other Loan Document, together with such actions and powers
as are reasonably incidental thereto, with the Administrative Agent being
entitled to make all decisions in its sole discretion unless, by the terms
hereof or thereof, such decision requires the approval of all or any of the
Lenders, or the Administrative Agent, pursuant to the following, seeks
authorization from all or any of the Lenders, as applicable.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with Holdings the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, in the Disbursement Agreement and in the other Loan
Documents.  Without limiting the generality of the foregoing,
 
(a)           the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing,
 
(b)           the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and
 
(c)           except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower, any Subsidiary or
any Credit Party that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
under this Agreement, the Disbursement Agreement or any other Loan Document with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings or the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into:
 
(i)           any statement, warranty or representation made in or in connection
with this Agreement,
 
 
83

--------------------------------------------------------------------------------

 
 
(ii)          the contents of any certificate, report or other document
delivered hereunder or in connection herewith,
 
(iii)         the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein,
 
(iv)         the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document,
 
(v)         the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or
 
(vi)         the perfection or priority of any of the Liens on any of the
Collateral.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, Holdings and the Borrower.  Upon any such resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by Holdings or the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
 
84

--------------------------------------------------------------------------------

 
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08, the proceeds of which are applied in accordance with this
Agreement, each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against Holdings or the Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
(i) enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement and (ii) exercise such other rights and remedies granted to
the Lenders under the Loan Documents.
 
 
85

--------------------------------------------------------------------------------

 

In its capacity, the Administrative Agent is a “representative” of the Holders
of Obligations within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code.  Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents.  Each Lender agrees that no
Holder of Obligations (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Holders of
Obligations upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Obligations, the Administrative Agent is hereby authorized, and hereby granted a
power of attorney, to execute and deliver on behalf of the Holders of
Obligations any Loan Documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Administrative Agent on behalf of the
Holders of Obligations.  The Lenders hereby authorize the Administrative Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
contingent indemnity obligations and Obligations in respect of Swap Agreements)
at any time arising under or in respect of this Agreement or the Loan Documents
or the transactions contemplated hereby or thereby; (ii) as permitted by, but
only in accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Upon any sale or transfer of assets
constituting Collateral which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Borrower to the Administrative Agent, the Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Administrative Agent for the benefit of the Holders of Obligations herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any obligation or entail
any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Holdings the
Borrower or any Subsidiary in respect of) all interests retained by Holdings,
the Borrower or any Subsidiary, including (without limitation) the proceeds of
the sale, all of which shall continue to constitute part of the Collateral.
 
The Lenders authorize the Administrative Agent to enter into and perform under
the Disbursement Agreement on behalf of the Lenders, including, without
limitation, taking all actions required by or permitted to be taken by the
Administrative Agent on behalf of the Lenders thereunder.   Each Lender agrees
to be bound by the terms of the Disbursement Agreement.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.           Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)           if to Holdings or the Borrower, to it at Florida Gaming
Corporation, 3500 NW 37th Avenue, Miami, FL 33142, Attention of Dan Licciardi
(Facsimile: (305) 634-1712);
 
(ii)          if to the Administrative Agent, to ABC Funding, LLC, 222 Berkeley
Street, 18th floor, Boston, MA 02116, Attention of James Freeland and Adam Britt
(Facsimile: (617) 598-4902);  and
 
 
86

--------------------------------------------------------------------------------

 
 
(iii)         if to any other Lender, to it at its address (or facsimile number)
set forth in its Administrative Questionnaire.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent,
Holdings or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.           Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by Holdings or the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrower
and the Required Lenders or by Holdings, the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:
 
(i)           increase the Commitment of any Lender without the written consent
of such Lender,
 
(ii)          reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby,
 
 
87

--------------------------------------------------------------------------------

 
 
(iii)         postpone the date of any scheduled payment of the principal amount
of any Loan, or any interest thereon, or any fees payable hereunder, or extend
the Maturity Date, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby; provided, however, that with the
consent of the Required Lenders, Holdings and the Borrower, the scheduled
principal payments for the Term Loans may be amended or modified to increase or
decrease the amount payable on any Term Loan Repayment Date, including, without
limitation, reallocating amounts from one or more Term Loan Repayment Dates to
the Maturity Date (thereby increasing the size of the final principal payment
due on the Maturity Date, and decreasing or eliminating the amount payable on
any Term Loan Repayment Date),
 
(iv)        change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender affected thereby,
 
(v)         change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the  written
consent of each Lender,
 
(vi)        other than pursuant to a transaction permitted by the terms of this
Agreement or any other Loan Document, release all or substantially all of the
Collateral or release, limit or condition any Credit Party’s guarantee
obligations under any Loan Document or terminate or modify the Disbursement
Agreement without the written consent of each Lender, or
 
(vii)       change the priority of payments set forth in Section 7.4 of the
Pledge and Security Agreement;
 
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, and
no such agreement shall amend, modify or otherwise affect the rights or duties
of the counterparty under a Swap Agreement (to the extent such Swap Agreement is
with a Lender or its Affiliate) without the prior written consent of such
counterparty.  Each Lender (and/or each Affiliate of a Lender) that enters into
a Swap Agreement with Holdings or the Borrower shall provide the Administrative
Agent with notice information for the relevant entity providing such Swap
Agreement, including names of personnel, phone numbers, facsimile numbers and
e-mail addresses.
 
SECTION 9.03.           Expenses; Indemnity; Damage Waiver.
 
(a)           Each of Holdings and the Borrower shall pay:
 
 
88

--------------------------------------------------------------------------------

 
 
(i)           all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and
 
(ii)         all out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with any Loan Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans (which workout and
restructuring expenses shall include expenses incurred by the retention and use
of financial or similar advisors).
 
(b)          Each of Holdings and the Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of:
 
(i)           the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties to this Agreement or any other Loan Document of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby or by the other Loan
Documents,
 
(ii)          any Loan or the use of the proceeds therefrom,
 
(iii)         any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by Holdings, the Borrower or any
Subsidiaries, or any Environmental Liability related in any way to Holdings, the
Borrower or any Subsidiaries, or
 
(iv)        any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
 
 
89

--------------------------------------------------------------------------------

 
 
(c)           To the extent that Holdings or the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or any Related
Party of any of them under paragraph (a) or (b) of this Section or Section
10.15.1 of the Disbursement Agreement, each Lender severally agrees to pay to
the Administrative Agent such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent in its capacity
as such.
 
(d)           To the extent permitted by applicable law, Holdings or the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable promptly not
later than fifteen days after written demand therefor.
 
SECTION 9.04.           Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
neither Holdings nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by Holdings or the Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of the Administrative Agent; provided
that no consent of the Administrative Agent shall be required for an assignment
of any Loans by a Lender to an Affiliate of such Lender or an Approved Fund
corresponding with such Lender.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment by a Lender to an Affiliate
thereof or Approved Fund corresponding therewith, or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
lesser of $5,000,000 and the remaining amount of such Lender’s Term Loans or
Term Loan Commitment, unless the Administrative Agent otherwise consents;
 
 
90

--------------------------------------------------------------------------------

 


 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
(D)           each assignee shall be a commercial bank, an insurance company, a
finance company, a financial institution, a fund that invests in loans or any
other “accredited investor” (as defined in Regulation D of the Securities Act)
(other than a natural person); provided, that none of Holdings, the Borrower, a
Subsidiary thereof or an Affiliate thereof shall constitute a permitted assignee
under this Agreement; and
 
(E)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee (i)
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Holdings, the Borrower,
their subsidiaries, their affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws and (ii) shall
agree to be bound by Section 9.12 hereof.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.11, 2.12, 2.13 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
 
 
91

--------------------------------------------------------------------------------

 
 
(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.14(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c)(i)       Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.11, 2.12
and 2.13 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14(c) as though it were a Lender.
 
 
92

--------------------------------------------------------------------------------

 
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.11 or 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.13 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.13(e) as though it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.           Survival.  All covenants, agreements, representations
and warranties made by Holdings, the Borrower and the Subsidiaries in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.11, 2.12, 2.13 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments, or the termination of this Agreement or any
other Loan Document or any provision hereof or thereof.
 
SECTION 9.06.           Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
 
93

--------------------------------------------------------------------------------

 
 
SECTION 9.07.           Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.           Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of
Holdings or the Borrower against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)           THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
 
(b)           Each of Holdings and the Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the United States District Court of the Southern District of New
York and state courts located in the Borough of Manhattan in New York City, New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Holdings, the Borrower or its
properties in the courts of any jurisdiction.
 
(c)           Each of Holdings and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
94

--------------------------------------------------------------------------------

 
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10.           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.           Confidentiality.  Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed:
 
(a)           to its and its Affiliates’ directors, partners, members, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),
 
(b)           to the extent requested by any regulatory authority,
 
(c)           to the extent required by applicable laws or regulations or by any
subpoena or similar legal process,
 
(d)           to any other party to this Agreement,
 
(e)           in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder,
 
(f)           subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to Holdings or the
Borrower and its obligations,
 
 
95

--------------------------------------------------------------------------------

 
 
(g)          with the consent of Holdings or the Borrower, or
 
(h)          to the extent such Information
 
(i)           becomes publicly available other than as a result of a breach of
this Section or
 
(ii)          becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than Holdings or the Borrower.
 
For the purposes of this Section, “Information” means all information received
from Holdings or the Borrower relating to Holdings, the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by Holdings or the Borrower; provided that, in the case of
information received from Holdings or the Borrower after the date hereof, such
information is clearly identified at the time of delivery as
confidential.  Notwithstanding anything herein to the contrary and for the
avoidance of doubt, each Lender shall be permitted to disclose to its investors,
or to any potential investors of such Lender, in the ordinary course of its
business information of the type it typically discloses, which may include,
among other things, the amount, nature and material terms of the Loan, the
material terms of other Loan Documents, interests rates and returns, top-line
financial information (revenue, EBITDAM, etc.) and the occurrence and cause of
any Default or Event of Default.


Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING HOLDINGS, THE BORROWER, AND THEIR RESPECTIVE RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
HOLDINGS, THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE BORROWER AND THEIR
AFFILIATES, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES) AND ITS SECURITIES, ACCORDINGLY, EACH LENDER REPRESENTS TO HOLDINGS,
THE BORROWER, AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
 
 
96

--------------------------------------------------------------------------------

 
 
SECTION 9.13.           USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each of Holdings and the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each of Holdings and the Borrower,
which information includes the name and address of Holdings and the Borrower and
other information that will allow such Lender to identify Holdings and the
Borrower in accordance with the Act.  Such information shall also be made
available for the Subsidiaries.
 
SECTION 9.14.           Subordination of Intercompany Indebtedness.  Each of
Holdings and the Borrower agrees that any and all claims of Holdings or the
Borrower against any Credit Party with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Obligations, or against any of its property
shall be subordinate and subject in right of payment to the prior payment, in
full and in cash, of all Obligations; provided that, and not in contravention of
the foregoing, so long as no Event of Default has occurred and is continuing,
each of Holdings and the Borrower may make loans to and receive payments in the
ordinary course with respect to such Intercompany Indebtedness from each such
guarantor, including, the Credit Parties, to the extent permitted by the terms
of this Agreement and the other Loan Documents.  Notwithstanding any right of
Holdings or the Borrower to ask, demand, sue for, take or receive any payment
from any guarantor, including the Credit Parties, all rights, liens and security
interests of Holdings or the Borrower, whether now or hereafter arising and
howsoever existing, in any assets of any such guarantor shall be and are
subordinated to the rights of the Holders of Obligations in those
assets.  Neither Holdings nor the Borrower shall have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document among Holdings, the
Borrower and the Holders of Obligations (or any affiliate thereof) have been
terminated.  If all or any part of the assets of any such guarantor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such guarantor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such guarantor is dissolved or if
substantially all of the assets of any such guarantor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any guarantor, including the Credit Parties, to Holdings or
the Borrower (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Administrative Agent for application on any of the Obligations, due or to
become due, until such Obligations (other than contingent indemnity obligations)
shall have first been fully paid and satisfied (in cash).  Should any payment,
distribution, security or instrument or proceeds thereof be received by Holdings
or the Borrower upon or with respect to the Intercompany Indebtedness after an
Insolvency Event prior to the satisfaction of all of the Obligations (other than
contingent indemnity obligations) and the termination of all financing
arrangements pursuant to any Loan Document among Holdings, the Borrower and the
Holders of Obligations (and their Affiliates), Holdings and the Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of Holdings or the Borrower where
necessary), for application to any of the Obligations, due or not due, and,
until so delivered, the same shall be held in trust by Holdings or the Borrower,
as applicable, as the property of the Holder of Obligations.  If Holdings or the
Borrower fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same.  Each of Holdings and the Borrower
agrees that until the Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among Holdings, the Borrower and the
Holders of Obligations (and their Affiliates) have been terminated, neither
Holdings nor the Borrower will assign or transfer to any Person (other than the
Administrative Agent) any claim Holdings or the Borrower has or may have against
any guarantor, including the Credit Parties.
 
 
97

--------------------------------------------------------------------------------

 
 
SECTION 9.15.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.
 
SECTION 9.16.           Interest Reserve Account.  Amounts on deposit in the
Interest Reserve Account shall initially be used only to support and satisfy
Obligations corresponding with such Interest Reserve Account.  No amount on
deposit in the Interest Reserve Account shall be used to repay Obligations that
are not tied to such Interest Reserve Account without the consent of the Lenders
until such time as all Obligations that correspond with such account have been
paid.  Subsequent to such satisfaction, any amounts remaining on deposit in such
an account shall be applied in accordance with Section 7.4 of the Pledge and
Security Agreement.
 
SECTION 9.17.           Post Closing Requirements.  Notwithstanding anything to
the contrary set forth herein or in any other Loan Document, the following may
be completed, delivered or otherwise resolved, by the following dates.  The
following may occur subsequent to the Effective Date.  The following shall be
completed by the Borrower, at its sole cost and expense.  The Administrative
Agent, in its sole discretion, may extend any such completion date for any such
item.  Failure to complete, deliver or otherwise resolve any of the following by
the date required therefor (as may be extended, if at all, by the Administrative
Agent in its sole discretion) shall result in an Event of Default.  The
Administrative Agent shall determine, in its sole discretion, whether the
following have been completed, delivered or otherwise resolved by the dates
required therefor.  In addition, the Administrative Agent, in its sole
discretion, may waive any of the following.
 
 
98

--------------------------------------------------------------------------------

 
 
Action Item
 
Completion Date therefor
     
Delivery of written acknowledgement by Miami-Dade County (or other applicable
Governmental Authority) confirming the Administrative Agent’s second mortgage on
real property on which Miami-Dade County (or other applicable Governmental
Authority) holds a first mortgage
 
Within sixty (60) days of the Effective Date.
     
The Borrower shall purchase and accept fee simple title to that certain 8.7 acre
parcel of real property currently owned by Miami-Dade County and adjacent to the
Miami Jai-Alai Facility (“County Property”) in accordance with the terms and
conditions of that certain Settlement Agreement as to Parcel No. 155 and Parcel
No. 155 TCE, dated as of February 3, 2009 by and between Miami-Dade County and
Borrower.  Immediately following such transfer of the County Property to
Borrower, Borrower shall (i) execute and deliver in favor of Administrative
Agent an amendment to the Mortgage encumbering the Miami Jai-Alai Facility
spreading the lien of such Mortgage (in form and substance acceptable to
Administrative Agent in its sole discretion) to include the County Property (the
“Mortgage Spreader”); and (ii) cause the Title Insurer (as defined in
Disbursement Agreement) to issue an endorsement (in form and substance
acceptable to Administrative Agent in its sole discretion) to the Title Policies
insuring the County Property and the first lien position of the Mortgage
Spreader.
 
Within sixty (60) days of the Effective Date.
     
Delivery to the Administrative Agent by Borrower of (i) confirmation of, along
with copies of all executed documents in connection with, the Administrative
Agent’s first lien mortgage on all of that certain real property commonly known
as Tara Club Estates located in Loganville, Georgia and owned in fee simple by
Tara Club Estates, Inc. (the “Tara Land”), (ii) a title commitment issued by
Title Insurer (as defined in Disbursement Agreement) and an ALTA survey
acceptable to the Administrative Agent with regards to the Tara Land, (iii) the
title policy issued by the Title Insurer in favor of Administrative Agent in
form and substance acceptable to Administrative Agent in its sole discretion
insuring the first lien position of the Tara Estates Mortgage.
 
Within sixty (60) days of the Effective Date.

  
 
99

--------------------------------------------------------------------------------

 
 
Delivery to the Administrative Agent by Borrower or Holdings of irrevocable
account control agreements for any deposit accounts held by any Credit Party or
Subsidiary thereof that are not (i) subject to an account control agreement in
favor of the Administrative Agent as of the date hereof or (ii) Excluded Assets
(such account control agreements, the “Additional Account Control
Agreements”).  All Additional Account Control Agreements shall be springing
blocked account control agreements in form and substance acceptable to the
Administrative Agent and shall be accompanied by an acknowledgment by the bank
where the applicable deposit account is located of the Lien of the
Administrative Agent on such account and of irrevocable instructions to wire all
amounts collected therein to an account designated by the Administrative Agent
upon the notice of the Administrative Agent.  Concurrently with the delivery of
the Additional Account Control Agreements, Borrower or Holdings shall also
provide evidence in form and substance satisfactory to the Administrative Agent
describing each deposit account not subject to an account control agreement in
favor of the Administrative Agent as of the date hereof, such evidence with
respect to each deposit account to include, without limitation, the following
information: (i) the holder of each deposit account; (ii) the amount of cash on
deposit in each deposit account; (iii) the corporate purpose to which each
deposit account is being used; (iv) the name, location and contact information
for the bank where each deposit account is located; and (v) in the event a
deposit account is an Excluded Asset, the reason such deposit account should be
considered an Excluded Asset.
 
Within ten (10) days of the Effective Date.

 
 
100

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
GAMING
 
SECTION 10.01.         Restrictions Under Gaming Laws and Liquor
Laws. Notwithstanding any other provision of this Agreement or any other Loan
Document to the contrary, all rights, remedies and powers provided in this
Agreement and the other Loan Documents, including with respect to the
Collateral, may be exercised only to the extent, and in the manner, that the
exercise thereof does not violate any applicable Gaming Laws and Liquor Laws and
only to the extent that all approvals required for the exercise thereof,
including prior approvals, are obtained from the requisite Gaming Authorities
and Liquor Authorities.  In addition, all provisions of this Agreement and the
other Loan Documents, including with respect to the Collateral, are intended to
be subject to all applicable mandatory provisions of the Gaming Laws and Liquor
Laws and to be limited solely to the extent necessary to not render the
provisions of this Agreement and the other Loan Documents invalid or
unenforceable, in whole or in part.  The Lenders and the Administrative Agent
agree and confirm that they have not taken and do not intend to take any
interest in any Excluded Asset owned by Holdings, the Borrower or any Affiliate
thereof.
 
The remainder of this page is intentionally blank.

 
101

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
FLORIDA GAMING CENTERS, INC., as the
Borrower
     
By
/s/ William B. Collett , Jr.
   
Name:
William B. Collett, Jr.
   
Title:
CEO
     
FLORIDA GAMING CORPORATION, as
Holdings
     
By
/s/ William B. Collett, Jr.
   
Name:
William B. Collett, Jr.
   
Title:
CEO
     
ABC FUNDING, LLC, individually and as
Administrative Agent
     
By
/s/ Thomas Roberts
   
Name:
Thomas Roberts
   
Title:
Managing Director

 
Signature Page to Florida Gaming Centers
Credit Agreement
 

 
 

--------------------------------------------------------------------------------

 
 
/REDACTED/, as a Lender
 
By
  
Name:
Title:

 
Signature Page to Florida Gaming Centers
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
/REDACTED/, as a Lender
 
By
  
Name:
Title:

 
Signature Page to Florida Gaming Centers
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
/REDACTED/, as a Lender
 
By
  
Name:
Title:

 
Signature Page to Florida Gaming Centers
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
/REDACTED/, as a Lender
 
By
  
Name:
Title:

 
Signature Page to Florida Gaming Centers
Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.01


PERMITTED CORPORATE EXPENSES
 

    
During
   
Year 1
 
Item
 
Construction (2),(3)
   
(Annual)
 
Consulting Agreement (1)
  $ 0     $ 300,000  
Auto Expense
    18,933       28,400  
Salaries
    84,000       126,000  
Office Expenses
    48,000       72,000  
Director Fees
    48,000       72,000  
Travel
    64,000       192,000  
Public Company costs
    30,000       45,000  
Professional Fees
    148,333       445,000  
Insurance
    24,000       36,000  
Misc.
    54,733       22,500  
Total before Interest Exp. & Dividends
  $ 520,000     $ 1,338,900  
Interest and/or Preferred Dividends
    0       498,600  
Total Permitted Corporate Expenses
  $ 520,000 (4)   $ 1,837,500  

  

--------------------------------------------------------------------------------

(1) Assumes only base line covenants are met, however, if certain financial
performance is achieved based on the "No Hialeah" scenario, Consulting Agreement
payments are permitted to increase to $450,000.

(2) Applicable for any month ending prior to the end of the first full fiscal
quarter to occur after the quarter in which the Opening Date occurs.

(3)  Assumes 8 months of construction.
(4)  Capped at $65,000 per month during construction.

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.01(a)
 
TERM LOAN COMMITMENTS
 
LENDERS
 
TERM LOAN COMMITMENT
         
/REDACTED/
  /REDACTED/  
/REDACTED/
 
/REDACTED/
 
/REDACTED/
 
/REDACTED/
 
/REDACTED/
 
/REDACTED/
           
AGGREGATE TERM LOAN COMMITMENT
  $ 87,000,000.00  

  
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01(b)


MAIN CASH ACCOUNT REQUIREMENTS:


Permitted Uses of Initial Deposits to Main Cash Account
 

    
Amount
 
Expected Initial Deposit to Main Cash Account
  $ 476,527.18            
Permitted Uses of Main Cash Account:
       
Pre-funding of Projected Operating Losses (1)
    476,527.18  




--------------------------------------------------------------------------------

(1) Total projected operating losses for construction period equal to
$2,058,412. The initial deposit into the Main Cash Account is projected to fund
such operating losses for April 2011, May 2011 and a portion of June 2011.
Incremental funding of losses for future months during construction to be funded
at a later stage in connection with disbursement requests.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01


SUBSIDIARIES


Credit Party
 
Owners
 
Subsidiaries
 
Jurisdiction of
Incorporation
or
Organization
 
Class of Stock
 
Authorized Shares
   
Issued and
Outstanding
Shares
   
Unissued and
Unreserved Shares
 
Freedom Holding, Inc.
 
W. Bennett Collett, W. Bennett Collett, Jr. and Hurd Family Partnership, L.P.
 
Florida Gaming Corporation
 
Delaware
 
Common
    1,000       954.30       45.7  
Florida Gaming Corporation
 
Freedom Holding, Inc.
 
Florida Gaming Centers, Inc. and Tara Club Estates, Inc.
 
Delaware
 
Common
    7,500,000       3,888,959       1,870,624                  
Class B Convertible Preferred Stock
    50       45       5                  
Class A Convertible Preferred Stock
    1,200,000       27,756       1,172,244                  
Class AA Convertible Preferred Stock
    5,000       5,000       0                  
Class F Convertible Preferred Stock
    2,500       2,000       500  
Florida Gaming Centers, Inc.
 
Florida Gaming Corporation
     
Florida
 
Common
    2,000       1,000       1,000  
Tara Club Estates, Inc.
 
Florida Gaming Corporation
     
Georgia
 
Common
    10,000,000       2,084,000       7,916,000  

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.05


OWNED AND LEASED PROPERTIES


Owned Property
 
Owner
 
Folio #
 
Street Address
 
Other
City National Bank of Florida
 
01-3129-015-0010
 
3500 NW 37th Ave., Miami, FL  33142
 
Fronton Heights Addn PB 90-20, City of Miami
Florida Gaming Centers, Inc.
 
01-3129-015-0020
 
3500 NW 37th Ave., Miami, FL  33142
 
Fronton Heights Addn PB 90-20, Dade County
Florida Gaming Centers, Inc. and City National Bank of Florida
 
30-3128-014-1910
 
3695 NW 35th St., Miami, FL 33142
 
Melrose Hgts 5th Sec. PB 17-22, Lots 24-29 BLK 71
Florida Gaming Centers, Inc. and City National Bank of Florida
 
30-3128-014-1970
 
3695 NW 35th St., Miami, FL 33142
 
Melrose Hgts 5th Sec. PB 17-22, Lot 30, BLK 71
Florida Gaming Centers, Inc. and City National Bank of Florida
 
30-3128-014-1980
 
3695 NW 35th St., Miami, FL 33142
 
Melrose Hgts, 5th Sec. PB 17-22, Lot 31, BLK 71
Florida Gaming Centers, Inc. and City National Bank of Florida
 
30-3128-014-1990
 
3695 NW 35th St., Miami, FL 33142
 
Melrose Hgts 5th Sec. PB 17-22, Lot 32, BLK 71
Florida Gaming Centers, Inc. and City National Bank of Florida
 
30-3128-014-2000
 
3601 NW 35th St., Miami, FL 33142
 
Melrose Hgts 5th Sec. PB 17-22, Lots 33-36, BLK 71
Florida Gaming Centers, Inc.
 
2313-233-0001-000/0
 
1750 S. Kings Hwy., Ft. Pierce, FL 34945
   
Florida Gaming Corporation
 
2313-233-0002-000/7
 
1776 Kings Hwy., Ft. Pierce, FL 34945
   
Florida Gaming Corporation
 
2313-233-0003-000/4
 
1790 Kings Hwy, Ft. Pierce, FL 34945
   
Florida Gaming Centers, Inc.
 
2313-322-0012-000/3
 
0 Kings Hwy, Ft. Pierce, FL 34945
   
Florida Gaming Corporation
 
2313-323-0000-000/9
 
0 Kings Hwy, Ft. Pierce, FL 34945
   
Florida Gaming Centers, Inc.
     
Lots V/#25B, 26, 27, 28, 29, 30 at Tara Club Estates
   
Freedom Financial Corporation
     
Building and Lot, SR 64, Milltown, IN
   
Freedom Financial Corporation
     
4019 Marquette Dr., Floyds Knobs, IN 47119
 
   

 
 
 

--------------------------------------------------------------------------------

 
 
Leased Property
 
Lessee
 
Street Address
 
Other
Florida Gaming Corporation
 
2669 Charlestown Road, Ste. D, New Albany, IN 27150
   

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06


DISCLOSED MATTERS


1           West Flagler Associates et. al. v. Florida Gaming Centers, Inc.,
Miami-Dade County Circuit Court, Action No. 2009-91853-CA-01.


2.           Isle of Capri Casinos v. Florida Gaming Corporation et. al., Palm
Beach County Circuit Court, Action No. 50-2010CA004440xxxx MB.


3.           Isle of Capri Casinos v. Florida Gaming Corporation et. al., St.
Luci County Circuit Court, Action No. 56-2010CA001462.


4.           Pending Fort Pierce Jai Alia employee Molz-Lara discrimination
charge.


5.           CCLN, LLC v. Florida Gaming Corporation, Miami-Dade County Circuit
Court, Action No. 2011-4658-CA-01.


6.           Patricia D. Malcom, Walton County Tax Commissioner v. Tara Club
Estates, Inc., Walton County Superior Court, Action No. 190017, judgment in the
amount of $486.52.


7.           Perez v. Florida Gaming Centers, Inc., et. al, Miami-Dade County
Circuit Court, Action No. 2010-61585-CA-01.


8.           Dames v. Florida Gaming Centers, Inc., Miami-Dade County Circuit
Court, Action No. 2011-5272-CA-01.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.07


COMPLIANCE WITH LAWS AND AGREEMENTS; NO BURDENSOME RESTRICTIONS


NONE

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.17


INSURANCE


General Liability (contractors)


 
§
Commercial General Liability coverage including Products/Completed Operations
Liability with limits not less than $1,000,000 Per Occurrence for bodily injury
and property damage liability and a $2,000,000 Annual Aggregate.
Products/Completed Operations Liability must have a minimum aggregate of
$2,000,000. A per-project aggregate or separate project-specific policy is
required.

 
§
If contractor's GL policy has deductible; recommend that max deductible
permitted is $15,000.

 
§
Contractors Insurance must be primary and non-contributory with any and all
other insurance maintained by or otherwise afforded to ABC Funding, LLC.

 
§
Contractor shall maintain GL coverage for itself and all additional insureds for
the duration of the project and must maintain Completed Operations coverage for
itself and each additional insured for at least 3 years after project
completion.



 
§
Automobile Liability coverage with limits not less than $1,000,000 of Combined
Single Limit for bodily injury and property damage liability and $1,000,000 for
Uninsured Motorist Liability limit and Underinsured Motorist Liability limit.



 
§
Excess or Umbrella Liability coverage with limits not less than $25,000,000 per
Occurrence/Aggregate. A higher limit may be required at the discretion of ABC
Funding, LLC.



 
§
Workers Compensation coverage must be carried, including Employers Liability
coverage, at not less than $500,000 per Accident, $500,000 per Disease and
$500,000 per Policy Limit.



 
§
Professional Liability insurance may be required by ABC Funding, LLC with limits
not less than:

 
§
$2,000,000 per claim/aggregate for Architects and Engineers.

 
§
$1,000,000 per claim/aggregate for General Contractors.



 
§
General Contractors, or Sub-Contractors working with lower tier Sub-Contractors,
are responsible to enforce the above insurance requirements and said General
Contractor, or higher tiered Contractor shall be named as “Additional Insured”
on all of the above coverages with the only exception being Employers Liability
and Professional Liability.

 
Insurance to be Purchased during Construction
         
Minimum
 
Coverage
 
Amount
Required
 
Travelers Primary Flood
  $ 500,000  
Existing Miami Building (w. Full Wind/Flood)
    25,000,000  
Builder's Risk*
    27,150,000            

*Including $10.0 million in soft costs for interest on term loan.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(n)


INDEBTEDNESS TO BE REPAID ON THE EFFECTIVE DATE
 

    
Issuance
 
Maturity
 
Initial
   
Interest
   
Proj. Balance
 
Debt Instrument
 
Date
 
Date
 
Principal
   
Rate
   
(4/25/11)
 
Rittvo Unsecured Note
 
11/14/10
 
12/31/11
  $ 25,000.00       3.00 %   $ 25,000.00  
Rittvo Unsecured Note - Accrued Interest
                            332.76  
Scheible Unsecured Note
 
11/14/10
 
12/31/11
    25,000.00       3.00 %     25,000.00  
Scheible Unsecured Note - Accrued Interest
                            332.76  
Sodl Unsecured Note
 
11/14/10
 
12/31/11
    25,000.00       3.00 %     25,000.00  
Sodl Unsecured Note - Accrued Interest
                            332.76  
Total
                          $ 75,998.28  




--------------------------------------------------------------------------------

Note: Assumes debt is repaid out of the intial funding, currently projected to
be 4/25/11.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(x)


MODIFIED INDEBTEDNESS
 

    
Issuance
 
Original Mat.
 
Extended Mat.
 
Initial
   
Interest
   
Balance
   
Proj. Balance
 
Debt Instrument
 
Date
 
Date
 
Date
 
Principal
   
Rate
   
(12/31/10)
   
(4/25/11)
 
Freedom Financial (1)
 
4/25/11
 
10/25/16
 
10/15/16
  $ 1,905,000.00       6.00 %     N/A     $ 1,905,000.00  
Freedom Financial - Accrued Interest
                                N/A       0.00  
Freedom Holding Note*
 
9/1/09
 
9/1/10
 
10/15/16
    1,322,873.73       10.00 %     1,322,573.73       1,322,573.73  
Freedom Holding Note - Accrued Interest*
                                286,612.81       328,282.94  
Florida Lemark Note*
 
12/9/10
 
1/31/11
 
10/15/16
    446,000.00       13.00 %     446,000.00       446,000.00  
Flroida Lemark Note - Accrued Interest*
                                3,209.75       21,477.42  
Neiman Note*
 
12/3/10
 
1/1/12
 
10/15/16
    125,000.00       15.00 %     125,000.00       125,000.00  
Neiman Note - Accrued Interest*
                                705.65       3,700.44  
Stuckert / Howell
     
12/31/09
 
10/15/16
            24.00 %     1,000,000.00       1,000,000.00  
Stuckert / Howell - Accrued Interest
                                254,643.84       330,260.28  
Total
                              $ 3,438,745.78     $ 5,482,294.81  




--------------------------------------------------------------------------------

Note: Balances at 4/25/11 represent amounts to be modified at the projected
closing date.

* Indicates note that is currently held at Florida Gaming Centers, but must be
moved to Florida Gaming Corp., subordinated and extended 6 months after the
Maturity Date.

(1) Terms in accordance with Promissory Note dated 4/25/11; until execution of
Promissory Note, amounts booked as accounts receivable.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.01(a)


ACCEPTABLE ACCOUNTANTS


 
1.
Ernst & Young LLP

 
2.
Deloitte & Touche LLP

 
3.
PricewaterhouseCoopers LLP

 
4.
KPMG LLP

 
5.
McGladrey & Pullen, LLP

 
6.
BDO Seidman, LLP

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.05


Insurance to be Purchased during Construction
         
Minimum
 
Coverage
 
Amount
Required
 
Travelers Primary Flood
  $ 500,000  
Existing Miami Building (w. Full Wind/Flood)
    25,000,000  
Builder's Risk*
    27,150,000            

*Including $10.0 million in soft costs for interest on term loan.
 
Insurance to be Purchased on or Prior to Opening Date
         
Minimum
 
Coverage
 
Amount
Required
 
Slot Machines
  $ 20,000,000  
Umbrella (must overlay liquor liability)
    50,000,000  
General Liability
 
Varied
 
General Aggregate
    3,000,000  
Liquor Liability
    1,000,000  
Products/Completed Operations
    3,000,000  
Personal & Advertising Injury
    1,000,000  
Each Occurrence
    1,000,000  
Employee Benefits Liability
    1,000,000  
General Liability - Valet Parking
 
Varied
 
General Aggregate
    2,000,000  
Products/Completed Operations
    2,000,000  
Personal & Advertising Injury
    1,000,000  
Each Occurrence
    1,000,000  
Garage Dealers
    5,000,000  
401K Bond
    120,000  
Boiler & Machinery
    25,000,000  
Workers Compensation - Indiana
    500,000  
Workers Compensation - Florida
    500,000  
Directors & Officers / EPLI
    5,000,000  
Crime
    500,000  
Employee Dishonesty
    500,000  
Forgery/Alteration
    500,000  
Theft Disappearance and Destruction – In
    500,000  
Theft Disappearance and Destruction – Out
    500,000  
Computer Fraud
    500,000  
Pari-Mutuel Bonds - Ft. Pierce
    100,000  
Pari-Mutuel Bonds - Miami
    100,000  
Pari-Mutuel Bonds - Summer
    50,000  
Slot Machine Bond
    100,000            

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(a)


SOURCES AND USES
 
Sources & Uses
($ in Thousands)
             
Sources
     
Senior Credit Facility
  $ 85,260  
Contractor Note
    554  
Free Cash Flow from Operations
    1,000  
Accounts Payable to Legal Counsel
    95            
Subtotal of Sources before County Financing
  $ 86,909            
Miami-Dade County Loan (1)
  $ 12,054            
Total Sources
  $ 98,963            
Uses
       
Hard Construction Costs (excl. Develop. Costs)
  $ 16,073  
Construction Contingency
    1,607  
Architecture, Engineering & Contractor Fees
    1,643  
Permit Fees
    300  
Gaming FF&E
    14,450  
Count Room Equipment / Floor Kiosks
    375  
Gaming Related Systems
    4,600  
Other Systems
    195  
Casino Signage
    330  
Owner Supplied Furniture (bars, restaurant, etc.)
    25  
Funding of Year 1 Licensing Fees
    2,750  
Performance Bond Premium for Payment of Gaming Taxes (2)
    162  
County Property Downpayment
    1,339  
Street Remediation
    1,000  
GMP Performance Bond Premium
    183  
Insurance Expense
    943  
Construction Consultant - Merritt & Harris
    65  
Owner's Rep
    100  
Pre-Opening Expenses
    1,337  
Operating Cash & Working Capital
    2,577  
Subtotal of Project Budget excl. Financing Costs
  $ 50,053            
Repayment of Bridge Loan and Accrued Interest
  $ 1,026  
Repayment of Isle Note (plus accrued interest, fees & payables)
    4,525  
Repayment of Hamilton State Note
    46  
Repayment of Humane Society Note
    210  
1st Mortgage Payment
    1,060  
Repayment of Other ST Debt
    128  
Reserve for Repayment of PAC Contribution Note
    3,550  
Funding of Est. Losses during Construction
    2,058  
Funding of Aging Payables
    843  
Property Taxes
    1,020  
Subtotal of Additional Funding Needs
  $ 14,468            
Pre-Funded Interest Reserve (3)
  $ 13,740  
Completion Guarantee
    3,000  
Estimated Transaction Fees & Expenses
    5,648  
Subtotal of Financing Costs
  $ 22,388            
Subtotal of Uses before Balance of County Property
  $ 86,909            
Balance of County Property Acquisition
  $ 12,054            
Total Uses
  $ 98,963  

 

--------------------------------------------------------------------------------

(1)  
Dade County Loan is secured only by purchased real estate and will not have a
lien on any other asset of the Borrower or its Affiliates.

(2)  
Represents premium to post the required $2.0mm performance bond for the
guarantee of slot tax payments to the State.

(3)  
Assumed to cover interest on the Senior Credit Facility for the 8-month
construction schedule, plus 4 months post-opening reserve.

 
 
 

--------------------------------------------------------------------------------

 
 
SOURCES AND USES (cont’d)
 
Proceeds from Senior Credit Facility
                         
Loan Amount net of OID
        $ 85,260,000.00  
Less: 2.0% Construction Monitoring Fee to Admin Agent
          (1,740,000.00 )
Less: Servicing Fee to Admin Agent
          (12,500.00 )
Less: Admin Agent Expenses
          (35,000.00 )
Less: Sidley Austin LLP Legal Expenses
          (475,000.00 )
Less: Blank Rome LLP Legal Expenses
          (100,000.00 )
Less: Rutledge Ecenia, Purnell & Hoffman, P.A. Legal Expenses
          (51,942.59 )
Less: Ernst & Young Audit Fee
          (29,700.00 )
Less: Merritt & Harris Construction Consultant Fee
          (19,816.15 )
Less: Admin Agent Insurance Consultant Fee
          (3,500.00 )
Net Funding Amount
        $ 82,792,541.26                  
Initial Funding
             
GMP Performance Bond Premium
  $ 182,590.21          
First American - Title Insurance & Mortgage Tax
    569,309.75          
Repayment of Short-term Debt
    75,998.28          
Fort Pierce Zoning Letter
    117,665.66          
Hurd Family Partnership, L.P.
    122,218.67          
Development Fees to MCM
    25,000.00          
Main Cash Account (1)
    476,527.18          
Total Initial Funding (to Borrower & Direct Payments Made)
          $ 1,569,309.75  
Interest Reserve Account
            13,740,000.00  
Contingency Reserve Account
            1,607,303.40  
Completion Reserve Account
            3,000,000.00  
Slot License Account
               
Licensing Payment
  $ 2,500,000.00          
Regulatory Fee for Problem Gambling
    250,000.00          
$2.0 million Performance Bond Premium
    162,080.00          
Inter-Track Wagering Payables
    101,371.69          
Total Slot License Account
          $ 3,013,451.69  
Holdback Account (for Slot License Date Payments) (2)
            15,529,957.15  
Construction Funds Account
            44,332,519.27  
Total Funding Uses
          $ 82,792,541.26  

 

--------------------------------------------------------------------------------

(1)
Total projected operating losses for construction period equal to $2,058,412.
The initial deposit into the Main Cash Account is projected to fund such
operating losses for April 2011, May 2011 and a portion of June 2011.
Incremental funding of losses for future months during construction to be funded
at a later stage in connection with disbursement requests.

(2)
Includes reserve for PAC Contribution Note.


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.08(b)


INDEBTEDNESS TO BE REPAID UPON RECEIPT OF SLOT LICENSES
 

    
Issuance
 
Maturity
 
Initial
   
Interest
   
Proj. Balance
 
Debt Instrument
 
Date
 
Date
 
Principal
   
Rate
   
(5/4/11)
 
AGS Bridge Loan
 
1/21/11
 
3/31/11
  $ 1,000,000.00       8.00 %   $ 1,000,000.00  
AGS Bridge Loan - Accrued Interest
                            26,088.34  
Hamilton State Note
 
12/28/06
 
11/17/09
    51,317.52       8.75 %     36,690.60  
Hamilton State Note - Accrued Interest (1)
                            9,718.23  
Humane Society
 
2/22/09
 
2/1/11
    200,000.00       18.00 %     200,000.00  
Humane Society - Accrued Interest (1)
                            9,964.18  
Isle of Capri
 
12/31/08
 
12/31/09
    3,000,000.00       18.00 %     3,000,000.00  
Isle of Capri - Accrued Interest (2)
                            1,050,205.41  
Nurmi Mortgage Note
 
12/11/09
 
12/11/11
    500,000.00       13.00 %     985,000.00  
Nurmi Mortgage Note - Accrued Interest (3)
                            75,461.65  
Phoenix Unsecured Note
 
12/17/10
 
12/31/11
    50,000.00       10.00 %     50,000.00  
Phoenix Unsecured Note - Accrued Interest
                            1,904.16  
Total
                          $ 6,445,032.57  




--------------------------------------------------------------------------------

(1) Includes legal fees of lender due to default.
(2) Balance represents only accrued interest portion, excludes accounts payable
of $474,661.38 (of which $354,743.23 is related to simulcast fees and
$119,918.15 is related to collection fees & expenses per payoff schedule
provided by Isle of Capri Casinos, Inc. on 3/28/11).
(3) Represents estimated accrued interest since last payment on 10/10/10 through
projected receipt of slot licenses of 5/4/11.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01


EXISTING INDEBTEDNESS
 

    
Issuance
 
Maturity
 
Initial
   
Interest
   
Balance
   
Proj. Balance
   
Proj. Balance
   
Proj. Balance
 
Debt Instrument
 
Date
 
Date
 
Principal
   
Rate
   
(12/31/10)
   
(3/31/11)
   
(4/25/11)
   
(5/4/11)
 
Freedom Financial (1)
 
4/25/11
 
10/25/16
  $ 1,905,000.00       6.00 %     N/A       N/A     $ 1,905,000.00     $
1,905,000.00  
Freedom Financial - Accrued Interest
                            N/A       N/A       0.00       2,818.36  
Freedom Holding Note*
 
9/1/09
 
9/1/10
    1,322,873.73       10.00 %     1,322,573.73       1,322,573.73      
1,322,573.73       1,322,573.73  
Freedom Holding Note - Accrued Interest*
                            286,612.81       319,224.22       328,282.94      
331,544.08  
Florida Lemark Note*
     
1/31/11
    446,000.00       13.00 %     446,000.00       446,000.00       446,000.00  
    446,000.00  
Flroida Lemark Note - Accrued Interest*
                            3,209.75       17,506.19       21,477.42      
22,907.07  
Miami Dade County
 
4/1/09
 
4/1/24
    3,013,586.00       7.25 %     2,827,477.18       2,796,414.41      
2,786,447.72       2,783,116.66  
Miami Dade County - Accrued Interest
                            34,193.29       32,834.67       32,834.67      
32,834.67  
Neiman Note*
 
12/3/10
 
1/1/12
    125,000.00       15.00 %     125,000.00       125,000.00       125,000.00  
    125,000.00  
Neiman Note - Accrued Interest*
                            705.65       3,049.40       3,700.44       3,931.45
 
Stuckert / Howell
     
12/31/09
            24.00 %     1,000,000.00       1,000,000.00       1,000,000.00      
1,000,000.00  
Stuckert / Howell - Accrued Interest
                            254,643.84       313,821.92       330,260.28      
336,178.09  
AGS Bridge Loan
 
1/21/11
 
3/31/11
    1,000,000.00       8.00 %     0.00       1,000,000.00       1,000,000.00    
  1,000,000.00  
AGS Bridge Loan - Accrued Interest
                            0.00       15,123.29       24,115.72       26,088.34
 
Hamilton State Note
 
12/28/06
 
11/17/09
    51,317.52       8.75 %     36,690.60       36,690.60       36,690.60      
36,690.60  
Hamilton State Note - Accrued Interest (2)
                            4,924.02       9,414.95       9,637.95      
9,718.23  
Humane Society
 
2/22/09
 
2/1/11
    200,000.00       18.00 %     200,000.00       200,000.00       200,000.00  
    200,000.00  
Humane Society - Accrued Interest (2)
                            2,333.34       8,595.00       9,601.75      
9,964.18  
Isle of Capri
 
12/31/08
 
12/31/09
    3,000,000.00       18.00 %     3,000,000.00       3,000,000.00      
3,000,000.00       3,000,000.00  
Isle of Capri - Accrued Interest (3)
                            885,986.24       999,904.11       1,036,890.36      
1,050,205.41  
Nurmi Mortgage Note
 
12/11/09
 
12/11/11
    500,000.00       13.00 %     985,000.00       985,000.00       985,000.00  
    985,000.00  
Nurmi Mortgage Note - Accrued Interest (4)
                            29,837.48       62,990.00       72,304.27      
75,461.65  
Phoenix Unsecured Note
 
12/17/10
 
12/31/11
    50,000.00       10.00 %     50,000.00       50,000.00       50,000.00      
50,000.00  
Phoenix Unsecured Note - Accrued Interest
                            205.48       1,438.36       1,780.86       1,904.16
 
Rittvo Unsecured Note
 
11/14/10
 
12/31/11
    25,000.00       3.00 %     25,000.00       25,000.00       25,000.00      
0.00  
Rittvo Unsecured Note - Accrued Interest
                            96.58       281.51       332.76       0.00  
Scheible Unsecured Note
 
11/14/10
 
12/31/11
    25,000.00       3.00 %     25,000.00       25,000.00       25,000.00      
0.00  
Scheible Unsecured Note - Accrued Interest
                            96.58       281.51       332.76       0.00  
Sodl Unsecured Note
 
11/14/10
 
12/31/11
    25,000.00       3.00 %     25,000.00       25,000.00       25,000.00      
0.00  
Sodl Unsecured Note - Accrued Interest
                            96.58       281.51       332.76       0.00  
Total
                              $ 11,570,683.13     $ 12,821,425.37     $
14,803,596.99     $ 14,756,936.68  




--------------------------------------------------------------------------------

* Indicates note that is currently held at Florida Gaming Centers, but must be
moved to Florida Gaming Corp., subordinated and extended 6 months after the
Maturity Date.
(1) Terms in accordance with Promissory Note dated 4/25/11; until execution of
Promissory Note, amounts booked as accounts receivable.
(2) Includes legal fees of lender due to default.
(3) Balance represents only accrued interest portion, excludes accounts payable
of $474,661.38 (of which $354,743.23 is related to simulcast fees and
$119,918.15 is related to collection fees & expenses per payoff schedule
provided by Isle of Capri Casinos, Inc. on 3/28/11).

(4) Represents estimated accrued interest since last payment on 10/10/10 through
projected receipt of slot licenses of 5/4/11.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02


EXISTING LIENS


Notes Payable
 
Lienholder
 
Recording Information
 
Amount
 
Isle of Capri Casinos, Inc.
      $ 4,050,205.41  
H2C
      $ 347,975.77  
Nurmi Properties, LLC
      $ 1,060,461.65  
Hamilton State Bank
      $ 46,408.83  



Delinquent Property Taxes


Miami, FL (1)
 
2008
  $ 211,619.29      
2009
  $ 184,181.47      
2010
  $ 174,543.51  
Ft. Pierce, FL (2)
 
2008
  $ 185,029.70      
2009
  $ 129,562.66      
2010
  $ 135,518.22  

(1) Balances represent amounts as of 4/13/11 per Miami-Dade County.
(2) Balances represent amounts due if received by 4/29/11 per St. Lucie Tax
Collector.


UCC Financing Statements


Debtor
 
Secured Party
 
Recording Information
Florida Gaming Centers, Inc.
 
Isle of Capri Casinos, Inc.
 
No. 20080978627
Florida Gaming Centers, Inc.
 
Isle of Capri Casinos, Inc.
 
No. 20080978628x
Florida Gaming Centers, Inc. and City National Bank of Florida as Trustee
 
Nurmi Properties, LLC and Robinette Investments, LLC
 
No. 201001778047
Florida Gaming Centers, Inc. and City National Bank of Florida
 
AGS Capital, LLC
 
No. 201103963722
Florida Gaming Centers, Inc. and City National Bank of Florida
 
AGS Capital, LLC
 
Book 27567, Page 1039 (Fixture Filing)



County Tax Liens


Debtor
 
Secured Party
 
Recording Information
Tara Club Estates, Inc.
 
Walton County Superior Court
 
Judgment No. 190017, in the amount of $486.52

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.08


EXISTING RESTRICTIONS
 
Miami Jai-Alai Facility:  Those certain restrictions regarding the sale of
alcohol set forth in Restrictive Covenant Running with the Land dated October
17, 1977 by Miami Jai-Alai Fronton Inc. and recorded in Miami-Dade County in
Book 9900, Page 1251.
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.15


PRE-OPENING EXPENSES
 
Pre-opening Expenses
             
Pre-Closing
   
Apr-11
   
May-11
   
Jun-11
   
Jul-11
   
Aug-11
   
Sep-11
   
Oct-11
   
Nov-11
   
Total
                                                                           
Pre-opening Staffing
 
Staff
   
Base
                                                                               
                                                           
Operations Manager
    1     $ 225,000                                                            
 
Slot Manager
    1     $ 100,000                             $ 4,166     $ 8,333     $ 8,333
    $ 8,333     $ 8,333     $ 37,498  
Finance Director
    1     $ 150,000                               12,500       12,500      
12,500       12,500       12,500       62,500  
Marketing Director
    1     $ 100,000                                                            
             
Database Manager
    1     $ 80,000                                                              
           
Talent Manager
    1     $ 125,000                                               10,415      
10,415       10,415       31,245  
IT Director
    1     $ 150,000                               12,500       12,500      
12,500       12,500       12,500       62,500  
Security Director
    1     $ 100,000                                                       8,333
      8,333       16,666  
Surveillance Director
    1     $ 125,000                                       10,415       10,415  
    10,415       10,415       41,660                                            
                                               
Staff A - Salaried
    18     $ 35,000                                                            
  48,462       48,462  
Staff B - Hourly
    225     $ 15,600                                                            
  135,000       135,000  
Subtotal Pre-opening Wages
                  $ 0     $ 0     $ 0     $ 0     $ 29,166     $ 43,748     $
54,163     $ 62,496     $ 245,958     $ 435,531                                
                                                                   
Fringe Benefits
                                                    7,292       10,937      
13,541       15,624       61,490       108,883  
Total Pre-opening Wages
                  $ 0     $ 0     $ 0     $ 0     $ 36,458     $ 54,685     $
67,704     $ 78,120     $ 307,448     $ 544,414                                
                                                                   
Drug Screening/Compliance
                                            3,000               2,000      
12,500       7,500               25,000  
Total Pre-opening Staffing
                  $ 0     $ 0     $ 0     $ 3,000     $ 36,458     $ 56,685    
$ 80,204     $ 85,620     $ 307,448     $ 569,414                              
                                                                     
Pre-opening Staff Activities
 
Staff
   
$/Unit
                                                                               
                                                                               
                   
Meals, manuals, t-shirts etc.
    150     $ 243                                                              
        36,450       36,450  
Uniforms
    150     $ 225                                                              
        33,750       33,750                                                    
                                               
Development Fees
                            75,000       25,000       25,000       25,000      
25,000       25,000       25,000               225,000  
Related Expenses
                    20,000       9,041       10,959       10,000       12,500  
    12,500       12,500       12,500       12,500       112,500  
Total Pre-opening Staff Activities
                  $ 20,000     $ 84,041     $ 35,959     $ 35,000     $ 37,500  
  $ 37,500     $ 37,500     $ 37,500     $ 82,700     $ 407,700                
                                                                               
   
Supplies - Gaming (In Marketing Budget)
                                                                               
                                                                               
                                 
New Chip Series
                                                                               
               
Players Club Cards
                                                                               
               
Paper (Boca, etc)
                                                                               
               
Total Pre-opening Gaming Supplies
                  $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0     $ 0  
  $ 0     $ 0                                                                  
                                 
Forms
                                                                           
27,500       27,500       55,000  
Supplies - Facility
                                                                           
12,500       12,500       25,000  
Inventory - F&B
                                                                               
    50,000       50,000  
Pre-Opening Marketing
                                            25,000       75,000       75,000    
  50,000       15,000       10,000       250,000                                
                                                                   
Total Pre-opening Expenses
                     $ 20,000     $ 84,041     $ 35,959     $ 63,000     $
148,958     $ 169,185     $ 167,704     $ 178,120     $ 490,148     $ 1,357,114
 


 

--------------------------------------------------------------------------------

Note: Estimated Working Capital / Minimum Bankroll of $2,500,000 to be replaced
with operating cash, and not included in pre-opening expense estimates
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto (the “Standard Terms and Conditions”) are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any guarantees included in such facility) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.
 
1.
Assignor:
         
2.
Assignee:
       
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
Florida Gaming Centers, Inc.
     
4.
Administrative Agent:
ABC Funding, LLC, as the administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

1 Select as applicable.

 
EXHIBIT A
1

--------------------------------------------------------------------------------

 


5.
Credit Agreement:
Credit Agreement dated as of April 25, 2011 by and among Florida Gaming Centers,
Inc., Florida Gaming Corporation, the Lenders parties thereto from time to time,
and ABC Funding, LLC, as Administrative Agent
6.
Assigned Interest:
 

 
Aggregate Amount of
Term Loan
Commitment/Loans
for all Lenders
   
Amount of Term
Loan
Commitment/Loans
Assigned
   
Percentage Assigned
of Term Loan
Commitment/Loans
  $       $           % $       $           %

 
Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By:
     
Name:
   
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By:
     
Name:
   
Title:


 
EXHIBIT A
2

--------------------------------------------------------------------------------

 


CONSENTED TO AND ACCEPTED:
     
ABC FUNDING, LLC,
 
as Administrative Agent
     
By:
       
Name:
   
Title:
 


 
EXHIBIT A
3

--------------------------------------------------------------------------------

 

ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including without limitation, that it is a commercial bank, an insurance
company, a finance company, a financial institution, or a fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person)), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
 
EXHIBIT A
4

--------------------------------------------------------------------------------

 
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 
 
EXHIBIT A
5

--------------------------------------------------------------------------------

 

EXHIBIT B-1


FORM OF OPINION OF FROST BROWN TODD LLC, HOLDINGS’ AND BORROWER’S
EXTERNAL COUNSEL


Attached.

 
EXHIBIT B-1

--------------------------------------------------------------------------------

 

EXHIBIT B-2


FORM OF OPINION OF INFANTE, ZUMPANO, HUDSON & MILOCH, LLC, HOLDINGS’ AND
BORROWER’S FLORIDA COUNSEL


Attached.

 
EXHIBIT B-2

--------------------------------------------------------------------------------

 

EXHIBIT B-3


FORM OF OPINION OF GUNSTER, YOAKLEY & STEWART, L.P., HOLDINGS’ AND BORROWER’S
GAMING COUNSEL


Attached.


 
EXHIBIT B-3
5

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF COMPLIANCE CERTIFICATE
 
 
To:
The Administrative Agent and the Lenders under the Credit Agreement described
below:



This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 25, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
Florida Gaming Centers, Inc., as the borrower (the “Borrower”), Florida Gaming
Corporation, as Holdings (“Holdings”), the financial institutions party thereto
from time to time (the “Lenders”) and ABC Funding, LLC, as Administrative Agent
(the “Administrative Agent”).  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.           I am the duly elected __________ of the Borrower and Holdings;


2.           I have reviewed the terms of the Credit Agreement, and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Holdings, the Borrower and its Subsidiaries
during the accounting period ending on  __________ ____, 20___ and covered by
the attached financial statements;


3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or an Event of Default under the Credit Agreement during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificates [, except as set forth below];


[Described below are the exceptions to paragraph 3 listing, in detail, the
nature of the condition or event, the period during which it has existed and the
action which the Borrower or Holdings has taken, is taking, or proposes to take
with respect to each such condition or event:]



 
 
   
 
   
 
 



4.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any change in GAAP or in the application
thereof that has occurred since December 31, 2009 [, except as set forth below];



 
 
   
 
   
 
 

 
 
EXHIBIT C
1

--------------------------------------------------------------------------------

 


5.           All of the representations and warranties set forth in Article III
of the Credit Agreement are true and correct as of the date hereof except to the
extent any such representation or warranty is stated solely to relate to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date; and


6.           Schedule I attached hereto sets forth financial data and
computations used in determining whether the Borrower is in compliance with
certain covenants contained in the Credit Agreement, all of which data and
computations are true, complete and correct.


The foregoing certifications, together with the information set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof are made and delivered this ____ day of
__________, 20___.
 

 
FLORIDA GAMING CENTERS, INC., as Borrower
       
By:
     
Name:
   
Title:
       
FLORIDA GAMING CORPORATION, as Holdings
       
By:
     
Name:
   
Title:

 
 
EXHIBIT C
2

--------------------------------------------------------------------------------

 

SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of ___________ ____, 20___ (the “Compliance Date”)
with Sections 6.01, 6.06, 6.07, 6.10 and 6.12 through 6.152


A.
INDEBTEDNESS EVIDENCED BY THE FH NOTE (Section 6.01(e))
               
(1)
Aggregate principal amount of Indebtedness in respect of the FH Note (including
PIK amount thereof)
  $          
(PIK Amount =
        $   )            
(2)
Maximum aggregate principal Indebtedness in respect of the FH Note
  $ 1,322,573.73        
plus aggregate
PIK interest
             
(3)
A(2) must be greater than or equal to A(1)
                   
B.
CONTRACTOR DEBT (Section 6.01(g))
                   
(1)
Aggregate principal amount of Indebtedness in respect of the Contractor-Related
Property, including, if applicable, the construction of a parking garage
thereon, and in respect of all other amounts owing from time to time by the
Borrower or its Affiliates to the Contractor
  $                
(2)
Maximum aggregate principal amount of Contractor Debt
  [$   ]            
(3)
B(2) must be greater than or equal to B(1)
                   
C.
INDEBTEDNESS EVIDENCED BY THE FREEDOM
         
FINANCIAL NOTE (Section 6.01(h))
                   
(1)
Aggregate principal amount of Indebtedness in respect of the Freedom Financial
Note (including PIK amount thereof)
  $          
(PIK Amount =
        $   )            
(2)
Maximum aggregate principal Indebtedness in respect of the Freedom Financial
Note
  $ 1,905,000.00        
plus aggregate
PIK interest
             
(3)
C(2) must be greater than or equal to C(1)
                   
D.
POLITICAL ACTION COMMITTEE INDEBTEDNESS
         
(Section 6.01(j))
       

 

--------------------------------------------------------------------------------

2 All calculations of the financial covenants set forth herein shall be made in
accordance with the explicit terms set
forth in the applicable section(s) of the Credit Agreement.

 
EXHIBIT C
3

--------------------------------------------------------------------------------

 


(1)
Aggregate principal amount of Indebtedness (including any contingent payment
obligations) owing by the Borrower to a political action committee as described
in Section 6.01(j) of the Credit Agreement (the “Political Action Committee
Indebtedness”)
  $                
(2)
Maximum aggregate principal Indebtedness in respect of the Political Action
Committee Indebtedness
  $ 3,550,000              
(3)
D(2) must be greater than or equal to D(1)
                   
E.
INITIAL PERMITTED CORPORATE EXPENSE CAP AMOUNT
         
(Section 6.06(d))
                   
(1)
365 minus the number of days that occurred during the period beginning (and
including) on January 1, 2011 and ending (and including) on the Opening Date
divided by 365
                   
(2)
Multiplied by $1,750,000
                   
(3)
Initial Permitted Corporate Expense Cap Amount (product of E(1) and E(2)
  = $                
F.
FISCAL QUARTER PERMITTED CORPORATE EXPENSES
         
(Section 6.06(d))
                   
(1)
Aggregate amount of dividends paid to Holdings in respect of Permitted Corporate
Expenses for this fiscal quarter
  $                
(2)
Permitted Corporate Expenses Cap for this fiscal quarter
  [$   ]3            
(3)
F(2) must be greater than or equal to F(1)
                   
G.
FISCAL YEAR PERMITTED CORPORATE EXPENSES
         
(Section 6.06(d))
                   
(1)
Aggregate amount of dividends paid to Holdings in respect of Permitted Corporate
Expenses for this fiscal year as of the end of this fiscal quarter
  $    

 

--------------------------------------------------------------------------------

3 Permitted Corporate Expenses Cap for each fiscal quarter during the following
fiscal years is the amount equal to 25% of the value of the Initial Permitted
Corporate Expense Cap Amount for 2011, $1,837,500 for 2012, $1,929,375 for 2013,
$2,025,843 for 2014, $2,127,135 for 2015, and $2,233,491 for 2016; provided,
that, for the first fiscal quarter that the Borrower is required to comply with
the financial covenants set forth in Sections 6.12 through 6.15, the Permitted
Corporate Expenses Cap shall be equal to the First PCE Dividend Amount.

 
EXHIBIT C
4

--------------------------------------------------------------------------------

 


(2)
Permitted Corporate Expenses Cap for this fiscal year
  [$   ]4            
(3)
G(2) must be greater than or equal to G(1)
                   
H.
MANAGEMENT FEES AND PERMITTED FREEDOM CONSULTING PAYMENT CAP
         
(Section 6.06(f) and Section 6.07(d))
                   
(1)
Aggregate amount of Management Fees paid to Miami Casino Management, LLC (or any
successor thereto) for this fiscal quarter
  $                
(2)
Aggregate amount of Management Fees paid to Miami Casino Management, LLC (or any
successor thereto) for this fiscal year as of the end of this fiscal quarter
  $                
(3)
Aggregate payments permitted during the applicable period pursuant to the terms
of the Management Agreement
  $                
(4)
Aggregate amount of payments by Holdings under the Freedom Consulting Agreement
for this fiscal year as of the end of this fiscal quarter
  $                
(5)
Permitted Freedom Consulting Cap for this fiscal year
  [$   ]5            
(6)
H(4) must be greater than or equal to H(5)
                   
I.
ASSET SALES (Section 6.10)
                   
(1)
Net Proceeds from the sale, transfer, lease or other disposition (including,
without limitation, pursuant to a sale and leaseback transaction, or any sale of
all or any part of the Ft. Pierce Property) of any property or asset of any
Credit Party for this fiscal quarter
  $                
(2)
Net Proceeds from any casualty or other insured damage to, or any taking under
power of eminent domain or by casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of any
property or asset of any Credit Party for this fiscal quarter
  + $    

 

--------------------------------------------------------------------------------

4 Permitted Corporate Expenses Cap for each following fiscal year is the Initial
Permitted Corporate Expense Cap Amount for 2011, $1,837,500 for 2012, $1,929,375
for 2013, $2,025,843 for 2014, $2,127,135 for 2015, and $2,233,491 for 2016.
5 Permitted Freedom Consulting Payment Cap equal $300,000 per fiscal year;
provided, that that if the EBITDAM Adjustment Condition has been satisfied
during such fiscal year, then the Permitted Freedom Consulting Payment Cap for
such fiscal year shall equal $450,000; provided, further, that only one such
increase shall occur (if such increase occurs at all) during any fiscal year,
and all such payments shall be subject to the other limitations set forth in the
Credit Agreement.

 
EXHIBIT C
5

--------------------------------------------------------------------------------

 


(3)
Net Proceeds of any Credit Party from dispositions described in clauses (a), (b)
and (d) of Section 6.10 for this fiscal quarter
  – $                
(4)
The total of I(1) through I(3)
  = $                
(5)
Amount of mandatory prepayment made by Borrower with respect to the Term Loans
made pursuant to Section 2.08 of the Credit Agreement
  $                
(6)
I(5) must be greater than or equal to I(4)
                   
J.
CALCULATION OF CONSOLIDATED EBITDAM
                   
(1)
Consolidated Net Income
  $                
(2)
Consolidated Interest Expense, to the extent deducted from revenues in
determining Consolidated Net Income
  + $                
(3)
Expense for income and franchise taxes (with no addback for any gaming or
gambling taxes, whether state, municipal or otherwise) paid or accrued, to the
extent deducted from revenues in determining Consolidated Net Income
  + $                
(4)
Depreciation, to the extent deducted from revenues in determining Consolidated
Net Income
  + $                
(5)
Amortization, to the extent deducted from revenues in determining Consolidated
Net Income
  + $                
(6)
Extraordinary losses incurred other than in the ordinary course of business, to
the extent deducted from revenues in determining Consolidated Net Income
  + $                
(7)
Management Fees, to the extent deducted from revenues in determining
Consolidated Net Income
  + $                
(8)
Pre-Opening Expenses (up to $1,000,000 in the aggregate), to the extent deducted
from revenues in determining Consolidated Net Income
  + $                
(9)
Extraordinary gains realized other than in the ordinary course of business, to
the extent included in determining Consolidated Net Income
  – $                
(10)
Consolidated EBITDAM (Total of J(1) through J(9)):
  = $    

 
 
EXHIBIT C
6

--------------------------------------------------------------------------------

 


K.
TOTAL LEVERAGE RATIO (Section 6.12)
               
(1)
Consolidated Total Indebtedness of the Borrower:
  $                
(2)
Consolidated EBITDAM for the most recently ended four fiscal quarters:
  $   6            
(3)
Total Leverage Ratio (Ratio of K(1) to K(2)):
 
_____ to 1.00
             
(4)
Maximum Total Leverage Ratio required under the Credit Agreement:
 
[____]7to 1.00
             
(5)
K(4) must be greater than or equal to K(3)
                   
L.
FISCAL QUARTER MINIMUM CONSOLIDATED EBITDAM
         
(Section 6.13(a) or Section 6.13(b))
                   
(1)
Consolidated EBITDAM for this fiscal quarter
  $                
(2)
Minimum Consolidated EBITDAM required for this fiscal quarter
  $[   ]8            
(3)
L(1) must be greater than or equal to L(2)
                   
M.
FOUR-FISCAL QUARTER PERIOD MINIMUM
         
CONSOLIDATED EBITDAM (Section 6.13(c) or Section 6.13(d))
                   
(1)
Consolidated EBITDAM for the most recently ended four fiscal quarters
  $                
(2)
Minimum Consolidated EBITDAM required for the most recently ended four fiscal
quarters
  $[   ]9

 

--------------------------------------------------------------------------------

6 For the first three fiscal quarters for which the Total Leverage Ratio shall
be determined, Consolidated EBITDAM shall not be based on the then most recently
ended four fiscal quarters, and shall instead be determined as follows: (i) for
the first such quarter, such quarter’s Consolidated EBITDAM times 4; (ii) for
the second such quarter, the first and second quarters’ Consolidated EBITDAM
times 2; and (iii) for the third such quarter, the first, second and third
quarters’ Consolidated EBITDAM times 4/3.
7 Prior to the occurrence of the Hialeah Parks Slot Event, Maximum Total
Leverage Ratio as of the end of any fiscal quarter is the level required under
Section 6.12(a) of the Credit Agreement. Subsequent to the occurrence of the
Hialeah Parks Slot Event, Maximum Total Leverage Ratio as of the end of any
fiscal quarter is the level required under Section 6.12(b) of the Credit
Agreement.
8 Prior to the occurrence of the Hialeah Parks Slot Event, Minimum Consolidated
EBITDAM as of the end of any fiscal quarter is the amount required under Section
6.13(a) of the Credit Agreement. Subsequent to the occurrence of the Hialeah
Parks Slot Event, Minimum Consolidated EBITDAM as of the end of any fiscal
quarter is the amount required under Section 6.13(b) of the Credit Agreement.
9 Prior to the occurrence of the Hialeah Parks Slot Event, Minimum Consolidated
EBITDAM for the most recently ended four fiscal quarters is the amount required
under Section 6.13(c) of the Credit Agreement. Subsequent to the occurrence of
the Hialeah Parks Slot Event, Minimum Consolidated EBITDAM for the most recently
ended four fiscal quarters is the amount required under Section 6.13(d) of the
Credit Agreement., provided, that, for the first three fiscal quarters for which
the Minimum Consolidated EBITDAM for the most recently ended four fiscal
quarters shall be determined, Consolidated EBITDAM shall not be based on the
then most-recently ended four fiscal quarters, and shall instead be determined
as follows: (i) for the first such quarter, such quarter’s Consolidated EBITDAM
times 4; (ii) for the second such quarter, the first and second quarters’
Consolidated EBITDAM times 2; and (iii) for the third such quarter, the first,
second and third quarters’ Consolidated EBITDAM times 4/3.

 
EXHIBIT C
7

--------------------------------------------------------------------------------

 


(3)
M(1) must be greater than or equal to M(2)
               
N.
FIXED CHARGE COVERAGE RATIO (Section 6.14)
               
(1)
Consolidated EBITDAM for the then most recently ended four fiscal quarters:
  $                
(2)
Consolidated Capital Expenditures (excluding those in respect of developing and
constructing the slots facility at the Miami Jai-Alai Facility)
  – $                
(3)
Expenses for taxes paid during such period
  – $ –              
(4)
Dividends or distributions paid in cash during such period
  – $ –              
(5)
Total of N(1) through N(4):
  = $                
(6)
That portion of Consolidated Interest Expense paid in cash during such period
  $                
(7)
Current maturities of principal Indebtedness for such period (including, without
limitation, the current portion of all Capital Lease Obligations)
  + $                
(9)
Total of N(6) and N(7):
  = $                
(10)
Fixed Charge Coverage Ratio (Ratio of N(5) to N(9))10:
 
_____ to 1.00
             
(11)
Minimum Fixed Charge Coverage Ratio required for any fiscal quarter:
 
[___]11to 1.00
 

 

--------------------------------------------------------------------------------

10 For the first three fiscal quarters for which the Fixed Charge Coverage Ratio
shall be determined, Consolidated EBITDAM shall not be based on the then
most-recently ended four fiscal quarters, and shall instead be determined as
follows: (i) for the first such quarter, such quarter’s Consolidated EBITDAM
times 4; (ii) for the second such quarter, the first and second quarters’
Consolidated EBITDAM times 2; and (iii) for the third such quarter, the first,
second and third quarters’ Consolidated EBITDAM times 4/3.
11 Prior to the occurrence of the Hialeah Parks Slot Event, Minimum Fixed Charge
Coverage Ratio determined as of the end of each of its fiscal quarters for the
four-fiscal quarter period then ended is the level required under Section 6.14
of the Credit Agreement. Subsequent to the occurrence of the Hialeah Parks Slot
Event, Minimum Fixed Charge Coverage Ratio determined as of the end of each of
its fiscal quarters for the four-fiscal quarter period then ended is the level
required under Section 6.14 of the Credit Agreement.
 
 
EXHIBIT C
8

--------------------------------------------------------------------------------

 


(12)
N(10) must be greater than or equal to N(11)
               
O.
CAPITAL EXPENDITURES (Section 6.15)
               
(1)
Aggregate Capital Expenditures by Borrower and its Subsidiaries for the fiscal
year in which this certificate is delivered
  $                
(2)
Capital Expenditures in respect of the Miami Jai-Alai Facility
  – $                
(3)
Total of O(1) and O(2)
  = $                
(4)
Maximum aggregate Capital Expenditures for any fiscal year
  $[   ]12            
(5)
O(4) must be greater than or equal to O(3)
       



12 Maximum aggregate capital expenditures for any fiscal year is the amount
required under Section 6.15 of the
Credit Agreement.

 
EXHIBIT C
9

--------------------------------------------------------------------------------

 
 
EXHIBIT D


LIST OF CLOSING DOCUMENTS


Attached.

 
EXHIBIT D

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


among


FLORIDA GAMING CENTERS, INC.,
as Borrower,


FLORIDA GAMING CORPORATION,
as Holdings,


THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES THERETO,
each a Lender and collectively the Lenders,


and
 
ABC FUNDING, LLC,
 
as the Administrative Agent

 
April 25, 2011


LIST OF CLOSING DOCUMENTS1
 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the Credit Agreement (as defined
herein).  Unless otherwise indicated, all documents are dated as of the closing
date.  Schedule III  hereto contains a list of Loan Document signatories and
responsible parties.


 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
A.
 
LOAN AND SECURITY DOCUMENTS
           
1.
 
Credit Agreement (the “Credit Agreement”).
 
Final (Doc# 5547448)
 
Sidley
 
x Borrower
x Holdings
               
x Lenders
   
Schedule 1.01
Permitted Corporate Expenses
         
x Administrative Agent
   
Schedule 2.01(a)
Commitments
         
x /REDACTED/
   
Schedule 2.01(b)
Main Cash Account Requirements
         
x /REDACTED/
   
Schedule 3.01
Subsidiaries
         
x /REDACTED/
   
Schedule 3.05
Owned and Leased Properties
         
x /REDACTED/
   
Schedule 3.06
Disclosed Matters
               
Schedule 3.07
Compliance with Laws and Agreements; No Burdensome Restrictions
               
Schedule 3.17
Insurance
               
Schedule 4.01(n)
Indebtedness to be Repaid on the Effective Date
               
Schedule 4.01(x)
Modified Indebtedness
               
Schedule 5.01(a)
Acceptable Accountants
               
Schedule 5.05
Post-Opening Date Insurance
               
Schedule 5.08(a)
Sources and Uses
               
Schedule 5.08(b)
Indebtedness to be Repaid Upon Receipt of Slot Licenses
               
Schedule 6.01
Existing Indebtedness
               
Schedule 6.02
Permitted Liens
               
Schedule 6.08
Existing Restrictions
               
Schedule 6.15
Pre-Opening Expenses
                                   
Exhibit A
Form of Assignment and Assumption
               
Exhibit B-1
Form of Opinion of Holdings’ and Borrower’s External Counsel
               
Exhibit B-2
Form of Opinion of Holdings’ and Borrower’s Florida Counsel
           



 
 

--------------------------------------------------------------------------------

 
 
No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
   
Exhibit B-3
Form of Opinion of Holdings’ and Borrower’s Gaming Counsel
               
Exhibit C
Form of Compliance Certificate
               
Exhibit D
List of Closing Documents
               
Exhibit E
Disbursement Agreement
               
Exhibit F
Pledge and Security Agreement
               
Exhibit G
Credit Party Guaranty
               
Exhibit H
Freedom Pledge Agreement
               
Exhibit I
Management Agreement
               
Exhibit J
Form of Freedom Financial Note
               
Exhibit K
Form of Freedom Consulting Agreement
                               
2.
 
Term Loan Notes in favor of each of the Lenders, if any, which has requested a
note pursuant to the Credit Agreement.
 
Final (Doc# 5782586)
 
Sidley
 
x Borrower
3.
 
Credit Party Guaranty.
 
Final (Doc# 5553293)
 
Sidley
 
x Holdings
                 
x Freedom Holding
                 
x Florida Trust
                 
x Tara
                 
x Administrative Agent
                   
4.
 
Pledge and Security Agreement together with the appropriate stock certificates,
stock powers executed in blank and acknowledgements.
 
Final Doc# 5555001)
 
Sidley
 
x Borrower
x Holdings
 
  
 
Exhibit A
 
Legal Name and Principal Place of Business; Properties Leased by Grantors;
Properties Owned by Grantors; Public Warehouses or Other Locations
  
 
  
FBT
  
x Freedom Holding
x Tara
x Administrative Agent

 
 
 

--------------------------------------------------------------------------------

 
 
No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
   
Exhibit B
Patents, Copyrights and Trademarks Protected under Federal Law
               
Exhibit C
List of Pledged Securities
               
Exhibit D
UCC Financing Statement Locations
               
Exhibit E
Commercial Tort Claims
               
Exhibit F
Grantors
           
5.
 
Pledge Agreement by and between Freedom Holding and the Administrative Agent
with regards to certain equity interests in Holdings.
 
Final (Doc# 5555388)
 
Sidley
 
x Freedom Holding
                 
x Administrative Agent
   
Exhibit A
Legal Name and Principal Place of Business
     
FBT
 
x Holdings
   
Exhibit B
List of Pledged Securities
           
6.
 
Freedom Pledge Agreement together with the appropriate stock certificates, stock
powers executed in blank and acknowledgements.
 
Final (Doc# 5757425)
 
Sidley
 
x Hurd Family Partnership, L.P.
                 
x W. Bennett Collett, Sr.
   
Exhibit A
Legal Name and Place of Domicile
     
FBT
 
x W. Bennett Collett, Jr.
   
Exhibit B
List of Pledged Securities
         
x Administrative Agent
                 
x Freedom Holding
                   
7.
 
Modification Agreement with regards to Solomon O. Howell and James W. Stuckert
Indebtedness.
 
Final
 
FBT
 
x James W. Stuckert
                 
x Solomon O. Howell
                 
x Borrower
                 
x Holdings

 
 
 

--------------------------------------------------------------------------------

 
 
No.
  
Document
  
Status
  
Responsible
Party
  
Signatories
8.
 
Subordination Agreement with regards to Solomon O. Howell and James W. Stuckert
Indebtedness.
 
Final (Doc# 5773622)
 
Sidley
 
x James W. Stuckert
               
x Solomon O. Howell
               
x Borrower
               
x Holdings
               
x Administrative Agent
9.
 
Modification, Assignment and Assumption Agreement with regards to Andrea S.
Neiman Indebtedness.
 
Final
 
FBT
 
x Andrea S. Neiman
               
x Holdings
               
x Borrower
                 
10.
 
Subordination Agreement with regards to Andrea S. Neiman Indebtedness.
 
Final (Doc# 5773551)
 
Sidley
 
x Andrea S. Neiman
               
x Borrower
               
x Holdings
               
x Administrative Agent
11.
 
Modification, Assignment and Assumption Agreement with regards to FH Note.
 
Final
 
FBT
 
x Freedom Holding
               
x Borrower
               
x Holdings
12.
 
Subordination Agreement with regards to FH Note.
 
Final (Doc#
 
Sidley
 
x Freedom Holding
       
5775402)
     
x Borrower
               
x Holdings
               
x Administrative Agent

 
 
 

--------------------------------------------------------------------------------

 


No.
  
Document
  
Status
  
Responsible
Party
  
Signatories
13.
 
Freedom Consulting Agreement.
 
Final
 
FBT
 
x Freedom Financial
               
x Holdings
14.
 
Freedom Consulting Subordination Agreement.
 
Final (Doc# 5771984)
 
Sidley
 
x Freedom Financial
               
x Borrower
               
x Holdings
               
x Administrative Agent
15.
 
Freedom Financial Note.
 
Final
 
FBT
 
x Holdings
               
x Freedom Financial
16.
 
Freedom Financial Note Subordination Agreement.
 
Final (Doc# 5767186)
 
Sidley
 
x Administrative Agent
               
x Freedom Financial
               
x Borrower
               
x Holdings
17.
 
Management Agreement.
 
Final (Doc# 5775445)
 
FBT
 
x Borrower
               
x MCM
18.
 
Subordination Agreement with regards to Management Agreement.
 
Final
 
Sidley
 
x Borrower
       
 (Doc# 5596018)
     
x Holdings
               
x MCM
               
x Administrative Agent
19.
 
Agreement restricting the bonus compensation with regards to W. Bennett Collett,
Jr. employment agreement.
 
Final
 
Sidley
 
x W. Bennett Collett, Jr.
       
 (Doc# 5770261)
     
x Administrative Agent
               
x Borrower
               
x Holdings

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
20.
 
Lemark Promissory Note
 
Final
 
FBT
 
x Holdings
               
x Contractor
21.
 
Modification, Assignment and Assumption Agreement with regards to Florida Lemark
Corp. Indebtedness
 
Final
 
FBT
 
x Contractor
               
x Construct Design, Inc.
               
x Borrower
               
x Holdings
22.
 
Subordination Agreement with regards to Florida Lemark Corp. Indebtedness
 
Final
 
Sidley
 
x Contractor
       
 (Doc# 5781037)
     
x Construct Design, Inc.
               
x Administrative Agent
               
x Borrower
               
x Holdings
23.
 
Transaction Fee Letter.
 
Final (Doc#
 
Sidley
 
x Borrower
       
5552444)
     
x Holdings
               
x Administrative Agent
24.
 
Agent Fee Letter (distributed to designated signatories only).
 
Final (Doc#
 
Sidley
 
x Borrower
       
5552218)
     
x Holdings
               
x Administrative Agent
25.
 
Warrant Agreement along with Warrant Certificates.
 
Final (Doc#
 
Sidley
 
x Holdings
       
5649346)
     
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
26.
 
Registration Rights Agreement (relating to common stock issuable upon exercise
of warrants).
 
Final (Doc#
 
Sidley
 
x Holdings
       
5649340)
     
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/
27.
 
Warrant Agreement along with Warrant Certificates.
 
Final (Doc# 5705357)
 
Sidley
 
x Borrower
               
x Holdings
               
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/
               
x /REDACTED/
B.
 
ACCOUNT CONTROL AGREEMENTS
           
28.
 
Account Control Agreement with respect to the Interest Reserve Account,
Construction Funds Account, Contingency Reserve Account, Slot License Account,
Holdback Account and Completion Reserve Account.
 
Final
 
Sidley
 
x Borrower
               
x Wells Fargo Bank, National Association
               
x Administrative Agent
29.
 
Account Control Agreement (Springing) with respect to the Main Cash Account
 
Final
 
Sidley
 
x Borrower
               
x Wells Fargo Bank, National Association
               
x Administrative Agent
C.
 
CONSTRUCTION DOCUMENTS
           
30.
 
Executed and effective copies of the Construction Agreement as in effect on the
Effective Date.
 
Final
 
FBT/Borrower
   
31.
 
Copies of the Construction Plans.
 
Final
 
FBT/Borrower
   

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
32.
 
Executed and effective copies of the Architect’s Agreement as in effect on the
Effective Date.
 
Final
 
FBT/Borrower
   
33.
 
Design Documents.
 
Final
 
FBT/Borrower
 
TBD
34.
 
Borrower’s Closing Certificate.
 
Final
 
FBT/Borrower
 
x Borrower
   
 
·       Appendix I: Copies of all Material Construction Documents
         
x Administrative Agent
   
·       Appendix II: Copies of all financial statements required under the
Financing Agreements
                                 
·       Appendix III: Lien release summary in the form of Appendix V to Exhibit
C-1 of the Disbursement Agreement
                                 
·       Appendix IV: List of insurance policies that comply with requirements of
the Disbursement Agreement, the Credit Agreement and the Material Construction
Documents
                                 
·       Appendix VI: Available Construction Funds Worksheet
                             
35.
 
Construction Inspector’s Closing Certificate.
    
 
Final
 
FBT/Borrower
 
x Construction Inspector
   
·       Appendix I: Construction Inspector’s Report
                             
36.
 
Borrower’s Insurance Broker’s Closing Certificate.
   
·       Appendix A: List of underwriters, types of insurance, insurance limits
and policy terms w/r/t Miami Jai-Alai Facility
·       Appendix B: Certified Copies of all insurance
 
Final
 
FBT/Borrower
 
x Insurance Broker

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
37.
 
Development Agreements
 
Final
 
FBT/Borrower
 
x Borrower
               
x City of Miami, Florida
38.
 
Disbursement Agreement.
 
Final
 
Sidley
 
x Borrower
               
x Holdings, as a as Borrower
               
x Disbursement Agent
               
x Administrative Agent
                                       
i.
Exhibit A — Definitions
 
Final
 
Sidley
                           
ii.
Exhibit B-1 — Form of Borrower’s Closing Certificate
 
Final
 
Sidley
                           
iii.
Exhibit B-2 — Form of Construction Inspector’s Closing Certificate
 
Final
 
Sidley
                           
iv.
Exhibit B-3 — Form of Borrower’s Insurance Broker’s Closing Certificate
 
Final
 
Sidley
                           
v.
Exhibit C-1 — Form of Disbursement Request and Certificate
 
Final
 
Sidley
                           
vi.
Exhibit C-2 — Form of Construction Inspector’s Disbursement Certificate
 
Final
 
Sidley
                           
vii.
Exhibit C-3 — Form of Architect’s Disbursement Certificate
 
Final
 
Sidley
                           
viii.
Exhibit C-4 — Form of Contractor’s Disbursement Certificate
 
Final
 
Sidley
                           
ix.
Exhibit D — Reserved
                                   
x.
Exhibit E — Form of Construction Budget/Timeline Amendment Certificate
 
Final
 
Sidley
   

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
                     
xi.
Exhibit F — Form of Additional Construction Document Certificate
 
Final
 
Sidley
                           
xii.
Exhibit G — Form of Construction Document Amendment Certificate
 
Final
 
Sidley
                           
xiii.
Exhibit H — Construction Budget.
 
Final
 
FBT/Borrower
                           
xiv.
Exhibit I — Construction Timeline.
     
FBT/Borrower
                           
xv.
Exhibit J — Schedule of Key Dates.
 
Final
 
FBT/Borrower
                           
xvi.
Exhibit K — Form of Post-Opening Date Construction Inspector’s Certificate
 
Final
 
Sidley
                           
xvii.
Exhibit L — Realized Savings Certificate
 
Final
 
Sidley
                           
xviii.
Exhibit M — Schedule of Permits.
 
Final
 
FBT/Borrower
                           
xix.
Exhibit N –Reserved
     
Sidley/Escrowee
                           
xx.
Exhibit O
 
Final
 
FBT/Borrower
         
a.   Evidence of Flood Insurance
                 
b.   Notifications of Flood Hazard Determination.
               
xxi.
Exhibit P – Form of Notice of Commencement
 
Final
           
xxii.
Exhibit Q — Opinion List
 
Final
 
Sidley
       
xxiii.
Exhibit R — Reserved
               
xxiv.
Exhibit S-1 — Form of Contractor’s Consent and Agreement.
 
Final
 
Sidley
       
xxv.
Exhibit S-2 — Form of Architect’s Consent and Agreement.
 
Final
 
Sidley
       
xxvi.
Exhibit T-1 — List of Plans and Specifications.
 
Final
 
FBT/Borrower
       
xxvii.
Exhibit T-2 — Legal Description of Miami Jai-Alai Facility Site.
 
Final
 
FBT/Borrower
       
xxviii.
Exhibit U — List of Material Construction Documents.
 
Final
 
FBT/Borrower
   

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
   
xxix.
Exhibit V-1 — Form of Borrower’s Opening Date Certificate
 
Final
 
Sidley
       
xxx.
Exhibit V-2 — Form of Construction Inspector’s Opening Date Certificate
 
Final
 
Sidley
       
xxxi.
Exhibit V-3 — Form of Contractor’s Opening Date Certificate
 
Final
 
Sidley
       
xxxii.
Exhibit V-4 — Form of Architect’s Opening Date Certificate
 
Final
 
Sidley
       
xxxiii.
Exhibit W — Reserved
               
xxxiv.
Exhibit X — Minimum Miami Jai-Alai Facility Requirements.
 
Final
 
FBT/Borrower/BR
       
xxxv.
Exhibit Y
 
Final
 
Sidley/Escrowee
                             
Exhibit Y-1
Form of Sworn Owner’s Statement
                 
Exhibit Y-2
Form of Certification as to Completion
                 
Exhibit Y-3
Form of Owner’s Payment Authorization
                 
Exhibit Y-4
Form of Sworn Statement for Contractor and Subcontractor to Owner
                 
Exhibit Y-5
Form of Waiver of Lien to Date
                 
Exhibit Y-6
Form of Final Waiver of Lien
               
xxxvi.
Exhibit Z — Form of Company Account “Full” Account Control Agreement.
 
Final
 
Sidley
       
xxxvii.
Exhibit AA — Deliveries for which Administrative Agent Disclaims Responsibility
to Review
 
Final
 
Sidley
       
xxxviii.
Exhibit BB — Wire Instructions for Escrow Account.
 
Final
 
First American
                       
D.
 
REAL ESTATE DOCUMENTS
           
39.
 
Payment and Performance Bond.
 
Final
 
BR
   
40.
 
Construction Mortgage with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing with respect to the Miami Jai-Alai Facility.
 
Final
 
BR
 
x Trust
x Borrower
41.
 
Collateral Assignment of Holdings’ beneficial interest with regards to the Miami
Jai-Alai Facility Florida Land Trust (the “FLT”).
 
Final
 
BR
 
x Holdings
x Administrative Agent

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
42.
 
Collateral Assignment of Holdings’ interest in Miami-Dade County settlement
agreement with regards to Miami Jai-Alai Facility.
 
Final
 
BR
 
x Holdings
43.
 
Documentation evidencing County’s consent to recording of second mortgage.
 
Final
 
Borrower/FBT
   
44.
 
Notice of Commencement to be filed by the Contractor with regards to Miami
Jai-Alai Facility (to be filed after the recordation of the Construction
Mortgages.
 
Final
 
Borrower/FBT
   
45.
 
Mortgage with Absolute Assignment of Leases and Rents, Security Agreement and
Fixture Filing with respect to Ft. Pierce Property.
 
Final
 
BR
 
x Borrower
x Holdings
46.
 
Assignment of Contracts, Licenses, Permits, Agreements, Warranties and
Approvals.
 
Final
 
BR
 
x Borrower
x Holdings
47.
 
Architect’s Consent and Agreement to assignment of Architect’s Agreement.
 
Final
 
BR
 
x Architect
48.
 
Contractor’s Consent and Agreement to assignment of Contractor Agreement.
 
Final
 
BR
 
x Contractor
49.
 
Required construction  permits and approvals for Miami Jai-Alai Facility.
 
Final
 
Borrower/FBT
   
50.
 
Environmental Indemnity Agreements.
 
Final
 
BR
 
x Borrower
x Holdings
x Trust

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
51.
 
ALTA loan title insurance policy insuring the Liens securing the Obligations for
the benefit of the Administrative Agent on the Miami Jai-Alai Facility, and ALTA
owner’s title insurance policy naming the Administrative Agent as additional
insured thereunder, which policy (1) is in such amount, provides such coverage
and covers title status as reasonably required by the Administrative Agent, (2)
is issued by an insurer reasonably acceptable to the Administrative Agent, and
(3) includes such endorsements as reasonably required by the Administrative
Agent as well as copies of all documents of record concerning the Miami Jai-Alai
Facility as shown on the commitments for the ALTA title insurance policies
referred to above.
 
Final
 
Borrower/FBT
 
N/A
52.
 
ALTA title survey for the Miami Jai-Alai Facility in form and substance
reasonably acceptable to the Administrative Agent.
 
Final
 
Borrower/FBT
 
N/A
53.
 
Zoning reports for the Miami Jai-Alai Facility.
 
Final
 
Borrower/FBT
 
N/A
54.
 
ALTA loan title insurance policy insuring the Liens securing the Obligations for
the benefit of the Administrative Agent on the Ft. Pierce Property, and ALTA
owner’s title insurance policy naming the Administrative Agent as additional
insured thereunder, which policy (1) is in such amount, provides such coverage
and covers title status as reasonably required by the Administrative Agent, (2)
is issued by an insurer reasonably acceptable to the Administrative Agent, and
(3) includes such endorsements as reasonably required by the Administrative
Agent as well as copies of all documents of record concerning the Ft. Pierce
Property project as shown on the commitments for the ALTA title insurance
policies referred to above.
 
Final
 
Borrower/FBT
 
N/A
55.
 
ALTA title survey for the Ft. Pierce Property project in form and substance
reasonably acceptable to the Administrative Agent.
 
Final
 
Borrower/FBT
 
N/A
56.
 
Zoning reports for the Ft. Pierce Property project.
 
Final
 
Borrower/FBT
 
N/A
57.
 
Title Company Documents.
 
Final
 
Borrower/FBT
 
N/A
   
i.
Evidence of Lien waivers by Contractor for any work that has commenced with
regards to Miami Jai-Alai Facility.
 
Final
     
x Contractor
   
ii.
Gap Undertaking
 
Final
           
iii.
ALTA Owner’s Statement (or FL equivalent)
 
Final
           
iv.
Other title related documents required by Escrowee
 
Final
       

 
 
 

--------------------------------------------------------------------------------

 
 
No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
E.
 
REGULATORY DOCUMENTS
           
58.
 
Copies of All Gaming Licenses held by Borrower.
 
Final
 
Holdings/FBT
 
N/A
59.
 
Copies of All Liquor Licenses held by Borrower.
 
Final
 
Holdings/FBT
 
N/A
60.
 
Copies of all other necessary approvals and licenses required by the Gaming
Authority and the Liquor Authority with respect to the Borrower.
 
Final
 
Holdings/FBT
 
N/A
F.
 
CORPORATE DOCUMENTS
           
61.
 
Certificate of the Secretary or Assistant Secretary for each Credit Party
certifying (i) resolutions of the Board of Directors of such Credit Party
approving and authorizing the execution, delivery and performance of each
document to which such Credit Party is a party, (ii) the names and true
signatures of the incumbent officers of such Credit Party authorized to sign the
documents to which it is a party, (iii) the bylaws or other operating agreement
of such Credit Party as presently in effect, and (iv) the Certificate or
Articles of Incorporation of such Credit Party as a true, complete, and correct
copy and that no amendments have been adopted or filed subsequent to the date of
certification.
 
Final
 
FBT
 
x Credit Parties
 
62.
 
Certificates of Good Standing (or the equivalent thereof for the applicable
jurisdiction) from each Credit Party’s jurisdiction of organization.
 
Final
 
FBT
 
N/A
63.
 
Trust Certification
 
Final
 
FBT
   
G.
 
LEGAL OPINIONS
           
64.
 
Opinion of Frost Brown Todd, LLC, counsel to Holdings, the Borrower, and the
other Credit Parties.
 
Final
 
FBT
 
x FBT
65.
 
Opinion of Infante, Zumpano, Hudson & Miloch, LLC as FL real estate local
counsel
 
Final
 
IZHM
 
x IZHM

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
66.
 
Opinion of Gunster, Yoakley, & Stewart, P.A., Holdings’ and the Borrower’s
gaming counsel
 
Final
 
GYS
 
x GYS
H.
 
UCC DOCUMENTS
           
67.
 
UCC Lien Search Reports and Pre-Filing Tax Lien and Judgment Search Reports of
filings against each Credit Party in the offices listed on Schedule I hereto.
 
Final
 
 
Sidley
 
N/A
68.
 
UCC Financing Statements filed against each Credit Party, as Debtor, and the
Administrative Agent, as Secured Party, in the offices listed on Schedule II
hereto.
 
Final
 
Sidley
 
N/A
69.
 
UCC Financing Statements filed against each of W. Bennett Collett, Sr., W.
Bennett Collett, Jr., and Hurd Family Partnership, L.P., as Debtor, and the
Administrative Agent, as Secured Party, in the offices listed on Schedule II
hereto.
 
Final
 
Sidley
 
N/A
I.
 
CLOSING CERTIFICATES AND MISCELLANEOUS
           
70.
 
Certificate(s) of Insurance for the Administrative Agent listing the
Administrative Agent  as (a) an additional insured for the Credit Parties’
liability insurance policies, and (b) as a lender loss payee for the Credit
Parties’ real and personal property, casualty and business interruption
insurance policies along with effective endorsements with respect thereto, all
in form and substance acceptable to the Administrative Agent.
 
Final
 
FBT
 
N/A
71.
 
Certificate signed by the President, a Vice President or a Financial Officer of
Holdings and the Borrower certifying the following: (i) all of the
representations and warranties of Holdings, the Borrower and the Subsidiaries
set forth in the Credit Agreement and each other Loan Document are true and
correct and (ii) no Default has occurred and is then continuing.
 
Final
 
FBT
 
x Borrower
x Holdings
 

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
72.
 
All financial statements and related financial information as required pursuant
to Section 4.01(l) and Section 4.01(cc) of the Credit Agreement.
 
Final
 
Borrower/
Holdings
 
N/A
73.
 
Evidence reasonably satisfactory to the Administrative Agent that (i) the
guaranteed maximum price (GMP) set forth in the Construction Agreement plus (ii)
the portion of the Construction Budget allocated to furniture, fixtures and
equipment shall not at any time exceed $37,702,416.
 
Final
 
 
Borrower/
Holdings
 
N/A
74.
 
Copies of the Dade County Debt Documents certified by Holdings and the Borrower
as being true, accurate, complete and in full force and effect.
 
Final
 
FBT
 
x Borrower
x Holdings
75.
 
Evidence satisfactory to the Administrative Agent of the repayment and
termination of the Ft. Pierce Debt, including all applicable payoff and lien
release documentation.
 
Final
 
 
FBT
 
x Isle
x W. Bennett Collett
76.
 
AGS Extension Agreement
 
Final
     
x AGS Capital, LLC
77.
 
AGS Payoff Letter.
 
Final
 
FBT
 
x AGS Capital, LLC
x Borrower
x Holdings
x Trust

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
78.
 
AGS Subordination Agreement.
 
Final
 
Sidley
 
x AGS Capital, LLC
x Borrower
x Holdings
x Trust
x Administrative Agent
79.
 
Hurd Partnership Agreement.
 
Final
 
FBT
   
80.
 
Farmers Bank Extension.
 
Final
 
FBT
 
x Farmers Bank
x W. Bennett Collett
81.
 
Humane Society Payoff Letter.
 
Final
 
FBT
 
x Humane Society
x W. Bennett Collett, Jr.
82.
 
Phoenix Payoff Letter.
 
Final
     
x Phoenix
x W. Bennett Collett, Jr.
83.
 
Sodl Payoff Letter.
 
Final
     
x Matthew J. Sodl
x W. Bennett Collett, Jr.
84.
 
Scheible Payoff Letter.
 
Final
     
x Kevin Scheible
x W. Bennett Collett, Jr.
85.
 
Rittvo Payoff Letter
 
Final
     
x Steven Rittvo
x W. Bennett Collett, Jr.

 
 
 

--------------------------------------------------------------------------------

 


No.
 
Document
 
Status
 
Responsible
Party
 
Signatories
86.
 
Nurmi Properties, LLC and Robinette Investments, LLC Payoff Letter.
 
Final
     
x Nurmi Properties, LLC
x Robinette Investments, LLC
x Borrower
x Holdings
87.
 
H2C Debt Cancellation Agreement
 
Final
     
x Holdings
x H2C, Inc.
88.
 
Evidence of H2C Debt Release
 
Final
     
x Holdings
x H2C, Inc.
89.
 
Hamilton State Bank Payoff Letter
 
Final
     
x Hamilton State Bank
x W. Bennett Collett
90.
 
Owner’s Representative Agreement
 
Final
     
x Borrower
x LPCiminelli, Inc.
91.
  
Agreement with Regards to Certain Management Rights of Lenders
  
Final
  
 
  
x Borrower
x Holdings

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


Pre-Closing Searches and Filing Locations


UCC-1 and Name Variation


Debtor
 
Jurisdiction(s)
     
Florida Gaming Corporation
 
Delaware
Freedom Holding, Inc.
 
Delaware
Florida Gaming Centers, Inc.
 
Florida
Tara Club Estates, Inc.
 
Georgia
Florida Trust
 
Florida
W. Bennett Collett, Sr.
 
Florida
W. Bennett Collett, Jr.
 
Florida
Hurd Family Partnership, L.P.
  
New Jersey



State and Federal Tax Lien, Pending Suit and Judgment


Debtor
 
Jurisdiction(s)
     
Florida Gaming Corporation
 
Delaware  (New Castle County; USDC - Delaware)
   
Florida (Miami-Dade County; USDC - Southern District of Florida)
Freedom Holding, Inc.
 
Delaware (New Castle County; USDC - Delaware)
   
Florida (Miami-Dade County; USDC - Southern District of Florida)
Florida Gaming Centers, Inc.
 
Florida (Miami-Dade County; USDC - Middle District of Georgia)
Tara Club Estates, Inc.
 
Georgia (Walton County; USDC - Delaware)
   
Florida (Miami-Dade County; USDC - Southern District of Florida)
Florida Trust
 
Florida
W. Bennett Collett, Sr.
 
Florida
W. Bennett Collett, Jr.
 
Florida
Hurd Family Partnership, L.P.
  
New Jersey

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


UCC Financing Statements Filed Against Certain Credit Parties



Debtor
 
Jurisdiction
 
File Number
 
File Date
Florida Gaming Corporation
 
Delaware
       
Florida Gaming Centers, Inc.
 
Florida
       
Tara Club Estates, Inc.
 
Georgia
       
Freedom Holding, Inc.
  
Delaware
  
 
  
 



UCC Financing Statements filed pursuant to Freedom Pledge Agreement


 
Debtor
 
Jurisdiction
 
File Number
 
File Date
W. Bennett Collett, Sr.
 
Florida
       
W. Bennett Collett, Sr.
 
Indiana
       
W. Bennett Collett, Jr.
 
Florida
       
W. Bennett Collett, Jr.
 
Indiana
       
Hurd Family Partnership, L.P.
  
New Jersey
  
 
  
 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


Closing Document List Parties


Administrative Agent
=
ABC Funding, LLC
     
Holdings
=
Florida Gaming Corporation
     
Borrower
=
Florida Gaming Centers, Inc.
     
Freedom Holding
=
Freedom Holding, Inc.
     
Tara
=
Tara Club Estates, Inc.
     
Freedom Financial
=
Freedom Financial Corp.
     
Florida Trust
=
City National Bank of Florida, as Trustee under the Land Trust Agreement, dated
January 3, 1979, known as Trust  Number 5003471
     
Credit Parties
=
Holdings, the Borrower, Freedom Holding, Tara,  Florida Trust, and each
subsidiary required to become a Credit Party pursuant to Sections 5.09 and 5.10
of the Credit Agreement
     
Lenders
=
The financial institutions from time to time party to the Credit Agreement
     
Escrowee
=
First American Title Insurance Company
     
MCM
=
Miami Casino Management, LLC
     
Contractor
=
Florida Lemark Corporation
     
FBT
=
Frost Brown Todd LLC, counsel to Borrower and Holdings
     
REPH
=
Rutledge, Ecenia, Purnell & Hoffman, P.A.
     
BR
=
Blank Rome LLP, counsel to Administrative Agent
     
Sidley
=
Sidley Austin LLP, counsel to Administrative Agent
     
IZHM
=
Infante, Zumpano, Hudson & Miloch, LLC, counsel to Holdings and the Borrower
     
GYS
=
Gunster, Yoakley & Stewart, P.A., counsel to Holdings and the Borrower
Isle
=
Isle of Capri Casinos, Inc.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


FORM OF DISBURSEMENT AGREEMENT


Attached.

 
EXHIBIT E

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
     



DISBURSEMENT AGREEMENT
 
BETWEEN
 
FLORIDA GAMING CENTERS, INC.
as Borrower,
 
AND
 
ABC FUNDING, LLC,
as the Administrative Agent
 

 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

       Page        
ARTICLE 1. FUNDING
 
1
1.1
Representations Regarding Miami Jai-Alai Facility Status
 
2
1.2
Availability of Disbursements
 
2
1.3
Company Accounts
 
2
1.4
Mechanics for Obtaining Disbursements
 
8
1.5
Order of Sources of Funding
 
12
1.6
Disbursements
 
12
1.7
Opening Date Procedures
 
15
1.8
No Approval of Work
 
16
1.9
Security
 
16
ARTICLE 2. CONDITIONS PRECEDENT TO  THE CLOSING DATE AND DISBURSEMENTS
 
16
2.1
Conditions Precedent to the Closing Date
 
16
2.2
Conditions Precedent to Disbursements
 
20
2.3
No Waiver or Estoppel
 
23
2.4
Waiver of Conditions
 
24
2.5
Special Procedures Regarding Reimbursements to Borrower and its Affiliates
 
24
ARTICLE 3. REPRESENTATIONS AND WARRANTIES
 
25
3.1
Representations and Warranties
 
25
3.2
Licenses and Permits
 
25
3.3
Existing Defaults
 
25
3.4
Utilities
 
25
3.5
In Balance Requirement
 
25
3.6
Construction Documents
 
25
3.7
Construction Budget
 
26
3.8
Fees and Enforcement
 
26
3.9
Liens
 
26
3.10
Title
 
26
3.11
Construction Timeline
 
26
3.12
Location of Accounts and Records
 
26
3.13
Plans and Specifications
 
26
3.14
Compliance with Laws
 
27
ARTICLE 4. AFFIRMATIVE COVENANTS
 
27
4.1
Use of Funds; Repayment of Indebtedness
 
27
4.2
Diligent Construction of the Miami Jai-Alai Facility
 
27
4.3
Reports; Cooperation; Financial Statements
 
27
4.4
Notices
 
28
4.5
Indemnification; Costs and Expenses
 
29
4.6
Material Construction Documents and Permits
 
29
4.7
Storage Requirements for Off-Site Materials and Deposits
 
29
4.8
Plans and Specifications
 
29
4.9
Payment and Performance Bonds
 
29


 
-iv-

--------------------------------------------------------------------------------

 


4.10
Retainage Amounts
 
29
4.11
Construction Consultant
 
30
4.12
Management Letters
 
30
4.13
Governmental and Environmental Reports
 
30
4.14
Insurance
 
30
4.15
Application of Insurance and Condemnation Proceeds
 
31
4.16
Compliance with Material Construction Documents
 
31
4.17
Utility Easement Modifications
 
31
4.18
Construction on Site
 
32
4.19
Compliance with Laws
 
32
4.20
Cooperation with the Administrative Agent
 
32
ARTICLE 5. NEGATIVE COVENANTS
 
32
5.1
Waiver, Modification and Amendment
 
33
5.2
Scope Changes; Completion; Drawings
 
34
5.3
Amendment to Operative Documents
 
35
5.4
Construction Budget and Miami Jai-Alai Facility Timeline Amendment
 
35
5.5
No Other Powers of Attorney
 
36
5.6
Opening
 
36
5.7
Zoning and Contract Changes and Compliance
 
36
5.8
Additional Construction Documents
 
37
5.9
Unincorporated Materials
 
37
ARTICLE 6. EVENTS OF DEFAULT
 
37
6.1
Events of Default
 
37
6.2
Remedies
 
39
ARTICLE 7. CONSULTANTS AND REPORTS
 
40
7.1
Removal and Fees
 
40
7.2
Duties
 
40
ARTICLE 8. THE ESCROWEE
 
40
8.1
Appointment and Acceptance
 
40
8.2
Duties and Liabilities of the Escrowee Generally
 
41
8.3
Particular Duties and Liabilities of the Escrowee
 
42
8.4
Property Interest
 
43
8.5
Compensation and Reimbursement of the Escrowee
 
43
8.6
Resignation and Removal of the Escrowee
 
43
8.7
Merger or Consolidation of the Escrowee
 
44
8.8
Limitation of Liability
 
44
ARTICLE 9. SAFEKEEPING OF ACCOUNTS
 
45
9.1
Application of Funds in Disbursement Escrow Account and Company Accounts
 
45
9.2
Event of Default
 
45
9.3
Liens
 
46
9.4
Perfection
 
46
ARTICLE 10. MISCELLANEOUS
 
46
10.1
Addresses
 
46
10.2
Further Assurances
 
47




 
-v-

--------------------------------------------------------------------------------

 
 
10.3
Delay and Waiver
 
47
10.4
Additional Security; Right to Set-Off
 
48
10.5
Entire Agreement
 
48
10.6
Governing Law; Compliance with Law
 
48
10.7
Severability
 
48
10.8
Headings
 
48
10.9
Limitation on Liability
 
49
10.10
Waiver of Jury Trial
 
49
10.11
Consent to Jurisdiction
 
49
10.12
Successors and Assigns
 
50
10.13
Reinstatement
 
50
10.14
No Partnership; Etc.  The Secured Parties and the Borrower intend that the
relationship between them shall be solely that of creditor and debtor
 
50
10.15
Costs and Expenses
 
50
10.16
Counterparts
 
52
10.17
Termination
 
52
10.18
Amendments
 
52
10.19
Rules of Interpretation; Administrative Agent’s Discretion
 
53
10.20
Restrictions Under Gaming Laws and Liquor Laws
 
53
10.21
Disclaimer Regarding Certain Deliveries
 
54

 
 
-vi-

--------------------------------------------------------------------------------

 

EXHIBITS
 
Exhibit A
Definitions
   
Exhibit B-1
Borrower’s Closing Certificate
   
Exhibit B-2
Construction Consultant’s Closing Certificate
   
Exhibit B-3
Borrower’s Insurance Broker’s Closing Certificate
   
Exhibit C-1
Disbursement Request and Certificate
   
Exhibit C-2
Construction Consultant’s Disbursement Certificate
   
Exhibit C-3
Architect’s Disbursement Certificate
   
Exhibit C-4
Contractor’s Disbursement Certificate
   
Exhibit D
Interest Reserve Disbursement Request
   
Exhibit E
Construction Budget/Timeline Amendment Certificate
   
Exhibit F
Additional Construction Document Certificate
   
Exhibit G
Construction Document Amendment Certificate
   
Exhibit H
Construction Budget
   
Exhibit I
Construction Timeline
   
Exhibit J
Schedule of Key Dates
   
Exhibit K
Post-Opening Date Construction Consultant’s Certificate
   
Exhibit L
Realized Savings Certificate
   
Exhibit M
Schedule of Permits
   
Exhibit N
[Reserved]
   
Exhibit O-1
Evidence of Flood Insurance
   
Exhibit O-2
Notifications of Flood Hazard Determination
   
Exhibit P
Form of Notice of Commencement
   
Exhibit Q
Opinion List
   
Exhibit R
[Reserved]

 
 
-vii-

--------------------------------------------------------------------------------

 


Exhibit S-1
Form of Contractor’s Consent to Assignment
   
Exhibit S-2
Form of Architect’s Consent to Assignment
   
Exhibit T-1
List of Plans and Specifications
   
Exhibit T-2
Legal Descriptions of the Miami Jai-Alai Facility Site
   
Exhibit U
List of Material Construction Documents
   
Exhibit V-1
Form of Borrower’s Opening Date Certificate
   
Exhibit V-2
Form of Construction Consultant’s Opening Date Certificate
   
Exhibit V-3
Form of Contractor’s Opening Date Certificate
   
Exhibit V-4
Form of Architect’s Opening Date Certificate
   
Exhibit W
[Reserved]
   
Exhibit X
Minimum Miami Jai-Alai Facility Requirements
   
Exhibit Y-1
Form of Sworn Owner’s Statement
   
Exhibit Y-2
Form of Certification as to Completion
   
Exhibit Y-3
Form of Owner’s Payment Authorization
   
Exhibit Y-4
Form of Sworn Statement for Contractor and Subcontractor to Owner
   
Exhibit Y-5
Form of Waiver of Lien to Date
   
Exhibit Y-6
Form of Final Waiver of Lien
   
Exhibit Z
Form of Company Account “Full” Account Control Agreement (for the Construction
Funds Account, the Interest Reserve Account, the Contingency Reserve Account,
Completion Reserve Account, the Holdback Account  and the Slot License Account)
   
Exhibit AA
Deliveries for which Administrative Agent Disclaims Responsibility to Review
   
Exhibit BB
Wire Instructions for Disbursement Escrow Account
   
Schedule 1.3.5
Slot License Date Expenses


 
-viii-

--------------------------------------------------------------------------------

 
 
THIS DISBURSEMENT AGREEMENT (this “Agreement”), dated as of April 25, 2011, is
entered into by and between Florida Gaming Centers, Inc., a Florida corporation
(“Borrower”), and ABC Funding, LLC, a Delaware limited liability company, as
Administrative Agent under the below-defined Credit Agreement (the
“Administrative Agent”).  Each capitalized term used herein and not defined
herein shall have the meaning ascribed thereto in Exhibit A to this Disbursement
Agreement, or, if not defined therein, in that certain Credit Agreement, dated
as of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, Holdings, the Administrative Agent and the other lenders party thereto
from time to time.
 
RECITALS
 
The Borrower proposes to design, develop, construct, equip and operate the Miami
Jai-Alai Facility.
 
The lenders under the Credit Agreement shall advance certain amounts to the
Borrower to, among other things, fund Miami Jai-Alai Facility Costs and other
items set forth in the Construction Budget.
 
The Borrower and the Administrative Agent wish to enter into this Agreement to,
among other things, agree upon the mechanics that shall govern the Borrower’s
requests for extensions of credit under the Credit Agreement, the deposit of
proceeds resulting from such extensions of credit into certain accounts
described herein and the terms and conditions of disbursements to the Borrower
or its designees of funds on deposit in such accounts.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1.  
FUNDING
 
A.          Representations Regarding Miami Jai-Alai Facility Status.  The
parties hereto acknowledge that prior to the date hereof, the Borrower has
entered into certain Construction Documents in respect of the Miami Jai-Alai
Facility and has incurred and paid for certain Miami Jai-Alai Facility
Costs.  In order to account for such costs for purposes of the funding
procedures and mechanics set forth herein, the Borrower has certified and made
certain representations in the Borrower’s Closing Certificate as to various
facts pertaining to the status of the Miami Jai-Alai Facility, including,
without limitation, the work performed, the Construction Documents entered into
and the Miami Jai-Alai Facility Costs incurred through and including the date
hereof.  The Borrower has further represented in the Borrower’s Closing
Certificate that the Construction Budget and the Construction Timeline are true
and accurate in all material respects as of the Closing Date and incorporate and
reflect all of the work to be included in the Miami Jai-Alai Facility
Costs.  Such certifications and representations of the Borrower have been
confirmed by the Construction Consultant to the extent set forth in the
Construction Consultant’s Closing Certificate.
 
 
-1-

--------------------------------------------------------------------------------

 
 
B.       Availability of Disbursements. Subject to the satisfaction of all
conditions precedent listed in Article 2 and the other terms and provisions of
this Agreement (including, without limitation, and notwithstanding anything to
the contrary set forth elsewhere in this Agreement, the prior written approval
of the Administrative Agent with respect thereto), Disbursements shall be made
during the Availability Period, and Borrower acknowledges and agrees that
neither the Administrative Agent nor any other Secured Party shall have any
obligation to make or approve any Disbursements from and after the expiration of
the Availability Period.  Disbursements shall be made no more frequently than
once in any calendar month (unless approved in writing by the Administrative
Agent, such approval not to be requested more than once per calendar quarter);
provided that the disbursements and transfers of funds contemplated in Section
1.7 shall be disregarded for purposes of this sentence.
 
C.       Company Accounts
 
Construction Funds Account.
 
On or prior to the Closing Date, the Borrower shall establish at Wells Fargo
Bank, National Association, in its capacity hereunder as the Account Bank (in
such capacity, the “Account Bank”), account number #2000061913613, which shall
be known as the Construction Funds Account, and Account Bank shall have entered
into a control agreement in the form of Exhibit Z hereto which grants the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in the Construction Funds Account and all funds and
proceeds therein.  The Borrower shall take such further actions and execute such
further documents in connection therewith as the Administrative Agent may
request in order to perfect or maintain the perfection or first priority of the
Liens of the Secured Parties in the Construction Funds Account.
 
On the Closing Date there shall be deposited into the Construction
Funds  Account from the proceeds of the Loan an amount equal to
$44,332,519.27.   In addition to the amount funded from the Loan on the Closing
Date, there also shall be deposited into the Construction Funds Account (if any
such amounts are received) (i) all amounts received by the Borrower at all times
prior to the Opening Date, if any, in respect of liquidated or other damages
under the Construction Documents and the Borrower’s insurance policies, (ii)
amounts withdrawn from time to time from the Contingency Reserve Account in
accordance with Section 1.3.3; and (iii) any and all other Equity Funds received
by the Borrower and not otherwise provided for in this Agreement, in each case,
prior to the Opening Date.
 
During the Availability Period, amounts on deposit in the Construction Funds
Account from time to time shall be transferred by the Administrative Agent to
the Disbursement Escrow Account for disbursement to the Contractor and
Subcontractors (or, if approved in writing by the Administrative Agent
(including approval by the Administrative Agent of a Disbursement Request),
directly to the Borrower or another Person), subject to and in accordance with
the terms and conditions set forth herein, including this Section 1.3.1 and
Sections 1.3.7, 1.4, 1.6, 1.7, 2.1 and 2.2.   Notwithstanding anything to the
contrary in this Agreement, the Borrower shall have no right to draw, obtain the
release of or otherwise use any funds on deposit in the Construction Funds
Account until (x) the requirements of Sections 1.4, 1.6 and 1.7 have been
satisfied and (y) the conditions set forth in Sections 2.1 or 2.2, as the case
may be, have been satisfied or waived in accordance with the terms hereof.
 
The Administrative Agent shall cause investment income from Permitted
Investments on amounts on deposit in the Construction Funds Account, if any, to
be deposited at all times therein until applied to the payment of Miami Jai-Alai
Facility Costs or as otherwise described above.
 
 
-2-

--------------------------------------------------------------------------------

 
 
On and after the Opening Date, funds remaining in the Construction Funds Account
shall be applied by the Administrative Agent as provided in Section 1.7.2.
 
Interest Reserve Account.
 
On or prior to the Closing Date, the Borrower shall establish at Account Bank,
an account which shall constitute the Interest Reserve Account: account number
#2000061913626.  Account Bank shall have entered into a control agreement in the
form of Exhibit Z hereto with respect to the Interest Reserve Account which
grants the Administrative Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in such accounts and all funds and proceeds
therein.  The Borrower shall take such further actions and execute such further
documents in connection therewith as the Administrative Agent may request in
order to perfect or maintain the perfection or first priority of the Lien of the
Secured Parties in the Interest Reserve Account.
 
A portion of the Loan shall be deposited into the Interest Reserve Account in an
amount equal to $13,740,000.00 on the Closing Date and such deposit (less
applications by the Administrative Agent as set forth herein) shall be
maintained in the Interest Reserve Account through the six month anniversary of
the Opening Date, which six month anniversary is currently scheduled to occur on
or about the date that is 15 months after the Closing Date, as such date may be
adjusted pursuant to the terms and conditions set forth in this Agreement and in
the other applicable Loan Documents (assuming that the Loan or extension of
credit shall remain outstanding through such date).
 
Subject to and in accordance with the terms of this Section 1.3.2(c) and Section
1.6.5, so long as no Potential Event of Default or Event of Default has occurred
and is continuing, amounts on deposit in the Interest Reserve Account may be
available to the Borrower to pay all or a portion of interest payments when due
in respect of the Loan that the Borrower is not otherwise, in the Administrative
Agent’s determination, able to pay first from funds from operations or from
other sources, provided that the Borrower agrees that it shall always first use
its or any Credit Parties’ cash to make such interest payments when due, and the
Borrower is not relying on cash or other items on deposit in the Interest
Reserve Account to make such interest payments when due, it being agreed that
all cash and other items on deposit in the Interest Reserve Account shall only
be used to pay interest if, in the Administrative Agent’s sole and absolute
discretion, no Credit Party possesses any unencumbered cash to make the required
payment, or if the Administrative Agent elects, in its sole and absolute
discretion, to do so during the continuance of an Event of Default.  Prior to
requesting a Disbursement from the Interest Reserve Account, the Borrower shall
deliver to the Administrative Agent copies of any and all statements, records or
other documents requested by the Administrative Agent evidencing the Borrower’s
and the other Credit Parties’ financial or cash-flow status or such Persons’
inability to fund such interest payments.  No Credit Party shall take any action
in avoidance or hindrance of this provision (including investing cash in cash
equivalents, illiquid assets or otherwise, or causing cash or other items of
payment to be unavailable at the time of payment). Cash or other items of
payment shall only be deemed unavailable hereunder if such cash or other items
of payment are required under applicable law to be retained by such Credit Party
(such as “cage cash”) or if such cash or other items of payment are used in the
ordinary course of business (and not in avoidance or hindrance hereof) for costs
and expenses (such as accounts payable).
 
Contingency Reserve Account.
 
On or prior to the Closing Date, the Borrower shall establish at Account Bank,
account number #2000061913639, which shall be known as the Contingency Reserve
Account, and Account Bank shall have entered into a control agreement in the
form of Exhibit Z hereto which grants the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest in the
Contingency Reserve Account and all funds and proceeds therein.  The Borrower
shall take such further actions and execute such further documents in connection
therewith as the Administrative Agent may request in order to perfect or
maintain the perfection or first priority of the Liens of the Secured Parties in
the Contingency Reserve Account.
 
On the Closing Date there shall be deposited into the Contingency Reserve
Account from the proceeds of the Loan an amount equal to $1,607,303.40.   There
shall also be deposited in the Contingency Reserve Account all Loss Proceeds
received by the Borrower, the Administrative Agent or any other Person as
required pursuant to the terms of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
So long as no Potential Event of Default or Event of Default has occurred and is
continuing, amounts on deposit in the Contingency Reserve Account shall from
time to time be transferred by the Administrative Agent, in accordance with
Section 1.6.3, to the Construction Funds Account and/or wired by the
Administrative Agent to the Disbursement Escrow Account to pay Miami Jai-Alai
Facility’s Costs in excess of the applicable Line Items therefor in the
Construction Budget.  The Borrower shall have no right to draw or otherwise
obtain release of any funds on deposit in the Contingency Reserve Account until
(x) the requirements of Sections 1.3.1, 1.4 and 1.6 have been satisfied and (y)
the conditions set forth in Sections 1.7, 2.1 and/or 2.2, as the case may be,
have been satisfied or waived in accordance with the terms hereof.
 
The Administrative Agent shall cause investment income from Permitted
Investments on amounts on deposit in the Contingency Reserve Account, if any, to
be deposited at all times therein until applied to the payment of Miami Jai-Alai
Facility Costs or as otherwise described above.
 
Completion Reserve Account.
 
On or prior to the Closing Date, the Borrower shall establish at Account Bank,
account number #2000061913642, which shall be known as the Completion Reserve
Account, and Account Bank shall have entered into a control agreement in the
form of Exhibit Z hereto which grants the Administrative Agent, for the benefit
of the Secured Parties, a first priority perfected security interest in the
Completion Reserve Account and all funds and proceeds therein.  The Borrower
shall take such further actions and execute such further documents in connection
therewith as the Administrative Agent may request in order to perfect or
maintain the perfection or first priority of the Liens of the Secured Parties in
the Completion Reserve Account. For purposes of the terms of this Agreement, the
Completion Reserve Account shall not be a Company Account.
 
On the Closing Date there shall be deposited in the Completion Reserve Account
from the proceeds of the Loan an amount equal to $3,000,000 (the “Completion
Guaranty Amount”).  The Borrower shall have no right to draw or otherwise obtain
release of any funds on deposit in the Completion Reserve Account.  The
Completion Guaranty Amount shall be held as additional collateral for the Loan
and shall be used only as set forth in this Agreement and the Credit Agreement.
 
If at any time prior to the Opening Date, the Loan shall not be In Balance,
then, within thirty (30) days (“Completion Equity Deposit Period”) after the
earlier of (i) the date on which the Borrower first knows that the Loan is not
In Balance and (ii) the date on which the Borrower receives notice that the Loan
is not In Balance, the Borrower shall deposit (or cause to be deposited)
$3,000,000 of Equity Funds (“Completion Equity Funds”) into the Completion
Reserve Account and the Completion Guaranty Amount shall be funded to the
Administrative Agent as a prepayment of the Loan pursuant to the terms of the
Credit Agreement. Once the Loan has been prepaid by the Completion Guaranty
Amount, the Completion Equity Funds shall be transferred into the Contingency
Reserve Account as additional contingency funds under the terms of this
Agreement.  So long as no Potential Event of Default or Event of Default has
occurred and is continuing, during the Completion Equity Deposit Period the
Borrower may continue to request a Disbursement under the Disbursement Request
(other than for the final Disbursement Request) that is currently pending during
the Completion Equity Deposit Period and, subject to the other terms and
conditions of this Agreement, the Credit Agreement and the other Loan Documents,
the Escrowee and the Administrative Agent shall fund such Disbursement on the
requested Disbursement Date, provided that solely for purposes of such
Disbursement Request, in determining whether or not a Potential Event of Default
or Event of Default exists or is continuing as a result of the Loan not being In
Balance, the amount of Available Construction Funds used in calculating the “In
Balance” test during the Completion Equity Deposit Period shall be deemed to
include any portion of the Completion Guaranty Amount then on deposit in the
Completion Reserve Account.  Once the Completion Equity Funds are in the
Contingency Reserve Account, the use and disbursement, if any, of such funds
shall be governed by the terms of this Agreement governing the Contingency
Reserve Account.  Prior to not being In Balance (and to avoid not being In
Balance), the Borrower may deposit such additional amounts of cash arising
solely from Equity Funds into the Construction Funds Account as are necessary to
keep the Loan In Balance, provided that if the Loan is not In Balance at any
time (regardless of whether or not the Borrower has a right hereunder to cure a
Potential Event of Default or make the Loan In Balance thereafter pursuant to a
cure right or otherwise by reason of depositing additional funds from any other
source, including from the Contingency Reserve Account), the Borrower shall be
required to comply with the terms of this Section 1.3.4 and deposit the
Completion Equity Funds within the Completion Equity Deposit Period.  Any funds
so deposited by the Borrower into the Construction Funds Account and all funds
deposited into the Completion Reserve Account as the Completion Equity Funds
must be from Equity Funds.  If the Borrower fails to deposit the Completion
Equity Funds into the Completion Reserve Account in accordance with the terms of
this Section 1.3.4 within the Completion Equity Deposit Period (time being of
the essence), then (1) the Completion Reserve Warrants shall become exercisable
in accordance with their terms and the holders of the Completion Reserve
Warrants may exercise any and all rights under the Completion Reserve Warrants
and (2) the Completion Guaranty Amount (less any amount funded for the pending
Disbursement Request as provided in this Section 1.3.4(c)) shall be transferred
to the Contingency Reserve Account.
 
 
-4-

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall cause investment income from Permitted
Investments on amounts on deposit in the Contingency Reserve Account, if any, to
be held as, or disbursed with, the other funds in the Completion Reserve Account
as part of the Completion Guaranty Amount.
 
 Holdback Account.
 
On or prior to the Closing Date, the Borrower shall establish at Account Bank,
an account which shall constitute the Holdback Account: account number
#2000061913655.  Account Bank shall have entered into a control agreement in the
form of Exhibit Z hereto with respect to the Holdback Account which grants the
Administrative Agent, for the benefit of the Secured Parties, a first priority
perfected security interest in such accounts and all funds and proceeds
therein.  The Borrower shall take such further actions and execute such further
documents in connection therewith as the Administrative Agent may request in
order to perfect or maintain the perfection or first priority of the Lien of the
Secured Parties in the Holdback Account.
 
A portion of the Loan shall be deposited into the Holdback Account in an amount
equal to $15,529,957.15 on the Closing Date and such deposit shall be maintained
in the Holdback Account pursuant to the terms of this Agreement.
 
Subject to and in accordance with the terms of this Section 1.3.5(c), so long as
no Potential Event of Default or Event of Default has occurred and is
continuing, amounts on deposit in the Holdback Account may be available to the
Borrower only during the Availability Period solely to repay Slot License Date
Expenses and the PAC Loan (Slot License Date Expenses and the PAC Loan are
collectively referred to herein as the “Holdback Expenses”). Prior to the
Availability Period, amounts on deposit in the Holdback Account shall not be
available to the Borrower, Holdings or any other Credit Party and no Person
shall have any claim or third-party rights of any kind against such funds. All
amounts held on deposit in the Holdback Account shall only be used to pay the
Holdback Expenses in accordance with the terms of this Section 1.3.5 and the
Credit Agreement and for no other purpose. During the Availability Period,
Borrower may withdraw such funds as are necessary to repay the Holdback Expenses
in accordance with and as required by the terms of the Credit Agreement,
provided that the amount paid for any category of Slot License Date Expense
shall not exceed the applicable category limit as set forth on Schedule 1.3.5 to
this Agreement, and the amount paid for the PAC Loan shall not exceed
$3,550,000.00. Borrower agrees that it will pay the PAC Loan within ten (10)
days after the first date on which slot machine gaming is available at the Miami
Jai-Alai Facility. In the event that the amount Borrower must pay to satisfy the
PAC Loan is contractually reduced to less than $3,550,000.00, the balance
between $3,550,000.00 and the amount contractually owed shall be immediately
used to pay down the outstanding balance of the Loan. Prior to any disbursement
from the Holdback Account the Borrower shall first obtain and deliver, as
applicable, to the Administrative Agent for its review and approval (i) a payoff
letter for any loan or debt to be repaid as part of the Holdback Expenses which
payoff letter shall specify the total amount due and owing to the applicable
lender in full through the date of payment or an invoice or other written
request for payment for other Holdback Expenses, (ii) wiring instructions for
payment of the Holdback Expenses, (iii) for any loan or debt to be repaid as
part of the Holdback Expenses any and all releases and terminations (fully
executed, notarized (as applicable) and otherwise in form to be recorded or
filed) necessary to release and terminate any and all liens and security
interests securing such Holdback Expenses and (iv) any other certifications,
documents or other information that the Administrative Agent deems necessary or
desirable in connection with the Holdback Account, the repayment of the Slot
License Date Expenses, the repayment of the PAC Loan or the Borrower’s
compliance with the terms of this Agreement (including the terms of this Section
1.3.5) and the Credit Agreement. Upon the approval in writing of the
Administrative Agent, the Borrower shall direct that an amount of funds equal to
the amount required on the payoff letter, invoice or other request for payment,
as applicable, be transferred to the lender or other payee of the applicable
Holdback Expenses pursuant to the wiring instructions. Borrower shall promptly
thereafter release and terminate (or cause to be released and terminated) any
and all liens and security interests previously securing the applicable Holdback
Expenses and within five Business Days after each such wire transfer provide
evidence satisfactory to the Administrative Agent that all Holdback Expenses
have been repaid and any and all applicable liens and security interests have
been released of record and terminated.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Slot License Account.
 
On or prior to the Closing Date, the Borrower shall establish at Account Bank,
an account which shall constitute the Slot License Account: account number
#2000061913668.  Account Bank shall have entered into a control agreement in the
form of Exhibit Z hereto with respect to the Slot License Account which grants
the Administrative Agent, for the benefit of the Secured Parties, a first
priority perfected security interest in such accounts and all funds and proceeds
therein.  The Borrower shall take such further actions and execute such further
documents in connection therewith as the Administrative Agent may request in
order to perfect or maintain the perfection or first priority of the Lien of the
Secured Parties in the Slot License Account.
 
A portion of the Loan shall be deposited into the Slot License Account in an
amount equal to $3,013,451.69 on the Closing Date and such deposit (less
applications by the Administrative Agent as set forth herein) shall be
maintained in the Slot License Account pursuant to the terms of this Agreement.
 
Subject to and in accordance with the terms of this Section 1.3.6(c), so long as
no Potential Event of Default or Event of Default has occurred and is
continuing, once all conditions, approvals and payments (other than the Slot
License fee and ITW Payments, if applicable) necessary for the issuance of the
Slot License have been made or satisfied so that the payment of the Slot License
fee and all ITW Payments, if applicable, will automatically cause the Slot
License to be issued to the Borrower, the amounts on deposit in the Slot License
Account may be available to the Borrower to pay (i) to the appropriate track
owner or other Person owed the ITW Payment the applicable ITW Payment and (ii)
to the appropriate Governmental Authority the Slot License fee, in each case in
an amount necessary for the Florida Gaming Board to issue the Slot License to
the Borrower upon receipt of such Slot License fee and ITW Payments by the
appropriate Person and for no other purpose.  For purposes of this Section
1.3.6(c), prior to any disbursements from the Slot License Account to pay the
Slot License fee or any ITW Payments, the Administrative Agent must have
received an opinion from the Borrower’s counsel, in form and substance
acceptable to the Administrative Agent, certifying that all conditions,
approvals and payments have been made or satisfied for the Borrower to receive
the Slot License, other than the final Slot License fee payment and specified
ITW Payments.  No amounts on deposit in the Slot License Account shall be
available to the Borrower, Holdings or any other Credit Party for any other
purpose and no Person shall have any claim or third-party rights of any kind
against such funds.  Any funds remaining in the Slot License Account after the
issuance of the Slot License may, upon the prior written approval of the
Administrative Agent, be deposited into the Construction Funds Account.
 
Disbursement Escrow Account.
 
On or prior to the Closing Date, the Borrower shall establish at First American
Title Insurance Company, in its capacity hereunder as the Escrowee, escrow
account number #3022880000 (Escrow No.: NCS471036NC; Attention: Kathy Goldberg;
Reference: Florida Gaming), which account shall be maintained at First American
Trust, FSB and shall be known as the Disbursement Escrow Account. When
initiating any wire transfer to the Disbursement Escrow Account pursuant to the
wire instructions set forth in Exhibit BB hereto and otherwise in accordance
with this Agreement, the Administrative Agent shall contact Kathy Goldberg by
telephone, at (800) 333-3993, ext. 7204 to advise that said wire is en
route.  The undersigned parties hereby acknowledge and agree that no account
control agreement shall be entered into with respect to the Disbursement Escrow
Account. The Escrowee confirms that the Disbursement Escrow Account is
maintained in its name and not in the name of the Borrower. The Borrower and the
Escrowee shall take such further actions and execute such further documents in
connection therewith as the Administrative Agent or the Escrowee may request in
order to maintain or protect, to the greatest extent practicable, the collateral
assignment and corresponding rights of the Secured Parties in and to the funds
maintained from time to time in the Disbursement Escrow Account. If at any time
that funds are deposited in the Disbursement Escrow Account, the Administrative
Agent delivers a written notice to the Escrowee directing the Escrowee to fund
all or any portion of the funds in the Disbursement Escrow Account into the
Construction Funds Account (or one of the other Company Accounts), then the
Escrowee shall not make any further Disbursement pursuant to the pending
Disbursement Request or otherwise and the Escrowee shall promptly comply with
the Administrative Agent’s direction. The Borrower agrees and acknowledges that
it shall have no cause or claim against the Escrowee for complying with such a
direction from the Administrative Agent.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Subject to the Administrative Agent’s rights upon the occurrence of a Potential
Event of Default or an Event of Default (including, without limitation, the
rights described in Sections 1.6.7 and 9.2) and to the conditions precedent set
forth in this Agreement, the Administrative Agent shall from time to time (but
not more frequently than once each month, unless otherwise approved in writing
by the Administrative Agent) transfer from the Construction Funds Account for
deposit in the Disbursement Escrow Account the aggregate amount of all payments
reflected on any Disbursement Request and corresponding Draw Package that have
been duly approved by all of the necessary parties as contemplated by this
Agreement, whereupon the Escrowee shall make such subsequent disbursements from
the Disbursement Escrow Account to the Borrower, the Contractor and/or
Subcontractors who are entitled to receive payments in accordance with the
provisions of this Agreement, including this Section 1.3.7.  No funds from any
Company Account other than the Construction Funds Account shall be transferred
to or otherwise deposited in the Disbursement Escrow Account, except as
expressly permitted under this Disbursement Agreement. The Administrative Agent
shall not have any obligation to cause any funds to be transferred from the
Construction Funds Account to the Disbursement Escrow Account until (x) the
requirements of Sections 1.3.1, 1.4, 1.6 and 1.7 have been satisfied, and
(y) the conditions set forth in Sections 2.1 or 2.2, as the case may be, have
been satisfied or waived in accordance with the terms thereof.
 
Neither the Borrower, the Contractor, any Subcontractor nor any other Person
shall have any right to draw directly from, or otherwise obtain release of any
funds on deposit in, the Disbursement Escrow Account, until (x) the requirements
of Sections 1.3.1, 1.4, 1.6 and 1.7 have been satisfied  (including such
requirements and conditions precedent to payment set forth in, without
limitation, Section 1.6.1, which will include, without limitation, the
Escrowee’s receipt and approval of a Draw Package sufficient for the Title
Insurer to issue the Disbursement Endorsement and any and all other sworn
statements, waivers, affidavits, supporting waivers and releases of lien that
the Escrowee or Title Insurer may require as described therein), and (y) the
conditions set forth in Sections 2.1 and 2.2, as applicable, have been satisfied
or waived in accordance with the terms thereof.
 
The Administrative Agent hereby authorizes and directs the Escrowee (until such
time as it delivers written notice to the contrary to the Escrowee) to disburse
the funds from time to time on deposit in the Disbursement Escrow Account
pursuant to statements of amounts due as set forth in any approved Disbursement
Request, after obtaining a Draw Package with any and all other sworn statements,
waivers, affidavits, supporting waivers and releases of lien from the Borrower,
Contractor and/or Subcontractors as the Escrowee and the Title Insurer may
require for the purpose of providing the title insurance coverage specified in
Sections 2.1 and 2.2, including a Disbursement Endorsement.
 
All disbursements to be made by the Escrowee from the Disbursement Escrow
Account shall be made directly to the Persons entitled to such payments
(including, without limitation, all subcontractors and material suppliers), or,
with the prior written approval of the Administrative Agent to the Escrowee,
directly to the Contractor (which will, in turn, pay those Subcontractors
entitled to any such payments), the Borrower or any other Person designated in
writing by the Administrative Agent.  In the event that the Contractor and any
Subcontractor jointly authorize the Escrowee to pay any funds due one to the
other, the Escrowee may comply with such authorization.  However, it is the
intention of the parties named herein and signatories hereto that no Person not
a party signatory to this Agreement shall have the right to look to the Escrowee
or any funds held in the Disbursement Escrow Account for any disbursement
hereunder, under a third party beneficiary theory or otherwise, and that the
Escrowee owes no duty to any such third party to make any disbursement.
 
If the Escrowee from time to time discovers a misstatement in any affidavit
furnished by the Borrower, the Contractor or any Subcontractor, then the
Escrowee may stop disbursement of any funds on deposit in the Disbursement
Escrow Account until such misstatement has been corrected to the satisfaction of
the Escrowee and the Title Insurer. Neither the Escrowee nor the Title Insurer
shall have any liability to the Borrower relating to protection against
mechanics’ lien claims. Where, after any disbursement made by the Escrowee
hereunder, a further title search reveals a subsequently arising exception over
which the Title Insurer is unwilling to insure, the Escrowee shall promptly
notify the Administrative Agent in writing, whereupon the Escrowee shall
discontinue any pending and subsequent Disbursements until such exception has
been disposed of to the satisfaction of, or waived by, the Administrative Agent.
 
 
-7-

--------------------------------------------------------------------------------

 
 
The Administrative Agent hereby acknowledges and agrees that the functions and
duties assumed by the Escrowee include only those described in this Agreement,
and the Escrowee is not obligated to act except in accordance with the terms and
conditions of this Agreement.  Neither the Escrowee nor the Title Insurer insure
that the Miami Jai-Alai Facility will be completed, nor that if and when
completed it will have been done in accordance with Plans and Specifications,
nor that sufficient funds will be available for such completion, nor do the
Escrowee or the Title Insurer make the certifications that will be made by the
Construction Consultant or Architect, respectively, pursuant to this Agreement
as the Escrowee’s or Title Insurer’s own certifications, nor do they assume any
liability for same (other than for confirming the procurement of such required
certifications as one of the conditions precedent to the Escrowee’s approval of
each Disbursement Request, as provided for elsewhere in this Agreement).
 
The Escrowee shall be under no duty to invest or reinvest any funds, at any
time, held by it in the Disbursement Escrow Account, unless the Escrowee has
received (i) written investment instructions (in form and substance satisfactory
to the Escrowee) from the Borrower, and (ii) written approval from the
Administrative Agent to confirm that the investment elections designated by the
Borrower in such investment instructions constitute Permitted
Investments.  Provided that the foregoing conditions precedent to investment
have been satisfied, interest, income or other benefits, if any, earned or
derived from the funds on deposit from time to time in the Disbursement Escrow
Account shall belong to the Borrower, until applied to the payment of Miami
Jai-Alai Facility Costs or as otherwise described above. The Escrowee shall
(subject to the duty of care described in Article 8), deposit all funds received
in the Disbursement Escrow Account to one or more of its accounts and the
Escrowee shall, subject to the provisions of Article 8, remain liable to the
Administrative Agent and the other Secured Parties to the extent expressly set
forth in this Agreement.  Borrower acknowledges and agrees that, notwithstanding
the provisions of this Section 1.3.7(h), no funds shall be disbursed from the
Disbursement Escrow Account (including any interest accruing on any funds
maintained therein) unless and until all of the conditions precedent to release
set forth herein (including, without limitation, the terms in Section 1.3.7(c))
have been duly satisfied.
 
The provisions set forth in this Section 1.3.7 shall not be deemed to limit,
abridge, alter or otherwise affect the terms and conditions set forth in Article
8 below, except to the extent otherwise expressly provided for herein.
 
Incorporation of Account Control Agreements.  Upon execution of those certain
account control agreements that are required pursuant to this Agreement
respecting each of the Company Accounts (as more particularly described in
Sections 1.3.1 through 1.3.6 above, inclusive), each such account control
agreement shall be deemed to be incorporated into this Agreement by this
reference with the same force and effect as if attached hereto or set forth at
length herein below. To the extent of any conflict of inconsistency between the
terms and provisions of any such account control agreement, and the terms and
provisions of this Agreement, the terms and provisions set forth in the
applicable account control agreement shall govern and control.
 

 
D.
Mechanics for Obtaining Disbursements.

 
Disbursement Requests.
 
Subject to Section 1.2, the Borrower shall have the right, from time to time
(but no more often than once per calendar month unless approved in writing in
advance by the Administrative Agent), to deliver to the Administrative Agent and
the Construction Consultant (with a copy to the Escrowee) a Disbursement
Request  (which Disbursement Request shall include both hard copies and
electronically transmitted copies) appropriately completed and duly executed and
including all certifications, exhibits, attachments, schedules, appendices and
certificates (other than the Construction Consultant’s Disbursement Certificate)
required or necessary hereunder (including those specified in Section 2.2)
regardless of whether or not originals of such documents or items are also being
delivered to the Escrowee as part of a Draw Package, requesting that a
Disbursement be made by the Administrative Agent from the Disbursement Escrow
Account or a Company Account on a Disbursement Date that is no earlier than the
fifteenth day after delivery of such a Disbursement Request, provided that the
Borrower satisfies all conditions precedent to such
Disbursement.  Simultaneously with the delivery of any Disbursement Request, the
Borrower shall also deliver to the Escrowee and Title Insurer a Draw Package for
such Disbursement Request which matches and supports the amounts requested in
such Disbursement Request and is sufficient for the Title Insurer to issue a
Disbursement Endorsement.  If any waiver, release, sworn statement,
affidavit,  or other item is required to be delivered to the Escrowee and the
Administrative Agent and/or the Construction Consultant under this Agreement and
the Borrower is only able to obtain one originally signed document or
counterpart, then the Borrower shall deliver the originally signed document to
the Escrowee and a copy to the Administrative Agent and/or Construction
Consultant, as applicable.
 
 
-8-

--------------------------------------------------------------------------------

 
 
The Borrower’s Disbursement Request shall also include the Required Construction
Consultant, Contractor and Architect Disbursement Certificates, in each case, to
the extent that such Disbursement Request requests that payment be made to such
Person or Subcontractor implementing the work designed, supervised or managed by
such Person.
 
Except as otherwise expressly permitted hereunder, each Disbursement Request and
Draw Package shall request Disbursements in order to pay directly to the
Contractor and each Subcontractor (or to the Borrower or other Person, if
applicable), the applicable Miami Jai-Alai Facility Costs (to the extent not
paid by the Borrower from other funds) in sum certain amounts that have already
been incurred and will become due and payable on or after the requested
Disbursement Date and prior to the next succeeding Disbursement Date (provided
that no Disbursement shall be made with respect to any particular work
comprising any of the Miami Jai-Alai Facility Costs until all of the Required
Construction Consultant, Contractor and Architect Disbursement Certificates, as
applicable, have been properly delivered).  Each such Disbursement Request and
Draw Package shall include the specified use of the proceeds for the requested
Disbursement in sum certain amounts broken down by Contractor, Subcontractor (or
the Borrower or other Person, as permitted hereunder) and Line Item, and shall
certify as to the matters set forth therein.  Promptly after delivery of each
Disbursement Request and related Draw Package, the Construction Consultant shall
review such Disbursement Request and Draw Package, and attachments thereto, to
determine whether all required documentation has been provided (including,
without limitation, all necessary sworn statements and lien waivers, partial
and/or final, as applicable), and shall use commercially reasonable efforts to
notify the Borrower of any deficiency (as described below) within five (5)
Business Days after delivery thereof by the Borrower, it being acknowledged that
any failure to notify the Borrower of any deficiency in the Disbursement Request
so delivered within the aforesaid time period shall in no event be deemed an
approval thereof.  The Construction Consultant also shall review the work
referenced in such Disbursement Request, including work reasonably estimated to
be completed through the applicable Disbursement Date as such work is being
performed.  Promptly after delivery of each Draw Package, the Escrowee and Title
Insurer shall review such Draw Package and shall notify the Borrower of any
deficiency within five (5) Business Days after delivery thereof by Borrower, it
being acknowledged that any failure to notify the Borrower of any deficiency in
the Draw Package so delivered within the aforesaid time period shall in no event
be deemed an approval thereof.  For purposes of the preceding sentences, a
“deficiency” shall mean that based upon the Disbursement Request or Draw Package
and the attachments thereto, either (1) the Title Insurer will not issue the
applicable Title Policy or any endorsements thereto (including a Disbursement
Endorsement) in accordance with the requirements of this Agreement (whether due
to the failure to properly complete or deliver certain of the information or
materials required by the Title Insurer or the Escrowee to have been so
completed or delivered (including, but not limited to, one or more of the
various statements, certifications, waivers or releases required to be included
in the Draw Package, including those in the forms attached hereto as Exhibits
Y-1 through Y-6), or as otherwise determined in the sole but reasonable
discretion of the Escrowee or the Title Insurer), and/or (2) the Administrative
Agent, in its sole and absolute discretion, notifies the Escrowee in writing
that the Disbursement Request in question is otherwise deficient in its judgment
for failure to include any other information, materials or certifications that
are required hereunder or deemed necessary by it, or for any other reason.
 
Concurrently with the delivery by the Borrower of each Disbursement Request and
Draw Package pursuant to Section 1.4.1(a) to the Escrowee and the Construction
Consultant, the Borrower shall deliver a copy of such Disbursement Request and
Draw Package to the Administrative Agent.  The Administrative Agent shall, as
soon as practicable (but no later than ten (10) Business Days) after receiving a
copy of a Disbursement Request and Draw Package, deliver a notice confirming
such receipt to the Escrowee (or otherwise electronically notify the Escrowee of
such receipt) and confirming that the Borrower’s calculation of principal,
interest and fees scheduled to become due and payable under the applicable
Credit Facility on and after the requested Disbursement Date and through the
scheduled next succeeding Disbursement Date is accurate (or, if not accurate,
shall provide the appropriate revisions to the Escrowee).
 
 
-9-

--------------------------------------------------------------------------------

 
 
Within ten (10) Business Days after its receipt of the Disbursement Request and
related Draw Package (if related to a payment item other than amounts owing
under the Credit Facility), the Construction Consultant shall deliver directly
to the Administrative Agent and the Escrowee (with a copy to the Borrower) the
Construction Consultant’s Disbursement Certificate, appropriately completed and
duly executed and including all certifications, exhibits, attachments,
schedules, appendices and certificates, with respect to such Disbursement
Request and/or Draw Package, either approving or disapproving the Disbursement
Request and/or Draw Package; provided that if the Construction Consultant
disapproves one or more particular payments or disbursements requested by the
Disbursement Request and/or Draw Package, but the Disbursement Request and/or
Draw Package otherwise complies with the requirements hereof, then the Borrower,
the Administrative Agent, the Construction Consultant and the Escrowee shall
comply with the terms of Section 1.4.2(a)(ii).   If the Construction Consultant
disapproves the Disbursement Request or any one or more particular payments
requested therein, the Construction Consultant shall provide the Borrower, in
reasonable detail, its reason(s) for such disapproval.
 
Funding Notices from Escrowee.
 
Promptly after delivery of each Disbursement Request and Draw Package by the
Borrower pursuant to Section 1.4.1, the Administrative Agent and Construction
Consultant shall review the same, and the Escrowee shall review the Draw
Package, in order to determine whether all documentation required to be
delivered hereunder has been provided and whether all applicable conditions
precedent to be confirmed by the Escrowee pursuant to this Agreement have been
satisfied. For purposes of this Agreement, references to “all applicable
conditions precedent to be confirmed by the Escrowee” or similar references,
shall mean either (1) any and all conditions required by the Escrowee or the
Title Insurer to issue the Title Policy or any endorsements thereto (including a
Disbursement Endorsement) in accordance with the requirements of this Agreement,
and/or (2) any and all other conditions necessary to remedy any other deficiency
that may have been determined to exist by the Administrative Agent pursuant to
Section 1.4.1(c) above, which conditions have theretofore been disclosed to the
Escrowee by written notice from the Administrative Agent.  Subject to the other
subsections of this Section 1.4, at such time as the Escrowee has received the
Certificate as to Completion in the form of Exhibit Y-2, and otherwise
determines that the applicable conditions precedent to be confirmed by the
Escrowee as set forth in Sections 1.3.7, 1.4, 1.6, 2.1.23 and 2.2, as
applicable, and the conditions specified above in clauses (1) and (2) of this
Section 1.4.2(a)(i) with respect to a requested Disbursement have been
satisfied, the Escrowee shall electronically notify the Borrower and the
Administrative Agent, pursuant to the notice requirements of this Agreement,
that the applicable conditions precedent to be confirmed by the Escrowee or the
Title Insurer in Sections 1.3.7, 1.4, 1.6, 2.1.23 and 2.2, as applicable, with
respect to the requested Disbursement have been satisfied) (such electronic
notification, a “Disbursement Confirmation Notice”).
 
In the event that the Construction Consultant approves only a portion of the
payments or disbursements requested by the Disbursement Request and/or Draw
Package (as contemplated by Section 1.4.1(e)), but the Disbursement Request
and/or Draw Package otherwise conforms to the requirements of this Agreement to
be confirmed by the Escrowee, the Construction Consultant shall (A) promptly
notify the Borrower, the Administrative Agent and the Escrowee thereof, (B) 
request that the Borrower revise such Disbursement Request and the Draw Package
to remove the request for the disapproved payment and/or rectify any errors or
inaccuracies, (C) deliver or request that the Borrower execute and deliver to
the Administrative Agent and the Escrowee a copy of the revised Disbursement
Request and a revised Draw Package (with original documents, to the extent not
already held by the Escrowee) to the Escrowee and (D) unless the new
Disbursement Request and/or Draw Package do not otherwise comply with the terms
of this Agreement, approve the requested Disbursement and issue the Construction
Consultant’s Disbursement Confirmation Notices after making the required
revisions (or receiving from the Borrower the revised certificates) on the basis
of the certificates as so revised. All references to a particular requested
Disbursement of or Disbursement Request and/or Draw Package elsewhere in this
Article 1 shall, to the extent the context so requires, refer to the same as
revised or modified pursuant to this clause (ii).
 
 
-10-

--------------------------------------------------------------------------------

 

In the event that the Administrative Agent (i) on or prior to the requested
Disbursement Date is notified by the Escrowee that the conditions precedent to
be confirmed by Escrowee to a Disbursement have not been satisfied or (ii) prior
to the requested Disbursement Date itself determines or receives notice from the
Construction Consultant, that a Potential Event of Default has occurred and is
continuing, the Administrative Agent may notify the Borrower and the Escrowee
thereof as soon as reasonably possible after such determination or receipt, as
the case may be, and direct the Escrowee to stop funding from the Disbursement
Escrow Account (such notice, a “Stop Funding Notice”).  The Stop Funding Notice
shall specify, in reasonable detail, the conditions precedent which the
Administrative Agent has determined have not been satisfied and/or shall attach
a copy of any notice of default received by the Administrative Agent.  Upon such
written notice from the Administrative Agent and subject to the provisions of
Article 2 hereof, (i) neither the Administrative Agent nor any other Secured
Party shall have any obligation to make any advance or approve or permit any
Disbursements, if any, (ii) no funds shall be withdrawn from the Disbursement
Escrow Account, the Construction Funds Account or any other Company Account to
satisfy such requested Disbursement (other than in respect of wires previously
issued under Section 1.6.1) and (iii) any Disbursement Confirmation Notice
issued prior to the issuance of a Stop Funding Notice (if the Disbursement to
which such Disbursement Confirmation Notice relates has not been made) shall
become null and void and of no force or effect; provided that such nullification
of any such Disbursement Confirmation Notice shall not affect the obligations of
the Borrower for funding losses, breakage costs or any other payment obligations
of the Borrower under the Credit Facility.
 
Prior to the earlier of the occurrence of the “Maturity Date” under the Credit
Agreement and the exercise of remedies by the Administrative Agent in respect of
any Collateral, unless any such action has been rescinded, at such time, if
ever, as the Escrowee (x) determines (or receives a new and complete
Construction Consultant’s Disbursement Certificate indicating) that the
conditions precedent to the requested Disbursement which had not been satisfied
have become satisfied or (y) receives notice from the Administrative Agent that
a Potential Event of Default or Event of Default has been cured or waived, as
the case may be, the Escrowee shall deliver another Disbursement Confirmation
Notice with respect to the applicable Disbursement Request to the Borrower and
the Administrative Agent.
 
In the event that the Administrative Agent informs the Escrowee in writing that
it has waived the event or events giving rise to the Stop Funding Notice, the
Escrowee shall deliver a Disbursement Confirmation Notice to the Borrower and
the Administrative Agent.
 
No Liability for Stop Funding Notice.
 
Neither the Escrowee, in its capacity as Escrowee, nor the Administrative Agent
shall have any liability to the Borrower arising from any Stop Funding Notice
issued by the administrative Agent pursuant to Section 1.4.2(b), whether or not
the Administrative Agent was entitled to issue any such Stop Funding Notice, and
the Administrative Agent shall have no liability to the Borrower, the Escrowee
or any Secured Party arising from any Stop Funding Notice issued.
 
Without limitation of the foregoing, the terms and provisions set forth in
Section 1.4.2(b) above shall not be deemed to limit, expand or otherwise affect
the standard of care imposed upon the Administrative Agent pursuant to Article
VIII of the Credit Agreement. Without limiting the generality of the foregoing,
the parties hereto further acknowledge and agree that: (1) the Administrative
Agent shall not be deemed to be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (as such term is
defined in the Credit Agreement), or in such other number or percentage of the
Lenders as shall be necessary pursuant to the Credit Agreement, if any, or taken
or not taken by it in its discretion, if permitted hereunder and under the
Credit Agreement, in the absence of such party’s own willful misconduct; (2) the
Administrative Agent shall not be deemed to be responsible for the Borrower’s
compliance with its obligations hereunder and under the other Financing
Agreements and other Loan Documents respecting the use and purpose of the funds
of the Loan that are being disbursed in accordance with this Agreement and such
other instruments; and (3) the Account Bank shall not be deemed to be liable for
any action taken or not taken by it with the consent or at the request of the
applicable Agent (as such term is defined in the applicable account control
agreement referred to in Section 1.3.7 above) while performing its duties under
said account control agreements, in the absence of Account Bank’s willful
misconduct.
 
 
-11-

--------------------------------------------------------------------------------

 

Change in Facts Certified.  The Borrower shall promptly notify the Escrowee, the
Construction Consultant and the Administrative Agent prior to the making of any
Disbursements in the event that any of the matters to which the Borrower or the
Contractor certified in the corresponding Disbursement Request or Draw Package
are no longer true and correct in all material respects (provided that the
foregoing materiality qualifier shall not apply to any certification contained
in such Disbursement Request or the Draw Package which by its own terms already
includes a standard of materiality), as of the applicable Disbursement
Date.  The acceptance by the Borrower of the proceeds of any Disbursement shall
constitute a re-certification by the Borrower, as of the applicable Disbursement
Date, of all matters certified to in the related Disbursement Request and the
Draw Package.
 
References to Dates.  In the event that any day or date referred to in the
foregoing provisions of this Section 1.4 occurs on a day that is not a Business
Day, the reference shall be deemed to be to the next succeeding Business Day.
 
E.       Order of Sources of Funding.
 
Order of Withdrawals From Funding Sources.  The full amount of all Disbursements
to be made on any given date shall be made from the following sources and in the
following order of priority:
 
first, from funds from time to time on deposit in the Construction Funds Account
(other than proceeds of the Loan on deposit therein), until exhausted; and
 
second, from proceeds resulting from the Loan on deposit in the Construction
Funds Account, until exhausted.
 
Extension of the Loan.  The Loan and all Disbursements to be extended under the
Credit Facility must satisfy the requirements of the applicable Credit Facility,
in addition to the terms and conditions hereof prior to any extension thereof.
 
Post-Funding Reallocations.  In the event that at any time the Administrative
Agent determines that the allocations made in any previous Disbursement Request
pursuant to the foregoing provisions of this Section 1.5 were erroneous or
inaccurate, the parties shall cooperate to rectify such misallocations by
allocating future Disbursements in a manner that accounts for the previous
misallocation or by using such other methods determined by the Administrative
Agent.
 
F.       Disbursements.
 
Disbursement Procedures.   All funds deposited in the Construction Funds Account
shall be applied by the Administrative Agent as provided in this Section
1.6.  So long as no Potential Event of Default or Event of Default has occurred
and is continuing, no later than 2:00 p.m. New York, New York time on the
applicable requested Disbursement Date, or such later date as may occur
hereunder, after the Administrative Agent has received the Construction
Consultant’s Disbursement Certificate and the Disbursement Confirmation Notice
and the Administrative Agent has confirmed, to the extent it deems necessary,
that all other conditions precedent to a Disbursement under this Agreement have
been satisfied, then the Administrative Agent shall, with respect to amounts
requested in an approved Disbursement Request and Draw Package to be paid from
the Construction Funds Account to the Contractor and each Subcontractor (and the
Borrower or such other Persons as approved in writing by the Administrative
Agent (including approval by the Administrative Agent of a Disbursement
Request)) owed Miami Jai-Alai Facility Costs to be paid in excess of $2,500,
wire the aggregate amount of all such funds as set forth within the approved
Disbursement Request (less any amounts that have or will be paid directly by
Borrower to such Persons pursuant to the terms hereof and of the Credit
Agreement) from the Construction Funds Account to the Disbursement Escrow
Account, whereupon the Escrowee shall wire funds (or cut checks, as applicable)
from the Disbursement Escrow Account directly to the account of each such Person
entitled to receive payment as set forth within the approved Disbursement
Request (provided that Escrowee has theretofore received a Draw Package
sufficient for the Title Insurer to issue a Disbursement Endorsement, including
all of the required information and materials that it has requested from each
such Person, including, but not limited to, properly completed and signed W-9
forms, the forms attached as Exhibits Y-1 through Y-6 hereto respectively (as
applicable), and such other information, sworn statements, certifications and/or
materials deemed reasonably necessary by the Escrowee as a condition precedent
to making any such disbursement to any such Person).
 
 
-12-

--------------------------------------------------------------------------------

 
 
Special Procedures for Unpaid Contractors.  Notwithstanding Section 1.6.1 above,
the Borrower agrees that the Administrative Agent may make payments from the
Construction Funds Account to the Contractor or any Subcontractor for amounts
due and owing to such Contractor or Subcontractor under the relevant
Construction Document, without further authorization from the Borrower, and the
Borrower hereby constitutes and appoints the Administrative Agent as the
Borrower’s true and lawful attorney-in-fact to make such direct payments and
this power of attorney shall be deemed to be a power coupled with an interest
and shall be irrevocable; provided that, except upon the occurrence and
continuation of an Event of Default, the Administrative Agent shall not exercise
its rights under this power of attorney except to make payments as directed by
the Borrower pursuant to a Disbursement Request.  No further direction or
authorization from the Borrower shall be necessary to warrant or permit the
Administrative Agent to make such payments in accordance with the foregoing
sentence and, to the extent funds in the Construction Funds Account are not
sufficient to make such payments, the Administrative Agent may withdraw the
shortfall from any other Company Account and transfer sufficient funds from such
Company Account to the Construction Funds Account as needed to make such
payments.
 
Special Procedures for Contingency Reserve Account.  In the event that a Miami
Jai-Alai Facility Cost is in excess of the Line Item therefor in the
Construction Budget, and amounts in the Construction Funds Account are
insufficient or unavailable to satisfy such overage as determined by the
Construction Consultant, the Borrower may request that the Administrative Agent
fund such overage with amounts on deposit in the Contingency Reserve
Account.  Promptly upon receipt of such request, the Administrative Agent may
consult with the Construction Consultant and the Architect as to the nature and
amount of such overage.  If the Construction Consultant determines that such
overage has occurred in the normal course of construction and that the payment
thereof is advisable in connection with the completion of the Miami Jai-Alai
Facility, and so long as (i) sufficient funds are then maintained in the
Contingency Reserve Account on such date, as determined by the Construction
Consultant and the Administrative Agent, and (ii) no Potential Event of Default
or Event of Default has occurred and is continuing, then the Administrative
Agent shall release such amount as is necessary to pay such overage amount,
whereupon the Borrower shall revise the Construction Budget as may be requested
by the Administrative Agent to reflect such overage, and/or take all other
actions (including, without limitation, delivering information, materials and
certifications, and/or executing such additional documents or instruments, and
causing its Contractor to similarly do so) as may then be required by either the
Construction Consultant, the Administrative Agent.
 
Special Procedures for Disbursements from the Holdback Account and the Slot
License Account.   To the extent the payments to be made from the Holdback
Account and the Slot License Account are (i) not part of the Construction
Budget,  (ii) are not otherwise listed in the affidavits or certificates
delivered as part of a Draw Package and (iii) are not included within the
Remaining Costs, then, subject to the terms of Sections 1.3.5 and 1.3.6, as
applicable, the payment of the Slot License fee, any ITW Payments and any Slot
License Date Expenses shall not be requested through a Disbursement Request and
not paid through the Disbursement Escrow Account, but rather upon the
satisfaction of all conditions precedent to such payments and the written
approval of the Administrative Agent, the Borrower shall direct such payments to
be made by wire transfer from the Holdback Account or the Slot License Account,
as applicable, directly to the payee of such payments and in no event to the
Borrower or any other Credit Party.  Notwithstanding any terms of Section 1.3.5
or this Section 1.6.4 to the contrary, in the event funds from the Holdback
Account are to be used to pay  Slot License Date Expenses to a Person which has
a lien or security interest against the Miami Jai-Alai Facility, Ft. Pierce
Property or any other property of the Borrower, Holdings or Freedom Holding (or
has the right under law to create such a security interest or lien), then any
such payment from the Holdback Account to such Person shall be funded through
the Title Insurer or the Escrowee, as directed by the Administrative Agent,
pursuant to the terms of an escrow agreement with the Title Insurer or the
Escrowee acceptable to the Administrative Agent, which such escrow agreement
shall provide for, among other things, the release and termination of any and
all liens and security interests securing such Slot License Date Expenses as
otherwise required in Section 1.3.5.
 
 
-13-

--------------------------------------------------------------------------------

 

Special Procedures for Disbursements from the Interest Reserve Account.   If
Borrower desires to use the funds on deposit in the Interest Reserve Account to
make an interest payment for a given interest period, Borrower shall submit a
request to the Administrative Agent for a Disbursement from the Interest Reserve
Account no later than five (5) business days prior to the due date of such
interest payment (provided that Administrative Agent may waive the foregoing
five (5) business day requirement in its sole discretion).  Such request shall
include (i) an Interest Reserve Disbursement Request prepared and executed by
Borrower substantially in the form of Exhibit D attached hereto; and (ii) all
documentation and evidence required under Section 1.3.2(c) or otherwise
requested by the Administrative Agent.  The Administrative Agent shall review
the proposed Interest Reserve Disbursement Request and either request revisions
or approve the request.  In the event any terms or amounts provided in the
proposed Interest Reserve Disbursement Request are disputed and the Borrower
does not proceed in a commercially reasonable manner to make such corrections
(or if the Borrower fails to timely submit a request for the payment of interest
due under the terms of the Credit Agreement), the Administrative Agent may
unilaterally, in its sole discretion, direct the Account Bank to fund proceeds
from the Interest Reserve Account directly to the Lenders in payment of any
interest due under the terms of the Credit Agreement and the Borrower hereby
irrevocably authorizes the Administrative Agent to take any and all actions to
accomplish such transfer.  The Borrower agrees that this Disbursement Agreement
may be presented to the Account Bank as evidence of the Administrative Agent’s
authority and that the Borrower shall also promptly execute and deliver any
other documents which are necessary or requested by the Administrative Agent or
the Account Bank to effectuate the Administrative Agent’s authority for these
actions.  Unless otherwise permitted by the Administrative Agent, such
Disbursements shall not be paid through the Disbursement Escrow Account but
rather made directly from the Interest Reserve Account to the Lenders in
accordance with the terms provided in this Section 1.6.5 and of Section 1.3.2(c)
and the Credit Agreement.
 
Satisfaction of Funding Obligations.  All Disbursements made hereunder shall
satisfy, in and of themselves, the obligations, if any, of the Administrative
Agent and each Secured Party hereunder and under the Credit Agreement with
respect to the Disbursement so made, and the advances with respect to the Credit
Facility shall be secured by the Financing Agreements, if any, to the same
extent as if made directly to the Borrower, regardless of the disposition
thereof by the payees of such disbursements.
 
Rights During Potential Event of Default or Event of Default.   If any Potential
Event of Default or Event of Default shall occur and be continuing, then
notwithstanding anything to the contrary in this Section 1.6 or elsewhere in
this Agreement, Administrative Agent shall have all rights and remedies
available to it under applicable law and under the Financing Agreements and
other Loan Documents.  Without limitation of the generality of the foregoing,
upon the occurrence and during the continuance of any Potential Event of Default
or Event of Default, all funds on deposit in the Disbursement Escrow Account or
any Company Account and/or sub-accounts, together with the proceeds of any
disposition of any Collateral, or any part thereof, may be applied and/or
disbursed to, or as directed by, the Administrative Agent in such priority and
proportions as the Administrative Agent shall deem proper.  Without in any way
limiting the foregoing, and subject to the Administrative Agent’s direction
otherwise from time to time during the continuance of any Potential Event of
Default or Event of Default, the Administrative Agent may (and may direct the
Account Bank to): (a) cease (or direct the Escrowee, as applicable, to cease)
disbursing any proceeds of the Loan and any Disbursements that are the subject
of any current and pending Disbursement Request, and the Borrower shall not have
the right to request and/or receive such funds or any other disbursement of any
other proceeds of the Loan; (b) transfer any and/or all funds then maintained in
any and/or all of the Disbursement Escrow Account or the Company Accounts to any
other account designated in writing by the Administrative Agent; (c) liquidate
and transfer any amounts then invested in Permitted Investments to the Company
Accounts or reinvest such amounts in other Permitted Investments as the
Administrative Agent may determine is necessary to perfect or protect any
security interest granted or purported to be granted hereby or to enable the
Account Bank and/or the Escrowee, as applicable, as agents for the
Administrative Agent, and the other Secured Parties, to exercise and enforce any
such Secured Party’s rights and remedies hereunder with respect to any
Collateral; and/or (d) allocate all available funds on deposit in the
Disbursement Escrow Account or the Company Accounts to (i) any debt service
(including, without limitation, application against principal) or other
obligation due under the Financing Agreements or the other Loan Documents, (ii)
any reserve account or sub-account established under the Loan Documents for, or
otherwise as a reserve for, operating expenses, taxes, insurance, capital
expenses, costs and expenses of maintenance, repairs and restoration, and other
expenditures relating to the use, management, operation or leasing of the Miami
Jai-Alai Facility site and/or (iii) any costs and expenses incurred by the
Administrative Agent or other Secured Parties in connection with such Potential
Event of Default or Event of Default, or expended by the Administrative Agent or
other Secured Parties, as applicable, to protect or preserve the value of all or
any portion of the Miami Jai-Alai Facility site.
 
 
-14-

--------------------------------------------------------------------------------

 
 

 
G.
Opening Date Procedures.

 
Opening Date Procedures.
 
No less than sixty (60) days prior to the anticipated Opening Date, the Borrower
shall deliver notice of the anticipated Opening Date to the Construction
Consultant, the Architect and the Administrative Agent.  Thereafter, the
Borrower shall deliver to the Construction Consultant, the Administrative Agent
the Borrower’s Opening Date Certificate appropriately completed and duly
executed by a Responsible Officer of the Borrower and including all
certifications, exhibits, attachments, schedules, appendices and certificates.
 
The Administrative Agent and the Construction Consultant shall review the
Borrower’s Opening Date Certificate.  In the event that the Administrative Agent
or the Construction Consultant discovers any errors in the Borrower’s Opening
Date Certificate, they shall request that the Borrower revise and resubmit the
certificate.  Within ten (10) Business Days after its receipt of the Borrower’s
Opening Date Certificate, the Construction Consultant shall deliver to the
Escrowee, the Administrative Agent and the Borrower the Construction
Consultant’s Opening Date Certificate, appropriately completed and duly executed
and including all certifications, exhibits, attachments, schedules, appendices
and certificates, approving or disapproving the Borrower’s Opening Date
Certificate.  If the Construction Consultant disapproves the Borrower’s Opening
Date Certificate, the Construction Consultant shall provide the Escrowee, the
Borrower and the Administrative Agent, in reasonable detail, its reason(s) for
such disapproval.
 
Within five (5) Business Days after receipt by the Administrative Agent of the
Construction Consultant’s Opening Date Certificate approving the Borrower’s
Opening Date Certificate, the Administrative Agent shall, subject to its
determination that each of the conditions to the occurrence of the Opening Date
has been satisfied, countersign the Borrower’s Opening Date Certificate and
forward the same to the Construction Consultant and the Borrower.  The Opening
Date shall be deemed to occur on the date the Administrative Agent countersigns
the Borrower’s Opening Date Certificate.
 
Disbursements.
 
Subsequent to the occurrence of the Opening Date, the Administrative Agent shall
take the following actions:
 
once the Administrative Agent determines in accordance with the terms of Section
2.08(a) and other sections of the Credit Agreement that amounts on deposit in
the Contingency Reserve Account are no longer required, then the balance of the
Contingency Reserve Account shall be released from such Company Accounts for the
sole purpose of making the mandatory prepayment of the Loan (in an aggregate
amount equal to 100% of such released funds), which amounts shall be remitted to
the applicable Lenders in accordance with the terms of the Credit Agreement;
 
upon the later to occur of (1) the two month anniversary of the Opening Date,
and (2) the date on which the Construction Consultant certifies to the Escrowee
and the Administrative Agent (pursuant to a certificate substantially similar to
Exhibit K hereto) that the following amounts may be released, then amounts on
deposit in the Construction Funds Account shall be remitted to the Borrower or,
at the Borrower’s direction, shall be applied to prepay the any amounts then
outstanding under the Loan in accordance with the Credit Agreement; and
 
upon the occurrence of the six-month anniversary of the Opening Date, all
amounts remaining on deposit in the Interest Reserve Account shall be applied by
the Borrower in accordance with the terms of the Credit Agreement, unless the
Escrowee and the Administrative Agent have not received from the Construction
Consultant a certificate substantially similar to Exhibit K hereto, in which
case such amounts shall remain on deposit in the Interest Reserve Account until
the delivery of such certificate; provided that the Administrative Agent may
waive the condition under this Section 1.7.2(a)(iii) that the Escrowee and
Administrative Agent first receive such Construction Consultant’s certificate.
 
 
-15-

--------------------------------------------------------------------------------

 
 
In the event a Potential Event of Default or Event of Default is outstanding on
a date on which amounts are to be released to the Borrower under this Section
1.7, no such release shall occur and amounts on deposit in the Company Accounts
shall remain on deposit therein and shall be applied in accordance with the
terms of the Financing Agreements.
 
H.        No Approval of Work.  The making of any Disbursement shall not be
deemed an approval or acceptance by the Escrowee, the Administrative Agent, any
Secured Party or the Construction Consultant of any work, labor, supplies,
materials or equipment furnished or supplied with respect to the Miami Jai-Alai
Facility.
 
I.          Security.  All obligations owing under and in connection with the
Credit Facility shall be secured in accordance with the Financing
Agreements.  Further, all funds advanced by the Secured Parties to complete the
Miami Jai-Alai Facility or to protect the rights and interests of the Secured
Parties under the Financing Agreements are deemed to be protective advances and
are to be added to the total indebtedness secured by each of the Financing
Agreements.  All sums so advanced shall be secured by each Financing Agreement
with the same priority of Lien as the security for any other obligations secured
thereunder.
 
2.  
CONDITIONS PRECEDENT TO
THE CLOSING DATE AND DISBURSEMENTS
 
A.       Conditions Precedent to the Closing Date.  The occurrence of the
Closing Date is subject to the prior satisfaction of each of the conditions
precedent (i) set forth in the Financing Agreement and (ii) as hereinafter set
forth in this Section 2.1, in either such event, all in form and substance
satisfactory to the Administrative Agent in its discretion.
 
Borrower’s Closing Certificate.  Delivery to each of the Administrative Agent,
the Escrowee and, as applicable, the Title Insurer, of the Borrower’s Closing
Certificate, general contractor’s sworn statement, sworn owner’s statement and
such other affidavits, indemnities and documents required by the Escrowee or the
Title Insurer, each  signed by a Responsible Officer of the Borrower and/or
Contractor, as applicable, appropriately completed and duly executed and
including all certifications, exhibits, attachments, schedules, appendices and
certificates, including, without limitation, a Construction Consultant’s Closing
Certificate (together with the Construction Consultant’s Report in form and
substance satisfactory to the Administrative Agent) and an insurance certificate
in form and substance substantially similar to Exhibit B-3 hereto, in each case
appropriately completed and duly executed and including all certifications,
exhibits, attachments, schedules, appendices and certificates.
 
Financing Agreements.  Delivery to each of the Administrative Agent, the
Escrowee and the Construction Consultant (with such number of originally
executed copies as they may request) of executed originals of each Financing
Agreement (other than those Financing Agreements that are not required to be
executed and delivered on the Closing Date) (collectively, the “Closing
Financing Agreements”), all of which shall be in form and substance satisfactory
to the Administrative Agent.
 
Corporate Authority of the Credit Parties.  Delivery to each of the
Administrative Agent and the Title Insurer of (a) a certified copy of the
Certificates or Articles of Incorporation or other similar formation document(s)
of the each of the Credit Parties, (b) good standing certificates for each of
the Credit Parties issued by the Secretary of State of Delaware, Secretary of
State of Florida or any other state of incorporation or organization, (c) a
certified copy of the bylaws of each of the Credit Parties, certified by a
Responsible Officer of each such Credit Party, and (d) a copy of one or more
resolutions or other authorizations of the Credit Parties certified by a
Responsible Officer of each such Credit Party, as being in full force and effect
on the Closing Date, authorizing the execution, delivery and performance of this
Agreement and the other Operative Documents and any instruments or agreements
required hereunder or thereunder to which each such entity is a party.
 
 
-16-

--------------------------------------------------------------------------------

 
 
Incumbency of the Credit Parties.  Delivery to both the Administrative Agent and
the Title Insurer of a certificate from each of the Credit Parties satisfactory
in form and substance to the Administrative Agent signed by a Responsible
Officer of each such Credit Party, and dated as of the Closing Date, as to the
incumbency of the Person or Persons authorized to execute and deliver this
Agreement and the other Material Construction Documents (not theretofore
executed) and Closing Financing Agreements and any documents, instruments or
agreements required hereunder or thereunder to which each such entity is a
party.
 
Insurance.  Insurance complying with the requirements of Section 4.14 shall be
in place and in full force and effect.
 
Collateral.  All of the Financing Agreements required to be delivered as of the
Closing Date, in form and substance satisfactory to the Administrative Agent,
shall have been executed and delivered to the Secured Parties thereunder and
shall be in full force and effect and all actions necessary or desirable,
including all filings, in the opinion of the Administrative Agent to perfect its
security interests granted therein as valid security interests over the
Collateral having the priority contemplated therefor by this Agreement and the
Financing Agreements shall have been taken or made.
 
Opinions.  The Administrative Agent shall have received the opinions identified
in Exhibit Q.
 
Fees.  All amounts required to be paid to or deposited with the Administrative
Agent, the Escrowee or the Construction Consultant and all taxes, fees and other
costs payable in connection with the execution, delivery, recordation and filing
of the documents and instruments referred to in this Section 2.1 shall have been
paid or deposited, as the case may be, in full.  The Borrower shall have paid
all fees, expenses and other charges then due and payable by it under this
Agreement or other Financing Agreements or under any agreements between the
Borrower and the Construction Consultant.
 
Construction Budget.  Delivery to both the Administrative Agent and the
Construction Consultant of a budget in the form of Exhibit H (as amended from
time to time in accordance with the terms hereof, the “Construction Budget”) for
all anticipated Miami Jai-Alai Facility Costs (including, without limitation,
Miami Jai-Alai Facility Costs incurred prior to, and reasonably anticipated to
be incurred after, the Closing Date, including pre-opening expenses, debt
service and initial working capital required to operate the Miami Jai-Alai
Facility subsequent to the Opening Date), which includes a drawdown schedule for
Disbursements necessary through the Opening Date and such other information and
supporting data as any of the Administrative Agent or the Construction
Consultant may require, together with a balanced statement of sources and uses
of proceeds (and any other funds necessary to complete the Miami Jai-Alai
Facility), broken down by Line Item, which Construction Budget, drawdown
schedule and statement of sources and uses shall be satisfactory to the
Construction Consultant, as and to the extent certified to in the Construction
Consultant’s Closing Certificate, the Secured Parties and the Administrative
Agent. If requested by the Administrative Agent (in its sole and absolute
discretion), the Borrower shall, at the time it delivers any subsequent
Disbursement Request, additionally deliver any necessary updates to the
Construction Budget, which updates shall require the approval of the
Administrative Agent, and if so approved such updated Construction Budget shall
be deemed to constitute the then applicable Construction Budget for all
subsequent purposes of this Agreement.
 
Construction Timeline and Schedule of Key Dates.  Delivery to both the
Administrative Agent and the Construction Consultant of a schedule for
construction and completion of the Miami Jai-Alai Facility in the form of
Exhibit I (as amended from time to time in accordance with the terms hereof, the
“Construction Timeline”) and a schedule of key dates for construction and
completion of the Miami Jai-Alai Facility in the form of Exhibit J, each of
which demonstrates that the Opening Date will occur on or before the Scheduled
Opening Date and which is otherwise satisfactory to the Construction Consultant,
as certified to in the Construction Consultant’s Closing Certificate.
 
Third Party Consents; Licenses and Permits.  Delivery to each of the Title
Insurer, the Construction Consultant and the Administrative Agent of: (a)
Consents from (i) the Contractor, (ii) the Architect, and (iii) each other party
(other than the Borrower) to the Material Construction Documents, each in the
forms of Exhibits S-1, S-2 or otherwise in form and substance satisfactory to
the Administrative Agent; and (b) copies of all Licenses and Permits (other than
those that are not yet required by the applicable Governmental Authority to have
been procured prior to the Closing Date) issued by the applicable Governmental
Authorities that are deemed necessary by the Construction Consultant, the Title
Insurer or the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Establishing of Company Accounts.  Each of the Company Accounts shall have been
established pursuant hereto, and each of the account agreements required in
connection therewith in the form of Exhibit Z or in such other form and
substance satisfactory to the Administrative Agent), shall have been (a)
executed by the Borrower, the Account Bank and any other applicable third party
thereto, and (b) delivered to the Administrative Agent.
 
Title Policies and ALTA Surveys.
 
Title Policies. The Borrower shall have delivered to the Administrative Agent,
with respect to the Miami Jai-Alai Facility site and the Ft. Pierce Property, a
lender’s A.L.T.A. extended coverage policy of title insurance including gap
coverage, without any arbitration requirement, and expressly providing insurance
coverage over all mechanics’ liens (the “Title Policy”), or a commitment to
issue the Title Policy, naming as the insureds (or, in the case of said owner’s
Title Policy, the additional insureds) thereunder the Administrative Agent, on
behalf  itself and other lenders, and its respective successors and assigns, as
its interests may appear, in the amount of $87,000,000.00.  The Title Policy (or
commitment therefor) shall (i) include such endorsements as are required by the
Administrative Agent in its sole and absolute discretion on a draw-by-draw basis
(including, without limitation, acceptable endorsements for same as survey,
comprehensive endorsement (FL Form 9), tie in, contiguity, pending disbursements
and interim mechanics’ liens, all if and as applicable), (ii) if requested by
the Administrative Agent, be reinsured by such reinsurance as is satisfactory to
the Administrative Agent, (iii) be issued by Title Insurer in form and substance
otherwise satisfactory to the Administrative Agent, and (iv) insure (or agree to
insure) that: (a) the Borrower has fee simple title to both the site of the
Miami Jai-Alai Facility and the Ft. Pierce Property, free and clear of liens,
encumbrances and other exceptions to title except the Permitted Encumbrances;
and (b) the Mortgage to be recorded for the benefit of the Secured Parties is a
valid first priority Lien on the Miami Jai-Alai Facility and the Ft. Pierce
Property free and clear of all liens, encumbrances and exceptions to title
whatsoever, other than the Permitted Encumbrances of record on the Closing Date.
 
ALTA Surveys.  The Borrower shall have delivered surveys prepared in accordance
with ALTA/ACSM Land Title Survey standards jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors in 2011 (including all Table A items requested by the Administrative
Agent and the Title Insurer), meeting the accuracy requirements of an Urban
survey (as defined therein), with respect to the Miami Jai-Alai Facility site
and the Ft. Pierce Property (the “Survey(s)”), which Surveys are certified to
the Borrower, the Administrative Agent, the Title Insurer and such other parties
as any of the foregoing parties may request, and are otherwise in form and
substance acceptable to the Administrative Agent and the Title Insurer.
 
Plans and Specifications.  The Borrower shall have delivered to the Construction
Consultant the Plans and Specifications in form and substance satisfactory to
the Construction Consultant, as certified to in the Construction Consultant’s
Closing Certificate, and as such Plans and Specifications are attached hereto as
Exhibit T-1.
 
Corporation and Capital Structure; Management.  The corporate organization
structure, capital structure and ownership of the Borrower and its Subsidiaries
that have already been approved by the Administrative Agent as a condition
precedent to such parties’ willingness to execute this Agreement shall not be
changed in any respects without the prior written approval of the Administrative
Agent.  The management structure of the Borrower and its Subsidiaries that have
already been approved by the Administrative Agent as a condition precedent to
such parties’ willingness to execute this Agreement shall not be changed in any
respects without the prior written approval of the Administrative Agent. The
Administrative Agent shall have received copies of any and all employment
contracts with senior management of the Borrower.
 
 
-18-

--------------------------------------------------------------------------------

 
 
Reserved.
 
Environmental Reports.  The Administrative Agent shall have received (i) the
Phase I Environmental Site Assessment for the site of the Miami Jai-Alai
Facility, prepared by EE&G Environmental Services, LLC dated December 17, 2010
and commonly referred to as Project No. 2011-3031 and the Phase I Environmental
Site Assessment for the site of the Ft. Pierce Property, prepared by Empire
Environmental, Inc. dated December 16, 2010 (collectively, the “Phase I Report”)
and (ii) the Phase II Environmental Site Assessment for the site of the Miami
Jai-Alai Facility, prepared by EE&G Environmental Services, LLC (the “Phase II
Report”) dated February 3, 2011 and commonly referred to as Project No.
2011-3031.
 
In Balance Requirement.  The Miami Jai-Alai Facility shall be In Balance.
 
No Work at Site; No Notice of Commencement.   The Borrower shall not have
commenced, and shall not have permitted the Contractor or any Subcontractor or
any other Person to commence, any work or improvement on the Miami Jai-Alai
Facility and no Notice of Commencement has been recorded or filed against all or
any portion of the Miami Jai-Alai Facility.
 
No Restrictions.  No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain (i) any of the
Secured Parties from making the Loan or (ii) the Administrative Agent or any of
the Secured Parties from carrying  out any of their other rights or obligations
hereunder and under the Financing Agreements.
 
Violation of Certain Regulations.  The making of the Loan shall not violate any
law (including, without limitation, any Prescribed Law, Regulation T,
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System), and no default has occurred and is then continuing under any Licenses
and Permits.
 
Due Diligence.  Each of the Secured Parties shall have completed its due
diligence review of each Credit Party and their respective affiliates and
operations, and shall be satisfied with the results thereof.
 
Sworn Statements, Certifications, Authorizations; Lien Waivers and Releases.
 
The Borrower shall have delivered or caused to be delivered to the Escrowee and
the Title Insurer, as Appendix III to the Borrower’s Closing Certificate, a Lien
release summary chart in the form of Appendix V to Exhibit C-1 and originals to
the extent required by the Title Insurer, Escrowee and/or the Administrative
Agent, or, if not so required, copies thereof, as the case may be, in each case,
appropriately completed and duly executed and a Draw Package sufficient for the
Title Insurer to issue a Disbursement Endorsement, including all certifications,
exhibits, attachments, schedules, appendices and certificates, including, as
applicable, acknowledgments of payments, sworn owner’s statements, owner payment
authorizations, Contractor’s and Subcontractors’ sworn statements, lien waivers
(partial and/or final, as applicable) and releases of mechanics’ and
materialmen’s liens, in the forms attached hereto as Exhibits Y-1, Y-2, Y-3,
Y-4, Y-5 and Y-6, respectively, from the Borrower, the Architect, the Contractor
and those Subcontractors listed in clause (iii) below for all work, services and
materials, including equipment and fixtures of all kinds, done, performed or
furnished for the construction of the Miami Jai-Alai Facility through the
Closing Date, except for such work, services and materials the payment for which
does not exceed, in the aggregate $2,500 and is being disputed in good faith, so
long as (1) such proceedings shall not involve any substantial danger of the
sale, forfeiture or loss of the Miami Jai-Alai Facility, title thereto or any
interest therein and shall not interfere in any material respect with the Miami
Jai-Alai Facility (including any of the Licenses and Permits relating thereto),
and (2) adequate cash reserves have been provided therefor through an allocation
in the Construction Budget.  The Persons required to provide such Lien waivers
and/or releases are (i) the Architect, (ii) the Contractor, and (iii) each of
the Subcontractors (including, without limitation, all such materialmen).
 
Notwithstanding the foregoing, if the Borrower does not obtain any of the
foregoing waivers and releases of Liens required under clause (a) above
(collectively, “Closing Date Outstanding Releases”), then instead of delivering
such Closing Date Outstanding Releases, the Borrower may obtain and provide to
the Escrowee (and to and/or from the Title Insurer) bonds or endorsements to the
Title Policies satisfactory to the Escrowee, the Title Insurer and the
Administrative Agent insuring the Lien free status of the work and the Miami
Jai-Alai Facility; provided, however, that (i) at no time shall the aggregate of
all Closing Date Outstanding Releases represent work with an aggregate value in
excess of $12,500, (ii) all such bonds and endorsements shall have been
consented to in writing by any applicable surety that has issued a Payment and
Performance Bond, and (iii) no such bond or endorsement shall have a Material
Adverse Effect on any existing Payment and Performance Bond or on any of
Borrower’s obligations thereunder, or any of the Licenses and Permits. The
parties hereby acknowledge and agree that First American Title Insurance Company
is acting as both Escrowee and Title Insurer. Notwithstanding anything to the
contrary contained herein, in no event shall Title Insurer be deemed to have
waived any conditions to the issuance of the Title Policies or any endorsements
thereto as a result of any term or condition contained in this Agreement. Any
Title Insurer conditions to the issuance of such Title Policies or endorsements
shall be in addition to any disbursement conditions contained in this Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Other Documents.  The Escrowee, Title Insurer and the Administrative Agent shall
have received such other documents and evidence as are customary for
transactions of this type as each such Person may request in connection with the
transactions contemplated hereby.
 
B.       Conditions Precedent to Disbursements.  The obligation of the
Administrative Agent and the Escrowee to make Disbursements and to pay Miami
Jai-Alai Facility Costs are subject to the prior satisfaction of each of the
following conditions precedent, in form and substance satisfactory to the
Escrowee and the Administrative Agent in their discretion as of the date of
delivery of each Disbursement Request and Draw Package and as of the date of
disbursement of each such Disbursement:
 
Disbursement Request and Certificate.  The Borrower shall have delivered to the
Administrative Agent and the Construction Consultant (with a copy to the
Escrowee) a Disbursement Request, in each case, with a Draw Package delivered
simultaneously to the Escrowee supporting and matching the amounts requested in
the Disbursement Request and sufficient for the Title Insurer to issue a
Disbursement Endorsement, and a Required Construction Consultant, Contractor and
Architect Disbursement Certificates with respect to the requested Disbursement
as and when required by Section 1.4.1(b), in the forms of Exhibit C-2 through
C-4, as the case may be, in each case, appropriately completed and duly executed
and including all certifications, exhibits, attachments, schedules, appendices
and certificates.  Such Disbursement Request shall request a Disbursement in an
amount sufficient to pay all amounts due and payable for work performed on the
Miami Jai-Alai Facility through the last day of the period covered by such
Disbursement Request, in increments of not less than $60,000.  The Escrowee
shall have reviewed and evaluated the Draw Package, and such other documents and
materials it deems necessary, as provided in Section 1.4.2(a) and, subject to
Section 1.4.2(a)(ii), shall not have become aware of any material error,
inaccuracy, misstatement or omission of fact in a Disbursement Request, the Draw
Package or any exhibit, attachment, schedule, appendix or certificate attached
thereto or information provided by the Borrower or the Contractor.
 
Construction Consultant’s Certificates.  Delivery to the Escrowee and the
Administrative Agent of the Construction Consultant’s Disbursement Certificate,
appropriately completed and duly executed and including all certifications,
exhibits, attachments, schedules, appendices and certificates, with respect to
the requested Disbursement as and when required by Section 1.4.1(e), approving
(subject to the proviso in Section 1.4.1(e)) the corresponding Disbursement
Request.
 
Sworn Statements, Certifications, Authorizations; Lien Waivers and Releases.
 

The Borrower shall have delivered or caused to be delivered to the
Administrative Agent (with a copy to the Escrowee and Title Insurer) , as
Appendix V to the Disbursement Request, a Lien release summary chart in the form
of Appendix V to Exhibit C-1 and originals to the extent required by the Title
Insurer, the Escrowee and/or the Administrative Agent, or, if not so required,
copies of, as the case may be, in each case, appropriately completed and duly
executed and including all certifications, exhibits, attachments, schedules,
appendices and certificates and a Draw Package sufficient for the Title Insurer
to issue a Disbursement Endorsement, including, as applicable, acknowledgments
of payments, sworn owner’s statements, certification as to completion, owner
payment authorizations, Contractor’s and Subcontractors’ sworn statements, lien
waivers (partial and/or final, as applicable) and releases of mechanics’ and
materialmen’s liens, in the forms attached hereto as Exhibits Y-1, Y-2, Y-3,
Y-4, Y-5 and Y-6, respectively, from the Borrower, the Architect, the Contractor
and those Subcontractors listed in clause (iii) below, and all other parties as
may be required by Title Insurer, the Escrowee and/or the Administrative Agent,
respecting, without limitation, all work, services and materials, including
equipment and fixtures of all kinds, done, performed or furnished for the
construction of the Miami Jai-Alai Facility through the last day covered by the
immediately preceding Disbursement Request, except for such work, services and
materials the payment for which does not exceed, in the aggregate $2,500 and is
being disputed in good faith, so long as (1) such proceedings shall not involve
any substantial danger of the sale, forfeiture or loss of the Miami Jai-Alai
Facility, title thereto or any interest therein and shall not interfere in any
material respect with the Miami Jai-Alai Facility (including any of the Licenses
and Permits relating thereto), and (2) adequate cash reserves have been provided
therefor through an allocation in the Construction Budget.  The Persons required
to provide such Lien waivers and/or releases are (i) the Architect, (ii) the
Contractor, and (iii) each of the Subcontractors (including, without limitation,
all such materialmen), whether such Subcontractors are first-tier subcontractors
in direct privity of contract with Contractor (each, a “First-Tier-Sub”) or
lower-tier sub-Subcontractors in privity of contract with any First-Tier-Sub or
with any other lower-tier sub-Subcontractor.
 
 
-20-

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Borrower does not obtain any of the
foregoing waivers and releases of Liens required under clause (a) above
(collectively, “Outstanding Releases”), then  instead of delivering such
Outstanding Releases and as a condition to any progress or other payment from
the proceeds of the requested Disbursement, the Borrower may obtain and provide
to the Escrowee (and to and/or from the Title Insurer) bonds or endorsements to
the Title Policies satisfactory to the Escrowee, the Title Insurer and the
Administrative Agent insuring the Lien free status of the work and the Miami
Jai-Alai Facility; provided, however, that (i) at no time shall the aggregate of
all Outstanding Releases represent work with an aggregate value in excess of
$12,500, (ii) all such bonds and endorsements shall have been consented to in
writing by any applicable surety that has issued a Payment and Performance Bond,
and (iii) no such bond or endorsement shall have a Material Adverse Effect on
any existing Payment and Performance Bond or on any of Borrower’s obligations
thereunder, or any of the Licenses and Permits. The parties hereby acknowledge
and agree that First American Title Insurance Company is acting as both Escrowee
and Title Insurer.  Notwithstanding anything to the contrary contained herein,
in no event shall Title Insurer be deemed to have waived any conditions to the
issuance of the Title Policies or any endorsements thereto as a result of any
term or condition contained in this Agreement.  Any Title Insurer conditions to
the issuance of such Title Policies or endorsements shall be in addition to any
disbursement conditions contained in this Agreement.
 
Title Policy Endorsement.  The Administrative Agent shall have received a
commitment from the Title Insurer (which commitment shall be attached as
Appendix V to the Disbursement Request), evidencing the Title Insurer’s
unconditional and irrevocable commitment to issue a Disbursement Endorsement to
the Title Policy respecting the Miami Jai-Alai Facility site (such Disbursement
Endorsement to be dated as of the applicable Disbursement Date), in form and
substance acceptable to the Administrative Agent, insuring the continuing
priority of the Lien of the Mortgage in favor of the Secured Parties on the
Miami Jai-Alai Facility site as security for the requested Disbursement, and
confirming and/or insuring that (i) since the previous disbursement from the
Construction Funds Account, there has been no change in the condition of title
unless permitted by the Financing Agreements, and (ii) there are no intervening
Liens or encumbrances which may then or thereafter take priority over the Liens
of the Mortgage other than Permitted Encumbrances and such intervening Liens or
encumbrances securing amounts the payment of which is being disputed in good
faith by the Borrower, so long as the Escrowee has received confirmation from
the Administrative Agent that the Title Insurer has delivered to the Secured
Parties such Disbursement Endorsement, together with any additional
endorsements, to such Title Policy required or deemed desirable by the
Administrative Agent to assure against loss to the Secured Parties due to the
priority of such Lien or encumbrance.
 
Additional Documents.  With respect to any Material Construction Documents
entered into or obtained, transferred or required (whether because of the status
of the construction or operation of the Miami Jai-Alai Facility or otherwise)
since the date of the most recent Disbursement, there shall be an Additional
Construction Document Certificate delivered by the Borrower to the Escrowee, the
Administrative Agent and the Construction Consultant. The Escrowee may rely upon
the certification of the Borrower set forth in the relevant Disbursement Request
or, if applicable, the Borrower’s Opening Date Certificate in determining
whether an Additional Construction Document has been entered into since the date
of the most recent Disbursement unless the Escrowee shall have actual knowledge
that the Borrower’s certification is inaccurate.
 
 
-21-

--------------------------------------------------------------------------------

 

Fees and Expenses.  The Borrower shall have paid or arranged for payment out of
the requested Disbursement of all fees, expenses and other charges then due and
payable by it under this Agreement and the other Financing Agreements or under
any agreements between the Borrower and the Construction Consultant.  The
Escrowee shall be entitled to rely upon the certification of the Borrower in the
relevant Disbursement Request or, if applicable, in the Borrower’s Opening Date
Certificate, in determining that this condition has been satisfied unless the
Escrowee shall have actual knowledge that the Borrower’s certification is
inaccurate.
 
A.L.T.A. As-Built Survey.  At the respective times of each of the first
Disbursement Requests occurring after (i) completion of the foundation work for
each phase of the Miami Jai-Alai Facility, and (ii) the substantial completion
of the Miami Jai-Alai Facility, the Borrower shall cause an updated A.L.T.A.
as-built Survey to be delivered at each such time to the Construction Consultant
and the Escrowee satisfactory in form and substance to the Title Insurer and the
Administrative Agent and otherwise complying with the requirements of
Section 2.1.13(b).
 
Liens Upon Miami Jai-Alai Facility and Collateral.  All of the Financing
Agreements shall continue to be in full force and effect and all actions
necessary or desirable (including all filings) in the opinion of the
Administrative Agent to perfect the security interests granted therein as a
valid security interest over the Miami Jai-Alai Facility and the other
Collateral thereunder shall have been taken or made, with such security interest
being of first priority in respect of the obligations owing under and in
connection with the Credit Agreement.  All property, rights and assets required
for the Miami Jai-Alai Facility shall be free and clear of all encumbrances
except for Permitted Encumbrances.
 
No Default; In Balance.  No Potential Event of Default or Event of Default has
occurred and is continuing  and the Miami Jai-Alai Facility shall be In Balance.
 
No Restrictions.  No order, judgment or decree of any court, arbitrator or
Governmental Authority shall purport to enjoin or restrain the Administrative
Agent, the Escrowee or any of the Secured Parties from making the Loan or any
Disbursement.
 
Violation of Certain Regulations.  The making of the Loan or any Disbursement
shall not violate any law (including, without limitation, any Prescribed Laws,
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System), and no default has occurred and is continuing under any
Licenses and Permits.
 
Material Adverse Effect.  Since the Closing Date, there shall not have occurred
any change in the Construction Budget, in the economics or feasibility of
constructing and/or operating the Miami Jai-Alai Facility, or in the business,
assets, operations, performance, prospects or condition (financial or otherwise)
of the Credit Parties, any of which could reasonably be expected to have a
Material Adverse Effect as determined by the Administrative Agent.  The Secured
Parties shall not have become aware after the date hereof of any information or
other matter affecting any Credit Party, the Miami Jai-Alai Facility or the
transactions contemplated hereby that is inconsistent in a material and adverse
manner with any such information or other matter disclosed to the Secured
Parties.
 
Construction Documents.   (a) No default has occurred and is continuing under
any Construction Document; and (b) promptly after mutual execution and delivery
thereof, the Borrower shall have delivered a copy of the following materials to
each of the Construction Consultant and the Administrative Agent: (i) each
Construction Document entered into between (1) the Borrower and the Contractor,
and (2) the Contractor and any Subcontractor with a contract price (or expected
aggregate amount to be paid in the case of “cost plus” contracts) in excess of
$2,500; (ii) each Payment and Performance Bond required pursuant to Section 4.9;
and (iii) any Licenses and Permits first obtained subsequent to the last
Disbursement (if any).
 
Unincorporated Materials.  Delivery to the Administrative Agent and the
Construction Consultant of a written inventory in the form of Appendix VIII to
the Borrower’s Disbursement Request identifying all materials, machinery,
fixtures, furniture, equipment or other items purchased or manufactured for
incorporation into the Miami Jai-Alai Facility but which, at the time of the
Disbursement Request, (i) are not located at the site of the Miami Jai-Alai
Facility and for which the Borrower has paid or intends to pay with the proceeds
of the Disbursement Request all or a portion of the purchase price, or (ii) are
located at the site of the Miami Jai-Alai Facility but are not expected to be
incorporated into the Miami Jai-Alai Facility within thirty (30) days after such
Disbursement Request (such materials, the “Unincorporated Materials”) and
including the value thereof, together with evidence reasonably satisfactory to
the Construction Consultant and the Administrative Agent that the following
conditions have been satisfied with respect to such Unincorporated Materials:
 
 
-22-

--------------------------------------------------------------------------------

 
 
all Unincorporated Materials for which full payment has previously been made or
is being made with the proceeds of the Disbursement to be disbursed are, or will
be upon full payment, owned by the Borrower, as evidenced by the bills of sale,
certificates of title or other evidence reasonably satisfactory to the
Construction Consultant, and all Lien rights or claims of the supplier has been
or will be released simultaneously with such full payment and all amounts, if
any, required to be paid to the supplier thereof with respect to the
installation of such Unincorporated Materials (including any Retainage Amounts);
 
the Borrower believes that the Unincorporated Materials consist of fabricated or
unfabricated components that conform to the Plans and Specifications and that
will be ready for incorporation into the Miami Jai-Alai Facility upon delivery
thereof;
 
all Unincorporated Materials are properly inventoried, securely stored,
protected against theft and damage at the site of the Miami Jai-Alai Facility or
at such other location which has been specifically identified by its complete
address to the Construction Consultant and the Escrowee (or if the Borrower
cannot provide the complete address of the current storage location, the
Borrower shall list the name and complete address of the applicable contracting
party supplying or manufacturing such Unincorporated Materials);
 
with respect to any Unincorporated Materials, the Secured Parties have, or will
have upon payment with the proceeds of the requested Disbursement, a perfected
security interest in the Unincorporated Materials and/or any Construction
Document therefor, with the priority therein contemplated by the Financing
Agreements;
 
all Unincorporated Materials are insured against casualty, loss and theft for an
amount equal to their replacement costs in accordance with Section 4.14; and
 
the Construction Consultant shall have confirmed the accuracy of the
certification required in clause (c) above, and in connection therewith the
Construction Consultant may, but shall not be required to, visit the site of and
inspect the Unincorporated Materials at the Borrower’s expense.
 
Suspension of Performance.  Construction of the Miami Jai-Alai Facility is
proceeding in accordance with the Construction Timeline and the Plans and
Specifications and no Major Miami Jai-Alai Facility Participant, Contractor or
Subcontractor under any Material Construction Document has suspended performance
or otherwise repudiated its obligation to perform any duty or obligation under
its respective Material Construction Document (unless such suspended or
repudiated Material Construction Document is permitted to be, and actually has
been, replaced, or a replacement is determined not to be necessary, pursuant to
the terms hereof.
 
Updated Construction Consultant Certificates and Reports. Each of the
Administrative Agent and the Escrowee shall have received an updated
Construction Consultant’s Report in form and substance satisfactory to each such
Person which will address construction progress for the period from the Closing
Date through the date of the Disbursement.
 
Other Documents.  The Escrowee and the Administrative Agent shall have
received such other documents and evidence as are customary for transactions of
this type as the Escrowee, Construction Consultant and the Administrative Agent
may request in connection with the transactions contemplated hereby.
 
C.       No Waiver or Estoppel
 
The occurrence of the Closing Date and making of any Disbursement hereunder
shall not preclude the Administrative Agent from later asserting that (and
enforcing any remedies it may have if) any representation, warranty or
certification made or deemed made by the Borrower in connection with such
Disbursement was not true and accurate in any material respect when made.  No
course of dealing or waiver by the Administrative Agent or a Secured Party in
connection with any condition precedent to any Disbursement under this Agreement
or any Financing Agreement shall impair any right, power or remedy of the
Administrative Agent or a Secured Party with respect to any other condition
precedent, or be construed to be a waiver thereof; nor shall the action of the
Administrative Agent or a Secured Party in respect of any Disbursement affect or
impair any right, power or remedy of the Administrative Agent or Secured Party
in respect of any other Disbursement.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Unless the Borrower is otherwise notified by the Administrative Agent or a
Secured Party and without prejudice to the generality of Section 2.3, the right
of the Administrative Agent or a Secured Party to require compliance with any
condition under this Agreement or any Financing Agreement which may be waived by
the Administrative Agent or a Secured Party in respect of any Disbursement is
expressly preserved for the purpose of any subsequent Disbursement.
 
D.       Waiver of Conditions. The Administrative Agent shall be entitled to
waive the conditions precedent under Section 2.1 with respect to the occurrence
of the Closing Date transactions and Section 2.2 with respect to any
Disbursements without the consent of any other Person.
 
E.        Special Procedures Regarding Reimbursements to Borrower and its
Affiliates.
 
Previously Paid Miami Jai-Alai Facility Costs.  If, at any time and from time to
time, the Borrower shall be unable to satisfy the conditions precedent to any
Disbursement set forth in Section 2.2 for any reason other than as a result of
the Miami Jai-Alai Facility not being In Balance, the Borrower shall be entitled
to allow Affiliates of the Borrower (other than any Credit Party) to pay from
Equity Funds Miami Jai-Alai Facility Costs then due and owing (which payment
shall be deemed to be an additional equity contribution by such Affiliate to the
Borrower) and if the Borrower is able to satisfy all of the conditions precedent
to such Disbursements as set forth in Section 2.2 and no Event of Default or
Potential Event of Default exists, to reimburse such Affiliates at that time for
the payments of such Miami Jai-Alai Facility Costs (which reimbursement may take
the form of a distribution to such Affiliate) from the Funding Sources.
 
Loss Proceeds.  If, at any time:
 
an Event of Loss occurs that causes the Miami Jai-Alai Facility to no longer be
In Balance, and
 
as a result thereof, and in order to cause the Miami Jai-Alai Facility to be In
Balance pending receipt of any Loss Proceeds in connection with such Event of
Loss and the deposit of such Loss Proceeds into the Contingency Reserve Account,
any Affiliate of the Borrower (other than any Credit Party) deposits or causes
to be deposited additional Equity Funds into the Contingency Reserve Account,
 
then, upon deposit of Loss Proceeds in respect of such Event of Loss into the
Construction Funds Account and so long as no Potential Event of Default or Event
of Default has occurred and is continuing or would occur after giving effect
thereto, the Borrower shall be entitled to submit a request for a Disbursement
(in form and substance, and with such attachments, certificates and exhibits, as
requested by the Administrative Agent) requesting a Disbursement to be used to
make a reimbursement to such Affiliate (which reimbursement may take the form of
a distribution to such Affiliate) in an amount equal to the lesser of (i) the
amount of the Loss Proceeds received and deposited into the Construction Funds
Account and (ii) the amount of such additional cash Equity Funds deposited into
the Construction Funds Account.  Such Disbursement shall be made for such
purpose so long as the Borrower satisfies the conditions precedent set forth in
Section 2.2 and such Disbursement is otherwise approved by the Administrative
Agent and the Escrowee.
 
 
-24-

--------------------------------------------------------------------------------

 
 
3.  
REPRESENTATIONS AND WARRANTIES
The Borrower makes all of the following representations and warranties to and in
favor of the Administrative Agent, the Secured Parties and the Escrowee as of
the Closing Date, the date of each Disbursement Request, and the date of each
Disbursement.  All of these representations and warranties shall survive the
Closing Date and each Disbursement until, with respect to the Administrative
Agent and the Secured Parties, all obligations under the Financing Agreements
have been repaid in full in immediately available funds and the Credit Agreement
and the other Financing Agreements and the commitments thereunder have
terminated.
 
A.       Representations and Warranties.  All representations and warranties of
each Credit Party and, to the Borrower’s knowledge, each Major Miami Jai-Alai
Facility Participant (other than any Credit Party) contained in the Financing
Agreements and/or Material Construction Documents, as applicable, are true and
correct in all material respects (provided that the foregoing materiality
qualifier shall not apply to any representation or warranty which by its own
terms includes a standard of materiality) and the Borrower hereby confirms each
such representation and warranty of the Borrower with the same effect as if set
forth in full herein.
 
B.        Licenses and Permits.  Exhibit M sets forth the Licenses and Permits
issued, or required to be obtained for the Miami Jai-Alai Facility, and
accurately states the stage in construction by which each such License and
Permit is required to be obtained.
 
C.       Existing Defaults.  There is no default or event of default under any
of the Financing Agreements or Material Construction Documents and no Potential
Event of Default or Event of Default hereunder.
 
D.       Utilities.  All utility services necessary for the construction and the
operation of the Miami Jai-Alai Facility for its intended purposes are or will
be available at the site of the Miami Jai-Alai Facility as and when required on
commercially reasonable terms.
 
E.        In Balance Requirement.  The Miami Jai-Alai Facility project is In
Balance.
 
F.        Construction Documents.
 
The Borrower owns the site of the Miami Jai-Alai Facility in fee simple, free
and clear of all Liens except Permitted Encumbrances. The Borrower owns all
personalty, fixtures, furniture and equipment to be used in connection with the
operation of the Miami Jai-Alai Facility, all free and clear of any Liens except
the Permitted Encumbrances.
 
The Administrative Agent has received a true, complete and correct copy of each
of the Material Construction Documents in effect or required to be in effect as
of the date this representation is made or deemed made (including all exhibits,
schedules, side letters and disclosure letters referred to therein or delivered
pursuant thereto, if any).  A list of all Construction Documents that have been
entered into as of the Closing Date and are necessary to the construction or
operation of the Miami Jai-Alai Facility (excluding Construction Documents
entered into in the ordinary course of business for services or materials that
are easily obtained from replacement contractors or vendors on similar terms) is
attached hereto as Exhibit U.  Each Construction Document is in full force and
effect, enforceable against the Persons party thereto in accordance with its
terms, subject only to bankruptcy and similar laws and principles of equity, and
no default has occurred thereunder.
 
All conditions precedent to the obligations of the respective parties (other
than the Borrower) under the Construction Documents have been satisfied, except
for such conditions precedent which by their terms cannot be met until a later
stage in the construction or operation of the Miami Jai-Alai Facility, and the
Borrower has no reason to believe that any such condition precedent which could
reasonably be expected to have a Material Adverse Effect cannot be satisfied on
or prior to the appropriate stage in the development, construction or operation
of the Miami Jai-Alai Facility.
 
 
-25-

--------------------------------------------------------------------------------

 
 
G.       Construction Budget.  The Construction Budget (as in effect from time
to time) (a) is based on reasonable assumptions as to all legal and factual
matters material to the estimates set forth therein, (b) is consistent with the
provisions of the Operative Documents in all material respects, (c) has been and
will be prepared in good faith and with due care, (d) sets forth, for each Line
Item, the total costs anticipated to be incurred to achieve the Opening Date on
or before the Scheduled Opening Date, (e) fairly represents the Borrower’s
expectation as to the matters covered thereby as of its date, and (f) sets forth
a total amount of Miami Jai-Alai Facility Costs, including contingencies, which
is equal to the Available Construction Funds.
 
H.       Fees and Enforcement.  Other than amounts that have been paid in full
or will have been paid in full by the Closing Date, no fees or taxes, including
without limitation stamp, transaction, registration or similar taxes, are
required to be paid by the Credit Parties for the legality, validity, or
enforceability of this Agreement or any of the other Operative Documents.
 
I.         Liens.  On or prior to the Closing Date, no work or improvement on
the Miami Jai-Alai Facility has commenced and no Notice of Commencement has been
recorded or filed against all or any portion of the Miami Jai-Alai
Facility.  Except for Permitted Encumbrances, the Credit Parties have not
secured or agreed to secure any indebtedness by any Lien upon any of their
present or future revenues or assets or equity interests of any Credit
Party.  The Credit Parties (i) will not permit or grant any such Lien upon any
such assets, revenues or interests without first obtaining the prior written
consent of the Administrative Agent, and (ii) do not have outstanding any Lien
or obligation to create Liens on or with respect to any of their properties or
revenues, other than Permitted Encumbrances and as provided in the Financing
Agreements.
 
J.         Title.  Each of the Credit Parties owns and has good, legal and
beneficial title to the property, assets and revenues of the Miami Jai-Alai
Facility on which it purports to grant Liens pursuant to the Financing
Agreements, free and clear of all Liens, except Permitted Encumbrances.
 
K.       Construction Timeline.  To the Borrower’s knowledge, the Construction
Timeline accurately specifies in summary form the work that the Borrower
proposes to complete in each calendar quarter from the Closing Date through the
Opening Date, all of which is expected to be achieved.
 
L.        Location of Accounts and Records.  The Borrower’s books of accounts
and records are located at 3500 NW 37th Avenue,  Miami, FL 33142.  The
Borrower’s federal employer identification number is 65-0705893.
 
M.       Plans and Specifications. The Plans and Specifications (a) are based on
reasonable assumptions as to all legal and factual matters material thereto, (b)
are, and except to the extent permitted under Sections 5.1 and 5.2 will be from
time to time, accurate and consistent with the provisions of the Operative
Documents in all material respects, (c) have been prepared in good faith with
due care, and (d)  fairly represent the Borrower’s expectation as to the matters
covered thereby and have not been modified.
 
 
-26-

--------------------------------------------------------------------------------

 
 
N.      Compliance with Laws. The Borrower, and the Miami Jai-Alai Facility
site, and all improvements located on or at both such sites (including the use
thereof), comply in all material respects with all applicable legal
requirements, including, without limitation, all building and zoning ordinances
and codes, as well as all Prescribed Laws, Environmental Laws, Gaming Laws, and
Licenses and Permits. The Borrower has not received notice that it is in default
or violation of any order, writ, injunction, decree or demand of any
Governmental Authority with respect to either such site, or any of the
improvements (including the use thereof) located thereon.
 
4.   
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees, with and for the benefit of the
Administrative Agent, the Secured Parties and the Escrowee that until this
Agreement is terminated pursuant to Section 10.18 hereof, it shall comply with
the affirmative covenants set forth in the Financing Agreements and it shall:
 
A.      Use of Funds; Repayment of Indebtedness.
 
Funds.  Deposit or cause to be deposited all funds received by or on behalf of
the Borrower prior to the Opening Date into the applicable Company Account
specified in this Agreement.  The Borrower shall not, until the Opening Date,
open or establish any bank, deposit or any other accounts at any financial
institution other than the accounts provided for herein or as permitted under
the Credit Agreement, and the Borrower shall not close the Disbursement Escrow
Account or any Company Account without the prior written consent of the
Administrative Agent.
 
Miami Jai-Alai Facility Costs.  Apply all funds described in Section 4.1.1 above
and all other amounts received by the Borrower and/or deposited in the
Disbursement Escrow Account or the Company Accounts only to pay Miami Jai-Alai
Facility Costs, reimburse Affiliates to the extent permitted by this Agreement,
make distributions to the extent permitted by the Financing Agreements or pay
the obligations outstanding under the Financing Agreements, in each case in
accordance with the applicable terms and conditions set forth in all applicable
Financing Agreements, including in this Agreement.
 
Repayment of Indebtedness.  Repay in accordance with its terms, all
indebtedness, including without limitation, all sums due under this Agreement
and the other Financing Agreements but, in the case of any such indebtedness the
repayment of which is limited by any term of any Financing Agreement, repay
subject to such limitation.
 
B.       Diligent Construction of the Miami Jai-Alai Facility.  Take or cause to
be taken all actions, make or cause to be made all contracts and do or cause to
be done all things necessary to construct the Miami Jai-Alai Facility diligently
in accordance with the Construction Documents, the Plans and Specifications and
the other Operative Documents.
 
C.       Reports; Cooperation; Financial Statements.
 
Deliver to the Administrative Agent, the Construction Consultant and the
Escrowee together with each month’s Disbursement Request (or if no Disbursement
Request is submitted during any calendar month, within ten (10) days after the
end of such calendar month):
 
a monthly status report describing in reasonable detail the progress of the
construction of the Miami Jai-Alai Facility since the immediately preceding
report hereunder, including without limitation, the cost incurred to the end of
such month, an estimate of the time and cost required to complete the Miami
Jai-Alai Facility and such other information and reports which the
Administrative Agent, Construction Consultant or the Escrowee may request;
 
 
-27-

--------------------------------------------------------------------------------

 
 
all progress reports provided by the Contractor and each Subcontractor pursuant
to the Material Construction Documents and such additional information as the
Administrative Agent, Construction Consultant or the Escrowee may request; and
 
copies of any applicable bailee or Lien waivers delivered pursuant to any
Material Construction Document.
 
D.       Notices.  Promptly, upon acquiring notice or giving notice, or
obtaining knowledge thereof, as the case may be, provide to the Escrowee, the
Administrative Agent and the Construction Consultant written notice of:
 
any Event of Default or Potential Event of Default of which it has knowledge,
specifically stating that an Event of Default or Potential Event of Default has
occurred and describing such Event of Default or Potential Event of Default and
any action being taken or proposed to be taken with respect to such Event of
Default or Potential Event of Default.
 
Any event, occurrence or circumstance which reasonably could be expected to
cause the Miami Jai-Alai Facility to not be In Balance or render the Borrower
incapable of, or prevent the Borrower from (a) achieving the Opening Date on or
before the Scheduled Opening Date, and (b) meeting any material obligations of
the Borrower under each Construction Document as and when required thereunder.
 
Any termination or event of default or notice thereof given or received by the
Borrower in connection with any Material Construction Document, or any notice of
a mechanic’s lien on either the Miami Jai-Alai Facility site, or any notice of
suspension, revocation, cancellation (whether temporary or permanent),
restriction or limitation of any of the Licenses and Permits relating to the
use, occupancy, development or ownership of the Miami Jai-Alai Facility site.
 
Any (a) fact, circumstance, condition or occurrence at, on, or arising from, the
Miami Jai-Alai Facility that results in noncompliance with any Environmental Law
that has resulted or could reasonably be expected to result in a Material
Adverse Effect, and (b) pending or, to the Borrower’s knowledge, threatened,
Environmental Liability in respect of the Borrower, the Contractor or any
Subcontractor arising in connection with its occupying or conducting operations
on or at the Miami Jai-Alai Facility, which could reasonably be expected to have
a Material Adverse Effect.
 
Any change in the Responsible Officers of the Borrower, and such notice shall
include a certified specimen signature of any new officer so appointed and, if
requested by the Administrative Agent, satisfactory evidence of the authority of
such new Responsible Officer.
 
Any proposed material change in the nature or scope of the Miami Jai-Alai
Facility or the business or operations of the Borrower.
 
Any notice of any schedule delay delivered under any Construction Document and
all remedial plans and updates thereof.
 
Any Person becoming a Subsidiary of the Borrower, a written notice setting forth
with respect to such Person the date on which such Person became a Subsidiary of
the Borrower.
 
“Completion” certificates or notices thereof delivered under any Material
Construction Document.
 
 
-28-

--------------------------------------------------------------------------------

 

The Borrower agrees that it shall promptly send to each of the Escrowee, the
Administrative Agent and the Construction Consultant both hard copies and
electronically transmitted copies of all materials, notices and other
information required to be delivered by the Borrower to such Persons in
accordance with this Agreement (including, without limitation, any such
materials, notices and information that may be requested by any such Person from
time to time, even if the Borrower had not theretofore been obligated to deliver
the same to such requesting Person pursuant to this Agreement).
 
E.        Indemnification; Costs and Expenses.  Pay all amounts required to be
paid by the Borrower pursuant to Section 10.15.
 
F.        Material Construction Documents and Permits.  Deliver to the Escrowee,
the Administrative Agent and the Construction Consultant promptly, but in no
event later than ten (10) days after the receipt thereof by the Borrower, copies
of (a) all Material Construction Documents and all Licenses and Permits that are
obtained or entered into by the Borrower or any other Credit Party after the
Closing Date, (b) any amendment, supplement or other modification to any of the
Licenses and Permits received by the Borrower or any other Credit Party after
the Closing Date.
 
G.       Storage Requirements for Off-Site Materials and Deposits.  Cause all
Unincorporated Materials to be stored and identified in accordance with the
requirements of Section 2.2.14.
 
H.       Plans and Specifications.  Provide to the Escrowee, the Administrative
Agent and the Construction Consultant copies of, and maintain at the site of the
Miami Jai-Alai Facility, a complete set of Plans and Specifications, as in
effect from time to time.
 
I.         Payment and Performance Bonds.  Cause the Contractor (and any
Subcontractor with respect to a Line Item in the Construction Budget working
under a Construction Document with a value or contract price of more than
$12,500), within ten (10) calendar days after execution of this Agreement, to
procure and deliver a Payment and Performance Bond to secure its obligations
under the respective Construction Documents.  Such Payment and Performance Bond
shall name the Administrative Agent as an additional obligee and shall otherwise
be in form and substance acceptable to the Administrative Agent.  Promptly after
receipt thereof, Borrower shall cause the originals of such Payment and
Performance Bond to be delivered to the Administrative Agent with a copy to the
Construction Consultant.
 
J.        Retainage Amounts.  Withhold from the Contractor and cause the
Contractor to withhold from its Subcontractors performing labor at the site of
the Miami Jai-Alai Facility, a retainage equal to ten (10%) of each payment made
to the Contractor or Subcontractor pursuant to its respective Construction
Document; provided, however, that at such time as (i) the Contractor or the
applicable Subcontractor shall have completed fifty percent (50%) of the work
under its respective Construction Document and (ii) if a Payment and Performance
Bond is required under Section 4.9 with respect to such Construction Document,
the Borrower shall have obtained a “Consent of Surety to Reduction in or Partial
Release of Retainage” (AIA form G707A) from the surety that issued such Payment
and Performance Bond and delivered such consent to the Administrative Agent with
a copy to the Construction Consultant, then the retainage withheld may be
reduced from ten (10%) percent to five (5%) percent of the contract value as
adjusted by change orders, if any.
 
 
-29-

--------------------------------------------------------------------------------

 
 
K.       Construction Consultant.
 
Cooperate and cause the Architect and the Contractor to cooperate with the
Construction Consultant in the performance of the Construction Consultant’s
duties hereunder and in connection herewith.  Without limiting the generality of
the foregoing, the Borrower shall and shall cause the Architect and the
Contractor to: (i) communicate with and promptly provide all invoices,
documents, plans and other information reasonably requested by the Construction
Consultant relating to the work, (ii) authorize any Subcontractors or
subconsultants of any tier to communicate directly with the Construction
Consultant regarding the progress of the work, (iii) provide the Construction
Consultant with access to the site of the Miami Jai-Alai Facility and, subject
to required safety precautions, the construction areas, (iv) solely in the case
of the Contractor, provide the Construction Consultant with reasonable working
space and access to telephone, copying and telecopying equipment and
(v) otherwise facilitate the Construction Consultant’s review of the
construction of the Miami Jai-Alai Facility and preparation of the certificates
required hereby.
 
Pay or cause to be paid to the Construction Consultant out of the Disbursements
made hereunder all amounts required hereunder and the terms under which the
Construction Consultant has been engaged.
 
In addition to any other consultation required hereunder, following the end of
each quarter, upon the request of the Administrative Agent, consult with any
such Person regarding any adverse event or condition identified in any report
prepared by the Construction Consultant.
 
L.        Management Letters.  Deliver to the Administrative Agent a copy of any
“management letter” or other similar communication received by the Borrower from
the Borrower’s accountants in relation to the Borrower’s financial, accounting
and other systems, management or accounts.
 
M.      Governmental and Environmental Reports.  Deliver to the Administrative
Agent and the Construction Consultant copies of all material reports required to
be filed by the Borrower with any Governmental Authority and any reports,
written notices and other correspondence with respect to environmental matters.
 
N.       Insurance.  Maintain in full force and effect the insurance policies
and programs required pursuant to the Credit Agreement, including without
limitation (i) those insurance policies and programs listed on Schedule 3.17 to
the Credit Agreement, and (ii) the flood insurance policies and programs as more
particularly described herein and evidenced by the insurance certificate
attached hereto as Exhibit O-1. On or before the Closing Date, the Borrower
shall have executed and delivered those certain notifications of flood hazard
determination with respect to the Miami Jai-Alai Facility site, which
notifications are attached hereto together as Exhibit O-2, and which are
intended to benefit of the Administrative Agent and all of the other Secured
Parties. As of the Closing Date, the Borrower maintains $1,000,000.00 of flood
insurance coverage on the Miami Jai-Alai Facility site, as evidenced by Exhibit
O-1, and at all times prior to the full repayment of the Loan the value of the
improvements situated on the Miami Jai-Alai Facility site shall not exceed the
amount of flood insurance coverage then-maintained by the Borrower, it being the
intention of the undersigned parties that at no time shall the amount of flood
insurance coverage maintained by the Borrower on the Miami Jai-Alai Facility
site (during times when such coverage is required hereunder and pursuant to
applicable laws) be in amounts less than the full replacement cost of all
improvements then-situated on the Miami Jai-Alai Facility site.  The
Administrative Agent shall have the right, at the Borrower’s sole expense, to
procure and maintain any new or excess flood insurance coverages that they deem
necessary or desirable to either satisfy the requirements of applicable laws or
preserve and protect its interests or the interests of the Secured Parties in
any portion of the Miami Jai-Alai Facility site.
 
 
-30-

--------------------------------------------------------------------------------

 
 
O.       Application of Insurance and Condemnation Proceeds.
 
Event of Loss.  If any Event of Loss shall occur with respect to the Miami
Jai-Alai Facility or any other asset of any Credit Party, the Borrower shall and
shall cause each other Credit Party (a) promptly upon discovery or receipt of
notice thereof to provide written notice thereof to the Administrative Agent
with respect to any Event of Loss in excess of $1,250, and (b) diligently to
pursue all its rights to compensation against all relevant insurers, reinsurers
and/or Governmental Authorities, as applicable, in respect of such event to the
extent that the Borrower or such Credit Party has a reasonable basis for a claim
for compensation or reimbursement, including, without limitation, under any
insurance policy required to be maintained hereunder.  All amounts and proceeds
(including instruments) in respect of any Event of Loss, including the proceeds
of any insurance policy required to be maintained by the Borrower hereunder
(collectively, “Loss Proceeds”) shall be applied as provided in this Section
4.15.
 
Application of Loss Proceeds.  All Loss Proceeds shall be directed by the
Borrower to be paid by the insurers, reinsurers, Governmental Authorities or
other payors directly to the Administrative Agent (as agent in trust for itself
and the other Secured Parties, as their respective interests may appear) for
deposit in the Construction Funds Account and distribution pursuant to the terms
of this Agreement and the other Loan Documents.  If any Loss Proceeds are paid
directly to the Borrower, any affiliate of the Borrower or any Secured Party by
any insurer, reinsurer, Governmental Authority or such other payor, (i) such
Loss Proceeds shall be received in trust for the Administrative Agent (as agent
in trust for itself and the other Secured Parties, as their respective interests
may appear), (ii) such Loss Proceeds shall be segregated from other funds of the
Borrower or such other Person, and (iii) the Borrower or such other Person shall
pay (or, if applicable, the Borrower shall cause such of its affiliates to pay)
such Loss Proceeds over to the Administrative Agent (as agent in trust for
itself and the other Secured Parties, as their respective interests may appear)
in the same form as received (with any necessary endorsement) for deposit in the
Construction Funds Account.
 
P.        Compliance with Material Construction Documents.  The Borrower shall
comply, duly and promptly, in all material respects with its obligations and
enforce all of its rights under all Material Construction Documents, except
where the failure to comply or enforce such rights, as the case may be, could
not reasonably be expected to have a Material Adverse Effect.
 
Q.       Utility Easement Modifications.  The Borrower shall diligently cause
all utility or other easements that would interfere with the construction or
maintenance of the improvements within the Miami Jai-Alai Facility to be removed
as expeditiously as possible.  In any event, the Borrower shall remove such
easements before they interfere in any material respect with the prosecution in
accordance with the Construction Timeline of the work involved with the Miami
Jai-Alai Facility, and in any event, prior to the Opening Date.  In the event
such easements are not removed prior to such time as is reasonably determined by
the Construction Consultant and the Borrower fails to provide title insurance to
the Secured Parties in a form reasonably satisfactory to them insuring over any
loss the Secured Parties may suffer as a result of Borrower’s failure to so
remove such easements, then the Borrower (a) agrees that the Administrative
Agent shall have the right to authorize such advances as it deems appropriate in
order to remove or insure over the utility easements as exceptions to the title
insurance policies in favor of the Secured Parties, and (b) hereby grants to the
Administrative Agent an irrevocable power of attorney to take such further steps
in the name of the Borrower as the Construction Consultant determines are
appropriate in order to remove or insure over such easements. The Borrower shall
obtain the prior written consent of the Administrative Agent before the Borrower
grants any easement (including, but not limited to utility easements) in favor
of any third party respecting either the Miami Jai-Alai Facility site.
 
 
-31-

--------------------------------------------------------------------------------

 
 
R.       Construction on Site.  The Borrower shall construct the Miami Jai-Alai
Facility only on the real property identified in Exhibit T-2 hereto.
 
S.        Compliance with Laws. The Borrower shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence, rights, Licenses and Permits, and shall comply in all material
respects with all applicable legal requirements, including, without limitation,
all building and zoning ordinances and codes, as well as all Prescribed Laws,
Environmental Laws, Gaming Laws, and Licenses and Permits.
 
T.        Cooperation with the Administrative Agent.
 
    (a)       Cooperate, and cause the Architect and the Contractor to cooperate
with, the Administrative Agent in the performance of the Administrative Agent’s
duties hereunder and in connection herewith.  Without limiting the generality of
the foregoing, the Borrower shall and shall cause the Architect and the
Contractor: (i) to communicate with and promptly provide all invoices,
documents, plans and other information reasonably requested by the
Administrative Agent relating to the work, (ii) to authorize any Subcontractors
of any tier to communicate directly with the Administrative Agent regarding the
progress of the work, (iii) to provide the Administrative Agent with access to
the site of the Miami Jai-Alai Facility and, subject to required safety
precautions, the construction areas (it being understood the Administrative
Agent shall make such number of on-site visits as it deems advisable in its sole
discretion to monitor the progress of the project and to carry out its other
rights and obligations as Administrative Agent under this Agreement, the Credit
Agreement and the  other Financing Agreements) and (iv) otherwise facilitate the
Administrative Agent’s review of the construction of the Miami Jai-Alai Facility
and preparation or review, as the case may be, of the certificates, notices and
other documents required hereby.
 
    (b)      Otherwise comply with all obligations to the Administrative Agent
under any of the Financing Agreements.
 
5.   
NEGATIVE COVENANTS
 
The Borrower covenants and agrees, with and for the benefit of the
Administrative Agent, the Secured Parties and the Escrowee that until this
Agreement is terminated pursuant to Section 10.18 hereof, it shall comply with
the negative covenant provisions of the Financing Agreements and it shall not,
without obtaining the prior written consent of the Administrative Agent:
 
 
-32-

--------------------------------------------------------------------------------

 
 
A.       Waiver, Modification and Amendment.
 
directly or indirectly enter into, amend, modify, terminate, supplement or waive
a right or permit or consent to the amendment, modification, termination,
supplement or waiver of any of the provisions of, or give any consent under (a) 
any of the Licenses and Permits, the effect of which could reasonably be
expected to have a Material Adverse Effect, (b) the organizational documents of
any Credit Parties, (c) any Payment and Performance Bond without additionally
obtaining the applicable surety’s prior written consent, (provided that the
Credit Parties may amend, modify, terminate, supplement or waive any provision
under (or provide a consent under) any document described in clause (b) above if
such amendment, modification, termination, supplement, waiver or consent has no
Material Adverse Effect on the Credit Parties or any Secured Party), (d) any
Construction Document unless it could not reasonably be expected to have a
Material Adverse Effect, and then only in accordance with the procedures set
forth in Section 5.1.2 or Section 5.1.3, as applicable, below (provided that the
same shall not relieve the Borrower of the requirements of Section 5.2), or (e)
the Development Agreement.
 
Notwithstanding any of the foregoing, the Borrower may:
 
enter into Construction Documents consistent with the Plans and Specifications,
the Construction Timeline and the Construction Budget, as each is in effect from
time to time; provided, however, that the Borrower shall, promptly upon the
request of the Administrative Agent from time to time, execute collateral
assignments of such Construction Documents in favor of the Secured Parties (in
form and substance acceptable to the Administrative Agent), and cause the
Architect, the Contractor and all applicable Subcontractors to similarly execute
said collateral assignments.  Each such Construction Document shall be in
writing and shall become effective when and only when:  (i) the Borrower and the
Contractor (or, as the case may be, the Contractor and the Subcontractor) have
executed and delivered the applicable agreement (or, in the case of any purchase
orders, such purchase order shall have otherwise become enforceable against the
Borrower and the Contractor (or, as the case may be, Subcontractor)) (with the
effectiveness thereof subject only to satisfaction of the conditions in
clauses (ii), (iii), (iv), (v) and (vi) below); (ii) for Construction Documents
constituting Material Construction Documents, the Borrower has submitted to the
Administrative Agent an Additional Construction Document Certificate together
with all exhibits, attachments and certificates required thereby (including the
Construction Consultant’s Certificate), each duly completed and executed;
(iii) if entering into such Construction Document will result in an amendment to
the Construction Budget, the Borrower has complied with the requirements of
Section 5.4; (iv) if entering into such Construction Document will have the
effect of a Scope Change, the Borrower has complied with the provisions of
Section 5.2; (v) if a Payment and Performance Bond is required under Section 4.9
with respect to such Construction Document, the Borrower shall have obtained and
delivered such Payment and Performance Bond to the Administrative Agent within
the time period required under Section 4.9 and (vi) for Construction Documents
constituting Material Construction Documents, the Administrative Agent has
acknowledged receipt of the materials referenced in clause (ii) above, as
contemplated in the Additional Construction Document Certificate (which the
Administrative Agent agrees to promptly do upon receipt of said material); and,
in each case, provided, however, that entering into such Construction Document
shall not cause the Miami Jai-Alai Facility to fail to be In Balance, or cause
any Material Adverse Effect; and
 
from time to time, amend any Construction Documents.  Any such amendment shall
be in writing and shall identify with particularity all changes being
made.  Each such amendment shall be effective when and only when:  (i) the
Borrower and the Contractor (or, as the case may be, the Contractor and the
Subcontractor) have executed and delivered the contract amendment (or, in the
case of any amendment to a purchase order, such amendment shall have otherwise
become enforceable against the Borrower and the Contractor (or, as the case may
be, the Subcontractor)) (with the effectiveness thereof subject only to
satisfaction of the conditions in clauses (ii), (iii), (iv), (v) and (vi)
below); (ii) for Construction Documents constituting Material Construction
Documents, the Borrower has submitted to the Administrative Agent a Construction
Document Amendment Certificate together with all exhibits, attachments and
certificates required thereby each duly completed and executed; (iii) if such
amendment will result in an amendment to the Construction Budget, the Borrower
has complied with the requirements of Section 5.4; (iv) if such amendment will
have the effect of a Scope Change, the Borrower has complied with the provisions
of Section 5.2; (v)  if a Payment and Performance Bond is required under Section
4.9 with respect to such Construction Document after giving effect to the
amendment, the Borrower shall have obtained the written consent of the surety
that issued such Payment and Performance Bond to such amendment and delivered
such consent to the Administrative Agent with a copy to the Escrowee and the
Construction Consultant; and (vi) for Construction Documents constituting
Material Construction Documents, the Administrative Agent has acknowledged its
receipt of the materials referenced in clause (ii) and (v) above, as
contemplated in the Construction Document Amendment Certificate (which the
Administrative Agent agrees to promptly do upon receipt of said materials); and,
in each case, provided, however, that entering into such amendment shall not
cause the Miami Jai-Alai Facility to fail to be In Balance, or cause any
Material Adverse Effect.
 
 
-33-

--------------------------------------------------------------------------------

 
 
B.       Scope Changes; Completion; Drawings.
 
Scope Changes.  Without obtaining the Required Scope Change Approval, the
Borrower shall not direct, consent to or enter into any Scope Change if such
Scope Change:
 
will increase the amount of Miami Jai-Alai Facility Costs unless each of the
following clauses (i), (ii) and (iii) has been satisfied:
 
the Borrower amends the Construction Budget to the extent required under
Section 5.4.1 so as to reflect to the proposed Scope Change;
 
the Scope Change is not in the reasonable judgment of (x) the Borrower (in the
case of any De Minimis Scope Change) and (y) the Construction Consultant (in the
case of any Scope Change that is not a De Minimis Scope Change), inconsistent
with the Plans and Specifications as of the Closing Date; and
 
after giving effect to such Scope Change, the Miami Jai-Alai Facility has a
Twenty Percent Cushion;
 
in the reasonable judgment of (i) the Borrower in the case of any De Minimis
Scope Change and (ii) the Construction Consultant (or the Architect, in the case
of each of Clauses (iv) and (vi) below) in the case of any Scope Change that is
not a De Minimis Scope Change:
 
is not consistent with the requirements of Exhibit X;
 
could reasonably delay the Opening Date beyond the Scheduled Opening Date;
 
could reasonably permit or result in any materially adverse modification or
materially impair the enforceability of any material warranty under any
Construction Document;
 
is not permitted by a Construction Document and could adversely impact the Miami
Jai-Alai Facility;
 
could reasonably present a significant risk of the revocation or material
adverse modification of any of the Licenses and Permits; or
 
could reasonably cause the Miami Jai-Alai Facility or any portion thereof not to
comply with requirements of law (provided that the Construction Consultant shall
be entitled to determine that no violation of any requirement of law will occur
on the basis of a certification by the Borrower to such effect unless the
Construction Consultant is aware of any inaccuracies in such certification); or
 
in the reasonable judgment of the Borrower could reasonably result in a material
adverse modification, cancellation or termination of any insurance policy
required to be maintained by the Borrower pursuant to Section 4.14.
 
 
-34-

--------------------------------------------------------------------------------

 

Prior to implementing any Scope Change (other than a De Minimis Scope Change or
the acceptance of non-conforming work), the Borrower shall submit an Additional
Construction Document Certificate or Construction Document Amendment Certificate
and otherwise comply with the provisions of Sections 5.1.2 or 5.1.3, as
applicable.  Prior to implementing any Scope Change (including a De Minimis
Scope Change but excluding the acceptance of non-conforming work) (x) the
Borrower shall obtain the written consent of the surety under the applicable
Payment and Performance Bond to such Scope Change and (y) under any other
Construction Document, as to which the Borrower is required to obtain a Payment
and Performance Bond pursuant to Section 4.9, the Borrower shall obtain the
written consent of the surety under the relevant Payment and Performance Bond to
such Scope Change.
 
Completion.  Accept (or be deemed to have confirmed) any notice of “completion”
of all or any portion of the Miami Jai-Alai Facility issued by the Contractor or
any Subcontractor under any Material Construction Document without the written
approval of the Construction Consultant and the Architect (provided that the
Construction Consultant and Architect shall act with due diligence and as
promptly as possible in making their determination to approve or disapprove).
 
Reduction of Retainage Amounts.  Reduce the level of Retainage Amounts withheld
pursuant to any Construction Document or Section 4.10.
 
Failure to Withhold Retainage Amounts.  On the Opening Date, fail to withhold as
Retainage Amounts a sum at least equal to one hundred and twenty-five
percent (125%) of the costs reasonably estimated by the Borrower (and confirmed
by the Construction Consultant) as necessary to complete punch list items unless
such retention is not permitted under applicable laws.
 
Acceptance of Non-Conforming Work.  Accept any non-conforming work unless the
Borrower shall have complied with the requirements of Section 5.2.1 above.
 
Increase in Contractor’s Fee.  Accept or agree to any increase in the
Contractor’s fees.
 
C.       Amendment to Operative Documents.  Enter into any agreement (other than
this Agreement and the other Financing Agreements) restricting its ability to
amend any of the Financing Agreements or other Operative Documents.
 
D.       Construction Budget and Miami Jai-Alai Facility Timeline
Amendment.  Directly or indirectly, amend, modify, allocate, re-allocate or
supplement or permit or consent to the amendment, modification, allocation,
re-allocation or supplementation of, any Line Item or other provisions of the
Construction Budget or modify or extend the Scheduled Opening Date, except as
follows:
 
Permitted Budget Amendments.
 
Concurrently with the implementation of any Scope Change, the Borrower shall
submit a Construction Budget/Timeline Amendment Certificate in the form of
Exhibit E hereto and amend the Construction Budget in accordance with the
provisions of Section 5.4.1(c) below to the extent necessary so that the amount
set forth therein for each Line Item shall reflect all Scope Changes that have
been made to such Line Item.
 
The Borrower, with the Administrative Agent’s prior written consent  may from
time to time amend the Construction Budget in accordance with the provisions of
Section 5.4.1(c) in order to increase, decrease or otherwise reallocate amounts
allocated to any specific Line Item.
 
The Borrower shall implement any amendment to the Construction Budget by
delivering to the Administrative Agent a Construction Budget/Timeline Amendment
Certificate in the form of Exhibit E together with all exhibits, attachments and
certificates required thereby, each duly completed and executed.  Such
Construction Budget/Timeline Amendment Certificate shall describe with
particularity the Line Item increases, decreases, contingency allocations, and
other proposed amendments to the Construction Budget; and
 
 
-35-

--------------------------------------------------------------------------------

 
 
Increases to the aggregate amount budgeted for any Line Item will only be
permitted: (x) to the extent of (A) allocation of Realized Savings obtained in a
different Line Item to the extent permitted under Section 5.2.1, (B) allocation
of the previously unallocated amounts under a “Contingency” Line Item, so long
as after giving effect to such allocation, the Unallocated Contingency Balance
will equal or exceed the Required Minimum Contingency, or (C) allocation of an
increase in Available Construction Funds including additional funds deposited in
the Construction Funds Account; or (y) to the extent that after giving effect to
all increases to the aggregate amount budgeted for any Line Item, together with
all decreases to the amount budgeted for any Line Item, the Miami Jai-Alai
Facility has a Twenty Percent Cushion.
 
Amendment Certificates.  Subject to the terms of Section 5.4, upon the full
execution and delivery of the Construction Budget Amendment Certificate by the
Borrower and the Administrative Agent, together with all exhibits, attachments
and certificates required pursuant thereto, each duly completed and executed,
such amendment shall become effective hereunder, and the Construction Budget
and, if applicable, the Construction Timetable and the Scheduled Opening Date
shall thereafter be as so amended.
 
E.        No Other Powers of Attorney.  Execute or deliver any agreement
creating any Lien (other than Permitted Encumbrances), powers of attorney (other
than powers of attorney for signatories of documents permitted or contemplated
by the Operative Documents), or similar documents, instruments or agreements,
except to the extent such documents, instruments or agreements comprise part of
the Financing Agreements.
 
F.        Opening.  Cause or permit the Opening Date to occur unless each of the
Opening Conditions has been satisfied and the Borrower has delivered to the
Escrowee a certificate in the form of Exhibit V-1 and has caused the
Construction Consultant to deliver to the Escrowee a certificate in the form of
Exhibit V-2, the Contractor has delivered to the Escrowee a certificate in the
form of Exhibit V-3 to this Agreement and the Architect has delivered to the
Escrowee a certificate in the form of Exhibit V-4 to this Agreement, in each
case, appropriately completed and duly executed and including all
certifications, exhibits, attachments, schedules, appendices and certificates.
 
G.       Zoning and Contract Changes and Compliance.  (a) Initiate or consent to
or acquiesce to any zoning downgrade of the Miami Jai-Alai Facility site or seek
any material variance under any existing zoning ordinance except, in each case,
to the extent such downgrade or variance could not reasonably be expected to
materially and adversely affect the occupancy, use or operation of the Miami
Jai-Alai Facility site, (b) use or permit the use of the Miami Jai-Alai Facility
site in any manner that could result in such use becoming a non-conforming use
(other than a non-conforming use otherwise in compliance with applicable land
use laws, rules and regulations by virtue of a variance) under any zoning
ordinance or any other applicable land use law, rule or regulation or
(c) initiate or consent to or acquiesce to any zoning change or change in any
laws, requirements of Governmental Authorities or obligations created by private
contracts which now or hereafter could reasonably be likely to materially and
adversely affect the occupancy, use or operation of the Miami Jai-Alai Facility
site.
 
 
-36-

--------------------------------------------------------------------------------

 

H.       Additional Construction Documents.  Enter into or become a party to any
Additional Construction Document that is a Construction Document except (a) with
the prior written consent of the Administrative Agent or as permitted under
Section 5.1.2 (and provided that the prior written consent has been obtained
from any surety that has issued a Payment and Performance Bond with respect to
the Miami Jai-Alai Facility), and (b) if such Additional Construction Document
is a Material Construction Document, upon delivery to the Administrative Agent
of (x) a Consent from each third party to such Additional Construction Document
and (y) each delivery requirement with respect to such Additional Construction
Document; provided that the consent of the Administrative Agent shall not be
required for a Credit Party to enter into Additional Construction Documents
(i) with Persons other than Affiliates of Credit Parties and (ii) pursuant to
which the Credit Parties as a whole will incur obligations or liabilities with a
value of not more than $1,250 with respect to any Additional Construction
Document, as determined on an annual basis.  Enter into or become a party to any
Additional Construction Document that does not constitute a Construction
Document.
 
I.         Unincorporated Materials.  Cause or permit (a) the value of
Unincorporated Materials located at the site of the Miami Jai-Alai Facility but
not expected to be incorporated into the Miami Jai-Alai Facility within the
ensuing calendar month to exceed $2,500 at any time, (b) the amounts paid by the
Borrower in respect of Unincorporated Materials not located at such site to
exceed a value of $3,750 at any time or (c) the amount of contract deposits paid
by the Borrower in respect of Unincorporated Materials to exceed a value of
$5,000 at any time.  The foregoing limits on Unincorporated Materials may be
increased from time to time to an amount mutually agreed upon among the
Borrower, the Construction Consultant and the Administrative Agent.
 
6.   
EVENTS OF DEFAULT
 
A.       Events of Default.  The occurrence of any of the following events shall
constitute an event of default (“Event of Default”) hereunder:
 
Other Financing Agreements.  The occurrence of an “Event of Default” under and
as defined in the Credit Agreement, any of the other Financing Agreements or any
of the other Loan Documents, or any other event which would permit or otherwise
result in the acceleration of the obligations owing thereunder or in connection
therewith.
 
Failure to Demonstrate Balancing.  The failure at any time of the Miami Jai-Alai
Facility to be In Balance and such failure shall continue for ten (10) days.
 
Inability to Deliver Certificates.  The failure, for sixty (60) consecutive
days, of the Borrower to submit a Disbursement Request which is approved.
 
Misstatements; Omissions.  Any representation, warranty, affidavit or
certification confirmed or made in any Financing Agreement, in any Disbursement
Request, in any document delivered to Escrowee as part of a Draw Package or in
any Material Construction Document (including any Disbursement Request or other
certificate submitted with respect to any Financing Agreement or Material
Construction Document) by any Credit Party or in any writing provided by any
Credit Party in connection with the transactions contemplated by this Agreement
shall be found to have been incorrect in any material respect when made or
deemed to be made (provided that the foregoing materiality qualifier shall not
apply to any representation or warranty or certification which by its own terms
includes a standard of materiality).
 
Covenants.
 
The Borrower shall fail to perform or observe any of its obligations under
Sections 1.3.4, 1.3.5, 1.3.7(c), 4.1.1, 4.1.2, 4.1.3, 4.9, 4.15, 4.19, 5.1, 5.2,
5.3, 5.4, 5.6 or 5.7 hereof or Section 5.13 of the Credit Agreement; or
 
 
-37-

--------------------------------------------------------------------------------

 
 
The Borrower at any time shall fail to possess and maintain in good standing all
appropriate and necessary zoning and other Licenses and Permits for the
construction, development, ownership, operation and use, as applicable, of the
Miami Jai-Alai Facility; or
 
The Borrower shall fail, or shall fail to cause each Credit Party, to at all
times maintain in full force and effect the insurance policies and programs
required pursuant to Section 4.14 (except for automobile, workers compensation,
pollution liability and design errors and omissions insurance); or
 
The Borrower shall fail, or shall fail to cause each Credit Party, to at all
times maintain in full force and effect the insurance policies and programs with
respect to automobile, workers compensation, pollution liability and design
errors and omissions insurance required pursuant to Section 4.14 where such
default shall not have been remedied within thirty (30) days after the earlier
of (i) the Borrower or any other Credit Party becoming aware of such breach or
default or (ii) notice of such failure from the Construction Consultant or
Administrative Agent to the Borrower; or
 
Amounts (including, without limitation, Miami Jai-Alai Facility Costs) paid in
respect of the Miami Jai-Alai Facility shall fail to comply with the
Construction Budget, or the construction of the Miami Jai-Alai Facility shall
fail to comply with the Construction Timeline.
 
The Borrower shall fail to perform or observe any of its obligations under
Articles 4 or 5 hereof (other than those listed in Sections 6.1.5(a), (b), (c)
or (d) above) where such default shall not have been remedied within thirty (30)
days after the earlier of (i) the Borrower or any other Credit Party becoming
aware of such breach or default or (ii) written notice of such failure from the
Administrative Agent to the Borrower.
 
Breach of Construction Documents.
 
Any Credit Party shall breach or default under any term, condition, provision,
covenant, representation or warranty contained in any Construction Document with
a contract price or value in excess of $40,000 and such breach or default shall
continue unremedied for ten (10) days after the earlier of (i) the Borrower or
any other Credit Party becoming aware of such breach or default or (ii) receipt
by the Borrower or any other Credit Party of written notice from the
Construction Consultant or the Administrative Agent of such breach or default;
or
 
The Borrower shall have received a “stop work” notice under state, city or other
local law with respect to any Construction Document with a contract price or
value in excess of $40,000, and such stop work notice continues for thirty (30)
days after Borrower’s receipt thereof.
 
Breach of Material Construction Documents.  Any Credit Party or any other party
thereto shall breach, or default under any term, condition, provision, covenant,
representation or warranty contained in any Material Construction Document or
any other agreement (other than the Credit Agreement or other Financing
Agreements) to which any Credit Party is a party if the effect of such breach or
default could reasonably be expected to have a Material Adverse Effect and such
breach or default shall continue unremedied for thirty (30) days after the
earlier of (i) the Borrower or any other Credit Party becoming aware of such
default or (ii) receipt by the Borrower or any other Credit Party of notice from
the Construction Consultant or the Administrative Agent of such default;
provided, however, that in the case of any Material Construction Document, if
the breach is by a party other than any Credit Party, then no Event of Default
shall be deemed to have occurred as a result of such breach if the Borrower
provides written notice to the Construction Consultant and the Administrative
Agent immediately upon (but in no event more than two (2) Business Days after)
the Borrower or any Credit Party becoming aware of such breach that the Borrower
intends to replace such Material Construction Document (or that replacement is
not necessary) and (i) the Borrower obtains a replacement obligor or obligors
acceptable to the Administrative Agent (in consultation with the Construction
Consultant) for the affected party (if in the judgment of the Administrative
Agent (in consultation with the Construction Consultant) a replacement is
necessary), (ii) the Borrower enters into a replacement Material Construction
Document in accordance with Section 5.1 on terms no less beneficial to the
Borrower and the Secured Parties in any material respect than the Material
Construction Document so breached within sixty (60) days of such breach (if in
the judgment of the Administrative Agent (in consultation with the Construction
Consultant) a replacement is necessary); provided, however that the replacement
Construction Document may require the Borrower to pay amounts to the replacement
obligor in excess of those that would have been payable under the breached
Construction Document if such additional payments in the judgment of the
Administrative Agent, in consultation with the Construction Consultant, do not
cause the Miami Jai-Alai Facility to fail to be In Balance and (iii) such breach
or default, after considering any replacement obligor and replacement Material
Construction Document and the time required to implement such replacement, has
not had and could not reasonably be expected to have a Material Adverse Effect.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Termination or Invalidity of Material Construction Documents; Abandonment of
Miami Jai-Alai Facility.
 
Any of the Material Construction Documents shall have terminated, become invalid
or illegal, or otherwise ceased to be in full force and effect, provided that
with respect to any Material Construction Document other than the Architect’s
Agreement and the Development Agreement, no Event of Default shall be deemed to
have occurred as a result of such termination if the Borrower provides written
notice to the Administrative Agent immediately upon (but in no event more than
two (2) Business Days after) the Borrower or any Credit Party becoming aware of
such Construction Document ceasing to be in full force or effect that the
Borrower intends to replace such Construction Document (or that replacement is
not necessary) and (i) the Borrower obtains a replacement obligor or obligors
acceptable to the Administrative Agent (in consultation with the Construction
Consultant), for the affected party (if in the judgment of the Administrative
Agent (in consultation with the Construction Consultant) a replacement is
necessary), (ii) the Borrower enters into a replacement Construction Document in
accordance with Section 5.1, on terms no less beneficial to the Borrower and the
Secured Parties in any material respect than the Construction Document so
terminated, within sixty (60) days of such termination (if in the judgment of
the Administrative Agent (in consultation with the Construction Consultant) a
replacement is necessary); provided, however that the replacement Construction
Document may require the Borrower to pay additional amounts to the replacement
obligor that would have otherwise been payable under the terminated Construction
Document if such additional payments in the judgment of the Administrative
Agent, in consultation with the Construction Consultant, do not cause the
Borrower to fail to be In Balance, and (iii) such termination, after considering
any replacement obligor and replacement Construction Document and the time
required to implement such replacement, has not had and could not reasonably be
expected to have a Material Adverse Effect;
 
The Credit Parties shall cease to own the real property on which the Miami
Jai-Alai Facility is being constructed, or any portion thereof, or any parcels
and subdivisions thereof or improvements located thereon; and
 
The Borrower shall abandon the Miami Jai-Alai Facility or otherwise cease to
pursue the construction or operation of the Miami Jai-Alai Facility.   For the
purposes hereof, the word “abandon” shall mean at least one calendar week of any
such proscribed activities.
 
Government Authorizations.  The Borrower or any other Credit Party shall fail to
observe, satisfy or perform, or there shall be a violation or breach of, any of
the terms, provisions, agreements, covenants or conditions attaching to or under
the issuance to such Person of any of the Licenses and Permits (including, but
not limited to, any such Licenses and Permits issued in accordance with
applicable Gaming Laws), or any such License and Permit or any provision thereof
shall be suspended, revoked, cancelled, terminated or materially and adversely
modified (whether temporarily or permanently) or fail to be in full force and
effect or any Governmental Authority shall challenge, seek to revoke or impose
any restriction or limitation on any such Licenses and Permits, if such failure
to perform, violation, breach, suspension, revocation, cancellation,
termination, modification, restriction or limitation could reasonably be
expected to have a Material Adverse Effect.
 
Opening Date.  Failure to achieve the Opening Date on or before the Scheduled
Opening Date.
 
B.       Remedies.  Upon the occurrence and during the continuation of an Event
of Default, the Administrative Agent may, without further notice of default,
presentment or demand for payment, protest or notice of non-payment or dishonor,
or other notices or demands of any kind, all such notices and demands being
waived (to the extent permitted by applicable law), exercise any or all rights
and remedies at law or in equity (in any combination or order that the
Administrative Agent may elect, subject to the foregoing), including without
limitation or prejudice to the Administrative Agent’s other rights and remedies,
the following:
 
 
-39-

--------------------------------------------------------------------------------

 
 
refuse, and the Administrative Agent shall not be obligated, to make or permit
any Disbursements or make or permit any payments from any the Disbursement
Escrow Account or Company Account or other funds held by or on behalf of the
Borrower or suspend or terminate the commitments to extent credit under the
Credit Facility; and
 
exercise any and all rights and remedies available to it under any of the
Financing Agreements.
 
7.    
CONSULTANTS AND REPORTS
 
A.       Removal and Fees.  The Construction Consultant may be removed only by
the Administrative Agent in its discretion or as otherwise provided pursuant to
the terms on which the Construction Consultant has been retained, and upon such
removal the Administrative Agent in its discretion shall appoint a replacement
Construction Consultant acceptable to the Administrative Agent in consultation
with the Borrower.  Notice of any replacement Construction Consultant shall be
given by the Administrative Agent to the Escrowee, the Borrower and the
Construction Consultant being replaced.  All reasonable fees and expenses of the
Construction Consultant (including any replacement(s) thereof) shall be paid by
the Borrower.  The Borrower has been advised of the terms and conditions on
which the Construction Consultant has been retained and the Borrower hereby
agrees to reimburse the Administrative Agent for the fees of the Construction
Consultant (and any replacement(s) thereof) which accrue from time to time.
 
B.       Duties.  The Construction Consultant shall be engaged by the
Administrative Agent and contractually obligated to the Administrative Agent to
carry out the activities required of Construction Consultant in this Agreement
and otherwise, including as may be requested by the Administrative Agent from
time to time.  The Borrower acknowledges that it will not have any cause of
action or claim against the Construction Consultant resulting from any decision
made or not made, any action taken or not taken or any advice given by the
Construction Consultant in the due performance in good faith of its duties under
this Agreement or under its aforesaid written agreements with the Administrative
Agent.
 
8.    
THE ESCROWEE
 
A.       Appointment and Acceptance.  Subject to and on the terms and conditions
of this Agreement, the Administrative Agent hereby appoints the Escrowee to act
as an escrowee and not as an agent under the terms of this Agreement and in
connection with any other agreements, if any, to which the Escrowee is a party
in its capacity as Escrowee (collectively, the “Related Agreements”).  The
Escrowee accepts such appointment and agrees to exercise commercially reasonable
efforts and utilize commercially prudent practices in the performance of its
duties as expressly stated hereunder consistent with those of similar
institutions administering construction escrows.
 
 
-40-

--------------------------------------------------------------------------------

 
 
B.        Duties and Liabilities of the Escrowee Generally
 
Commencing upon execution and delivery hereof, the Escrowee shall have the right
to meet periodically at reasonable times, however no less frequently than
quarterly, upon three (3) Business Days’ notice, with representatives of the
Borrower, the Construction Consultant, the Contractor, the Architect and such
other employees, consultants or agents as the Escrowee shall reasonably request
to be present for such meetings.  In addition, the Escrowee shall have the right
at reasonable times upon prior notice to review all information (including
Construction Documents) supporting the amendments to the Construction Budget,
amendments to any Construction Documents, Disbursement Requests, Draw Packages
and any certificates in support of any of the foregoing, to inspect materials
stored on the site of the Miami Jai-Alai Facility or at any other location, to
review the insurance required pursuant to the terms of the Financing Agreements,
to confirm receipt of endorsements from the Title Insurer (including a
Disbursement Endorsement) insuring the continuing priority of the Liens of the
Financing Agreements, and to examine the Plans and Specifications and all shop
drawings relating to the Miami Jai-Alai Facility.  The Escrowee is authorized to
contact the Contractor for purposes of confirming receipt of progress
payments.  The Escrowee shall be entitled to examine, copy and make extracts of
the books, records, accounting data and other documents of the Borrower,
including without limitation bills of sale, statements, receipts, and
unconditional Lien waivers (partial and/or final, as appropriate) and/or
releases, contracts or agreements, which relate to any materials, fixtures or
articles incorporated into the Miami Jai-Alai Facility.  The Borrower agrees to
cooperate with the Escrowee in assisting the Escrowee to perform its duties
hereunder and to take such further steps as the Escrowee reasonably may request
in order to facilitate the Escrowee’s performance of its obligations hereunder.
 
Powers, Rights and Remedies.  The Escrowee is authorized to take such actions
and to exercise such powers, rights and remedies under this Agreement and the
Related Agreements as are specifically delegated or granted to the Escrowee by
the terms hereof or thereof, together with such powers, rights and remedies as
are reasonably incidental thereto or as are otherwise specifically delegated or
granted to the Escrowee by the Administrative Agent in writing.  The Escrowee
agrees to act in accordance with the written instructions of the Administrative
Agent (including, without limitation, any instruction to return funds
theretofore deposited into the Disbursement Escrow Account by the Administrative
Agent but not yet disbursed to payment recipients in accordance with this
Agreement, by initiating a wire to transfer such amounts back to the
Construction Funds Account) and in the absence of such instructions shall take
such actions or refrain from acting as it deems reasonable subject to any
express requirements of this Agreement.
 
Notice of Events of Default.  If the Administrative Agent notifies the Escrowee
that an Event of Default or a Potential Event of Default has occurred (which has
not been cured or waived), the Escrowee shall take such actions, or withhold
taking such actions, in accordance with the terms of this Agreement and the
Related Agreements.
 
No Risk of Own Funds.  None of the provisions of this Agreement shall require
the Escrowee to expend or risk its own funds or otherwise to incur any personal
financial liability in the performance of any of its duties hereunder or under
the Related Agreements, or in the exercise of any of its rights or powers if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it.
 
Administrative Agent Acting as Escrowee.  Notwithstanding anything to the
contrary in this Agreement, if at any time during the Availability Period the
entity acting as Escrowee also serves as Administrative Agent (or is an
affiliate of such entity), then:  The new Escrowee may establish a new
Disbursement Escrow Account in its own name.  Except if such functions shall be
performed by the same individuals within such entity to the maximum extent
permitted by law, the Escrowee shall not be deemed to have any knowledge of any
fact known to such entity in its capacity as the Administrative Agent by reason
of the fact that the Escrowee and Administrative Agent are the same
entity.  Except as aforesaid, no knowledge of the Administrative Agent shall be
attributed to the Escrowee.  The Escrowee’s duties and functions hereunder shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon the Escrowee in its capacity as the Administrative Agent or
as a Secured Party.  With respect to its participation in the extensions of
credit under the Financing Agreements, the Escrowee shall have the same rights
and powers hereunder as the Administrative Agent or Secured Party and may
exercise the same as though it were not performing its duties and functions
hereunder.  The Escrowee and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the Secured Parties.
 
 
-41-

--------------------------------------------------------------------------------

 
 
C.        Particular Duties and Liabilities of the Escrowee.
 
Reliance For Instructions.  The Escrowee may, from time to time, in the event
that any matter arises as to which specific instructions are not provided herein
or in a Related Agreement (as applicable), request directions and/or
clarifications from the Administrative Agent with respect to such matters and
may refuse to act until so instructed and shall be fully protected in acting or
refusing to act in accordance with such instructions.
 
Reliance Generally.  The Escrowee may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval or other paper or
document believed by it on reasonable grounds to be genuine and to have been
signed or presented by the proper party or parties.  Notwithstanding anything
else in this Agreement to the contrary, in performing its duties hereunder,
including approving any Disbursement Requests or Draw Package, making any other
determinations or taking any other actions hereunder, the Escrowee shall be
entitled to rely on certifications from the Borrower (and, where contemplated
herein, certifications from third parties, including the Construction
Consultant) as to satisfaction of any requirements and/or conditions imposed by
this Agreement.  The Escrowee shall not be required to conduct any independent
investigation as to the accuracy, veracity or completeness of any such items or
to investigate any other facts or circumstances to verify compliance by the
Borrower with its obligations hereunder.
 
Court Orders.  The Escrowee is authorized, in its exclusive discretion, to obey
and comply with all writs, orders, judgments or decrees issued by any court or
administrative agency affecting any money, documents or things held by the
Escrowee.  The Escrowee shall not be liable to any of the parties hereto, their
successors, heirs or personal representatives by reason of the Escrowee’s
compliance with such writs, orders, judgments or decrees, notwithstanding the
fact that such writ, order, judgment or decree is later reversed, modified, set
aside or vacated.
 
Requests, etc. of the Borrower.  Any request, direction, order or demand of the
Borrower mentioned herein shall be sufficiently evidenced (unless other evidence
in respect thereof be herein specifically prescribed) by an instrument signed by
one of its Responsible Officers, and any resolution of the Borrower may be
evidenced to the Escrowee by a copy thereof certified by the Secretary or an
Assistant Secretary of the Borrower.
 
Reliance on Certificates, Documents and Opinions of Counsel.  The Escrowee may
conclusively rely upon any Disbursement Request, Draw Package or certificate
furnished to the Escrowee conforming to the form required under this
Agreement.  The Escrowee may rely upon any document believed by it to be genuine
and to have been signed or presented by the proper person.  The Escrowee need
not investigate any fact or matter stated in a Disbursement Request, Draw
Package or certificate and shall incur no liability in failing to make any such
investigation.  The Escrowee may consult with counsel and any written opinion of
counsel shall be full and complete authorization and protection in respect of
any action taken or omitted by it hereunder or under any Related Agreement in
good faith and in accordance with such opinion of counsel.
 
Action through Agents or Attorneys.  The Escrowee may execute any of the trusts
or powers hereunder or perform any duties hereunder or under any Related
Agreement either directly or by or through agents or attorneys appointed with
due care (provided that the Administrative Agent shall have first approved in
writing the (i) identities of any such agents or attorneys who are unaffiliated
with the Escrowee, and (ii) scope of the duties delegated to such Persons), and
the Escrowee shall not be responsible for any act on the part of any agent or
attorney so appointed with such written approval.
 
Disagreements.
 

In the event of any disagreement between the Administrative Agent and the
Borrower and/or any other Person or Persons whether or not named herein, and
adverse claims or demands are made in connection with or for any of the
investments or amounts held pursuant to this Agreement or under any Related
Agreement, the Escrowee shall be entitled at its option to refuse to comply with
any such claim or demand so long as such disagreement shall continue, and in so
doing, the Escrowee shall not be or become liable for damages or interest to the
Administrative Agent or the Borrower or any other Person or Persons for the
Escrowee’s failure or refusal to comply with such conflicting or adverse claims
or demands.  The Escrowee shall be entitled to continue so to refrain and refuse
so to act until:
 
 
-42-

--------------------------------------------------------------------------------

 
 
the rights of the adverse claimants have been fully adjudicated in the court
assuming and having jurisdiction of the claimants and the investments and
amounts held pursuant to this Agreement or under any Related Agreement; or
 
all differences shall have been adjusted by agreement, and the Escrowee shall
have been notified thereof in writing by all persons deemed by the Escrowee, in
its reasonable discretion, to have an interest therein.
 
In addition, the Escrowee, in its reasonable discretion, may file a suit in
interpleader for the purpose of having the respective rights of all claimants
adjudicated, and may deposit with the court all of the investments and amounts
held pursuant to this Agreement or under any Related Agreement.  The Borrower
agrees to pay all costs and reasonable counsel fees incurred by the Escrowee in
such action, said costs and fees to be included in the judgment in any such
action.
 
D.       Property Interest.  Except as otherwise expressly provided in the
Financing Agreements, monies and other property received by the Escrowee shall,
until used or applied as herein provided, be held for the purposes for which
they were received.
 
E.        Compensation and Reimbursement of the Escrowee.  The Borrower
covenants and agrees to pay to the Escrowee from time to time, and the Escrowee
shall be entitled to, the fees set forth in the Title Insurer’s invoice, and the
Borrower will further pay or reimburse the Escrowee upon its request for all
reasonable expenses, disbursements and advances incurred or made by the Escrowee
in accordance with any of the provisions of the Financing Agreements or the
documents constituting or executed in connection with the Collateral including
any Related Agreements (including the reasonable compensation and the reasonable
expenses and disbursements of its counsel and of all persons not regularly in
its employ).  The obligations of the Borrower under this Section 8.5 to
compensate the Escrowee and to pay or reimburse the Escrowee for reasonable
expenses, disbursements and advances shall constitute additional indebtedness
(and shall be deemed permitted indebtedness under each Financing Agreement)
hereunder and shall survive the satisfaction and discharge of this Agreement.
 
F.        Resignation and Removal of the Escrowee.  The Administrative Agent
shall have the right for any reason or for no reason, upon the expiration of
thirty (30) days following delivery of written notice of substitution to the
Escrowee and the Borrower, to cause the Escrowee to be relieved of its duties
hereunder and to select a substitute disbursement agent to serve hereunder.  The
Escrowee may resign at any time upon forty-five (45) days’ written notice to all
parties hereto.  Such resignation shall take effect upon the earlier of  receipt
by the Escrowee of an instrument of acceptance executed by a successor
disbursement agent meeting the qualifications set forth in this Agreement and
consented to by the other parties hereto or forty-five (45) days after the
giving of such notice.  Upon selection of a substitute Escrowee, the
Administrative Agent, the Borrower and the substitute Escrowee shall enter into
an agreement substantially identical to this Agreement and the Escrowee shall
promptly transfer to the substitute Escrowee upon request therefor originals of
all books, records, and other documents in the Escrowee’s possession relating to
this Agreement, and shall cooperate with the substitute Escrowee with respect to
the transfer of such responsibilities.
 
 
-43-

--------------------------------------------------------------------------------

 
 
G.        Merger or Consolidation of the Escrowee.  Any corporation into which
the Escrowee may be merged or converted or with which it may be consolidated, or
any corporation resulting from any merger, conversion or consolidation to which
the Escrowee shall be a party, or any corporation succeeding to the corporate
trust business of the Escrowee, shall, if eligible hereunder, be the successor
of the Escrowee hereunder; provided that such corporation shall be eligible
under the provisions of this Agreement without the execution or filing of any
paper with any party hereto or any further act on the part of any of the parties
hereto except where an instrument of transfer or assignment is required by law
to effect such succession, anything herein to the contrary notwithstanding.
 
H.       Limitation of Liability.  The Escrowee’s responsibility and liability
under this Agreement shall be limited as follows:  (a) the Escrowee does not
represent, warrant or guaranty to the Administrative Agent or the Secured
Parties the performance by the Borrower, the Contractor, the Construction
Consultant, the Architect, or any Subcontractor of their respective obligations
under the Operative Documents and shall have no duty to inquire of any Person
whether a Potential Event of Default or an Event of Default has occurred and is
continuing; (b) the Escrowee shall have no responsibility to the Borrower, the
Administrative Agent or the Secured Parties as a consequence of performance by
the Escrowee hereunder except for any bad faith, fraud, gross negligence or
willful misconduct of the Escrowee as finally judicially determined by a court
of competent jurisdiction; (c) the Borrower shall remain solely responsible for
all aspects of its business and conduct in connection with the Miami Jai-Alai
Facility, including but not limited to the quality and suitability of the Plans
and Specifications, the supervision of the work of construction, the
qualifications, financial condition and performance of all architects,
engineers, Contractor, Subcontractors, suppliers, consultants and property
managers, the accuracy of all applications for payment, the proper application
of all disbursements, and compliance with all Licenses and Permits and all other
required Governmental Authority approvals relating to the development,
construction, ownership, use and operation of the Miami Jai-Alai Facility; and
(d) the Escrowee is not obligated to supervise, inspect or inform the Borrower
of any aspect of the development, construction or operation of the Miami
Jai-Alai Facility or any other matter referred to above.  The Administrative
Agent and each Secured Party has made its own independent investigation of the
financial condition and affairs of the Credit Parties in connection with the
making of the extensions of credit contemplated by the Financing Agreements and
has made and shall continue to make its own appraisal of the creditworthiness of
the Credit Parties.  Except as specifically set forth herein, the Escrowee shall
not have any duty or responsibility, either initially or on a continuing basis,
to make any such investigation or any such appraisal on behalf of the
Administrative Agent or Secured Parties or to provide Administrative Agent or
any Secured Party with any credit or other information with respect
thereto.  The Escrowee shall not have, by reason of this Agreement, a fiduciary
relationship in respect of Administrative Agent or any Secured Party; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Escrowee any obligations in respect of this
Agreement except as expressly set forth herein or therein.  The Escrowee shall
have no duties or obligations hereunder except as expressly set forth herein,
shall be responsible only for the performance of such duties and obligations and
shall not be required to take any action otherwise than in accordance with the
terms hereof.  The provisions of this Article 8 are solely for the benefit of
the Escrowee, the Administrative Agent and the Secured Parties and the Borrower
shall have no rights as a third party beneficiary of any of the provisions
thereof.  In performing its functions and duties under this Agreement, the
Escrowee does not assume and shall not be deemed to have assumed any obligation
towards or relationship of agency or trust with or for the Borrower or any of
its Affiliates.  Neither the Escrowee nor any of its officers, directors,
employees or agents shall be in any manner liable or responsible for any loss or
damage arising by reason of any act or omission to act by it or them hereunder
or in connection with any of the transactions contemplated hereby, including,
but not limited to, any loss that may occur by reason of forgery, false
representations, the exercise of its discretion, or any other reason, except as
a result of such party’s bad faith, fraud, gross negligence or willful
misconduct as finally judicially determined by a court of competent
jurisdiction.
 
 
-44-

--------------------------------------------------------------------------------

 
 
9.    
SAFEKEEPING OF ACCOUNTS
 
A.       Application of Funds in Disbursement Escrow Account and Company
Accounts.  Amounts deposited in the Disbursement Escrow Account or the Company
Accounts shall be applied exclusively as provided in this Agreement and the
Administrative Agent shall at all times act so as to implement the application
of funds provisions and procedures herein set forth.  The Administrative Agent
is hereby authorized to direct the Account Bank or the Escrowee to reduce to
cash any Permitted Investment (without regard to maturity) in any account in
order to make any application required hereunder.  No amount held in the
Disbursement Escrow Account or any Company Account maintained in connection
herewith shall be disbursed except in accordance with the provisions hereof or
as required by law.
 
B.       Event of Default.  Notwithstanding anything to the contrary in this
Agreement, upon the occurrence and during the continuance of a Potential Event
of Default or an Event of Default for which it has received written notice from
the Administrative Agent requesting that no further transfers or releases of
funds take place as a result of such Potential Event of Default or Event of
Default, neither the Administrative Agent, the Account Bank nor the Escrowee
shall in any such event transfer or cause to be transferred any amounts into,
from or between the Disbursement Escrow Account or any Company Account or
release or cause to be released any amounts in the Disbursement Escrow Account
or any Company Account to the Borrower (or to any other Person), until such time
as the Administrative Agent agrees in writing to permit such transfers or
releases, all in accordance with the terms and provisions of the applicable
account control agreements.  The Administrative Agent is hereby irrevocably
authorized by the Borrower to apply, or cause to be applied, amounts in the
Disbursement Escrow Account or any Company Account and any other sums held by
the Account Bank or by the Escrowee (and the Account Bank and the Escrowee are
hereby irrevocably authorized by the Borrower to follow any such written
direction that either such party may receive from the Administrative Agent to
cause to be applied any amounts in the Disbursement Escrow Account or any
Company Account and any other sums held by the Account Bank or by the Escrowee),
in accordance with the terms and provisions of the applicable account control
agreement, to the payment of interest, principal, fees, costs, charges or other
amounts or obligations due or payable to the Secured Parties when instructed to
do so by a written notice signed by the Administrative Agent.
 
 
-45-

--------------------------------------------------------------------------------

 

C.        Liens.  The Administrative Agent shall take such actions within its
control that it customarily takes in the conduct of its business to protect the
Disbursement Escrow Account or the Company Accounts, and all cash, funds,
Permitted Investments from time to time deposited therein, as well as any
proceeds or income therefrom (collectively, the “Accounts Collateral”) free and
clear of all Liens, security interests, safekeeping or other charges, demands
and claims of any nature whatsoever now or hereafter existing, in favor of
anyone other than the Secured Parties (or the Administrative Agent, as agent for
the Secured Parties) (collectively, the “Third Party Claims”).   In furtherance
thereof, the Escrowee shall take such actions as requested in writing by the
Administrative Agent as are within the Escrowee’s control and that are customary
and not in violation of law or the terms of this Agreement.  The foregoing shall
in no way be deemed to be a guaranty or other assurance by the Escrowee or the
Administrative Agent that Third Party Claims will not arise.
 
D.         Perfection.  The Borrower shall take (and shall cause the Account
Bank to take) any steps from time to time requested by the Administrative Agent
to confirm or cause the Account Bank (and any other account banks and securities
intermediaries, if and as applicable) to confirm and maintain the first priority
of its security interests in the Accounts Collateral.
 
10.     
MISCELLANEOUS
 
A.        Addresses.  Any communications between the parties hereto or notices
provided herein to be given may be given to the following addresses:
 
If to the Borrower:
Florida Gaming Corporation
 
3500 NW 37th Avenue
 
Miami, FL 33142
 
Attention:  Dan Licciardi
 
Facsimile No.:  (305) 634-1712
   
If to the Administrative Agent:
ABC Funding, LLC
 
222 Berkeley Street, 18th Floor
 
Boston, MA 02116
 
Attn: James Freeland and Adam Britt
 
Fax:  (617) 598-4902
   
If to the Escrowee:
First American Title Insurance Company
 
National Commercial Services
 
30 North LaSalle Street, Suite 2700
 
Chicago, IL 60602
 
Attention:  Kathy Goldberg
 
Telephone No.: (312) 917-7204
 
Facsimile No.:  (866) 764-4704
 
Email Address:  kagoldberg@firstam.com
   
If to Construction Consultant:
Merritt & Harris, Inc.
 
500 Fairway Drive, Suite 107
 
Deerfield Beach, FL 33441-1817
 
Attention:  James L. Mako, P.E.
 
Telephone No.: 954-570-5559
 
Facsimile No.:  JMako@MHarrisinc.com


 
-46-

--------------------------------------------------------------------------------

 
 
All notices or other communications required or permitted to be given hereunder
shall be in writing and shall be considered as properly given (a) if delivered
in person, (b) if sent by reputable overnight delivery service, (c) in the event
overnight delivery services are not readily available, if mailed by first class
mail, postage prepaid, registered or certified with return receipt requested or
(d) if sent by electronic mail, prepaid telex, or by telecopy with correct
answer back received, in each case to the address set forth above.  Notice so
given shall be effective upon receipt by the addressee, except that
communication or notice so transmitted by electronic mail, telecopy or other
direct written electronic means shall be deemed to have been validly and
effectively given on the day (if a Business Day and, if not, on the next
following Business Day) on which it is validly transmitted if transmitted before
4:00 p.m., recipient’s time, and if transmitted after that time, on the next
following Business Day; provided, however, that if any notice is tendered to an
addressee and the delivery thereof is refused by such addressee, such notice
shall be effective upon such tender.  Any party shall have the right to change
its address for notice hereunder to any other location by giving of no less than
twenty (20) days’ notice to the other parties in the manner set forth
hereinabove.
 
B.        Further Assurances.  From time to time the Borrower shall execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent may request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Operative Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent and the Secured
Parties with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by any Credit Party which may be deemed to
be part of the Collateral) pursuant hereto or thereto.  Upon the exercise by the
Administrative Agent or any Secured Party of any power, right, privilege or
remedy pursuant to this Agreement or the other Operative Documents which
requires any consent, approval, recording, qualification or authorization of any
Governmental Authority, the Borrower shall, or shall cause another Credit Party
to, execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the Administrative Agent or such Secured Party may be required to obtain from
the Borrower or the applicable Credit Party for such governmental consent,
approval, recording, qualification or authorization.
 
C.        Delay and Waiver.  No delay or omission to exercise any right, power
or remedy accruing upon the occurrence of any Potential Event of Default or
Event of Default or any other breach or default of the Borrower under this
Agreement shall impair any such right, power or remedy of the Administrative
Agent, the Secured Parties, the Escrowee or any other Secured Party nor shall it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring, nor shall any
waiver of any single Potential Event of Default, Event of Default or other
breach or default be deemed a waiver of any other Potential Event of Default,
Event of Default or other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any of the Administrative Agent, the Secured Parties, the Escrowee
or any other Secured Party, of any Potential Event of Default, Event of Default
or other breach or default under this Agreement or any other Financing
Agreement, or any waiver on the part of any of the Administrative Agent, the
Secured Parties, the Escrowee or any other Secured Party, of any provision or
condition of this Agreement or any other Operative Document, must be in writing
and shall be effective only to the extent in such writing specifically set
forth.  All remedies, either under this Agreement or any other Financing
Agreement or by law or otherwise afforded to any of the Administrative Agent,
the Secured Parties, the Escrowee or any other Secured Party, shall be
cumulative and not alternative.
 
 
-47-

--------------------------------------------------------------------------------

 
 
D.        Additional Security; Right to Set-Off.  Any deposits or other sums at
any time credited or due from any Secured Party and any securities or other
property of the Borrower in the possession of any Secured Party or the
Administrative Agent may at all times be treated as collateral security for the
payment of the obligations owing under or in connection with the Credit
Facility, and the Borrower hereby pledges to each such Secured Party for the
benefit of the Secured Parties and grants such Secured Party a security interest
in and to all such deposits, sums, securities or other property on deposit or in
the possession of such Secured Party or the Administrative Agent, as the case
may be.  Regardless of the adequacy of any other collateral, any Secured Party
may execute or realize on its security interest in any such deposits or other
sums credited by or due from any such Person to the Borrower, may apply any such
deposits or other sums to or set them off against the Borrower’s obligations to
the Secured Parties under this Agreement and the other Financing Agreements, at
any time after the occurrence and during the continuance of any Event of
Default.
 
E.         Entire Agreement.  This Agreement and any agreement, document or
instrument attached hereto or referred to herein integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect to the subject matter hereof, all of
which negotiations and writings are deemed void and of no force and effect.
 
F.         Governing Law; Compliance with Law.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
AND SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF SUCH STATE WITHOUT REGARD TO THE CONFLICT OF LAW RULES THEREOF.  Each
party hereto agrees that it shall comply with all applicable laws, including all
Gaming Laws, in connection with its rights, duties and obligations
hereunder.  The Administrative Agent agrees that it shall not exercise any right
or remedy hereunder in contravention of any such applicable law and, as and when
required, shall seek all necessary approvals from the Florida Gaming Board as
may be required prior to the exercise of any right or remedy hereunder which
requires such approval.
 
G.        Severability.  In case any one or more of the provisions contained in
this Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
 
H.        Headings.  Paragraph headings have been inserted in this Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.
 
 
-48-

--------------------------------------------------------------------------------

 
 
I.          Limitation on Liability.  NO CLAIM SHALL BE MADE BY THE BORROWER OR
ANY OF ITS AFFILIATES AGAINST THE ADMINISTRATIVE AGENT, THE SECURED PARTIES, THE
ESCROWEE OR ANY OTHER SECURED PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON
CONTRACT, TORT OR DUTY IMPOSED BY LAW), IN CONNECTION WITH, ARISING OUT OF OR IN
ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
OPERATIVE DOCUMENTS OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND THE BORROWER HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON
ANY SUCH CLAIM FOR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
J.         Waiver of Jury Trial.  ALL PARTIES TO THIS AGREEMENT HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING AGREEMENTS,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF ANY PARTY TO THIS AGREEMENT.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE ESCROWEE AND EACH OF THE
SECURED PARTIES TO ENTER INTO THIS AGREEMENT.
 
K.        Consent to Jurisdiction.  Each of Holdings and the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the United States District Court of the Southern
District of New York and state courts located in the Borough of Manhattan in New
York City, New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against Holdings, the Borrower or its
properties in the courts of any jurisdiction.  Each of Holdings and the Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.  Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section
10.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
 
-49-

--------------------------------------------------------------------------------

 
 
L.        Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Notwithstanding the foregoing, the Borrower may not
assign or otherwise transfer any of its rights under this Agreement.
 
M.      Reinstatement.  This Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Borrower’s obligations hereunder or under the other Financing Agreements, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by the Secured Parties.  In the event
that any payment or any part thereof is so rescinded, reduced, restored or
returned, such obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
N.       No Partnership; Etc.  The Secured Parties and the Borrower intend that
the relationship between them shall be solely that of creditor and
debtor.  Nothing contained in this Agreement or in any of the other Financing
Agreements shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between
the Secured Parties and the Borrower or any other Person.  The Secured Parties
shall not be in any way responsible or liable for the debts, losses, obligations
or duties of the Borrower or any other Person with respect to the Miami Jai-Alai
Facility or otherwise.  All obligations to pay real property or other taxes,
assessments, insurance premiums, and all other fees and charges arising from the
ownership, development, construction, use, operation or occupancy of the Miami
Jai-Alai Facility and to perform all obligations under the agreements and
contracts relating to the Miami Jai-Alai Facility shall be the sole
responsibility of the Borrower.
 
O.       Costs and Expenses.
 

Payment of Expenses; Indemnification.  The Borrower agrees (a) to pay or
reimburse each of the Escrowee, the Administrative Agent and the Account Bank
for all its reasonable out-of-pocket costs and expenses incurred in connection
with the development, preparation, negotiation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Operative
Documents and any other documents prepared in connection herewith or therewith
(including the respective account control agreements), and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements and other charges of
the Escrowee, the Administrative Agent (including Administrative Agent’s
construction loan administration fees), the respective counsel thereto, and the
charges of IntraLinks and the fees, expenses and disbursements of consultants
(including, without limitation, the Construction Consultant and any other
engineering, insurance or similar consultants or inspectors), (b) to pay or
reimburse each of the Escrowee, the Administrative Agent, the Account Bank and
each Secured Party for all its reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Operative Documents and any such other documents (including
the respective account control agreements), including, without limitation, the
reasonable fees and disbursements of counsel to each Secured Party and of
counsel to each of the Escrowee, the Administrative Agent and the Account Bank
and the charges of IntraLinks, (c) to pay, indemnify, and hold each Secured
Party and each of the Escrowee, the Administrative Agent, the Account Bank and
the Construction Consultant harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Operative Documents and any such other
documents (including the respective account control agreements), and (d) to pay,
indemnify, and hold each Secured Party, each of the Escrowee, the Administrative
Agent, the Account Bank and the Construction Consultant, their respective
affiliates, and their respective officers, directors, partners, trustees,
employees, affiliates, shareholders, attorneys and other advisors, agents,
attorneys–in–fact and controlling persons (each, an “Indemnitee” and,
collectively, the “Indemnitees”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to or arising out of the execution, delivery, enforcement, performance and
administration of this Agreement, the other Operative Documents and any such
other documents (including the respective account control agreements),
including, without limitation, any of the foregoing relating to the use of
proceeds of the Loan or any Disbursement; the transactions contemplated by this
Agreement and the other Operative Documents, including, without limitation, the
development, construction, ownership and operation of the Miami Jai-Alai
Facility; the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Credit Party or any of
their properties and any environmental matter; any untrue statement or alleged
untrue statement of material fact, or omission or alleged omission to state a
material fact, in any confidential offering memorandum, other offering or
placement memorandum, information statement or prospectus, or any similar
disclosure document, or in any amendment or supplement thereto; the performance
by the Escrowee under this Agreement, from the Escrowee’s reliance on any
Disbursement Request, Draw Package or other certificate delivered by the
Borrower or any other Person under this Agreement or from any material error,
inaccuracy, misstatement or alleged misstatement or omission or alleged omission
of fact therein; or the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrower hereunder (all the
foregoing in this subsection (d), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted solely and proximately from the gross
negligence or willful misconduct of such Indemnitee in breach of a duty owed to
the Borrower.  Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause the other Credit
Parties not to assert, and hereby waives and agrees to cause the other Credit
Parties to waive, all rights for contribution or any other rights of recovery
with respect to all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee.  All amounts due under this Section shall be payable not later
than five (5) days after written demand therefor.  Statements payable by the
Borrower pursuant to this Section shall be submitted to the Borrower in
accordance with Section 10.1, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Escrowee and the
Administrative Agent.
 
 
-50-

--------------------------------------------------------------------------------

 
 
Unenforceability.  To the extent that the undertaking in the preceding paragraph
of this Section 10.15 may be unenforceable because it is violative of any law or
public policy, the Borrower will contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of such undertakings.
 
Foreclosure.  The provisions of this Section 10.15 shall survive foreclosure of
the Financing Agreements and satisfaction or discharge of the Borrower’s
obligations hereunder, and shall be in addition to any other rights and remedies
of any Indemnitee.
 
Actions; Counsel.  In case any action or proceeding shall be instituted
involving any Indemnitee for which indemnification is to be sought hereunder by
such Indemnitee, then such Indemnitee shall promptly notify the Borrower of the
commencement of any action or proceeding; provided, however, that the failure so
to notify the Borrower shall not relieve the Borrower from any liability that
the Borrower may have to such Indemnitee pursuant to Section 10.15.1 or from any
liability that the Borrower may have to such Indemnitee other than pursuant to
Section 10.15.1.  Notwithstanding the above, following such notification, the
Borrower may elect in writing to assume the defense of such action or
proceeding, and, upon such election, the Borrower shall not be liable for any
legal costs subsequently incurred by such Indemnitee (other than reasonable
costs of investigation and providing evidence) in connection therewith, unless
(i) the Borrower has failed to provide counsel reasonably satisfactory to such
Indemnitee in a timely manner, (ii) counsel provided by the Borrower reasonably
determines that its representation of such Indemnitee would present it with a
conflict of interest or (iii) the Indemnitee determines, on the advice of
counsel, that there may be legal defenses available to it which are different
from or in addition to those available to the Borrower.  In connection with any
one action or proceeding, the Borrower shall not be responsible for the fees and
expenses of more than one separate law firm (in addition to local counsel) for
all Indemnitees under the Credit Facility.
 
 
-51-

--------------------------------------------------------------------------------

 
 
Reports.  The Borrower shall report promptly to such Indemnitee on the status of
such action, suit or proceeding as material developments shall occur and from
time to time as requested by such Indemnitee.  The Borrower shall deliver to
such Indemnitee a copy of each document filed or served on any party in such
action, suit or proceeding, and each material document which the Borrower
possesses relating to such action, suit or proceeding.
 
Unconditional Release.  The Borrower shall not consent to the terms of any
compromise or settlement of any action defended by the Borrower in accordance
with the foregoing without the prior consent of the Indemnitee, unless such
compromise or settlement (a) includes an unconditional release of the Indemnitee
from all liability arising out of such action or claim and (b) does not include
a statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of the Indemnitee.
 
Settlement.  Any Indemnitee against whom any claim is made shall be entitled,
after consultation with the Borrower and upon consultation with legal counsel
wherein such Indemnitee is advised that such claim is reasonably meritorious, to
compromise or settle any such claim if such Indemnitee determines in its
discretion that failure to compromise or settle such claim could subject such
Indemnitee to criminal liability or is reasonably likely to have a material
adverse effect on such Indemnitee, the Borrower, the Miami Jai-Alai Facility or
such Indemnitee’s interest in the Miami Jai-Alai Facility. Any such compromise
or settlement shall be binding upon the Borrower for purposes of this
Section 10.15.
 
Subrogation.  Upon payment of any claim by the Borrower pursuant to this
Section 10.15 or other similar indemnity provisions contained herein to or on
behalf of an Indemnitee, the Borrower, without any further action, shall be
subrogated to any and all claims that such Indemnitee may have relating thereto,
and such Indemnitee shall at the request and expense of the Borrower cooperate
with the Borrower and give at the request and expense of the Borrower such
further assurances as are reasonably necessary or advisable to enable the
Borrower vigorously to pursue such claims.
 
P.        Counterparts.  This Agreement may be executed in one or more duplicate
counterparts (including by facsimile) and when signed by all of the parties
listed below shall constitute a single binding agreement.
 
Q.       Termination.  This Agreement shall, subject to Section 10.13 and to the
next sentence, terminate and be of no further force or effect upon completion of
all transfers and releases of funds contemplated by Sections 1.7.  The
provisions of Article 8 and Section 10.15, together with all of the other
indemnification obligations of the Borrower as set forth elsewhere in this
Agreement, shall survive the termination of this Agreement.
 
R.        Amendments.   The Administrative Agent may waive any Potential Event
of Default or Event of Default by or with respect to the Borrower or any Credit
Party, provided that they do so in writing (and provided further that no such
written waiver in any circumstance or occurrence (if and as applicable) shall be
construed as, or deemed to constitute, a waiver in any other circumstance or
occurrence unless such other circumstance or occurrence is specifically so
waived in writing).  Any amendment to this Agreement must be in writing and must
be signed by each party hereto and, to the extent it alters the rights or
obligations of the Construction Consultant, the Escrowee or the Title Insurer
hereunder, then such amendment must also be confirmed in writing by the
Construction Consultant, the Escrowee or the Title Insurer, as applicable.

 
-52-

--------------------------------------------------------------------------------

 

S.        Rules of Interpretation; Administrative Agent’s Discretion.  This
Agreement, the Credit Agreement and the other Loan Documents are being drafted
concurrently and are each intended to cover the respective matters specifically
set forth therein.  In the case of any express conflict between the terms of
this Agreement, the terms of the Credit Agreement and the terms of the other
Loan Documents, the terms of this Agreement shall control.
 
Whenever in this Agreement (including the Addendum and all Exhibits hereto) the
Administrative Agent is required or requested to consent or approve an action or
item, or if an action, document or other item must be to the Administrative
Agent’s satisfaction, then the Administrative Agent shall act to grant or deny
such consent or approval or determine its satisfaction in each case in its sole
and absolute discretion, unless the relevant provision of this Agreement
expressly provides that the Administrative Agent needs to act reasonably or that
its consent or approval may not be unreasonably withheld.
 
T.       Restrictions Under Gaming Laws and Liquor Laws.
 
Notwithstanding any other provision of this Agreement or any other Loan Document
to the contrary, but without relieving the Borrower or any of its Affiliates of
any of their obligations, all rights, remedies and powers provided in this
Agreement and the other Loan Documents, including with respect to the
Collateral, may be exercised only to the extent, and in the manner, that the
exercise thereof does not violate any applicable Gaming Laws and Liquor Laws and
only to the extent that all approvals required for the exercise thereof,
including prior approvals, are obtained from the requisite Gaming Authority and
Liquor Authorities.  In addition, all provisions of this Agreement and the other
Loan Documents, including with respect to the Collateral, are intended to be
subject to all applicable mandatory provisions of the Gaming Laws and Liquor
Laws and to be limited solely to the extent necessary to not render the
provisions of this Agreement and the other Loan Documents invalid or
unenforceable, in whole or in part.  The Administrative Agent agrees and
confirms that it has not taken and does not intend to take any interest in any
Excluded Asset owned by the Borrower or any Affiliate thereof.  The
Administrative Agent and the Holders of Obligations agree that they shall comply
with all applicable laws and all applicable rules and regulations of the Florida
Gaming Board, including Gaming Laws, in connection with their exercise of rights
and remedies hereunder, including, without limitation, foreclosure upon any item
of Collateral or voting (or otherwise taking control of) any interest in
Collateral.  As and when required, the Administrative Agent shall seek and
obtain all approvals, licenses and consents from the Florida Gaming Board
required in connection with the exercise of any right or remedy prior to the
exercise thereof.
 
The Borrower acknowledges and agrees that, if permitted by applicable laws
(including applicable Gaming Laws and Liquor Laws), the Administrative Agent, in
furtherance of the exercise of its rights and remedies hereunder upon the
occurrence of an Event of Default, may retain Persons in possession of all
required Licenses and Permits (including Gaming Licenses and Liquor Licenses, as
applicable) to operate and manage the, and that any sale of or foreclosure upon
the Collateral may be made to or with the assistance of a properly licensed and
approved Person in accordance with the terms and conditions of the Loan
Documents upon the occurrence of such an Event of Default; provided that any
such sale or foreclosure shall at all times comply with applicable laws.
 
Borrower represents and warrants to the Administrative Agent that there are no
Gaming Laws and Liquor Laws presently in effect or formally proposed to become
effective that could reasonably be expected to adversely affect the rights,
remedies and powers of the Administrative Agent or any Secured Party under this
Agreement or under any of the other Loan Documents, other than (i) limitations
on the ability of the Administrative Agent or the Secured Parties to foreclose
on and own, the equities of the Borrower, Holdings or Freedom Holding pledged
pursuant to the Loan Documents without obtaining the requisite Gaming Authority
approval, including any necessary Licenses and Permits, as applicable, therefor,
(ii) limitations on the ability of the Administrative Agent or the Secured
Parties to foreclose on, own and manage the Miami Jai-Alai Facility without
obtaining the requisite Gaming Authority approval, including any necessary
Licenses and Permits, as applicable, therefor, and (iii) limitations on the
ability of the Administrative Agent or the Secured Parties to foreclose on, own
and operate any gaming device or associated equipment without obtaining the
requisite Gaming Authority approval including any necessary Licenses and
Permits, as applicable, therefor; provided, in each case, that no such
limitations shall apply to any interests or rights under any warrants or
prohibit the Administrative Agent’s or the Secured Parties’ foreclosure sale of
the Miami Jai-Alai Facility (exclusive of gaming devices and associated
equipment) by means of an asset sale to any property licensed entity.
 
 
-53-

--------------------------------------------------------------------------------

 
 
The Borrower, the Administrative Agent and each Secured Party agrees to
cooperate with the Gaming Authority  in connection with the administration of
their regulatory jurisdiction over the Borrower, including, without limitation,
to the extent not inconsistent with the internal policies of such Secured Party
or the Administrative Agent and any applicable legal or regulatory restrictions,
the provision of such documents or other information as may be requested by any
such Gaming Authority relating to the Administrative Agent or any of the Secured
Parties, or the Borrower, or the Loan Documents.  Notwithstanding any other
provision of this Agreement, the Borrower expressly authorizes the
Administrative Agent and each of the Secured Parties to cooperate with the
Gaming Authority as described above.  The Borrower, the Administrative Agent and
the Secured Parties agree the effectiveness of this Agreement and the duties and
obligations set forth herein are subject to, and conditioned upon, the Borrower
securing all related and required approvals from the Gaming Authority.
 
U.       Disclaimer Regarding Certain Deliveries.  Each of the parties hereto
acknowledges that because the funding requirements of Administrative Agent are
different, Borrower and/or other parties may be required to deliver
certifications and other deliveries pursuant to the terms of this Agreement
which are not customarily required by Administrative Agent during the ordinary
course of its administration of construction loans held entirely for its own
accounts.  The delivery of such items to Administrative Agent shall not impose
any obligation on the part of the Administrative Agent to review such items, and
the Administrative Agent’s approvals of any disbursement shall in no event be
deemed an approval by Administrative Agent of the content of any of such
deliveries, or imply in any way that it has reviewed such deliveries.  Without
limiting the generality of the foregoing, attached hereto as Exhibit AA is a
list of various deliveries required under the terms of this Agreement that
Administrative Agent specifically disclaims any responsibility for reviewing
during the course of performing its duties hereunder.
 
[The remainder of this page is intentionally blank.]

 
-54-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
FLORIDA GAMING CENTERS, INC., a Florida corporation, as Borrower
 
By:
    
Name:
Title:
 
ABC FUNDING, LLC, individually and as Administrative Agent
 
By:
   
Name:
Title:

 
Signature Page to Disbursement Agreement
 

 
 

--------------------------------------------------------------------------------

 

ESCROWEE AND TITLE INSURER ACCEPTANCE AND AGREEMENT
 
The undersigned .hereby acknowledges, accepts and agrees that it shall be
contractually obligated to the Administrative Agent to carry out the activities
expressly required of it as the Escrowee and as the Title Insurer in the
foregoing Disbursement Agreement, including, without limitation, the activities
required by Articles I, II and Article VIII and Section 10.10 of said
Disbursement Agreement.
 
FIRST AMERICAN TITLE INSURANCE COMPANY, as Escrowee and Title Insurer
 
By:
   
Name:
Title:

 
Signature Page to Disbursement Agreement
 
 
 

--------------------------------------------------------------------------------

 

CONSTRUCTION CONSULTANT ACKNOWLEDGEMENT
 
The undersigned Construction Consultant hereby acknowledges and agrees that it
shall be contractually obligated to the Administrative Agent to carry out the
activities required of it in the foregoing Disbursement Agreement, including,
without limitation, the activities required by Article II and Article VII of
said Disbursement Agreement.
 
MERRITT & HARRIS, INC., as Construction Consultant
 
By:
   
Name:
Title:

 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
Execution Version
 
EXHIBIT A to the
Disbursement Agreement
 
DEFINITIONS
 
Capitalized terms used in the Disbursement Agreement and not defined therein or
in this Exhibit A have the respective meaning set forth in the Credit Agreement
(as defined in the Disbursement Agreement).
 
“Accounts Collateral” has the meaning given in Section 9.3 of the Disbursement
Agreement.
 
“Additional Construction Document” means any other document or agreement entered
into after the Closing Date relating to the development, design, engineering,
installation, construction, operation or maintenance of the Miami Jai-Alai
Facility (other than any Financing Agreement but including any lease or license
of any portion of the Miami Jai-Alai Facility).
 
“Additional Construction Document Certificate” means a certificate required to
be delivered under the Disbursement Agreement in the form of Exhibit F.
 
“Administrative Agent” means ABC Funding, LLC, in its capacity as Administrative
Agent under the Credit Agreement.
 
“Architect” means Timothy Haahs & Associates, and any successors thereof
approved in writing by Administrative Agent.
 
“Architect’s Agreement” means the services to be rendered by the Architect as
described in the Construction Agreement.
 
“Architect’s Disbursement Certificate” means a certificate required to be
delivered under the Disbursement Agreement in the form of Exhibit C-3.
 
“Availability Period” means the period commencing on the Slot License Date and
ending on the later of (i) the six-month anniversary of the Opening Date and
(ii) the date on which the Construction Consultant authorizes the final release
of funds in the Company Accounts under Section 1.7 of the Disbursement
Agreement.
 
“Available Construction Funds” means, from time to time, the sum of (i) the
unfunded commitments under the Credit Facility, if any, plus (ii) the aggregate
of the amounts on deposit in the Construction Funds Account, the Contingency
Reserve Account and the Disbursement Escrow Account.
 
“Borrower” means collectively Florida Gaming Centers, Inc., a Florida
corporation.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Borrower’s Closing Certificate” means a Closing Certificate in the form of
Exhibit B-1 to the Disbursement Agreement, appropriately completed and duly
executed and including all certifications, exhibits, attachments, schedules,
appendices and certificates.
 
“Closing Date” means the first date on which each of the conditions precedent
listed in Section 2.1 of the Disbursement Agreement have been satisfied or
waived.
 
“Closing Date Outstanding Releases” has the meaning given in Section 2.1.23 of
the Disbursement Agreement.
 
“Closing Financing Agreements” has the meaning given in Section 2.1.2 of the
Disbursement Agreement.
 
“Company Accounts” means the Construction Funds Account, the Interest Reserve
Account, the Contingency Reserve Account, Completion Reserve Account, Holdback
Account, the Slot License Account and any sub-accounts of any of the foregoing
or any successor accounts thereto.
 
 “Completion Guaranty Amount” has the meaning given in Section 1.3.4 of the
Disbursement Agreement.
 
“Completion Equity Deposit Period” has the meaning given in Section 1.3.4 of the
Disbursement Agreement.
 
“Completion Reserve Account” means the account referenced as such in Section 1.3
of the Disbursement Agreement.
 
”Completion Reserve Warrant(s)” means that certain warrant or those certain
warrants issued to the holders named therein representing the right upon the
occurrence of certain events to purchase up to thirty percent (30%) of the
outstanding common stock, par value $0.20 per share, of Holdings on a fully
diluted basis immediately following such exercise.
 
“Consents” means consents to the collateral assignment by the Borrower of
Material Construction Documents in the form of Exhibit S to the Disbursement
Agreement (or as otherwise approved by the Administrative Agent).
 
“Construction Budget” means the budget for the Miami Jai-Alai Facility delivered
pursuant to Section 2.1.9 of the Disbursement Agreement (and attached thereto as
Exhibit H), as amended from time to time in accordance with Section 5.4 of the
Disbursement Agreement.
 
“Construction Budget/Timeline Amendment Certificate” means a certificate in the
form of Exhibit E to the Disbursement Agreement delivered from time to time in
accordance with Section 5.4 of the Disbursement Agreement, appropriately
completed and duly executed and including all certifications, exhibits,
attachments, schedules, appendices and certificates.
 
“Construction Document Amendment Certificate” means a certificate required to be
delivered under the Disbursement Agreement in the form of Exhibit G.
 
 “Construction Consultant” means Merritt & Harris, Inc., or such other
replacement construction consultant or inspector of recognized national standing
appointed by the Administrative Agent.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Construction Consultant’s Disbursement Certificate” means a certificate in the
form of Exhibit C-2 to the Distribution Agreement, appropriately completed and
duly executed and including all certifications, exhibits, attachments,
schedules, appendices and certificates.
 
“Construction Consultant’s Closing Certificate” means a closing certificate in
the form of Exhibit B-2 to the Disbursement Agreement, appropriately completed
and duly executed and including all certifications, exhibits, attachments,
schedules, appendices and certificates.
 
“Construction Consultant’s Report” means a report or an updated report of the
Construction Consultant delivered to the Escrowee and the Administrative Agent
stating, among other things, that (a) the Construction Consultant has reviewed
the Material Construction Documents, the Plans and Specifications, and other
material information deemed necessary by the Construction Consultant for the
purpose of evaluating whether the Miami Jai-Alai Facility can be constructed and
completed in the manner contemplated by the Operative Documents and (b) based on
its review of such information, the Construction Consultant is of the opinion
that the Miami Jai-Alai Facility can be constructed in the manner contemplated
by the Operative Documents and, in particular, that the Miami Jai-Alai Facility
can be constructed and completed in accordance with the Material Construction
Documents and the Plans and Specifications within the parameters set by the
Construction Timeline and the Construction Budget.
 
“Construction Funds Account” means the account referenced as such in Section 1.3
of the Disbursement Agreement.
 
“Construction Timeline” means the construction schedule for the Miami Jai-Alai
Facility delivered pursuant to Section 2.1.10 of the Disbursement Agreement (and
attached thereto as Exhibit I), as from time to time in accordance with
Section 5.4 of the Disbursement Agreement.
 
 “Contingency Reserve Account” means the account referenced as such in
Section 1.3 of the Disbursement Agreement.
 
 “Contractor” means Florida Lemark Corp.
 
“Credit Facility” means the term loan credit facility extended to the Borrower
by the Secured Parties under the Financing Agreements.
 
“De Minimis Scope Change” means any Scope Change that does not increase Miami
Jai-Alai Facility Costs by more than $30,000.
 
 “Development Agreement” means, collectively, (a) that certain Development
Agreement dated ________, 2008 entered into by and between Florida Gaming
Centers, Inc., a Florida corporation and the City of Miami, Florida.
 
“Disbursement” means a disbursement of funds to or from the applicable Company
Account, in accordance with the Disbursement Agreement.
 
 “Disbursement Agreement” means that certain Disbursement Agreement dated as of
April 25, 2011 between the Borrower and the Administrative Agent, and all
amendments, restatements and supplements thereto.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Disbursement Confirmation Notice” has the meaning given in Section 1.4.2(a)(i)
of the Disbursement Agreement.
 
“Disbursement Date” means the date on which a disbursement is requested to be
made pursuant to the terms of the Disbursement Agreement, including the terms of
Section 1.4.1.
 
“Disbursement Endorsement” means a title insurance endorsement issued by Title
Insurer which confirms, inter alia, that the Mortgages retain their priority
position and that no subordinate lien to the Mortgages are or have been filed
which are unacceptable to the Secured Parties.
 
“Disbursement Escrow Account” means the account referenced as such in
Section 1.3 of the Disbursement Agreement (which account may be changed if the
terms of Section 8.2.5 of the Disbursement Agreement are applicable).
 
“Disbursement Request” means a Disbursement Request and Certificate in the form
of Exhibit C-1 to the Disbursement Agreement, appropriately completed and duly
executed and including all certifications, exhibits, attachments, schedules,
appendices and certificates.
 
“Dollar” and “$” means dollars in lawful currency of the United States of
America.
 
“Draw Package” means all of the fully signed (and, as applicable, witnessed and
notarized so as to be in recordable form), certificates, sworn statements,
affidavits, waivers, releases, terminations, W-9 forms and other materials and
documents relating to requested payments to the Contractor or any Subcontractor
or material supplier, and such other items and dollar amounts requested under
any Disbursement Request so that the Escrowee and Title Insurer will have all
required documents and materials necessary to review and approve a Disbursement
Request and issue a Disbursement Endorsement as contemplated under the
Disbursement Agreement.  Each Draw Package must, at a minimum, include: (a) the
documents referenced in Exhibits Y-1 – Y - 6, (b) statements, affidavits,
waivers, releases, terminations, and any other document or item which shall be
accurate, fully completed and duly executed (and, as applicable, witnessed and
notarized so as to be in recordable form), (c) all certifications, exhibits,
attachments, schedules, appendices and certificates, and (d) a list and copies
of any and all “Notices to Owner” received by the Borrower, the Contractor or
their affiliates not previously delivered to the Escrowee.
 
“Equity Funds” means funds which are cash or cash equivalent received by the
Borrower as equity contributions from third parties and shall not include (i)
any proceeds from loans or other indebtedness, (ii)  any amounts or funds from
any Company Accounts, including the Contingency Reserve Account, (iii) any
amounts or funds arising from the operations of the Miami Jai-Alai Facility or
the Ft. Pierce Property or (iv) any proceeds or funds from any disposition of
any portion of, or interest in, the Miami Jai-Alai Facility or the Ft. Pierce
Property.
 
“Escrowee” means First American Title Insurance Company, in its capacity as the
escrowee under the Disbursement Agreement, and its successors in such capacity.
 
 “Event of Default” has the meaning given in Section 6.1 of the Disbursement
Agreement.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal), any of the following: (i) any loss, destruction
or damage of such property or asset; (ii) any actual condemnation, seizure or
taking by exercise of the power of eminent domain or otherwise of such property
or asset, or confiscation of such property or asset or the requisition of the
use of such property or asset; or (iii) any settlement in lieu of clauses (i)
and (ii) above.
 
“Financing Agreements” means, collectively, the Disbursement Agreement, the
Credit Agreement, the Collateral Documents under and as defined in the Credit
Agreement, all fee letters or engagement letters to which the Administrative
Agent or the Escrowee is a party, and any other loan or security agreements
entered into on, prior to or after the Closing Date with the Escrowee and/or the
Administrative Agent in connection with the financing of the Miami Jai-Alai
Facility, including all Loan Documents under and as defined in the Credit
Agreement, and all amendments and supplements thereto.
 
“First-Tier-Sub” has the meaning given in Section 2.2.3 of the Disbursement
Agreement.
 
 “Freedom Holding” has the meaning set forth in the Credit Agreement.
 
“Funding Sources” means the Credit Facility and amounts on deposit in the
Construction Funds Account.
 
“Holdback Account” means the account referenced as such in Section 1.3 of the
Disbursement Agreement.
 
“Holdback Expenses” has the meaning given in Section 1.3.5 of the Disbursement
Agreement.
 
 “Holdings” means Florida Gaming Corporation, Inc., a Delaware corporation.
 
“In Balance” means that, at the time of calculation and after giving effect to
any requested Disbursement (or, if no Disbursement is then being requested,
after deducting from Available Construction Funds the amount of costs incurred
but not paid since the date of the immediately preceding Disbursement), (a) the
Unallocated Contingency Balance equals or exceeds the Required Minimum
Contingency, and (b) the Available Construction Funds equal or exceed the sum of
the aggregate Remaining Costs of all Line Items.
 
“Indemnified Liabilities” has the meaning given in Section 10.15.1 of the
Disbursement Agreement.
 
“Indemnitees” has the meaning given in Section 10.15.1 of the Disbursement
Agreement.
 
“Interest Reserve Account” means the Interest Reserve Account referenced as such
in Section 1.3 of the Disbursement Agreement.
 
“ITW Payment(s)” means any inter-track wagering payments that the Borrower owes
to another track owner or Person and which must be paid prior to the Borrower
receiving its Slot License, including all inter-track wagering payments
specified in a deficiency notice from the Florida Gaming Board.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Licenses and Permits” means all licenses, permits, approvals, consents,
authorizations, exemptions, waivers, finding of suitability and registrations
issued by the Florida Gaming Board and all other applicable Florida state and
local county and municipal agencies and other Governmental Authorities, which
are required for the Borrower and its Affiliates to own, develop, construct, use
and operate the Miami Jai-Alai Facility, all as contemplated by the Financing
Agreements and other Loan Documents, including, without limitation, the Miami
Jai-Alai Facility Certificate of Occupancy, together with all such necessary
gaming licenses, liquor licenses, and demolition and building permits required
in connection therewith.
 
“Line Item” means each of the individual line items set forth in the
Construction Budget (as in effect from time to time), which individual line
items shall be acceptable to the Administrative Agent, Escrowee and the
Construction Consultant.
 
“Loan” means an extension of credit under a Credit Facility and the Financing
Agreements evidencing such Credit Facility.
 
 “Loss Proceeds” has the meaning given in Section 4.15.1 of the Disbursement
Agreement.
 
“Major Miami Jai-Alai Facility Participant” means each Person who is a party to
a Material Construction Document.
 
“Material Construction Documents” means the Construction Documents (including,
without limitation, the Construction Agreement), the Architect’s Agreement, the
Development Agreement, and each other principal agreement, document and
instrument which evidences the terms and conditions on which the Miami Jai-Alai
Facility will be constructed, developed, completed, operated, furnished and/or
equipped, each Payment and Performance Bond issued to support any of the
forgoing, all warranties issued in connection with any of the foregoing, and all
amendments and supplements thereto.
 
“Miami Jai-Alai Facility” has the meaning set forth in the Credit Agreement.
 
“Miami Jai-Alai Facility Certificate of Occupancy” means a permanent,
unqualified certificate of occupancy for the Miami Jai-Alai Facility issued by
the City of Miami building department pursuant to applicable requirements of law
which permanent certificate of occupancy shall permit the Miami Jai-Alai
Facility to be used for the Miami Jai-Alai Facility Intended Uses and shall be
in full force and effect.
 
“Miami Jai-Alai Facility Costs” means all costs incurred or to be incurred in
accordance with the Construction Budget, which costs shall include, but not be
limited to: (a) all costs incurred under the Construction Documents, (b)  debt
service accruing with respect to advances made under the Credit Facility to pay
Miami Jai-Alai Facility Costs allocated to the Miami Jai-Alai Facility under the
Construction Budget and any other debt service, (c) reasonable financing,
closing and administration costs related to the Miami Jai-Alai Facility until
the Opening Date for the Miami Jai-Alai Facility including, but not limited to,
insurance costs (including, with respect to directors and officers insurance
costs, costs relating to such insurance extending beyond the Opening Date),
guarantee fees, legal fees and expenses, financial advisory fees and expenses,
technical fees and expenses (including, without limitation, fees and expenses of
the Construction Consultant), commitment fees, management fees, and corporate
overhead agency fees (including, without limitation, fees and expenses of the
Escrowee), interest (other than amounts listed in clause (b) above), taxes
(including value added tax), and other out-of-pocket expenses payable by the
Borrower under all documents related to the financing and administration of the
Miami Jai-Alai Facility until the Opening Date, (d) the costs of acquiring and
maintaining Licenses and Permits for the Miami Jai-Alai Facility prior to the
Opening Date, (e) costs incurred in settling insurance claims in connection with
Events of Loss and collecting Loss Proceeds at any time prior to the Opening
Date, (f) working capital costs incurred in accordance with the Construction
Budget prior to the Opening Date, (g) cash to collateralize commercial letters
of credit to the extent that payment of any such cash amount to the vendor or
materialman who is the beneficiary of such letter of credit would have
constituted a “Miami Jai-Alai Facility Cost”; and (h) all other hard costs or
soft costs of the categories set forth in the Construction Budget.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Miami Jai-Alai Facility Intended Uses” means the intended uses of the Miami
Jai-Alai Facility, as more particularly set forth in Exhibit X to the
Disbursement Agreement.
 
“Notice of Commencement” means that certain notice of commencement prepared by
Borrower and Contractor in accordance with Chapter 713, Florida Statutes in the
form set forth on Exhibit P to the Disbursement Agreement, which shall be
recorded immediately following the recordation of the Mortgages.
 
“Notices to Owner” means a notice in the form set forth under
Section 713.06(2)(c), Florida Statutes, which is sent to the owner of the Miami
Jai-Alai Facility or the Ft. Pierce Property in accordance with Chapter 713,
Part 1, Florida Statutes.
 
“Opening Conditions” means the following:
 
 
11.
the Escrowee and the Administrative Agent shall have received from the Borrower
its Opening Date Certificate, pursuant to which the Borrower certifies that:

 
 
A.
the construction of the Miami Jai-Alai Facility and all infrastructure and other
improvements required to be constructed under applicable requirements of law
(including, without limitation, all Gaming Laws) and the Construction Documents
shall have been substantially completed (except for ordinary course punchlist
items) in accordance with the Plans and Specifications;

 
 
B.
substantially all furnishings, fixtures and equipment necessary to use and
occupy the various portions of the Miami Jai-Alai Facility for the Miami
Jai-Alai Facility Intended Uses shall have been installed and shall be
operational;

 
 
C.
the Borrower has obtained all required Licenses and Permits, as well as all
required bonds (including, without limitation, all necessary Payment and
Performance Bonds), all in accordance with all applicable laws (including,
without limitation, all Gaming Laws), and has delivered copies thereof to the
Administrative Agent and the Escrowee;

 
 
D.
all Miami Jai-Alai Facility Costs (other than Miami Jai-Alai Facility Costs
consisting of (A) Retainage Amounts, and other amounts, that, as of the Opening
Date, are being withheld from the Contractors and Subcontractors in accordance
with the provisions of the applicable Material Construction Documents,
(B) amounts being contested in accordance with the Financing Agreements so long
as adequate reserves have been established through an allocation in the
Construction Budget and in accordance with any requirements of such Financing
Agreements, (C) amounts payable in respect of Miami Jai-Alai Facility punchlist
items to the extent not covered by the foregoing clause (A), and (D) amounts
incurred by any Contractors or Subcontractors within the last thirty (30) days
and to be paid under the current Disbursement Request which has been submitted
but not yet disbursed) shall have been paid in full;

 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
 
E.
the Miami Jai-Alai Facility shall be served by, and shall be equipped to accept
water, gas, electric, sewer, sanitary sewer, storm drain and other facilities
and utilities necessary for use of the Miami Jai-Alai Facility and each portion
thereof for the Miami Jai-Alai Facility Intended Uses, which utility service is
provided by public or private utilities over utility lines, pipes, wires and
other facilities that run solely over public streets or private property (in the
case of private property, pursuant to recorded easements);

 
 
F.
a Miami Jai-Alai Facility Certificate of Occupancy shall have been issued and
all other Licenses and Permits required to be obtained prior to opening of the
Miami Jai-Alai Facility shall have been obtained (including all Gaming/Liquor
Licenses for the Miami Jai-Alai Facility); and

 
 
G.
the Miami Jai-Alai Facility shall be ready to open for business to the general
public for the Miami Jai-Alai Facility Intended Uses.

 
 
12.
the Construction Consultant has delivered its Opening Date Certificate approving
the Borrower’s Opening Date Certificate with respect to the Miami Jai-Alai
Facility, the Contractor has delivered its Opening Date Certificate, and the
Architect has delivered its Opening Date Certificate;

 
 
13.
the Borrower shall have available a fully trained staff to operate the Miami
Jai-Alai Facility in accordance with industry standards;

 
 
14.
the Title Insurer shall have issued a title insurance endorsement with respect
to all work performed by the Contractor and the Subcontractors prior to the
Opening Date, and the Title Insurer shall have issued to the Administrative
Agent final endorsements insuring the priority of its Liens upon the Miami
Jai-Alai Facility (with such endorsements being in form and substance acceptable
to the Administrative Agent);

 
 
15.
the Borrower has delivered copies to the Escrowee and the Administrative Agent
of all sworn statements and lien waivers (partial and/or final, as applicable)
that are deemed necessary by any of the foregoing parties (or by the
Construction Consultant) pursuant to Florida laws with respect to all Miami
Jai-Alai Facility Costs incurred to date; and

 
 
16.
the Borrower shall have delivered to the Escrowee, the Construction Consultant,
the Administrative Agent and the Escrowee an A.L.T.A. “as built survey” of the
Miami Jai-Alai Facility.

 
“Opening Date” has the meaning set forth in the Credit Agreement.
 
“Opening Date Certificate” means, as applicable, the certificates in the form of
Exhibits V-1, V-2, V-3 and V-4 to the Disbursement Agreement to be delivered by
the Borrower, the Construction Consultant, the Contractor and the Architect, as
the case may be, in each case, and including all certifications, exhibits,
attachments, schedules, appendices and certificates.
 
 “Operative Documents” means the Financing Agreements and the Construction
Documents, and all amendments and supplements thereto.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Outstanding Releases” has the meaning given in Section 2.2.3 of the
Disbursement Agreement.
 
“PAC Loan” has the meaning given in the Transaction Fee Letter.
 
“Payment and Performance Bond” means any payment and performance bond delivered
under any Construction Document in favor of the Borrower, the Contractor (or the
Subcontractor, if applicable), the Administrative Agent or the Escrowee, in each
case supporting the Contractor’s or a Subcontractor’s obligations under any such
Construction Document.
 
“Permitted Encumbrances” has the meaning set forth in the Credit Agreement.
 
“Plans and Specifications” means all plans, specifications, design documents,
schematic drawings and related items for the design, architecture and
construction of the Miami Jai-Alai Facility that have been approved by the
Administrative Agent in writing and are listed on Exhibit T-1 to the
Disbursement Agreement including, from time to time, any further such plans,
specifications, design documents, schematic drawings and related items which are
consistent with the standards of Exhibit T-1 to the Disbursement Agreement and
delivered pursuant to Section 2.1.14 of the Disbursement Agreement, in each
case, as amended in accordance with Section 5.4 of this Disbursement Agreement.
 
“Potential Event of Default” means (i) any event which with the giving of
notice, the lapse of time, or both, would constitute an Event of Default and
(ii) the occurrence of any “Default” under any Financing Agreement.
 
“Prescribed Laws” means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001, and relating to Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, (c) the International Emergency Economic Power
Act, 50 U.S.C. §1701 et. seq., and (d) all other applicable laws and legal
requirements and regulations relating to money laundering or terrorism.
 
“Realized Savings” means, with respect to each Line Item, a decrease in the
anticipated cost to complete the work contemplated by such Line Item as
identified by the Borrower to the satisfaction of the Escrowee and the
Construction Consultant pursuant to a Realized Savings Certificate delivered by
the Borrower, and reflected through an amendment of the Construction Budget
pursuant to Section 5.4 of the Disbursement Agreement.
 
“Realized Savings Certificate” means a Realized Savings Certificate in the form
of Exhibit L to the Disbursement Agreement.
 
“Related Agreements” has the meaning given in Section 8.1 of the Disbursement
Agreement.
“Remaining Costs” means, at any given time for any Line Item (other than a
“Contingency” Line Item), the portion thereof that remains unpaid and
corresponds with yet-to-be completed tasks or projects.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 

“Required Construction Consultant, Contractor and Architect Disbursement
Certificates” means, collectively, with respect to each Disbursement Request
relating to the Miami Jai-Alai Facility, the certificates in the forms of
Exhibits C-2, C-3, and C-4 to the Disbursement Agreement from the Architect, the
Construction Consultant, and the Contractor, as the case may be, required to be
attached thereto pursuant to Section 1.4.1(b) of the Disbursement Agreement, in
each case, appropriately completed and duly executed and including all
certifications, exhibits, attachments, schedules, appendices and certificates.
 
“Required Minimum Contingency” means:

 
(a) 
as of the Closing Date, $1,607,303;




 
(b) 
with respect to the Miami Jai-Alai Facility, from time to time after the Closing
Date and prior to the Completion Date of the Miami Jai-Alai Facility, the amount
determined pursuant to the following formula:



RMC = $500,000 + ($1,107,303 * (1.00 – PC))


Where:



 
(1) 
RMC = Required Minimum Contingency;




 
 (2) 
 PC    =
Percentage of the Miami Jai-Alai Facility completed as of the calculation date
(in decimal format) based upon the quotient determined by dividing (i) the
aggregate amount paid to date under all Line Items (the “Paid Construction
Costs”) by (ii) the sum of (x) the aggregate Remaining Costs and (y) the Paid
Construction Costs.



For example, if, as of the calculation date, the Paid Construction Costs are
$10,000,000 and the Remaining Costs are $6,073,034, then PC=0.62. Therefore, RMC
= $500,000 + $1,107,303 * (1.00 - 0.62) = $920,775.14
 
“Required Scope Change Approval” means, with respect to a proposed Scope Change,
each of the following:  (a) the consent of the Construction Consultant, and
(b) the consent of the Administrative Agent.
 
“Responsible Officer” means as to any Person, the chief executive officer,
president or chief financial officer of such Person or such Person’s managing
member if such Person is a member-managed limited liability company, but in any
event, with respect to financial matters, the chief financial officer of such
Person.
 
“Retainage Amounts” means at any given time amounts which have accrued and are
owing under the terms of a Construction Document for work or services already
provided but which at such time (and in accordance with the terms of the
Construction Document) are being withheld from payment to the Contractor, until
certain subsequent events (e.g., completion benchmarks) have been achieved under
the Construction Document.
 
 “Scheduled Opening Date” means the date that is nine (9) months after the
Closing Date.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Scope Change” means any change in the Plans and Specifications or any other
change to the design, layout, architecture or quality of the Miami Jai-Alai
Facility from that which is contemplated on the Closing Date (unless such change
is required by requirements of law).
 
“Secured Parties” means the Administrative Agent, the creditors party to the
Credit Agreement, the counterparties to any swap or hedge agreements entered
into by the Borrower under the Credit Agreement (to the extent permitted to be
secured thereunder) and the Escrowee acting on behalf of any one or more of the
foregoing.
 
“Slot License” means a permanent or final Gaming License issued by the Florida
Gaming Board to operate slot machines and conduct slot-machine gaming at the
Miami Jai-Alai Facility, and all other Gaming Licenses (including slot
occupational licenses) required by the Borrower’s and its Affiliates’ officers,
directors and Key Employees in respect of gaming operations at the Miami
Jai-Alai Facility.
 
“Slot License Account” means the account referenced as such in Section 1.3 of
the Disbursement Agreement.
 
“Slot License Date” means the date upon which (i) the Florida Gaming Board
issues to the Borrower a Slot License and (ii) the Administrative Agent has
received from the Borrower a certificate certifying that Borrower has received
the Slot License, together with a copy of the Slot License and any such receipts
and other supporting documentation requested by the Administrative Agent, all of
which shall be subject to the Administrative Agent’s review and approval.
 
“Slot License Date Expenses” means the expenses and fees of Borrower, Holdings
or any other Credit Party which are existing, due and payable on the Slot
License Date and which are included in the expense categories identified on
Schedule 1.3.5 to the Disbursement Agreement.
 
“Stop Funding Notice” has the meaning given in Section 1.4.2(b) of the
Disbursement Agreement.
 
“Subcontractor” means any architects, consultants, designers, contractors,
suppliers, laborers or any other Persons engaged by any the Contractor or any
Credit Party in connection with the design, engineering, installation and
construction of the Miami Jai-Alai Facility.
 
“Surveyor” means AFA & Company, Inc., in its capacity as the issuer of the
Survey(s).
 
“Survey(s)” means, collectively, the survey(s) issued by the Surveyor as of the
Closing Date, as provided in Section 2.1.13(b) of the Disbursement Agreement,
including all amendments thereto, endorsements thereof and substitutions or
replacements therefor.
 
“Third Party Claims” has the meaning given in Section 9.3 of the Disbursement
Agreement.
 
“Title Insurer” means First American Title Insurance Company, in its capacity as
the issuer of the Title Policies.
 
“Title Policies” means, collectively, the policies of title insurance issued by
Title Insurer as of the Closing Date, as provided in Section 2.1.13(a) of the
Disbursement Agreement, including all amendments thereto, endorsements thereof
and substitutions or replacements therefor.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
“Transaction Fee Letter” has the meaning given in the Credit Agreement.
 
“Twenty Percent Cushion” means that, at the time of calculation and after giving
effect to the Scope Change, (a) the Unallocated Contingency Balance equals or
exceeds the Required Minimum Contingency, and (b) the sum of the aggregate
Remaining Costs for each Line Item is less than or equal to the product of (x)
80% and (y) the Available Construction Funds.
 
“Unallocated Contingency Balance” means, from time to time, the amount of the
“Construction Contingency” Line Item as set forth in the Construction Budget
then in effect.
 
“Unincorporated Materials” has the meaning given in Section 2.2.14 of the
Disbursement Agreement.
 
RULES OF INTERPRETATION
 
The following rules of interpretation shall apply to the Disbursement Agreement
and this Exhibit A unless otherwise required by the context or as specifically
provided:
 
Words in the singular include the plural and words in the plural include the
singular.
 
The word “or” is not exclusive.
 
A reference to a Person includes its permitted successors and permitted assigns.
 
Accounting terms have the meanings assigned to them by generally accepted
accounting principles in the United States of America, as in effect from time to
time, as applied by the accounting entity to which they refer.
 
A reference to “including” means including without limiting the generality of
any description preceding such term.
 
A reference in the Disbursement Agreement to an article, section, exhibit,
schedule, annex part, clause, paragraph, party, appendix or other attachment is
to the article, section, exhibit, schedule, annex, part, clause, paragraph,
party, appendix or other attachment of such document unless otherwise indicated
in such document.
 
References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean, unless specifically indicated, such document, instrument or
agreement as in effect on the date hereof, notwithstanding any termination, such
expiration or amendment of such agreement unless all of the parties to the
Disbursement Agreement are signatories to such amendment or unless the
signatories of such amendment have the right to amend the Disbursement Agreement
without the consent of the other parties to the Disbursement Agreement, in which
case any references shall be to such agreement as so amended.
 
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in the Disbursement Agreement shall refer to such document as a whole and
not to any particular provision of such document.
 
References to “days” shall mean calendar days, unless the term “Business Days”
shall be used.
 
The Financing Agreements are the result of negotiations among, and have been
reviewed by, the Borrower, the Borrower’s subsidiaries, Holdings, Freedom
Holding, the Administrative Agent, the creditors party thereto, and the
Escrowee.  Accordingly, the Financing Agreements shall be deemed to be the
product of all parties thereto, and no ambiguity shall be construed in favor of
or against any such Person.
 
Signature Page to Disbursement Agreement

 
 

--------------------------------------------------------------------------------

 
 
Words referring to a gender include any gender.
 
The headings, subheadings and tables of contents are solely for convenience of
reference and shall not constitute a part of any such document nor shall they
affect the meaning, construction or effect of any provision thereof nor shall
they modify, define, expand or limit any of the terms or provisions thereof.
 
A reference to a particular section, paragraph or other part of a particular
statute shall be deemed to be a reference to any other section, paragraph or
other part substitute therefor from time to time unless otherwise specified.
 
If a capitalized term describes, or shall be defined by reference to, a
document, instrument that has not as of any particular date been executed and
delivered and such document, instrument or agreement is attached as an exhibit
to the Disbursement Agreement, such reference shall be deemed to be such form
and, following such execution and delivery and subject to paragraph 8 above, to
the document, instrument or agreement as so executed and delivered.


Signature Page to Disbursement Agreement


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF PLEDGE AND SECURITY AGREEMENT


Attached.
 
 
EXHIBIT F

--------------------------------------------------------------------------------

 
 
EXECUTION COPY


PLEDGE AND SECURITY AGREEMENT
 
THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”) is entered into
as of April 25, 2011 by and among FREEDOM HOLDING, INC. (“Freedom”), FLORIDA
GAMING CORPORATION (“Holdings”), FLORIDA GAMING CENTERS, INC. (the “Borrower”),
certain Affiliates thereof identified on the signature pages hereto (the
“Initial Grantors”) and any additional Affiliates thereof, whether now existing
or hereafter formed which become parties to this Security Agreement by executing
a Supplement hereto (a “Security Agreement Supplement”) in substantially the
form of Annex I (such additional Affiliates, together with Freedom, Holdings,
the Borrower and the Initial Grantors, the “Grantors”), in favor of ABC FUNDING,
LLC, as Administrative Agent (the “Administrative Agent”), for the benefit of
the Holders of Obligations under the below-defined Credit Agreement.
 
PRELIMINARY STATEMENT
 
WHEREAS, Holdings, the Borrower, the financial institutions party thereto from
time to time as lenders (collectively, the “Lenders”), and the Administrative
Agent have entered into that certain Credit Agreement dated as of April 25, 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), which Credit Agreement provides, subject
to the terms and conditions thereof, for extensions of credit and other
financial accommodations by the Lenders to or for the benefit of the Borrower;
 
WHEREAS, the Grantors (other than the Borrower) have guaranteed the repayment of
the Obligations pursuant to the Credit Party Guaranty dated as of April 25, 2011
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, collectively, the “Guaranty”);
 
WHEREAS, each Grantor has agreed to grant a security interest in substantially
all of its personal property and each Grantor (except for Freedom to the extent
expressly provided below) has agreed to pledge its capital stock, membership
interests or partnership interests in certain of its Subsidiaries to the
Administrative Agent, for the benefit of the Holders of Obligations, as security
for the Florida Gaming Obligations (as defined below);
 
WHEREAS, Freedom has agreed to pledge its capital stock, membership interests or
partnership interests in certain of its Subsidiaries to the Administrative
Agent, for the benefit of the Holders of Obligations, as security for the
Florida Gaming Obligations (as defined below), pursuant to the Holdings Pledge
Agreement by and between Holdings and the Administrative Agent dated as of April
25, 2011 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, collectively, the “Holdings Pledge Agreement”);
 
WHEREAS, each Grantor, the Administrative Agent, the Lenders, Holdings and the
Borrower acknowledge the jurisdiction of the FGB; and
 
WHEREAS, the Administrative Agent and the Lenders have required, as a condition,
among others, to the effectiveness of the Credit Agreement and the other Loan
Documents, that each Grantor execute and deliver this Security Agreement;

 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I


DEFINITIONS
 
1.1.         Terms Defined in Credit Agreement.  All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.
 
1.2.         Terms Defined in New York UCC.  Terms defined in the New York UCC
which are not otherwise defined in this Security Agreement are used herein as
defined in the New York UCC.
 
1.3.         Definitions of Certain Terms Used Herein.  As used in this Security
Agreement, the following terms shall have the following meanings:
 
“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
 
“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Goods, General Intangibles, Instruments, Inventory,
Investment Property, Pledged Deposits, Supporting Obligations, and Other
Collateral, wherever located, in which any Grantor now has or hereafter acquires
any right or interest, and the proceeds (including Stock Rights), insurance
proceeds and products thereof, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto, as authorized by the laws, rules and
administrative regulations of the Gaming Authority.  Notwithstanding anything to
the contrary contained in this definition, Collateral shall not include (i)
contractual rights to the extent and for so long as the grant of a security
interest herein would violate the terms of the agreement under which such
contractual rights arise or exist to the extent such prohibition is enforceable
under applicable law, (ii) rights under governmental licenses and authorizations
to the extent and for so long as the grant of a security interest therein is
prohibited by law, (iii) the Equity Interests of Holdings pledged by Freedom
pursuant to the Holdings Pledge Agreement and (iv) any intent-to-use trademark
or service mark application prior to the filing of a statement of use or
amendment to allege use, or any other intellectual property, to the extent that
applicable law or regulation prohibits the creation of a security interest or
would otherwise result in the loss of rights from the creation of such security
interest or from the assignment of such rights upon the occurrence and
continuance of a Default. The Grantors confirm for the Administrative Agent that
all Excluded Assets (including, without limitation, all Gaming Licenses)
constitute Collateral, and that no applicable law or regulation prohibits the
grant or perfection of a security interest therein. It is the intent of the
parties hereto that such grant in respect of the Excluded Assets (including,
without limitation, Gaming Licenses) comply with all applicable laws and
regulations.

 
2

--------------------------------------------------------------------------------

 
 
“Commercial Tort Claims” means the commercial tort claims, as defined in the New
York UCC, of any Grantor, including each commercial tort claim specifically
described in Exhibit E.
 
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.
 
 “Default” means an event described in Section 5.1 hereof.
 
“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Documents” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
 
“FGB” means the Florida Gaming Board.
 
“Florida Gaming Obligations” means, with respect to the Borrower, the
Obligations and, with respect to each other Grantor, such Grantor’s obligations
under the Guaranty including, without limitation, the “Guaranteed Obligations”
under and as defined therein.
 
“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC.
 
“Goods” shall have the meaning set forth in Article 9 of the New York UCC.
 
 “Instruments” shall have the meaning set forth in Article 9 of the New York
UCC.
 
“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.
 
“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.
 
“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.
 
“Other Collateral” means any property of the Grantors not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, General Intangibles, Instruments, Inventory, Investment Property and
Pledged Deposits, including, without limitation, all cash on hand,
letter-of-credit rights, letters of credit, Stock Rights and Deposit Accounts or
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all personal property of the Grantors.

 
3

--------------------------------------------------------------------------------

 
 
“Pledged Collateral” means, with respect to each Grantor, all right, title and
interest of such Grantor in, to and under the Collateral and other assets
pledged to the Administrative Agent, for the benefit of the Holders of
Obligations, hereunder.
 
“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Administrative Agent or to any
Holder of Obligations as security for any Florida Gaming Obligations, and all
rights to receive interest on said deposits.
 
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.
 
“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
 
“Security” has the meaning set forth in Article 8 of the New York UCC.
 
“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Pledged
Collateral and any securities, any right to receive securities and any right to
receive earnings, in which any Grantor now has or hereafter acquires any right,
issued by an issuer of such securities.
 
“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II

 
GRANT OF SECURITY INTEREST
 
2.1.         Grantor Pledge.  Each of the Grantors hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Holders of Obligations and (to the extent specifically provided herein)
their Affiliates, a security interest in all of such Grantor’s right, title and
interest, whether now owned or hereafter acquired, in and to the Collateral to
secure the prompt and complete payment and performance of the Florida Gaming
Obligations, as authorized by the laws, rules and administrative regulations of
the Gaming Authority.  For the avoidance of doubt, the grant of a security
interest herein shall not be deemed to be an assignment of intellectual property
rights owned by the Grantors.  Notwithstanding the foregoing, the Collateral
shall not include (i) with respect to any shares of stock or other ownership
interests in any First Tier Foreign Subsidiary, the excess over 65% of all of
the voting shares of stock or Equity Interests in such First Tier Foreign
Subsidiary, (ii) any stock or other ownership interests in any Foreign
Subsidiary that is not a First Tier Foreign Subsidiary or (iii) any shares of
stock or other ownership interests in Holdings pledged by Freedom pursuant to
the Holdings Pledge Agreement.  With respect to the Interest Reserve Account,
amounts on deposit therein shall be distributed in accordance with Section 9.16
of the Credit Agreement and Section 7.4 hereof.

 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
Each Grantor represents and warrants to the Administrative Agent and the Holders
of Obligations, and each Grantor that becomes a party to this Security Agreement
pursuant to the execution of a Security Agreement Supplement in substantially
the form of Annex I represents and warrants (after giving effect to supplements
to each of the Exhibits hereto with respect to such subsequent Grantor as
attached to such Security Agreement Supplement), that:
 
3.1.         Title, Authorization, Validity and Enforceability.  Each such
Grantor has good and valid rights in or the power to transfer (and with respect
to intellectual property rights, grant a security interest in) the Pledged
Collateral owned by it and title to the Pledged Collateral with respect to which
it has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1.6 hereof, and has full
corporate, limited liability company or partnership, as applicable, power and
authority to grant to the Administrative Agent the security interest in such
Pledged Collateral pursuant hereto.  The execution and delivery by each such
Grantor of this Security Agreement has been duly authorized by proper corporate,
limited liability company or partnership, as applicable, proceedings, and this
Security Agreement constitutes a legal, valid and binding obligation of each
such Grantor and creates a security interest which is enforceable against each
such Grantor in all Pledged Collateral it now owns or hereafter acquires, except
as enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing.  When financing statements have
been filed in the appropriate offices against each Grantor in the locations
listed on Exhibit D, and filing made in the appropriate filing offices for
intellectual property, the Administrative Agent will have a fully perfected
first priority security interest in the Pledged Collateral owned by such Grantor
in which a security interest may be perfected by filing, subject only to Liens
permitted under Section 4.1.6 hereof.
 
3.2.         Conflicting Laws and Contracts.  Neither the execution and delivery
by each Grantor of this Security Agreement, the creation and perfection of the
security interest in the Pledged Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate (i) any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on such Grantor, or
(ii) such Grantor’s charter, by-laws or other organizational or constitutional
documents, (iii) the provisions of any indenture, instrument or agreement to
which such Grantor is a party or is subject, or by which it, or its property may
be bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in, of or on the
property of such Grantor pursuant to the terms of any such indenture, instrument
or agreement (other than any Lien of the Administrative Agent on behalf of the
Holders of Obligations), or (iv) any law, rule, regulation or administrative
promulgation of the Gaming Authority.

 
5

--------------------------------------------------------------------------------

 
 
3.3.         Principal Location.  Each Grantor’s mailing address and the
location of its chief place of business (if it has only one) or its chief
executive office (if it has more than one place of business) is disclosed in
Exhibit A.
 
3.4.         Property Locations.  The Inventory and Equipment of each Grantor
are located solely at the locations of such Grantor described in Exhibit A.  All
of said locations are located in the United States of America and are owned by
such Grantor except for locations (i) which are leased by such Grantor as lessee
and designated in Part B of Exhibit A or (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment by such
Grantor as designated in Part C of Exhibit A, with respect to which Inventory,
such Grantor, after the occurrence and during the continuance of a Default, and
at the Administrative Agent’s request, shall deliver bailment agreements,
warehouse receipts, financing statements or other documents satisfactory to the
Administrative Agent to protect the Administrative Agent’s and the Holders of
Obligations’ interests in such Inventory.
 
3.5.         No Other Names.  Except as set forth on Exhibit A, no Grantor has
conducted business under any name in the past five (5) years except the name in
which it has executed this Security Agreement, which is the exact name as it
appears in such Grantor’s organizational documents, as amended, as filed with
such Grantor’s jurisdiction of organization as of the Effective Date or the date
on which such Grantor becomes subject hereto.
 
3.6.         No Default.  No Default exists.
 
3.7.         Accounts and Chattel Paper.  The names of the obligors, amounts
owing, due dates and other information with respect to the Accounts and Chattel
Paper owned by each Grantor are and will be correctly stated in all records of
such Grantor relating thereto and in all invoices and reports with respect
thereto furnished to the Administrative Agent by such Grantor from time to
time.  As of the time when each Account or each item of Chattel Paper arises,
such Grantor shall be deemed to have represented and warranted that such Account
or Chattel Paper, as the case may be, and all records relating thereto, are
genuine and in all material respects what they purport to be.
 
3.8.         Filing Requirements.  None of the Equipment owned by any Grantor is
covered by any certificate of title, except for its vehicles.  None of the
Pledged Collateral owned by such Grantor is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for (i) its vehicles and (ii) the patents, trademarks and copyrights held by
such Grantor and described in Exhibit B.

3.9.         No Financing Statements.  No financing statement describing all or
any portion of the Pledged Collateral which has not lapsed or been terminated
naming any Grantor as debtor has been filed in any jurisdiction except financing
statements (i) naming the Administrative Agent on behalf of the Holders of
Obligations as the secured party, and (ii) in respect of Liens permitted by
Section 6.02 of the Credit Agreement; provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
3.10.       Federal Employer Identification Number; Jurisdiction of Organization
Number; Jurisdiction of Organization.  Each Grantor’s federal employer
identification number is, and if such Grantor is a registered organization, such
Grantor’s jurisdiction of organization, type of organization and jurisdiction of
organization identification number is, as listed on Exhibit F.
 
3.11.       Pledged Securities and Other Investment Property.  Exhibit C sets
forth a complete and accurate list of the Instruments, Securities and other
Investment Property delivered to the Administrative Agent.  Each Grantor is the
direct and beneficial owner of each Instrument, Security and other type of
Investment Property listed on Exhibit C as being owned by it, free and clear of
any Liens, except for the security interest granted to the Administrative Agent
for the benefit of the Holders of Obligations hereunder or as permitted by
Section 6.02 of the Credit Agreement.  Each Grantor further represents and
warrants that (i) all such Instruments, Securities or other types of Investment
Property which are shares of stock in a corporation or ownership interests in a
partnership or limited liability company have been (to the extent such concepts
are relevant with respect to such Instrument, Security or other type of
Investment Property) duly and validly issued, are fully paid and non-assessable
and constitute the percentage of the issued and outstanding shares of stock (or
other equity interests) of the respective issuers thereof indicated on Exhibit C
hereto and (ii) with respect to any certificates delivered to the Administrative
Agent representing an ownership interest in a partnership or limited liability
company, either such certificates are Securities as defined in Article 8 of the
New York UCC of the applicable jurisdiction as a result of actions by the issuer
or otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Administrative Agent so that the Administrative Agent may take
steps to perfect its security interest therein as a General Intangible.
 
ARTICLE IV

 
COVENANTS
 
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement in substantially the form of Annex I applicable to
any Grantor (and after giving effect to supplements to each of the Exhibits
hereto with respect to such subsequent Grantor as attached to such Security
Agreement Supplement) and thereafter until this Security Agreement is terminated
pursuant to the terms hereof, each such subsequent Grantor agrees that:
 
4.1.         General.

4.1.1  Inspection.  Each Grantor will permit any representatives designated by
the Administrative Agent or any Holder of Obligations, upon reasonable prior
notice, at the sole cost of such Grantor, (i) to visit and inspect any of its
property, including, without limitation, its respective Pledged Collateral, (ii)
to examine and make extracts from the books and records of such Grantor relating
to its respective Pledged Collateral and (iii) to discuss such Grantor’s
respective Pledged Collateral, affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.  No notice shall be required during the existence and
continuance of any Default or Event of Default.
 
 
7

--------------------------------------------------------------------------------

 
 
4.1.2  Taxes.  Each Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Pledged Collateral owned by such
Grantor, as applicable, except (i) those which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP and with respect to which no Lien exists, and
(ii) those which by reason of the amount involved or the remedies available to
the taxing authority could not reasonably be expected to have a Material Adverse
Effect.
 
4.1.3  Records and Reports; Notification of Default.  Each Grantor shall (i)
keep and maintain complete, accurate and proper books and records with respect
to the Pledged Collateral owned by such Grantor and furnish to the
Administrative Agent, with sufficient copies for each of the Holders of
Obligations, such reports relating to its respective Pledged Collateral as the
Administrative Agent shall from time to time reasonably request and (ii) give
prompt notice in writing to the Administrative Agent and the Lenders of the
occurrence of any Default and of any other development, financial or otherwise,
which could reasonably be expected to materially and adversely affect its
respective Pledged Collateral.
 
4.1.4  Financing Statements and Other Actions; Defense of Title.  Each Grantor
hereby authorizes the Administrative Agent to file, and if requested by the
Administrative Agent will execute and deliver to the Administrative Agent, all
financing statements describing the Pledged Collateral owned by such Grantor and
other documents and take such other actions as may from time to time reasonably
be requested by the Administrative Agent in order to maintain a first priority
perfected security interest in and, if applicable, Control of, the Pledged
Collateral owned by such Grantor, subject to Liens permitted under Section 6.02
of the Credit Agreement and any financing statements filed in connection
therewith, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.  Such financing statements may describe the Pledged Collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure that the perfection of the security interest in
the Pledged Collateral granted to the Administrative Agent herein, including,
without limitation, describing, with respect to any Grantor’s financing
statement, such property as “all assets” or “all personal property, whether now
owned or hereafter acquired.”  Each Grantor will take any and all actions
necessary to defend title to the Pledged Collateral owned by such Grantor
against all persons and to defend the security interest of the Administrative
Agent in such Pledged Collateral and the priority thereof against any Lien not
expressly permitted hereunder or by the Credit Agreement.

 
8

--------------------------------------------------------------------------------

 
 
4.1.5  Disposition of Collateral.  No Grantor will sell, lease or otherwise
dispose of the Pledged Collateral owned by such Grantor except (i) prior to the
occurrence of a Default, dispositions specifically permitted pursuant to Section
6.10 of the Credit Agreement, (ii) until such time following the occurrence of a
Default as such Grantor receives a notice from the Administrative Agent
instructing such Grantor to cease such transactions, sales or leases of
Inventory in the ordinary course of business, and (iii) until such time as such
Grantor receives a notice from the Administrative Agent pursuant to Article VII,
proceeds of Inventory and Accounts collected in the ordinary course of business.
 
4.1.6  Liens.  No Grantor will create, incur, or suffer to exist any Lien on the
Pledged Collateral owned by such Grantor except Liens permitted pursuant to
Section 6.02 of the Credit Agreement, provided, that nothing herein shall be
deemed to constitute an agreement to subordinate any of the Liens of the
Administrative Agent under the Loan Documents to any Liens otherwise permitted
under Section 6.02 of the Credit Agreement.
 
4.1.7  Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name.  Except as otherwise permitted in the Credit Agreement, each
Grantor will:
 
 
(i)
preserve its existence and corporate structure as in effect on the Effective
Date, or, with respect to Grantors that become subject hereto pursuant to an
Annex I hereto, the date of such Annex I hereto;

 
 
(ii)
not change its jurisdiction of organization;

 
 
(iii)
not maintain its place of business (if it has only one) or its chief executive
office (if it has more than one place of business) at a location other than a
location specified on Exhibit A; and

 
 
(iv)
not (i) solely with respect to the Grantors, have any Inventory or Equipment or
proceeds or products thereof (other than Inventory and proceeds thereof disposed
of as permitted by Section 4.1.5) at a location other than a location specified
in Exhibit A, (ii) change its name or taxpayer identification number or (iii)
change its mailing address,

 
unless, in each such case, such Grantor shall have given the Administrative
Agent not less than 30 days’ prior written notice of such event or occurrence
and the Administrative Agent shall, in its reasonable discretion, have either
(x) determined that such event or occurrence will not adversely affect the
validity, perfection or priority of the Administrative Agent’s security interest
in the Pledged Collateral, or (y) taken such steps (with the cooperation of such
Grantor to the extent necessary or advisable) as are necessary or advisable to
properly maintain the validity, perfection and priority of the Administrative
Agent’s security interest in the Pledged Collateral owned by such Grantor.
 
4.1.8  Other Financing Statements.  No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Pledged Collateral owned by such Grantor, except any financing
statement authorized under Section 4.1.4 hereof.


 
9

--------------------------------------------------------------------------------

 
 
4.2.         Receivables.
 
4.2.1  Certain Agreements on Receivables.  During the occurrence and
continuation of a Default, Grantors may continue to make or agree to make any
discount, credit, rebate or other reduction in the original amount owing on a
Receivable or accept in satisfaction of a Receivable less than the original
amount thereof until the Administrative Agent gives the Borrower notice that
such discounts, credits, rebates and other reductions shall no longer be
permitted to be made or agreed to be made by any Grantor.  Prior to the
occurrence and continuation of a Default, Grantors may reduce the amount of
Accounts arising from the sale of Inventory or the rendering of services in
accordance with their respective present policies and in the ordinary course of
business and as otherwise permitted under the Credit Agreement
 
4.2.2  Collection of Receivables.  Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by such Grantor in accordance with its present policies and in the
ordinary course of business and as otherwise permitted under the Credit
Agreement.
 
4.2.3  Delivery of Invoices.  Each Grantor will deliver to the Administrative
Agent promptly upon its request after the occurrence and during the continuance
of a Default duplicate invoices with respect to each Account owned by such
Grantor bearing such language of assignment as the Administrative Agent shall
specify.
 
4.2.4  Disclosure of Counterclaims on Receivables.  If (i) any discount, credit
or agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable owned by such Grantor exists or (ii) to the knowledge of such
Grantor, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to a Receivable, such Grantor will disclose
such fact to the Administrative Agent in writing in connection with the
inspection by the Administrative Agent of any record of such Grantor relating to
such Receivable and in connection with any invoice or report furnished by such
Grantor to the Administrative Agent relating to such Receivable.
 
4.3.         Inventory and Equipment.
 
4.3.1  Maintenance of Goods.  Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 
10

--------------------------------------------------------------------------------

 

4.3.2  Titled Vehicles.  During the continuance of a Default and upon request of
the Administrative Agent, each Grantor will give the Administrative Agent a list
of all vehicles covered by a certificate of title and will deliver to the
Administrative Agent the original of any vehicle title certificate and do all
things necessary to have the Lien of the Administrative Agent noted on any such
certificate.
 
4.4.         Chattel Paper, Documents and Pledged Deposits.  Each Grantor will
(i) deliver to the Administrative Agent immediately upon execution of this
Security Agreement the originals of all Chattel Paper constituting Pledged
Collateral (if any then exist), (ii) hold in trust for the Administrative Agent
upon receipt and immediately thereafter deliver to the Administrative Agent any
Chattel Paper constituting Pledged Collateral, (iii) upon the designation of any
Pledged Deposits (as set forth in the definition thereof), deliver to the
Administrative Agent such Pledged Deposits which are evidenced by certificates
included in the Pledged Collateral endorsed in blank, marked with such legends
and assigned as the Administrative Agent shall specify, and (iv) upon the
Administrative Agent’s request, after the occurrence and during the continuance
of a Default, deliver to the Administrative Agent (and thereafter hold in trust
for the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Pledged
Collateral.
 
4.5.         Securities and Instruments.  Each Grantor will (i) deliver to the
Administrative Agent promptly upon execution of this Security Agreement the
originals of all Securities and Instruments constituting Pledged Collateral (if
any then exist) and (ii) hold in trust for the Administrative Agent upon receipt
and immediately thereafter deliver to the Administrative Agent any Securities
and Instruments constituting Pledged Collateral.
 
4.6.         Uncertificated Securities and Certain Other Investment
Property.  Each Grantor will permit the Administrative Agent from time to time
to cause the appropriate issuers (and, if held with a securities intermediary,
such securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Pledged Collateral
owned by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.  Each Grantor will use all commercially reasonable
efforts, with respect to Investment Property constituting Pledged Collateral
owned by such Grantor held with a financial intermediary, to cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance reasonably satisfactory to the Administrative Agent.
 
4.7.         Stock and Other Ownership Interests.
 
4.7.1  Changes in Capital Structure of Issuers.  Except as permitted in the
Credit Agreement, no Grantor will (i) permit or suffer any issuer of privately
held corporate securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Pledged
Collateral owned by such Grantor to dissolve, liquidate, retire any of its
capital stock or other Instruments or Securities evidencing ownership, reduce
its capital or merge or consolidate with any other entity, or (ii) vote any of
the Instruments, Securities or other Investment Property in favor of any of the
foregoing except to the extent permitted under the Credit Agreement.

 
11

--------------------------------------------------------------------------------

 
 
4.7.2  Issuance of Additional Securities. Except as permitted in the Credit
Agreement, no Grantor will permit the issuer of privately held corporate
securities or other ownership interests in a corporation, partnership, joint
venture or limited liability company constituting Pledged Collateral to issue
any such securities or other ownership interests, any right to receive the same
or any right to receive earnings, except to such Grantor.
 
4.7.3  Registration of Pledged Securities and other Investment Property.  Each
Grantor will permit any registerable Pledged Collateral owned by such Grantor to
be registered in the name of the Administrative Agent or its nominee at any time
at the option of the Required Lenders following the occurrence and during the
continuance of a Default and without any further consent of such Grantor;
provided, however, that any intellectual property rights of the Grantors that
constitute Pledged Collateral cannot be registered in the name of the
Administrative Agent following the occurrence and continuance of a Default
unless the Administrative Agent is otherwise enforcing its security interest in,
or foreclosing on, the Pledged Collateral pursuant to the terms of this Security
Agreement.
 
4.7.4  Exercise of Rights in Pledged Securities and other Investment
Property.  Subject to the approval of the FGB (if such approval is required),
each Grantor will permit the Administrative Agent or its nominee at any time
after the occurrence and continuance of a Default, without notice, to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Pledged Collateral owned by such Grantor or any part thereof,
and to receive all dividends and interest in respect of such Pledged
Collateral.  Unless and until a Default shall have occurred and be continuing
and subject to the approval of the FGB (if such approval is required), (i) each
Grantor shall be entitled to exercise all voting and other consensual rights
pertaining to the Pledged Collateral for any purpose consistent with the terms
of this Agreement, the Credit Agreement and the other Loan Documents; provided,
however, that no Grantor will be entitled to exercise any such right if the
result thereof could materially and adversely affect the rights and remedies of
the Administrative Agent or Holders of Obligations under this Agreement or the
Credit Agreement or any other Loan Document or the ability to exercise the same,
and (ii) each Grantor shall be entitled to receive and retain all dividends or
interest in respect of such Pledged Collateral to the extent and only to the
extent that such dividends or interest are not prohibited by the terms and
conditions of the Credit Agreement, the other Loan Documents and applicable
laws; other than any dividends or interest resulting from a subdivision,
combination or reclassification or received in exchange for Pledged Collateral,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets.

 
12

--------------------------------------------------------------------------------

 

4.8.         Deposit Accounts.  Each Grantor will (i) cause each bank or other
financial institution in which it maintains (a) a Deposit Account to enter into
a control agreement with the Administrative Agent (or its designee), in form and
substance satisfactory to the Administrative Agent in order to give the
Administrative Agent Control of the Deposit Account to the extent it does not
already possess such Control or to further evidence such Control, or (b) other
deposits (general or special, time or demand, provisional or final) to be
notified of the security interest granted to the Administrative Agent hereunder
and cause each such bank or other financial institution to acknowledge such
notification in writing and (ii) upon the Administrative Agent’s request after
the occurrence and during the continuance of a Default, deliver to each such
bank or other financial institution a letter, in form and substance acceptable
to the Administrative Agent, transferring ownership of the Deposit Account to
the Administrative Agent or transferring dominion and control over each such
other deposit to the Administrative Agent until such time as no Default
exists.  In the case of deposits maintained with Lenders, the terms of such
letter shall be subject to the provisions of the Credit Agreement regarding
setoffs.
 
4.9.         Letter-of-Credit Rights.  Each Grantor will, upon the
Administrative Agent’s request, cause each issuer of a letter of credit, to
consent to the assignment of proceeds of the letter of credit in order to give
the Administrative Agent Control of the letter-of-credit rights to such letter
of credit.
 
4.10.       Intellectual Property.  If, after the date hereof, any Grantor
acquires ownership of, or applies for or seeks registration of, any new patent,
trademark or copyright in addition to the patents, trademarks and copyrights
described in Exhibit B, which are all of such Grantor’s patents, trademarks and
copyrights as of the Effective Date, then such Grantor shall give the
Administrative Agent notice of such newly acquired or registered patent,
trademark or copyright, as part of each compliance certificate provided to the
Administrative Agent pursuant to the Credit Agreement.  Each Grantor agrees
promptly upon request by the Administrative Agent to execute and deliver to the
Administrative Agent any supplement to this Security Agreement or any other
document reasonably requested by the Administrative Agent to evidence a security
interest in such intellectual property in a form appropriate for recording in
the applicable federal office.  Each Grantor also hereby authorizes the
Administrative Agent to modify this Security Agreement unilaterally (i) by
amending Exhibit B to include any future patents, trademarks and/or copyrights
of which the Administrative Agent receives notification from such Grantor
pursuant hereto and (ii) by recording, in addition to and not in substitution
for this Security Agreement, a duplicate original of this Security Agreement
containing in Exhibit B a description of such future patents, trademarks and/or
copyrights.
 
4.11.       Commercial Tort Claims.  If, after the date hereof, any Grantor
identifies the existence of a commercial tort claim, pursuant to which such
Grantor reasonably expects to recover in excess of $1,000,000, belonging to such
Grantor that has arisen in the course of such Grantor’s business in addition to
the commercial tort claims described in Exhibit E, which are all of such
Grantor’s commercial tort claims as of the Effective Date or the date on which
such Grantor becomes subject hereto, then such Grantor shall give the
Administrative Agent prompt notice thereof, but in any event not less frequently
than quarterly.  Each Grantor agrees promptly upon written request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.

 
13

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
DEFAULT
 
5.1.         The occurrence of any one or more of the following events shall
constitute a Default:
 
5.1.1  The occurrence of any “Event of Default” under, and as defined in, the
Credit Agreement.
 
5.1.2  The breach by any Grantor of any of the terms or provisions of Article IV
(other than Sections 4.1.1, 4.1.2, 4.1.3(a) and 4.11)  or Article VII.
 
5.1.3  The breach by any Grantor (other than a breach which constitutes a
Default under 5.1.2 hereof) of any of the terms or provisions of this Security
Agreement which is not remedied within thirty (30) days after the earlier of
such Grantor’s knowledge of such breach and the giving of written notice to such
Grantor by the Administrative Agent.
 
5.1.4  Any material portion of the Pledged Collateral shall be transferred or
otherwise disposed of, either voluntarily or involuntarily, in any manner not
permitted by Sections 4.1.5 or 8.7 hereof or shall be lost, stolen, damaged or
destroyed.
 
5.2.         Acceleration and Remedies.  Upon the acceleration of the
Obligations under the Credit Agreement pursuant to Article VII thereof, all of
the Florida Gaming Obligations shall immediately become due and payable without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and the Administrative Agent may, with the concurrence or at
the direction of the Required Lenders, exercise any or all of the following
rights and remedies:
 
5.2.1  Those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document, provided that this Section 5.2.1 shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the Holders of Obligations prior to a Default.
 
5.2.2  Those rights and remedies available to a secured party under the New York
UCC (whether or not the New York UCC applies to the affected Pledged Collateral)
or under any other applicable law (including, without limitation, any law
governing the exercise of a bank’s right of setoff or bankers’ lien) when a
debtor is in default under a security agreement.
 
5.2.3  Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, for cash, on credit or for future delivery,
and upon such other terms as the Administrative Agent may deem commercially
reasonable.

 
14

--------------------------------------------------------------------------------

 

The Administrative Agent, on behalf of the Holders of Obligations, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Pledged Collateral, and such compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Pledged Collateral.  The Administrative Agent and the Holders of Obligations
shall comply with all Gaming Laws in connection with any disposition of the
Pledged Collateral (including obtaining all consents required by Gaming
Authorities in connection with any such disposition).
 
If, after the Credit Agreement has terminated by its terms and all of the
Florida Gaming Obligations (other than Obligations arising under or in
connection with Swap Agreements) have been paid in full, there remains
outstanding obligations under the Swap Agreements, the Required Lenders may
exercise the remedies provided in this Section 5.2 upon the occurrence of any
event which would allow or require the termination or acceleration of any
Obligations under the Swap Agreements pursuant to the terms of any Swap
Agreement.
 
5.3.         Grantors’ Obligations Upon Default.  Upon the written request of
the Administrative Agent after the occurrence and during the continuance of a
Default, each Grantor will:
 
5.3.1  Assembly of Pledged Collateral.  Assemble and make available to the
Administrative Agent its respective Pledged Collateral and all records relating
thereto at any place or places specified by the Administrative Agent.
 
5.3.2  Secured Party Access.  Permit the Administrative Agent, by the
Administrative Agent’s representatives and agents, to enter any premises where
all or any part of its respective Pledged Collateral, or the books and records
relating thereto, or both, are located, to take possession of all or any part of
the Pledged Collateral and to remove all or any part of the Pledged Collateral.
 
5.4.         License.  The Administrative Agent is hereby granted a license or
other right to use, exercisable only following the occurrence and during the
continuance of a Default, without charge, each Grantor’s labels, patents,
copyrights, rights of use (to the extent such Grantor has a right to grant such
a license) of any name, trade secrets, trade names, trademarks, service marks,
customer lists and advertising matter, or any property of a similar nature, as
it pertains to the Pledged Collateral, in completing production of, advertising
for sale, and selling any Pledged Collateral, and, following the occurrence and
during the continuance of a Default, such Grantor’s rights under all licenses
and all franchise agreements shall inure to the Administrative Agent’s
benefit.  In addition, each Grantor hereby irrevocably agrees that the
Administrative Agent may, following the occurrence and during the continuance of
a Default, sell any of such Grantor’s Inventory directly to any person,
including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any trademark owned by or licensed to
such Grantor and any Inventory that is covered by any copyright owned by or
licensed to such Grantor and the Administrative Agent may finish any work in
process and affix any trademark owned by or licensed to such Grantor and sell
such Inventory as provided herein.

 
15

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
WAIVERS, AMENDMENTS AND REMEDIES
 
No delay or omission of the Administrative Agent or any Holder of Obligations to
exercise any right or remedy granted under this Security Agreement shall impair
such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy.  No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Administrative Agent with the concurrence
or at the direction of (a) the Required Lenders and (b) each Grantor, and then
only to the extent in such writing specifically set forth, provided that the
addition of any Subsidiary of the Borrower as a Grantor hereunder by execution
of a Security Agreement Supplement in the form of Annex I (with such
modifications as shall be acceptable to the Administrative Agent) shall not
require receipt of any consent from or execution of any documentation by any
other Grantor party hereto.  All rights and remedies contained in this Security
Agreement or by law afforded shall be cumulative and all shall be available to
the Administrative Agent and the Holders of Obligations until the Florida Gaming
Obligations (other than contingent indemnification obligations that have not yet
arisen) have been paid in full.
 
ARTICLE VII
 
PROCEEDS; COLLECTION OF RECEIVABLES
 
7.1.         Lockboxes and Account Control Agreements.  Each Grantor shall
execute and deliver to the Administrative Agent (or its designee) irrevocable
lockbox and account control agreements for all of its accounts in the form
provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox and applicable deposit account is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to a special collateral account at the
Administrative Agent or its designee.
 
7.2.         Collection of Receivables.  The Administrative Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor prior written notice, elect to require that the Receivables be paid
directly to the Administrative Agent for the benefit of the Holders of
Obligations.  In such event, each Grantor shall, and shall permit the
Administrative Agent to, promptly notify the account debtors or obligors under
the Receivables owned by such Grantor of the Administrative Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the
Administrative Agent.  Upon receipt of any such notice from the Administrative
Agent, each Grantor shall thereafter hold in trust for the Administrative Agent,
on behalf of the Holders of Obligations, all amounts and proceeds received by it
with respect to the Receivables and Other Collateral and immediately and at all
times thereafter deliver to the Administrative Agent all such amounts and
proceeds in the same form as so received, whether by cash, check, draft or
otherwise, with any necessary endorsements.  The Administrative Agent shall hold
and apply funds so received as provided by the terms of Sections 7.3 and 7.4
hereof.

 
16

--------------------------------------------------------------------------------

 
 
7.3.         Special Collateral Account.  The Administrative Agent may at any
time after the occurrence and during the continuance of a Default, by giving
each Grantor prior written notice, elect to require all cash proceeds of such
Grantor’s Pledged Collateral to be deposited in a special non-interest bearing
cash collateral account with the Administrative Agent and held there as security
for the Florida Gaming Obligations.  No Grantor shall have any control
whatsoever over said cash collateral account.  The Administrative Agent may (and
shall, at the direction of the Required Lenders), from time to time, apply the
collected balances in said cash collateral account to the payment of the Florida
Gaming Obligations whether or not the Florida Gaming Obligations shall then be
due.
 
7.4.         Application of Proceeds.  The proceeds of the Pledged Collateral
shall be applied by the Administrative Agent to payment of the Florida Gaming
Obligations in the following order unless a court of competent jurisdiction
shall otherwise direct:
 
(a)           FIRST, to payment of all costs and expenses of the Administrative
Agent incurred in connection with the collection and enforcement of the Florida
Gaming Obligations or of the security interest granted to the Administrative
Agent pursuant to the Collateral Documents;
 
(b)           SECOND, to payment of all other costs and expenses of the
Administrative Agent and all fees, costs and expenses of the Lenders under the
Loan Documents;
 
(c)           THIRD, to payment of that portion of the Florida Gaming
Obligations constituting accrued and unpaid interest upon Term Loans, pro rata
among the Lenders holding Term Loans in accordance with the amount of such
accrued and unpaid interest owing to each of them;
 
(d)           FOURTH, to payment of the principal of the Florida Gaming
Obligations constituting Term Loans, pro rata among the Lenders holding
Revolving Loans;
 
(e)           FIFTH, to payment of principal and net early termination payments
and any other obligations under any Swap Agreements then due and unpaid from the
Borrower to any of the Lenders or their Affiliates, pro rata among the Lenders
and their Affiliates in accordance with the amount of such principal and such
net early termination payments and other obligations under any Swap Agreements
then due and unpaid owing to each of them;
 
(f)           SIXTH, to payment of any Florida Gaming Obligations (other than
those listed above) pro rata among those parties to whom such Florida Gaming
Obligations are due in accordance with the amounts owing to each of them; and
 
(g)           SEVENTH, the balance, if any, after all of the Florida Gaming
Obligations have been satisfied, shall be distributed by the Administrative
Agent to the applicable Grantor or at its direction.

 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
GENERAL PROVISIONS
 
8.1.         Notice of Disposition of Pledged Collateral; Condition of Pledged
Collateral.  Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Pledged Collateral may be made.  To the extent such notice
may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Borrower, as designee for the other Grantors,
addressed as set forth in Article IX, at least ten (10) days prior to (i) the
date of any such public sale or (ii) the time after which any such private sale
or other disposition may be made.  The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Pledged Collateral for sale.
 
8.2.         Compromises and Collection of Pledged Collateral.  Each Grantor and
the Administrative Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Receivables, that certain of the Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to a Receivable.  In view of the foregoing, each Grantor
agrees that the Administrative Agent may at any time and from time to time, if a
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.
 
8.3.         Secured Party Performance of Grantors’ Obligations.  Without having
any obligation to do so, and only after the occurrence and during the
continuance of a Default, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and such Grantor shall reimburse the Administrative Agent for any
reasonable amounts paid by the Administrative Agent pursuant to this Section
8.3.  Each Grantor’s obligation to reimburse the Administrative Agent pursuant
to the preceding sentence shall be an obligation payable on demand.

 
18

--------------------------------------------------------------------------------

 

8.4.         Authorization for Secured Party to Take Certain Action.  Each
Grantor irrevocably authorizes the Administrative Agent at any time and from
time to time in the sole discretion of the Administrative Agent and appoints the
Administrative Agent as its attorney in fact (i) to execute on behalf of such
Grantor as debtor and to file financing statements necessary or advisable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Pledged
Collateral, (ii) to endorse and collect any cash proceeds of the Pledged
Collateral, (iii) to file a carbon, photographic or other reproduction of any
financing statement with respect to the Pledged Collateral as a financing
statement and to file any other financing statement or amendment of a financing
statement (which does not add new collateral or add a debtor) in such offices as
the Administrative Agent in its sole discretion deems necessary or advisable to
perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Pledged Collateral, (iv) to contact and enter
into one or more agreements with the issuers of uncertificated securities which
are Pledged Collateral owned by such Grantor and which are Securities or with
financial intermediaries holding other Investment Property as may be necessary
or advisable to give the Administrative Agent Control over such Securities or
other Investment Property, (v) subject to the terms of Section 4.1.5 hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) to apply the proceeds of any Pledged
Collateral received by the Administrative Agent to the Florida Gaming
Obligations as provided in Article VII and (vii) to discharge past due taxes,
assessments, charges, fees or Liens on the Pledged Collateral (except for such
Liens as are specifically permitted hereunder or under any other Loan Document),
and each Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith, provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement.  The Administrative Agent agrees to give the
applicable Grantor notice of those actions taken by the Administrative Agent in
respect of clauses (iv) and (vii) above; provided that such Grantor’s receipt of
such notice shall not be a condition to the Administrative Agent taking any such
actions.
 
8.5.         Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.5, 4.1.6, 4.4, 4.5, 5.3, or 8.7 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Holders of Obligations,
that the Administrative Agent and Holders of Obligations have no adequate remedy
at law in respect of such breaches and therefore agrees, without limiting the
right of the Administrative Agent or the Holders of Obligations to seek and
obtain specific performance of other obligations of the Grantors contained in
this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.
 
8.6.         Use and Possession of Certain Premises.  Upon the occurrence and
during the continuance of a Default, the Administrative Agent shall be entitled
to occupy and use any premises owned or leased by any Grantor where any of such
Grantor’s Pledged Collateral or any records relating to such Grantor’s Pledged
Collateral are located until the Florida Gaming Obligations are paid or such
Grantor’s Pledged Collateral is removed therefrom, whichever first occurs,
without any obligation to pay any Grantor for such use and occupancy.
 
8.7.         Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of its respective Pledged Collateral except as set forth in
Section 4.1.5 hereof and notwithstanding any course of dealing between such
Grantor and the Administrative Agent or other conduct of the Administrative
Agent, no authorization to sell or otherwise dispose of such Grantor’s Pledged
Collateral (except as set forth in Section 4.1.5 hereof) shall be binding upon
the Administrative Agent or the Holders of Obligations unless such authorization
is in writing signed by the Administrative Agent with the consent or at the
direction of the Required Lenders.
 
8.8.         Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the Holders of Obligations and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.

 
19

--------------------------------------------------------------------------------

 
 
8.9.         Survival of Representations.  All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.
 
8.10.       Taxes and Expenses.  Any taxes (excluding income taxes owing by the
Lenders or the Administrative Agent) payable, unless the validity of such taxes
are being contested in good faith, or ruled payable by federal or state
authority in respect of this Security Agreement shall be paid by the Grantors,
together with interest and penalties, if any.  Each Grantor shall reimburse the
Administrative Agent for any and all reasonable out-of-pocket expenses and
internal charges (including reasonable attorneys’ (including in-house
attorneys), auditors’ and accountants’ fees) paid or incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the Pledged
Collateral (including the expenses and charges associated with any periodic or
special audit of the Pledged Collateral to the extent such expenses and charges
are required to be paid by the Borrower pursuant to the terms hereof and of the
Credit Agreement).  Any and all reasonable out-of-pocket costs and expenses
incurred by Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.
 
8.11.       Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.
 
8.12.       Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Florida Gaming
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Florida Gaming Obligations (other than
contingent indemnification obligations that have not yet arisen) have been
indefeasibly paid and performed in full and no commitments (including the
Commitments) of the Administrative Agent or the Holders of Obligations which
would give rise to any Florida Gaming Obligations are outstanding, and the
Administrative Agent, on behalf of the Holders of Obligations shall immediately
deliver documents, instruments and take all such further actions which the
Grantors may reasonably request to evidence termination of this Security
Agreement and the security interests granted hereby, including the filing of
UCC-3 termination statements and the return of the Pledged Collateral.
 
8.13.       Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Pledged Collateral and supersedes all prior agreements and
understandings among the Grantors and the Administrative Agent relating to the
Pledged Collateral.
 
8.14.       Governing Law; Jurisdiction; Waiver of Jury Trial.
 
 
20

--------------------------------------------------------------------------------

 
 
8.14.1  THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
8.14.2  Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court of the Southern District of New York and state courts located in the
Borough of Manhattan in New York City, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Security Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each Grantor hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Grantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Security Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Security Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.
 
8.14.3  Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or any other Loan Document
in any court referred to in Section 8.14.2.  Each Grantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
8.14.4  WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
21

--------------------------------------------------------------------------------

 

8.15.       Indemnity.  Each Grantor hereby agrees, jointly with the other
Grantors and severally, to indemnify the Administrative Agent and the Holders of
Obligations, and their respective successors and assigns, and each Related Party
of any of the foregoing Persons, from and against any and all liabilities,
damages, penalties, suits, costs, and expenses of any kind and
nature  (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any Holder of
Obligations is a party thereto) imposed on, incurred by or asserted against the
Administrative Agent or the Holders of Obligations, or their respective
successors and assigns, or each Related Party of any of the foregoing Persons,
in any way relating to or arising out of this Security Agreement or any other
Loan Document, or the manufacture, purchase, acceptance, rejection, ownership,
delivery, lease, possession, use, operation, condition, sale, return or other
disposition of any Pledged Collateral (including, without limitation, latent and
other defects, whether or not discoverable by the Administrative Agent or the
Holders of Obligations or any Grantor, and any claim for patent, trademark or
copyright infringement), except as a result of the gross negligence, bad faith
or willful misconduct of such identified person.
 
8.16.       Subordination of Intercompany Indebtedness.  Each Grantor agrees
that any and all claims of such Grantor against any other Grantor (each an
“Obligor”) with respect to any “Intercompany Indebtedness” (as hereinafter
defined), any endorser, obligor or any other guarantor of all or any part of the
Florida Gaming Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Florida Gaming Obligations, provided that, and not in contravention
of the foregoing, so long as no Default has occurred and is continuing, such
Grantor may make loans to and receive payments in the ordinary course of
business with respect to such Intercompany Indebtedness from each such Obligor
to the extent not prohibited by the terms of this Security Agreement and the
other Loan Documents.  Notwithstanding any right of any Grantor to ask, demand,
sue for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Grantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets.  No Grantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Florida Gaming Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all Commitments and Letters of Credit issued under the Credit
Agreement have terminated or expired.  If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Florida Gaming Obligations, due or to become due, until such
Florida Gaming Obligations (other than contingent indemnity obligations) shall
have first been fully paid and satisfied (in cash).  Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Grantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Florida Gaming
Obligations (other than contingent indemnity obligations) and the termination or
expiration of all Commitments of the Lenders and Letters of Credit issued
pursuant to the Credit Agreement, such Grantor shall receive and hold the same
in trust, as trustee, for the benefit of the Holders of Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Obligations, in precisely the form received (except for the
endorsement or assignment of such Grantor where necessary), for application to
any of the Florida Gaming Obligations, due or not due, and, until so delivered,
the same shall be held in trust by such Grantor as the property of the Holders
of Obligations.  If any such Grantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each Grantor
agrees that until the Florida Gaming Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
Commitments and Letters of Credit issued under the Credit Agreement have
terminated or expired, no Grantor will assign or transfer to any Person (other
than the Administrative Agent, the Borrower or another Grantor) any claim any
such Grantor has or may have against any Obligor.
 
 
22

--------------------------------------------------------------------------------

 
 
8.17.       Limitation on Rights and Remedies of Administrative Agent and
Holders of Obligations.  The Administrative Agent and the Holders of Obligations
agree that they shall comply with all applicable laws and all applicable rules
and regulations of the Florida Gaming Board, including Gaming Laws, in
connection with their exercise of rights and remedies hereunder, including,
without limitation, foreclosure upon any item of Collateral or voting (or
otherwise taking control of) any interest in Collateral.  As and when required,
the Administrative Agent, on behalf of the Holders of Obligations, shall seek
and obtain all approvals, licenses and consents from the Florida Gaming Board
required in connection with the exercise of any right or remedy prior to the
exercise thereof.
 
ARTICLE IX

 
NOTICES
 
All notices, requests and other communications to any party hereunder shall be
given in the manner prescribed in Section 9.01 of the Credit Agreement with
respect to the Administrative Agent at its notice address therein and, with
respect to any Grantor, in the care of the Borrower at the address of the
Borrower set forth in the Credit Agreement, or such other address or telecopy
number as such party may hereafter specify for such purpose in accordance with
the provisions of Section 9.01 of the Credit Agreement.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
ABC Funding, LLC has been appointed Administrative Agent for the Holders of
Obligations hereunder pursuant to Article VIII of the Credit Agreement.  It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Administrative Agent hereunder is subject to
the terms of the delegation of authority made by the Holders of Obligations to
the Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII of the Credit Agreement.  Any successor Administrative Agent
appointed pursuant to Article VIII of the Credit Agreement shall be entitled to
all the rights, interests and benefits of the Administrative Agent hereunder.
 
The remainder of this page is intentionally blank.

 
23

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor and the Administrative Agent have executed this
Security Agreement as of the date first above written.



 
FLORIDA GAMING CENTERS, INC.
       
By:
   
Name:
   
Title:
         
FLORIDA GAMING CORPORATION
       
By:
   
Name:
   
Title:
         
FREEDOM HOLDING, INC.
       
By:
   
Name:
   
Title:
         
TARA CLUB ESTATES, INC.
       
By:
   
Name:
   
Title:
 



Signature Page to
Pledge and Security Agreement

 
 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to:


ABC FUNDING, LLC, as the Administrative Agent
     
By:
     
Name:
   
Title:
 



Signature Page to
Pledge and Security Agreement

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
(See Sections 3.3, 3.4, 3.5 and 4.1.7 of Security Agreement)


A.  LEGAL NAME AND PRINCIPAL PLACE OF BUSINESS1
 

--------------------------------------------------------------------------------

1 Principal place of business (if any Grantor has only one place of business) or
chief executive office (if any Grantor has more than one place of business) and
mailing address.
 
EXHIBIT A
 
 
 

--------------------------------------------------------------------------------

 
 
B.  PROPERTIES LEASED BY THE GRANTORS1
 

--------------------------------------------------------------------------------

1 Grantors to include the name of the landlord.
 
EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

C.  PROPERTIES OWNED BY THE GRANTORS
 
EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

D.  PUBLIC WAREHOUSES OR OTHER LOCATIONS2
 

--------------------------------------------------------------------------------

2 Public warehouses or other locations pursuant to Bailment or Consignment
Arrangements.  Grantors to include the name of the warehouse operator or other
bailee or consigee.
 
EXHIBIT A

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
(See Sections 3.8 and 4.10 of Security Agreement)
 
PATENTS, COPYRIGHTS AND TRADEMARKS
PROTECTED UNDER FEDERAL LAW:1
 

--------------------------------------------------------------------------------

1 For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application; (iii)
patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter of the patent applied for.  Any licensing agreements for
patents or trademarks should be described on a separate schedule.
 
EXHIBIT B
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
(See Section 3.11 of Security Agreement)


LIST OF PLEDGED SECURITIES
 
A. STOCKS:
 
EXHIBIT C
 

 
 

--------------------------------------------------------------------------------

 

B. BONDS:
 
Issuer
 
Number
 
Face Amount
 
Coupon Rate
 
Maturity
                                   



C. GOVERNMENT SECURITIES:


Issuer
 
Number
 
Type
 
Face Amount
 
Coupon Rate
 
Maturity
                                           



D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED):


Issuer
 
Description of Collateral
 
Percentage Ownership Interest
                   



EXHIBIT C
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
(See Section 3.1 of Security Agreement)


UCC FINANCING STATEMENT FILING LOCATIONS
 
Debtor
 
Jurisdiction
     

 

EXHIBIT D

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
(See Definition of “Commercial Tort Claims” and Section 4.11 of Security
Agreement)


COMMERCIAL TORT CLAIMS
 
EXHIBIT E
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
(See Section 3.10 of Security Agreement)


GRANTORS
 
Grantor
 
Federal
Employee
Identification
Number
 
Type of
Organization
 
Jurisdiction of
Organization
 
Organization
Number
 
  
 
  
 
  
 
  
 

 
EXHIBIT F

 
 

--------------------------------------------------------------------------------

 

ANNEX I TO PLEDGE AND SECURITY AGREEMENT
 
Reference is hereby made to the Pledge and Security Agreement (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), dated as of April 25, 2011 by and among Florida Gaming
Corporation, Florida Gaming Centers, Inc. (the “Borrower”), and certain
Affiliates thereof which become parties to the Security Agreement from time to
time, including, without limitation, those that become party thereto by
executing a Security Agreement Supplement in substantially the form hereof (such
Subsidiaries, including the undersigned, together with the Borrower, the
“Grantors”), in favor of ABC Funding, LLC, as Administrative Agent (the
“Administrative Agent”), for the benefit of the Holders of Obligations under the
Credit Agreement.  Capitalized terms used herein and not defined herein shall
have the meanings given to such terms in the Security Agreement.
 
By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] agrees to become, and does hereby become, a Grantor under the Security
Agreement and agrees to be bound by such Security Agreement as if originally a
party thereto.  By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties contained in the
Security Agreement are true and correct in all respects as of the date
hereof.  [NAME OF NEW GRANTOR] represents and warrants that the supplements to
the Exhibits to the Security Agreement attached hereto are true and correct in
all respects and such supplements set forth all information required to be
scheduled under the Security Agreement.  [NAME OF NEW GRANTOR] shall take all
steps necessary to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against [NAME OF NEW GRANTOR]’s
Pledged Collateral, including, without limitation, to the extent required by the
Security Agreement, delivering all certificated Securities to the Administrative
Agent, and taking all steps necessary to properly perfect the Administrative
Agent’s interest in any uncertificated equity or membership interests.
 
IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Security Agreement as of this ___________ day of
____________, ____.
 

 
[NAME OF NEW GRANTOR]
           
By:
     
Title:
   


 
ANNEX I
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF CREDIT PARTY GUARANTY


Attached.


 
EXHIBIT G

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
CREDIT PARTY GUARANTY
 
THIS CREDIT PARTY GUARANTY (this “Guaranty”) is entered into as of April 25,
2011 by and among FLORIDA GAMING CORPORATION (“Holdings”), FREEDOM HOLDING, INC.
(“Freedom”), CITY NATIONAL BANK OF FLORIDA, as Trustee under the Land Trust
Agreement, dated January 3, 1979, known as Trust  Number 5003471 (the “Land
Trust”) and certain other Affiliates of FLORIDA GAMING CENTERS, INC. (the
“Borrower”) identified on the signature pages hereto (the “Initial Guarantors”),
and any additional Affiliate of the Borrower, whether now existing or hereafter
formed which become parties to this Guaranty by executing a Supplement hereto (a
“Guaranty Supplement”) in substantially the form of Annex I (such additional
Affiliates, together with the Initial Guarantors, Holdings, Freedom, and the
Land Trust, the “Guarantors”), in favor of ABC FUNDING, LLC, as Administrative
Agent (the “Administrative Agent”), for the benefit of the Holders of
Obligations under the below-defined Credit Agreement.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings ascribed to such
terms in the Credit Agreement.
 
WITNESSETH :
 
WHEREAS, the Borrower, Holdings, the financial institutions party thereto
(collectively, the “Lenders”), and the Administrative Agent have entered into
that certain Credit Agreement dated as of April 25, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
by the Lenders to or for the benefit of the Borrower;
 
WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries and other Persons required to execute this Guaranty pursuant to the
Credit Agreement) execute and deliver this Guaranty, whereby each of the
Guarantors, without limitation and with full recourse, shall guarantee the
payment when due of all Obligations, including, without limitation, all
principal, interest, and other amounts that shall be at any time payable by the
Borrower under the Credit Agreement or the other Loan Documents (including,
without limitation, the Disbursement Agreement); and
 
WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that the Borrower has provided, and such direct and indirect
financial and other support and benefits as the Borrower may in the future
provide, to the Guarantors, and in consideration of the increased ability of
each Guarantor that is a Subsidiary of the Borrower to receive funds through
contributions to capital, and for each Guarantor to receive funds through
intercompany advances or otherwise, from funds provided to the Borrower pursuant
to the Credit Agreement and the flexibility provided by the Credit Agreement for
each Guarantor to do so which significantly facilitates the business operations
of the Borrower and each Guarantor and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrower described in the Credit
Agreement, each of the Guarantors is willing to guarantee the Obligations under
the Credit Agreement and the other Loan Documents;
 

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
SECTION 1.    Representations, Warranties and Covenants.  Each of the Guarantors
represents and warrants to each Lender and the Administrative Agent as of the
date of this Agreement, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Effective Date, and thereafter on each
date on which representations and warranties are remade under the Credit
Agreement that:
 
(a)           It (i) is a corporation, partnership, trust or limited liability
company duly incorporated or organized, as the case may be, validly existing and
in good standing (or equivalent status) under the laws of its jurisdiction of
incorporation or organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing (to the extent such concept is
applicable) under the laws of each jurisdiction where the business by it makes
such qualification necessary, except where failure to do so could not reasonably
be expected to result in a Material Adverse Effect, and (iii) has all requisite
corporate, partnership, trust or limited liability power and authority, as the
case may be, to own, operate and encumber its property and to conduct its
business in each jurisdiction in which its business is conducted or proposed to
be conducted.
 
(b)           It has the requisite corporate, limited liability company, trust
or partnership, as applicable, power and authority and legal right to execute
and deliver this Guaranty and to perform its obligations hereunder.  The
execution and delivery by it of this Guaranty and the performance by each of its
obligations hereunder have been duly authorized by proper proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor, in accordance with its terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyances, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing.
 
(c)           Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter, trust
or other organizational documents of such Guarantor, (ii) conflict with, result
in a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or its assets, or any
provisions of any material indenture, instrument or agreement to which such
Guarantor is party or is subject or which it or its property is bound or
affected, or require termination of any such indenture, instrument or agreement,
(iii) result in the creation or imposition of any Lien whatsoever upon any of
the property or assets of such Guarantor, other than Liens permitted or created
by the Loan Documents, or (iv) require any approval of such Guarantor’s board of
directors or shareholders or unitholders or trustee except such as have been
obtained.  The execution, delivery and performance by such Guarantor of each of
the Loan Documents to which such Guarantor is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, including under any
environmental property transfer act or environmental laws or regulations, except
filings, consents or notices which have been made.

 
2

--------------------------------------------------------------------------------

 
 
(d)           It has no Indebtedness other than Indebtedness permitted under
Section 6.01 of the Credit Agreement.
 
In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Obligations shall remain
unpaid, it will, and, if necessary, will cause the Borrower to, fully comply
with those covenants and agreements of the Borrower applicable to such Guarantor
set forth in the Credit Agreement.
 
SECTION 2.    The Guaranty.  Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with the other Guarantors, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) all other amounts payable by the Borrower under the
Credit Agreement and the other Loan Documents, including, without limitation,
all obligations under any Swap Agreement, and (iii) the punctual and faithful
performance, keeping, observance, and fulfillment by the Borrower of all of the
agreements, conditions, covenants, and obligations of the Borrower contained in
the Loan Documents, including, without limitation, the punctual and faithful
payment, reimbursement, contribution, performance, keeping, observance and
fulfillment by the Borrower of all conditions, covenants, indemnities,
representations and warranties and obligations of the Borrower contained in the
Disbursement Agreement (including any schedules and exhibits thereto) or in any
documents, certificates, affidavits or other deliveries (including any
deliveries made as a part of a Draw Package (as defined in the Disbursement
Agreement)) made in connection with the Disbursement Agreement or any
Disbursement Request (as defined in the Disbursement Agreement) (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”).  Upon
the failure by the Borrower, or any of other guarantor, to pay punctually any
such amount or perform such obligation, subject to any applicable grace or
notice and cure period, each of the Guarantors agrees that it shall forthwith on
demand pay such amount or perform such obligation at the place and in the manner
specified in the Credit Agreement or the relevant other Loan Document, as the
case may be.  Each of the Guarantors hereby agrees that this Guaranty is an
absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.
 
SECTION 3.    Guaranty Unconditional.  The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
 
(i)     any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 
3

--------------------------------------------------------------------------------

 
 
(ii)     any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement or any other Loan Document, including, without limitation,
any such amendment which may increase the amount of, or the interest rates
applicable to, any of the Guaranteed Obligations guaranteed hereby;
 
(iii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
 
(iv)   any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
 
(v)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Obligations or
any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;
 
(vi)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Swap Agreement
or any other Loan Document, or any provision of applicable law or regulation
purporting to prohibit the payment by the Borrower or any other guarantor of the
Guaranteed Obligations, of any of the Guaranteed Obligations;
 
(vii)   the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
 
(viii) the election by, or on behalf of, any one or more of the Holders
of  Obligations, in any proceeding instituted under Chapter 11 of Title 11 of
the United States Code (11 U.S.C. 101 et seq.) (together with any successor
statute, the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;
 
 
4

--------------------------------------------------------------------------------

 
 
(ix)    any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
 
(x)     the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Obligations or the Administrative
Agent for repayment of all or any part of the Guaranteed Obligations;
 
(xi)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
 
(xii)   any other act or omission to act or delay of any kind by the Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Obligations or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 3, constitute a legal or
equitable discharge of any Guarantor’s obligations hereunder.
 
SECTION 4.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than contingent indemnification obligations that have not
yet arisen) and the Commitments under the Credit Agreement shall have terminated
or expired, at which time, subject to all the foregoing conditions, the
guarantees made hereunder shall be terminated.  If at any time any payment of
the principal of or interest on any Loan, Obligation or any other amount payable
by the Borrower or any other party under the Credit Agreement, any Swap
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated to the extent of such rescission, restoration or
return.  In connection with the foregoing, the Administrative Agent shall
execute and deliver to such Guarantor or such Guarantor’s designee, at such
Guarantor’s expense, any documents or instruments which such Guarantor shall
reasonably request from time to time to evidence such termination and release.
 
SECTION 5.    General Waivers; Additional Waivers.
 
(a)          General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.
 
(b)          Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:
 
(i)      any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)     (1) notice of any Loans or other financial accommodations made or
extended under the Loan Documents or the creation or existence of any Guaranteed
Obligations; (2) notice of the amount of the Guaranteed Obligations, subject,
however, to each Guarantor’s right to make inquiry of the Administrative Agent
and the Holders of Obligations to ascertain the amount of the Guaranteed
Obligations at any reasonable time; (3) notice of any adverse change in the
financial condition of the Borrower or of any other fact that might increase
such Guarantor’s risk hereunder; (4) notice of presentment for payment, demand,
protest, and notice thereof as to any instruments among the Loan Documents;
(5) notice of any Default; and (6) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;
 
(iii)    its right, if any, to require the Administrative Agent and the other
Holders of Obligations to institute suit against, or to exhaust any rights and
remedies which the Administrative Agent and the other Holders of Obligations has
or may have against, the other Guarantors or any third party, or against any
Collateral provided by the other Guarantors, or any third party; and each
Guarantor further waives any defense arising by reason of any disability or
other defense (other than the defense that the Guaranteed Obligations shall have
been fully and indefeasibly paid) of the other Guarantors or by reason of the
cessation from any cause whatsoever of the liability of the other Guarantors in
respect thereof;
 
(iv)    (a) any rights to assert against the Administrative Agent and the other
Holders of Obligations any defense (legal or equitable), set-off, counterclaim,
or claim which such Guarantor may now or at any time hereafter have against the
other Guarantors or any other party liable to the Administrative Agent and the
other Holders of Obligations; (b) any defense, set-off, counterclaim, or claim,
of any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent’s
and the other Holders of Obligations' rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent’s and
the other Holders of Obligations' intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor's liability hereunder; and
 
(v)     any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Obligations; or (b) any election by the Administrative Agent
and the other Holders of Obligations under Section 1111(b) of Title 11 of the
United States Code entitled “Bankruptcy”, as now and hereafter in effect (or any
successor statute), to limit the amount of, or any collateral securing, its
claim against the Guarantors:
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 6.    Subordination of Subrogation; Subordination of Intercompany
Indebtedness.
 
(A)           Until the Guaranteed Obligations have been fully and indefeasibly
paid (other than contingent indemnity obligations), the Guarantors (i) shall
have no right of subrogation with respect to such Guaranteed Obligations and
(ii) waive any right to enforce any remedy which any of the Holders of
Obligations or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the
Obligations or any other Person, and until such time, the Guarantors waive any
benefit of, and any right to participate in, any security or collateral given to
the Holders of Obligations and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrower to the Holders of Obligations.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (A) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that the Guarantor may have to the
payment in full in cash of the Guaranteed Obligations until the Guaranteed
Obligations are paid in full in cash (other than contingent indemnity
obligations) and (B) waives any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Guaranteed Obligations are paid
in full in cash (other than contingent indemnity obligations that have not yet
arisen).  Each Guarantor acknowledges and agrees that this subordination is
intended to benefit the Administrative Agent and the Holders of Obligations and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the Holders
of Obligations and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section 6.
 
 
7

--------------------------------------------------------------------------------

 
 
(B)           Subordination of Intercompany Indebtedness.  Each Guarantor agrees
that any and all claims of such Guarantor against the Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations (other than
contingent indemnification obligations that have not yet arisen); provided that,
as long as no Event of Default has occurred and is continuing, such Guarantor
may receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness.  Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations (other than
contingent indemnification obligations that have not yet arisen) shall have been
fully paid and satisfied and all financing arrangements pursuant to any Loan
Document or any Swap Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold
(unless permitted under the Credit Agreement), then, and in any such event (such
events being herein referred to as an “Insolvency Event”), any payment or
distribution of any kind or character, either in cash, securities or other
property, which shall be payable or deliverable upon or with respect to any
indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”) shall
be paid or delivered directly to the Administrative Agent for application on any
of the Guaranteed Obligations, due or to become due, until such Guaranteed
Obligations (other than contingent indemnification obligations that have not yet
arisen) shall have first been fully paid and satisfied.  Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Guarantor upon or with respect to the Intercompany Indebtedness after
any Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations (other than contingent indemnification obligations that have not yet
arisen) and the termination of all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Obligations, in precisely the form received
(except for the endorsement or assignment of the Guarantor where necessary), for
application to any of the Guaranteed Obligations (other than contingent
indemnification obligations that have not yet arisen), due or not due, and,
until so delivered, the same shall be held in trust by the Guarantor as the
property of the Holders of Obligations.  If any such Guarantor fails to make any
such endorsement or assignment to the Administrative Agent, the Administrative
Agent or any of its officers or employees is irrevocably authorized to make the
same.  Each Guarantor agrees that until the Guaranteed Obligations (than
contingent indemnification obligations that have not yet arisen) have been paid
in full and satisfied and all financing arrangements pursuant to any Loan
Document among the Borrower and the Holders of Obligations have been terminated,
no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.
 
SECTION 7.    Contribution with Respect to Guaranteed Obligations.
 
(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following payment in full in cash of the Guarantor Payment and
the Guaranteed Obligations (other than contingent indemnification obligations
that have not yet arisen), and all Commitments have terminated or expired, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.  Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.  In determining the limitations, if any,
on the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.
 
(c)           This Section 7 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.
 
(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
 
(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash (other than contingent indemnification
obligations that have not yet arisen) and the termination or expiry, on terms
reasonably acceptable to the Administrative Agent, of the Commitments under the
Credit Agreement.
 
SECTION 8.    Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by the Borrower under the Credit Agreement, any counterparty
to any Swap Agreement or any other Loan Document is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower or any of its Affiliates, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement or any other Loan Document shall nonetheless be
payable by each of the Guarantors not a party to such insolvency, bankruptcy or
reorganization hereunder forthwith on demand by the Administrative Agent.
 
SECTION 9.    Notices.  All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Guarantor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 9.01 of the Credit Agreement.
 
9

--------------------------------------------------------------------------------

 
 
SECTION 10.  No Waivers.  No failure or delay by the Administrative Agent or any
Holder of Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies provided in this
Guaranty, the Credit Agreement, any Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 11.  Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the Holders of Obligations and their respective
successors and permitted assigns, provided, that no Guarantor shall have any
right to assign its rights or obligations hereunder without the consent of the
Administrative Agent, and any such assignment in violation of this Section 11
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement or the other Loan Documents in
accordance with the respective terms thereof, the rights hereunder, to the
extent applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty shall be binding upon each of the Guarantors and
their respective successors and assigns.
 
SECTION 12.  Changes in Writing.  Other than in connection with the addition of
additional Affiliates, which become parties hereto by executing a Supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent.
 
SECTION 13.  Governing Law; Jurisdiction.
 
(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
 
(b)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the United States
District Court of the Southern District of New York and state courts located in
the Borough of Manhattan in New York City, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Guarantor agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Loan Document against any
Guarantor or its properties in the courts of any jurisdiction.
 
(c)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 14. WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER GUARANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 15. Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence and during the continuance of a Default, the
Lenders shall have the right at any time to direct the Administrative Agent to
commence enforcement proceedings with respect to the Guaranteed Obligations. The
Guarantors agree to reimburse the Administrative Agent and the Holders of
Obligations for any costs and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Administrative Agent and
the Holders of Obligations, which attorneys may be employees of the
Administrative Agent or the Holders of Obligations) paid or incurred by the
Administrative Agent or any Holders of Obligations in connection with the
collection and enforcement of amounts due under the Loan Documents, including,
without limitation, this Guaranty. The Administrative Agent agrees to distribute
payments received from any of the Guarantors hereunder to the Holders of
Obligations on a pro rata basis for application in accordance with the terms of
the Credit Agreement.
 
SECTION 16.  Setoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations and the Administrative Agent may, without notice to any
Guarantor and regardless of the acceptance of any security or collateral for the
payment hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Holder of Obligations or the
Administrative Agent or any of their Affiliates to or for the credit or the
account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not such Holder of Obligations or the Administrative
Agent shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Holder of Obligations or the
Administrative Agent under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Holder of Obligations or
the Administrative Agent may have.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 17.  Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Obligations
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any Holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such Holder of Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
 
SECTION 18.  Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
 
SECTION 19.  Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Obligations or the
Administrative Agent.
 
SECTION 20.  Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
 
SECTION 21.  Gaming Law Limitations. The parties hereto agree that they shall
comply with all applicable laws and all applicable rules and regulations of the
Florida Gaming Board, including Gaming Laws, in connection with their exercise
of rights and remedies hereunder, including, without limitation, foreclosure
upon any collateral or voting (or otherwise taking control of) any interest in
collateral. As and when required, the Administrative Agent shall seek and obtain
all approvals, licenses and consents from the Florida Gaming Board required in
connection with the exercise of any right or remedy prior to the exercise
thereof.
 
The remainder of this page is intentionally blank.
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.
 

 
GUARANTORS:
     
FLORIDA GAMING CORPORATION
     
By:
   
Name:
 
Title:
     
FREEDOM HOLDING, INC.
     
By:
   
Name:
 
Title:
     
TARA CLUB ESTATES, INC.
     
By:
   
Name:
 
Title:
     
CITY NATIONAL BANK OF FLORIDA, as Trustee
under the Land Trust Agreement, dated January 3, 1979,
known as Trust Number 5003471
     
By:
   
Name:
 
Title:

Signature Page to
Guaranty

 
 

--------------------------------------------------------------------------------

 
 

 
Acknowledged and Agreed to:
     
ABC FUNDING, LLC,
 
as Administrative Agent
     
By:
     
Name:
   
Title:



Signature Page to
Guaranty

 
 

--------------------------------------------------------------------------------

 

ANNEX I TO GUARANTY


Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of April 25, 2011, by and among Florida Gaming Corporation and certain
Affiliates thereof which become parties to the Guaranty from time to time,
including, without limitation, those that become party thereto by executing a
Guaranty Supplement in substantially the form hereof (such Affiliates, including
the undersigned, the “Guarantors”), in favor of ABC Funding, LLC, as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Obligations under the Credit Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings given to such terms in the
Guaranty.
 
By its execution below, the undersigned, [NAME OF NEW GUARANTOR],
a  [________________] [corporation] [partnership] [limited liability company]
[trust], agrees to become, and does hereby become, a Guarantor under the
Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all material respects as of the date
hereof.
 
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] [trust] has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, ____.
 

 
[NAME OF NEW GUARANTOR]
     
By:
   
Title:
 



ANNEX I
 

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H


FORM OF FREEDOM PLEDGE AGREEMENT


Attached.

 
EXHIBIT H

--------------------------------------------------------------------------------

 
 
EXECUTION COPY
 
FREEDOM PLEDGE AGREEMENT
 
THIS FREEDOM PLEDGE AGREEMENT, dated as of April 25, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), is entered into by and among WILLIAM B. COLLETT, an
individual domiciled in the State of Florida, WILLIAM B. COLLETT, JR., an
individual domiciled in the State of Florida and HURD FAMILY LIMITED PARTNERSHIP
(the “Pledgors”) and ABC FUNDING, LLC, as Administrative Agent (the
“Administrative Agent”) for the Holders of Obligations under the below-defined
Credit Agreement.
 
RECITALS:
 
WHEREAS, Florida Gaming Centers, Inc. (the “Borrower”), Florida Gaming
Corporation (“Holdings”), the financial institutions party thereto from time to
time as lenders (collectively, the “Lenders”), and the Administrative Agent have
entered into that certain Credit Agreement dated as of April 25, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), which Credit Agreement provides, subject to the
terms and conditions thereof, for extensions of credit and other financial
accommodations to be made by the Lenders to or for the benefit of the Borrower;
 
WHEREAS, Holdings is an affiliate of Freedom Holding, Inc., a Delaware
corporation (“Freedom”);
 
WHEREAS, the Pledgors wish to secure the Obligations to the Lenders and the
Administrative Agent pursuant to the terms of this Pledge Agreement;
 
WHEREAS, each of the Pledgors is willing to pledge its capital stock in Freedom
to the Administrative Agent, for the benefit of the Lenders, as security for the
Obligations pursuant to the terms of this Pledge Agreement; and
 
WHEREAS, Schedule I hereto sets forth the Pledgors’ ownership interests in
Freedom;
 
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Administrative Agent hereby agree as follows:
 
SECTION 1.     Pledge.  Each Pledgor hereby pledges to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, and grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, a security interest in, the collateral described in subsections (a)
through (c) below (collectively, the “Pledged Collateral”):
 
(a)       (i)           All of the capital stock of Freedom listed on Schedule
I, now or at any time or times hereafter owned directly by such Pledgor (such
shares being identified on Schedule I attached hereto) and the certificates
representing the shares of such capital stock, all options and warrants for the
purchase of shares of the stock of Freedom now or hereafter held in the name of
such Pledgor (all of said capital stock, options and warrants and all capital
stock held in the name of the Pledgor as a result of the exercise of such
options or warrants being hereinafter collectively referred to as the “Pledged
Stock”), herewith, or from time to time, delivered to the Administrative Agent
accompanied by stock powers in the form of Exhibit B attached hereto and made a
part hereof (the “Powers”) duly executed in blank, and all dividends, cash,
instruments, investment property and other property from time to time received,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Stock;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)     All additional shares of capital stock of Freedom described in Section
1(a)(i) above from time to time acquired by such Pledgor in any manner, and the
certificates, which shall be delivered to the Administrative Agent accompanied
by Powers duly executed in blank, representing such additional shares (any such
additional shares shall constitute part of the Pledged Stock, and the
Administrative Agent is irrevocably authorized to unilaterally amend Schedule I
hereto or any Schedule I to any applicable Pledge Amendment to reflect such
additional shares), and all options, warrants, dividends, cash, instruments,
investment property and other rights and options from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;
 
(b)     The property and interests in property described in Section 3 below; and
 
(c)     All proceeds of the collateral described in subsections (a) and (b)
above.
 
SECTION 2.     Security for Obligations; Delivery of Pledged Collateral.  The
Pledged Collateral secures the prompt payment, performance and observance of the
Obligations, as authorized by the laws, rules and administrative regulations of
the Gaming Authority.  To the extent that any Pledged Collateral is now or
hereafter becomes evidenced by certificates, promissory notes or instruments,
all such certificates, promissory notes or instruments shall promptly be
physically delivered to and held by or on behalf of the Administrative Agent,
pursuant hereto, together with appropriate signed Powers and other endorsements
in form and substance acceptable to the Administrative Agent.
 
SECTION 3.     Pledged Collateral Adjustments.  If, during the term of this
Pledge Agreement:
 
(a) Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of Freedom, or any option included
within the Pledged Collateral is exercised, or both, or
 
(b) Any subscription warrants or any other rights or options shall be issued in
connection with the Pledged Collateral,
 
then all new, substituted and additional certificates, shares, warrants, rights,
options, investment property or other securities, issued by reason of any of the
foregoing, shall, if applicable, be immediately delivered to and held by the
Administrative Agent under the terms of this Pledge Agreement and shall
constitute Pledged Collateral hereunder; provided, however, that nothing
contained in this Section 3 shall be deemed to permit any distribution or stock
dividend, issuance of additional stock, warrants, rights or options,
reclassification, readjustment or other change in the capital structure of
Freedom which is not expressly permitted by the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 4.     Subsequent Changes Affecting Pledged Collateral.  Each Pledgor
represents and warrants that it has made its own arrangements for keeping itself
informed of changes or potential changes affecting the Pledged Collateral
(including, but not limited to, rights to convert, rights to subscribe, payment
of dividends, cash distributions or other distributions, reorganizations or
other exchanges, tender offers and voting rights), and each Pledgor agrees that
neither the Administrative Agent nor any of the Lenders shall have any
obligation to inform the Pledgors of any such changes or potential changes or to
take any action or omit to take any action with respect thereto.  The
Administrative Agent may, after the occurrence and during the continuance of an
Event of Default, without notice and at its option, transfer or register the
Pledged Collateral or any part thereof into its or its nominee’s name with or
without any indication that such Pledged Collateral is subject to the security
interest hereunder.  In addition, the Administrative Agent may, after the
occurrence and during the continuance of an Event of Default, exchange
certificates or instruments representing or evidencing Pledged Stock for
certificates or instruments of smaller or larger denominations.
 
SECTION 5.     Representations and Warranties.  Each Pledgor represents and
warrants as follows:
 
(a) Each Pledgor is the sole legal and beneficial owner of the percentage of the
issued and outstanding capital stock of Freedom set forth next to his or her
name on Schedule I hereto, free and clear of any Lien except for the security
interest created by this Pledge Agreement;
 
(b) As of the date hereof, all of the Pledged Collateral is currently
represented by certificates, and Schedule I sets forth a complete and accurate
list of all the Pledged Collateral, all of which has been delivered to the
Administrative Agent, and, as of the date hereof, the Pledged Collateral
constitutes 100% of the issued and outstanding capital stock of Freedom;
 
(c) Each Pledgor has the right and requisite authority to enter into this Pledge
Agreement and to perform each and all of its obligations herein and this Pledge
Agreement has been duly authorized, executed and delivered by Pledgor and
constitutes a legal, valid and binding obligation of Pledgor enforceable against
Pledgor in accordance with its terms;
 
(d) The exact legal name and address of place of domicile of each Pledgor is set
forth on Schedule II hereto, and none of the Pledgors has conducted business
during the last five years under any name other than its exact legal name as set
forth on Schedule II;
 
(e) No financing statement naming any Pledgor as debtor and describing or
purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements (i) naming the Administrative Agent on behalf of the
Lenders as secured party, and (ii) in respect of Liens permitted by Section 6.02
of the Credit Agreement; provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
(f) There are no restrictions upon the voting rights associated with, or upon
the transfer of, any of the Pledged Collateral;
 
(g) Each Pledgor has the right to vote, pledge and grant a security interest in
or otherwise transfer such Pledged Collateral free of any Liens, except for (i)
the pledge and security interest granted to the Administrative Agent hereunder
and (ii) Liens permitted by Section 6.02 of the Credit Agreement; provided, that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 6.02 of the Credit Agreement;
 
(h) Each Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for (i) the pledge and security interest granted to the
Administrative Agent hereunder and (ii) Liens permitted by Section 6.02 of the
Credit Agreement; provided, that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement;
 
(i) None of the Pledged Collateral has been issued or transferred in violation
of the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject and the pledge of
the Pledged Collateral does not violate (1) the articles or certificates of
incorporation, by-laws, as applicable, of Freedom, or any indenture, mortgage,
bank loan or credit agreement to which Freedom is a party or by which any of its
properties or assets may be bound; or (2) any restriction on such transfer or
encumbrance of such Pledged Collateral;
 
(j) Each Pledgor authorizes the Administrative Agent to file financing
statements pursuant to the UCC as the Administrative Agent may reasonably deem
necessary to perfect the security interest granted hereby;
 
(k) No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body, is required either (x) for
the pledge of the Pledged Collateral pursuant to this Pledge Agreement or for
the execution, delivery or performance of this Pledge Agreement by the Pledgors
(except for the filing of financing statements contemplated pursuant to Section
5(j) hereof) or (y) for the exercise by the Administrative Agent of the voting
or other rights provided for in this Pledge Agreement or the remedies in respect
of the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);
 
 
4

--------------------------------------------------------------------------------

 
 
(l) Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 5(j) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, securing the payment and performance of the Obligations;
 
(m) No Pledgor has (i) registered the Pledged Collateral in the name of any
other Person, (ii) consented to any agreement by Freedom in which Freedom agrees
to act on the instructions of any other Person, (iii) delivered the Pledged
Collateral to any other Person, or (iv) otherwise granted “control” (as such
term is used in Section 8-106 of the UCC) of the Pledged Collateral to any other
Person;
 
(n) The Powers are duly executed and give the Administrative Agent the authority
they purport to confer; and
 
(o) No Pledgor has any obligation to make further capital contributions or make
any other payments to Freedom with respect to its interest therein.
 
Notwithstanding the foregoing, with regards to the representations and
warranties described in this Section 5 that require the Pledgors to represent
and warrant as to the actions, authorizations or existence of any other Pledgor,
the Hurd Family Limited Partnership represents and warrants only as to its
knowledge.  For the avoidance of doubt, all other Pledgors represent and warrant
as to the matters described in this Section 5 without any qualification,
including without limitation, any qualifications as to knowledge.
 
Notwithstanding the foregoing, the parties hereto acknowledge that Hurd Family
Limited Partnership has not received nor examined the Credit Agreement nor any
of the other Loan Documents in connection therewith, except for this Pledge
Agreement and any other Loan Document that Hurd Family Limited Partnership is
signatory thereto.
 
SECTION 6.     Covenants.
 
(a) Each Pledgor agrees that it will not change its mailing address or place of
domicile, unless such Pledgor shall have given the Administrative Agent not less
than 30 day’s prior written notice of such event or occurrence and the
Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Pledged Collateral, or (y) taken
such steps (with the cooperation of the Pledgors to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Administrative Agent’s security interest in such
Pledged Collateral;
 
(b) No Pledgor will (i) register the Pledged Collateral in the name of any
Person other than the Administrative Agent, (ii) consent to any agreement
between Freedom and any Person other than the Administrative Agent in which
Freedom agrees to act on the instructions of any such Person, (iii) deliver the
Pledged Collateral or any related Power or endorsement to any Person other than
the Administrative Agent or (iv) otherwise grant “control” (as such term is used
in Section 8-106 of the UCC) of the Pledged Collateral to any Person other than
the Administrative Agent, provided, however, that each Pledgor shall, at the
reasonable request and direction of the Administrative Agent at any time,
promptly take any or all of such actions as set forth in clause (i) – (iv) above
for the benefit of, and in a manner reasonably acceptable to, the Administrative
Agent;
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Without limiting the provisions of clause (b), each Pledgor will, at its
expense, promptly execute, authorize, acknowledge and deliver all such
instruments, certificates or other documents, and take all such additional
actions as the Administrative Agent from time to time may reasonably request in
order to ensure to the Administrative Agent the benefits of the first priority
security interest in and to the Pledged Collateral intended to be created by
this Pledge Agreement, including, without limitation, (i) the authorization and
filing of any necessary UCC financing statements, (ii) the delivery to the
Administrative Agent of any certificates that may from time to time evidence the
Pledged Collateral, and (iii) the execution in blank and delivery of any
necessary Powers or other endorsements, and will cooperate with the
Administrative Agent, at such Pledgor’s expense, in obtaining all necessary
approvals and consents, and making all necessary filings under federal, state,
local or foreign law in connection with such security interests or any sale or
transfer of the Pledged Collateral;
 
(d) Each Pledgor has and will defend the title to the Pledged Collateral and the
security interests of the Administrative Agent in the Pledged Collateral against
the claim of any Person and will maintain and preserve such security interests;
 
(e) Each Pledgor will, upon obtaining ownership of any additional Pledged
Collateral promptly and in any event within five (5) Business Days deliver to
the Administrative Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit A hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 1 hereof to the Administrative Agent, such grant being
deemed effective as of the date hereof, regardless of whether such Pledge
Amendment is ever executed pursuant to this paragraph.  Each Pledgor hereby
authorizes the Administrative Agent to attach each Pledge Amendment to this
Pledge Agreement and to unilaterally amend Schedule I hereto pursuant to the
terms of Section 2 hereof, and agrees that all Pledged Collateral listed on any
Pledge Amendment delivered to the Administrative Agent, or amended Schedule I,
shall for all purposes hereunder be considered Pledged Collateral (it being
understood and agreed that the failure by any Pledgor or the Administrative
Agent to prepare or execute any such Pledge Amendment shall not prevent the
creation or attachment of the Administrative Agent’s lien and security interest
in any such shares which creation and attachment shall automatically, and be
deemed to, occur pursuant to Section 1 hereof);
 
(f) Each Pledgor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any financing statements or amendments thereto that (a) describe the Pledged
Collateral and (b) contain any other information required by Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment.  Each Pledgor also ratifies its authorization for the
Administrative Agent to have filed any financing statements or amendments
thereto if filed prior to the date hereof;
 
 
6

--------------------------------------------------------------------------------

 
 
(g) Each Pledgor will (i) deliver to the Administrative Agent immediately upon
execution of this Pledge Agreement the originals of all certificates, promissory
notes or other instruments constituting Pledged Collateral and (ii) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any certificates, promissory notes or other
instruments constituting Pledged Collateral;
 
(h) Each Pledgor will permit the Administrative Agent from time to time to cause
the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of investment property not represented
by certificates and all rollovers and replacements therefor to reflect the
pledge of such Pledged Collateral granted pursuant to this Pledge
Agreement.  Each Pledgor will take any actions necessary to cause (i) the
issuers of uncertificated securities which are Pledged Collateral and (ii) any
financial intermediary which is the holder of any investment property, to cause
the Administrative Agent to have and retain control over such securities or
other investment property.  Without limiting the foregoing, each Pledgor will,
with respect to investment property held with a financial intermediary, cause
such financial intermediary to enter into a control agreement with the
Administrative Agent in form and substance satisfactory to the Administrative
Agent;
 
(i) Except as otherwise permitted by the terms of the Loan Documents, each
Pledgor will not (i) permit or suffer any issuer of privately held corporate
securities or other ownership interests in a corporation, partnership, joint
venture or limited liability company constituting Pledged Collateral over which
it has voting control to dissolve, liquidate, retire any of its capital stock or
other instruments or securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the instruments,
securities or other investment property in favor of any of the foregoing;
 
(j) Each Pledgor will permit any registerable Pledged Collateral to be
registered in the name of the Administrative Agent or its nominee at any time
after the occurrence and continuance of an Event of Default; and
 
(k) Each Pledgor agrees that it will not (i) except as otherwise permitted by
the Loan Documents, sell or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral without the prior written consent of
the Administrative Agent, or (ii) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for (i) the security
interest under this Pledge Agreement and (ii) Liens permitted by Section 6.02 of
the Credit Agreement; provided, that nothing herein shall be deemed to
constitute an agreement to subordinate any of the Liens of the Administrative
Agent under the Loan Documents to any Liens otherwise permitted under Section
6.02 of the Credit Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 7.     Voting Rights.  During the term of this Pledge Agreement, and
except as provided in this Section 7 below, each Pledgor shall have the right to
vote the Pledged Collateral on all governing questions in a manner not
inconsistent with the terms of this Pledge Agreement or any Loan
Documents.  After the occurrence and during the continuance of an Event of
Default, the Administrative Agent or the Administrative Agent’s nominee may, at
the Administrative Agent’s or such nominee’s option and following written notice
from the Administrative Agent to the Pledgors, exercise all voting powers
pertaining to the Pledged Collateral, including the right to take action by
shareholder consent, and as such (x) exercise, or direct the applicable Pledgor
as to the exercise of all voting, consent, managerial, election and other
membership rights to the applicable Pledged Collateral and (y) exercise, or
direct any Pledgor as to the exercise of any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the applicable Pledged Collateral, as if the Administrative Agent were the
absolute owner thereof, all without liability except to account for property
actually received by it, but the Administrative Agent shall have no duty to
exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure so to do or delay in so doing.  Such authorization
shall constitute an irrevocable voting proxy from such Pledgor to the
Administrative Agent or, at the Administrative Agent’s option, to the
Administrative Agent’s nominee.  After an Event of Default is cured or waived,
such Pledgor will have the right to exercise the voting and rights, powers,
privileges and options that it would otherwise be entitled to exercise pursuant
to the terms of the Pledge Agreement prior to the occurrence of any such Event
of Default.
 
SECTION 8.     Dividends and Other Distributions.  (a) So long as no Event of
Default has occurred and is continuing:
 
(i)        Each Pledgor shall be entitled to receive and retain any and all
dividends, cash distributions and interest paid in respect of the Pledged
Collateral to the extent such distributions are not prohibited by the Loan
Documents, provided, however, that any and all (A) distributions, dividends and
interest paid or payable other than in cash with respect to, and instruments and
other property received, receivable or otherwise distributed with respect to, or
in exchange for, any of the Pledged Collateral; (B) dividends and other
distributions paid or payable in cash with respect to any of the Pledged
Collateral on account of a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus; and
(C) cash paid, payable or otherwise distributed with respect to principal of, or
in redemption of, or in exchange for, any of the Pledged Collateral; shall be
Pledged Collateral, and shall be forthwith delivered to the Administrative Agent
to hold, for the benefit of the Administrative Agent and the Lenders, as Pledged
Collateral and shall, if received by a Pledgor, be received in trust for the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, be segregated from the other property or funds of such Pledgor, and be
delivered immediately to the Administrative Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement); and
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)       The Administrative Agent shall execute and deliver (or cause to be
executed and delivered) to each Pledgor all such proxies and other instruments
as such Pledgor may reasonably request for the purpose of enabling such Pledgor
to receive the dividends or interest payments which it is authorized to receive
and retain pursuant to clause (i) above.
 
(b)           After the occurrence and during the continuance of an Event of
Default:
 
(i)        All rights of the Pledgors to receive the dividends, distributions
and interest payments which it would otherwise be authorized to receive and
retain pursuant to Section 7(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, which shall thereupon have the sole right
to receive and hold as Pledged Collateral such dividends, distributions and
interest payments; and
 
(ii)       All dividends, distributions  and interest payments which are
received by any Pledgor contrary to the provisions of clause (i) of this Section
8(b) shall be received in trust for the Administrative Agent, for the benefit of
the Administrative Agent and the Lenders, shall be segregated from other funds
of such Pledgor and shall be paid over immediately to the Administrative Agent
as Pledged Collateral in the same form as so received (with any necessary
endorsements).
 
The Pledgors will reimburse the Administrative Agent and/or the Lenders for all
expenses incurred by the Administrative Agent and/or the Lenders, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses in
connection with the foregoing.   Notwithstanding the foregoing, Hurd Family
Limited Partnership shall not be required to pay more than its ratable share of
such expenses based on its ownership percentage of Freedom’s capital stock.  By
way of example only, if Hurd Family Limited Partnership owns 5% of the aggregate
capital stock of Freedom, then Hurd Family Limited Partnership shall only be
required to pay 5% of such expenses. The other Pledgors shall remain jointly and
severally liable for the remainder of such expenses.  Subject to the foregoing
cap, the Administrative Agent shall first request payment of such expenses from
William B. Collett or William B. Collett, Jr., provided, that after such request
is made, the Administrative Agent’s may at any time and in its sole discretion
request payment from Hurd Family Limited Partnership of its ratable share of
such expenses.

 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 9.     Remedies.  (a)  The Administrative Agent shall have, in addition
to any other rights given under this Pledge Agreement or by law, all of the
rights and remedies with respect to the Pledged Collateral of a secured party
under the UCC.  After the occurrence and during the continuance of an Event of
Default, the Administrative Agent (personally or through an agent) is hereby
authorized and empowered to transfer and register in its name or in the name of
its nominee the whole or any part of the Pledged Collateral, to exercise all
voting rights with respect thereto, to collect and receive all cash dividends or
distributions and other distributions made thereon, and to otherwise act with
respect to the Pledged Collateral as though the Administrative Agent were the
outright owner thereof, each Pledgor hereby irrevocably constituting and
appointing the Administrative Agent as the proxy and attorney-in-fact of such
Pledgor, with full power of substitution to do so; provided, however, that the
Administrative Agent shall have no duty to exercise any such right or to
preserve the same and shall not be liable for any failure to do so or for any
delay in doing so; provided, further, however, that the Administrative Agent
agrees to exercise such proxy and powers only so long as an Event of Default
shall have occurred and is continuing and following written notice thereof.  In
addition, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall have such powers of sale and other
powers as may be conferred by applicable law and regulatory requirements,
including, without limitation, any requirements promulgated by any Gaming
Authority.  With respect to the Pledged Collateral or any part thereof which
shall then be in or shall thereafter come into the possession or custody of the
Administrative Agent or which the Administrative Agent shall otherwise have the
ability to transfer pursuant to applicable law and/or regulatory requirements,
including, without limitation, any requirements promulgated by any Gaming
Authority, the Administrative Agent may, in its sole discretion, without notice
except as specified below, after the occurrence and during the continuance of an
Event of Default, sell or cause the same to be sold at any exchange, broker’s
board or at public or private sale, in one or more sales or lots, at such price
as the Administrative Agent may deem best, for cash or on credit or for future
delivery, without assumption of any credit risk, and the purchaser of any or all
of the Pledged Collateral so sold shall thereafter own the same, absolutely free
from any claim, encumbrance or right of any kind whatsoever.  The Administrative
Agent and each of the Lenders may, in its own name, or in the name of a designee
or nominee, buy the Pledged Collateral at any public sale and, if permitted by
applicable law, buy the Pledged Collateral at any private sale.  The Pledgors
jointly and severally agree to pay to the Administrative Agent all reasonable
expenses (including, without limitation, court costs and reasonable attorneys’
and paralegals’ fees and expenses) of, or incidental to, the enforcement of any
of the provisions hereof.  Notwithstanding the foregoing, Hurd Family Limited
Partnership shall not be required to pay more than its ratable share of such
expenses based on its ownership percentage of Freedom’s capital stock.  By way
of example only, if Hurd Family Limited Partnership owns 5% of the aggregate
capital stock of Freedom, then Hurd Family Limited Partnership shall only be
required to pay 5% of such expenses. The other Pledgors shall remain jointly and
severally liable for the remainder of such expenses.  Subject to the foregoing
cap, the Administrative Agent shall first request payment of such expenses from
William B. Collett or William B. Collett, Jr., provided, that after such request
is made, the Administrative Agent’s may at any time and in its sole discretion
request payment from the Hurd Family Limited Partnership of its ratable share of
such expenses.  The Administrative Agent agrees to distribute any proceeds of
the sale of the Pledged Collateral in accordance with Section 9(d) and the
Pledgor shall remain liable for any deficiency following the sale of the Pledged
Collateral.
 
(b)          Unless any of the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, the
Administrative Agent will give the applicable Pledgor reasonable notice of the
time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made.  Any sale of the
Pledged Collateral conducted in conformity with reasonable commercial practices
of banks, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable.  Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by such Pledgor as
provided in Section 21 below at least ten (10) days before the time of the sale
or disposition; provided, however, that the Administrative Agent may give any
shorter notice that is commercially reasonable under the circumstances.  Any
other requirement of notice, demand or advertisement for sale is waived, to the
extent permitted by law.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected after an Event of Default, each Pledgor agrees that
after the occurrence and during the continuation of an Event of Default, the
Administrative Agent may, from time to time, attempt to sell all or any part of
the Pledged Collateral by means of a private placement restricting the bidders
and prospective purchasers to those who are qualified and will represent and
agree that they are purchasing for investment only and not for distribution.  In
so doing, the Administrative Agent may solicit offers to buy the Pledged
Collateral, or any part of it, from a limited number of investors deemed by the
Administrative Agent, in its reasonable judgment, to be financially responsible
parties who might be interested in purchasing the Pledged Collateral.  If the
Administrative Agent solicits such offers from not less than four (4) such
investors, then the acceptance by the Administrative Agent of the highest offer
obtained therefrom shall be deemed to be a commercially reasonable method of
disposing of such Pledged Collateral; provided, however, that this Section does
not impose a requirement that the Administrative Agent solicit offers from four
or more investors in order for the sale to be commercially reasonable.
 
(d)          All proceeds of the sale of the Pledged Collateral received by the
Administrative Agent hereunder shall be applied by the Administrative Agent to
payment of the Obligations pursuant to the terms of Section 7.4 of the Pledge
and Security Agreement.
 
(e)           The Administrative Agent, on behalf of the Holders of Obligations,
may comply with any applicable state or federal law requirements in connection
with a disposition of the Pledged Collateral, and such compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Pledged Collateral.  The Administrative Agent and the Holders of Obligations
shall comply with all Gaming Laws in connection with any disposition of the
Pledged Collateral (including obtaining all consents required by Gaming
Authorities in connection with any such disposition).
 
SECTION 10.   Administrative Agent Appointed Attorney-in-Fact.  Each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, coupled with an
interest, with full authority, in the name of such Pledgor or otherwise, from
time to time in the Administrative Agent’s sole discretion, to take any action
and to execute any instrument which the Administrative Agent may deem necessary
or advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to such Pledgor representing any dividend, distribution,  interest payment or
other distribution in respect of the Pledged Collateral or any part thereof and
to give full discharge for the same and to arrange for the transfer of all or
any part of the Pledged Collateral on the books of Freedom to the name of the
Administrative Agent or the Administrative Agent’s nominee; provided, however
that the Administrative Agent agrees to exercise such powers only so long as an
Event of Default shall have occurred and is continuing.
 
SECTION 11.   Waivers.  (i) Each Pledgor waives presentment and demand for
payment of any of the Obligations, protest and notice of dishonor or default
with respect to any of the Obligations and all other notices to which such
Pledgor might otherwise be entitled except as otherwise expressly provided
herein or in the applicable Loan Document.
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)     Each Pledgor understands and agrees that its obligations and
liabilities under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any real property securing all or any part of the
Obligations by trustee sale or any other reason impairing the right of any
Pledgor, the Administrative Agent or any of the Lenders to proceed against
Freedom, the Borrower, any other guarantor of Holdings or the Borrower or such
guarantor’s property.  Each Pledgor agrees that all of its obligations under
this Pledge Agreement shall remain in full force and effect without defense,
offset or counterclaim of any kind, notwithstanding that such Pledgor’s rights
against Freedom may be impaired, destroyed or otherwise affected by reason of
any action or inaction on the part of the Administrative Agent or any Lender.
 
(iii)     Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty or pledge with respect to any transactions occurring after the date of
the guaranty or pledge.
 
SECTION 12.     Term.  This Pledge Agreement shall remain in full force and
effect until the Obligations shall have been indefeasibly and fully paid in cash
and the Loan Documents shall have terminated.  Upon the termination of this
Pledge Agreement as provided above (other than as a result of the sale of the
Pledged Collateral), the Administrative Agent will release the security interest
created hereunder and, if it then has possession of the Pledged Stock, will
deliver the Pledged Stock and the Powers to the applicable Pledgor.
 
SECTION 13.     Definitions.  Unless otherwise defined herein, terms defined in
the Credit Agreement are used herein as therein defined (and, with respect to
such terms, the singular shall include the plural and vice versa and any gender
shall include any other gender as the context may require), and the following
term shall have the following meaning.
 
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Administrative
Agent’s and the Lenders’ security interest in any Pledged Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.  Any and all terms used in this Pledge Agreement
which are defined in the UCC shall be construed and defined in accordance with
the meaning and definition ascribed to such terms under the UCC, unless
otherwise defined herein.
 
SECTION 14.     Successors and Assigns.  This Pledge Agreement shall be binding
upon and inure to the benefit of each Pledgor, the Administrative Agent, for the
benefit of itself and the Lenders, and their respective successors and
assigns.  Each Pledgor’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor-in-possession of or for such Pledgor.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 15.    GOVERNING LAW.  THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
 
SECTION 16.    Consent to Jurisdiction; Waiver of Jury Trial.
 
(A)      Each Pledgor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court of the Southern District of New York and state courts located in the
Borough of Manhattan in New York City, New York, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Pledge Agreement or any other Loan Document, or for recognition or enforcement
of any judgment, and each Pledgor hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each Pledgor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Pledge Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Pledge Agreement or any other Loan Document against
any Pledgor or its properties in the courts of any jurisdiction.
 
(B)       Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Pledge Agreement or any other Loan Document
in any court referred to in Section 16(A).  Each Pledgor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(C)       EACH PLEDGOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR
ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PLEDGOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PLEDGOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PLEDGOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PLEDGORS HAVE BEEN INDUCED TO
ENTER INTO THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 17.   No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Pledge Agreement.  In the event
an ambiguity or question of intent or interpretation arises, this Pledge
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Pledge Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 18.   Severability.  Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
 
SECTION 19.   Further Assurances.  Each Pledgor agrees that it will cooperate
with the Administrative Agent and will execute and deliver, or cause to be
executed and delivered, all such other stock powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements (and each Pledgor hereby
authorizes the Administrative Agent to file any such financing statements), as
the Administrative Agent may reasonably deem necessary from time to time in
order to carry out the provisions and purposes of this Pledge Agreement.
 
SECTION 20.   The Administrative Agent’s Duty of Care.  The Administrative Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Administrative Agent’s (i) gross negligence or willful
misconduct, or (ii) failure to use reasonable care with respect to the safe
custody of the Pledged Collateral in the Administrative Agent’s
possession.  Without limiting the generality of the foregoing, the
Administrative Agent shall be under no obligation to take any steps necessary to
preserve rights in the Pledged Collateral against any other parties but may do
so at its option.  All expenses incurred in connection therewith shall be for
the sole account of the Pledgors, and shall constitute part of the Obligations
secured hereby.
 
SECTION 21.   Notices.  All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and, with respect to any Pledgor, in the care of the Borrower at the
address of the Borrower set forth in the Credit Agreement, or such other address
or telecopy number as such party may hereafter specify for such purpose in
accordance with the provisions of Section 9.01 of the Credit Agreement.
 
SECTION 22.   Amendments, Waivers and Consents.  No amendment or waiver of any
provision of this Pledge Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent pursuant to the terms of the Loan
Documents, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
SECTION 23.    Section Headings.  The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.
 
SECTION 24.   Execution in Counterparts.  This Pledge Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which shall together constitute one and the same agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 25.   Merger.  This Pledge Agreement and the Loan Documents embody the
final and entire agreement and understanding among the Pledgors, the
Administrative Agent and the Lenders and supersede all prior agreements and
understandings among the Pledgors, the Administrative Agent and the Lenders
relating to the subject matter thereof.  This Pledge Agreement and the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties hereto.
 
SECTION 26.   Limitation on Rights and Remedies of Administrative Agent and
Holders of Obligations.  Notwithstanding anything in this Agreement to the
contrary, the Administrative Agent and the Holders of Obligations agree that
they shall comply with all applicable laws, in connection with their exercise of
rights and remedies hereunder, including, without limitation, foreclosure upon
any item of Collateral or voting (or otherwise taking control of) any interest
in the Pledged Collateral.
 
The remainder of this page is intentionally blank.
 
 
15

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Pledgors and the Administrative Agent have executed this
Pledge Agreement as of the date set forth above.
 
By:
   
Name:  William B. Collett
     
By:
   
Name: William B. Collett, Jr.
     
HURD FAMILY LIMITED PARTNERSHIP
     
By: __________________, its general partner
     
By:
   
Name:
     
ABC FUNDING, LLC, as Administrative Agent
     
By:
   
Name:
 
Title:
 

 
Signature Page to
Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Agreement, agrees promptly to note on its books the security interests granted
under such Pledge Agreement, agrees that after the occurrence and during the
continuance of an Event of Default it will comply with instructions originated
by the Administrative Agent without further consent by any Pledgor and waives
any rights or requirement at any time hereafter to receive a copy of such Pledge
Agreement in connection with the registration of any Pledged Collateral in the
name of the Administrative Agent or its nominee or the exercise of voting rights
by the Administrative Agent or its nominee.
 

 
FREEDOM HOLDING, INC.
     
By:
     
Name:
   
Title:

Acknowledgment to
Pledge Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
to
PLEDGE AGREEMENT

 
CAPITAL STOCK OF FREEDOM OWNED BY PLEDGORS
 
Pledged Capital Stock


Pledgor
 
Record Holder
 
Pledged Entity
 
Cert.
No.
 
No. of
Shares
 
% of
Interests
held by
Pledgor
 
% of Total
Outstanding
Shares of
Pledged
Entity
                                                                               
                       

 
 
 

--------------------------------------------------------------------------------

 
  
SCHEDULE II
to
PLEDGE AGREEMENT

 
LEGAL NAME OF PLEDGORS AND DOMICILE ADDRESS OF PLEDGORS
 
Legal Name of Pledgor
 
Domicile Address of Pledgor
                                 

 
PRIOR NAMES OF PLEDGORS
DURING LAST FIVE YEARS


Pledgor
 
Prior Name
 
Date of Name Change
                   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
to
PLEDGE AGREEMENT

 
FORM OF PLEDGE AMENDMENT
 
Reference is hereby made to the Freedom Pledge Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”) dated as of April 25, 2011, by and among WILLIAM B. COLLETT,
an individual domiciled in the State of Florida, WILLIAM B. COLLETT, JR., an
individual domiciled in the State of Florida and HURD FAMILY LIMITED PARTNERSHIP
(the “Pledgors”) and ABC FUNDING, LLC, as Administrative Agent (the
“Administrative Agent”) for the Holders of Obligations under the Credit
Agreement, whereby the Pledgor has pledged certain capital stock of Freedom as
collateral to the Administrative Agent, for the ratable benefit of the Lenders,
as more fully described in the Pledge Agreement. This Amendment is a “Pledge
Amendment” as defined in the Pledge Agreement and is, together with the
acknowledgments, certificates, and Powers delivered herewith, subject in all
respects to the terms and provisions of the Pledge Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Pledge Agreement.
 
By its execution below, the Pledgor hereby agrees that (i) the capital stock of
the corporation listed on Schedule I hereto shall be pledged to the
Administrative Agent as additional collateral pursuant to Section 1(a)(ii) of
the Pledge Agreement, and (ii) such property shall be considered Pledged Stock
under the Pledge Agreement and be a part of the Pledged Collateral pursuant to
Section 1 of the Pledge Agreement.
 
By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 5 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional Pledged Stock relating hereto.  The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.
  
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Amendment
to the Pledge Agreement as of this ____ day of ____________, ______.
 

 
[PLEDGOR]
     
By:
   
Name:
 
Title:

  
 
 

--------------------------------------------------------------------------------

 
 
Schedule I
to
Pledge Amendment
 
CAPITAL STOCK OF FREEDOM OWNED BY PLEDGORS
 
Pledged Capital Stock
 
Pledgor
 
Record Holder
 
Pledged Entity
 
Cert.
No.
 
No. of
Shares
 
% of
Interests
held by
Pledgor
 
% of Total
Outstanding
Shares of
Pledged
Entity
                                                                             

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Pledge Agreement, agrees promptly to note on its books the security interests
granted under such Pledge Agreement, agrees that after the occurrence and during
the continuance of an Event of Default it will comply with instructions
originated by the Administrative Agent without further consent by any Pledgor
and waives any rights or requirement at any time hereafter to receive a copy of
such Pledge Agreement in connection with the registration of any Pledged
Collateral in the name of the Administrative Agent or its nominee or the
exercise of voting rights by the Administrative Agent or its nominee.
 

 
FREEDOM HOLDING, INC.
     
By:
     
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
to
PLEDGE AGREEMENT
 
FORM OF STOCK POWER
 
FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
_____________________________ _______ Shares of [Common Stock] of
_______________________, a _______________ corporation, represented by
Certificate No. ____ (the “Stock”), standing in the name of the undersigned on
the books of said corporation and does hereby irrevocably constitute and appoint
___________________________________ as the undersigned’s true and lawful
attorney, for it and in its name and stead, to sell, assign and transfer all or
any of the Stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof; and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or substitute
or substitutes shall lawfully do by virtue hereof.
 

Dated: _______________
  
     
[PLEDGOR]
     
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I


FORM OF MANAGEMENT AGREEMENT


Attached.


 
EXHIBIT I

--------------------------------------------------------------------------------

 
 
MANAGEMENT CONTRACT


This Casino Development and Management Agreement (“Agreement”) is hereby entered
into this __ day of April, 2011, by and between Florida Gaming Centers, Inc.
(“COMPANY”), a Florida corporation, and Miami Casino Management, LLC
(“OPERATOR”), a Florida limited liability company.


WHEREFORE, COMPANY has the right to operate and shall be commencing the
development and management of a slots facility at its Miami Jai-Alai facility
located in Miami, Florida (the “Property”); and


WHEREFORE, the OPERATOR has performed certain duties in anticipation of a April
__, 2011 closing date; and


WHEREFORE, the COMPANY has, among other things, undertaken efforts to secure
agreements for AGS bridge loan funding of the Miami Jai-Alai project and ABC
Funding, LLC (“ABC”) permanent funding (collectively, the COMPANY’s “Financing
Documents”); and


WHEREFORE, the COMPANY, ABC and the OPERATOR are entering into that certain
Management Fee Subordination Agreement of even date herewith (the “Management
Fee Subordination Agreement”) pursuant to which the OPERATOR shall, among other
things,  agree to subordinate the payments due under this Agreement to the
obligations under the ABC Financing Documents; and


WHEREFORE, in connection with the development of the Property into a slots
facility, the COMPANY desires OPERATOR to assist in the development activities
and, upon Opening (used herein to mean the date on which the first
revenue-paying customer is admitted to the Property), manage the day to day
operations of the slots facility and related gaming and nongaming amenities and
operations in conjunction with the Company’s existing management team; and


WHEREFORE, the Opening is expected to be in approximately nine (9) months; and


WHEREFORE, COMPANY and OPERATOR have previously agreed upon a term sheet
(attached), entitled Proposed Terms and Conditions for the Management of Miami
Jai-Alai, and wish this Agreement to be within the spirit of and give
clarification  to the terms set forth therein (with modifications to the timing
of Total Development Fee payments);


IT IS HEREBY AGREED by and between COMPANY and OPERATOR as follows:


I.           Term of Agreement.  Unless terminated earlier as permitted under
this Agreement, the term of this Agreement shall commence immediately and end
three (3) years after Opening.  COMPANY, in its discretion and upon 45 days’
written notice, may extend the term of this Agreement in one year increments for
up to a total of two (2) additional years.

 
1

--------------------------------------------------------------------------------

 

II.           Certain Duties and Authority of OPERATOR.


(a)           OPERATOR shall, upon Opening, on behalf of the COMPANY, supervise,
manage, direct, and operate the Property, consistent with the standard of
diligence and professional management that is customary and usual with respect
to the industry, taking into account the physical characteristics of the
Property and the nature of its market.  In addition, prior to Opening, OPERATOR
shall assist COMPANY in connection with the development of the Property into a
slots facility and perform those tasks reasonably necessary for the successful
Opening of the Property, including the recruitment and training of appropriate
staff (all of whom shall be employees of COMPANY and not OPERATOR), marketing to
attract customers to the Property, securing applicable licensing, negotiating
and entering into appropriate leases and agreements on behalf of COMPANY
(subject to COMPANY’s approval), purchasing of supplies and inventory on behalf
of COMPANY (subject to COMPANY’s approval), and arranging for inaugural
ceremonies in cooperation with COMPANY.


(b)           OPERATOR shall have the authority reasonably necessary to carry
out its duties under this Agreement, including the authority to negotiate,
execute, and perform contracts on behalf of COMPANY (with consent or approval by
COMPANY) and the authority to assert all the prerogatives normally accorded to
management in the ordinary course of business on behalf of the COMPANY,
including by way of example the hiring, firing, and taking of appropriate
personnel actions with respect to all staff (all of whom shall be employees of
COMPANY and not OPERATOR) on behalf of COMPANY; the collection of receivables;
the hiring and firing of employees; the incurring of trade debts; the approval
and payment of checks (within guidelines established with the COMPANY); and the
negotiating and signing of operational leases and contracts (which will not
extend beyond the term of this Agreement without the consent of COMPANY).


(c)           OPERATOR shall endeavor to ensure that it obtains and maintains
all licenses for its employees as necessary for performance of its duties under
this Agreement.


(d)           OPERATOR’s President and COO, Dave Jonas, shall be present,
on-site at the Property for a minimum of 15 days per month through Opening and
during the following three (3) months, and then for a minimum of 10 days per
month throughout the remainder of the term of this Agreement.


(e)           At least 60 days prior to Opening (unless COMPANY fails to timely
provide a projected statement of expenses not under the control of OPERATOR),
OPERATOR shall provide COMPANY a three year  Initial Budget (defined below) for
the Property which shall be agreed upon by COMPANY, the first year broken down
month by month.

 
2

--------------------------------------------------------------------------------

 

(f)           OPERATOR shall not solicit any employee of COMPANY employed at the
Property during the term of this Agreement.  Additionally, OPERATOR shall
require each Key Principal Contractor (defined below) to agree not to solicit
any employee of COMPANY employed at the Property on behalf of himself or any
other entity during the term of this Agreement, regardless whether such Key
Principal Contractor remains employed by OPERATOR throughout the term of this
Agreement.


(g)           During the term of this Agreement, OPERATOR shall not engage in,
or manage any company engaged in, a business in direct competition with COMPANY
within a 100-mile driving radius of the Property.  Furthermore, if this
Agreement is terminated by COMPANY after Opening based on a Permitted
Termination (defined below), then additionally for three (3) months following
termination of this Agreement OPERATOR shall not engage in, or manage any
company engaged in, a business in direct competition with COMPANY within a
100-mile driving radius of the Property, and for an additional nine (9) months
after that OPERATOR shall not engage in, or manage any company engaged in, a
business in direct competition with COMPANY within a 50-mile driving radius of
the Property; provided, however, that such obligations shall terminate in the
event business operations at the Property cease occurring in substantially the
same manner as at the time of the Permitted Termination (by way of example and
not limitation, if the Property closes slot machine operations).


(h)           OPERATOR may not assign this Agreement to affiliates, or any other
related entities, without the prior written consent of COMPANY and ABC.


III.         Certain Duties of COMPANY.


(a)           COMPANY shall provide assistance to OPERATOR insofar as reasonably
required in the performance of OPERATOR’s duties under this Agreement, and shall
not take any action materially adverse to the Property’s business
objectives.  COMPANY shall make reasonable provisions relating to the Property
to enable OPERATOR to perform its duties hereunder, including by way of example,
office space, equipment, supplies, and parking contiguous to the Property.


(b)           COMPANY shall maintain and make available to OPERATOR in timely
fashion adequate funding for development, operations, fees to OPERATOR, and
reimbursement of expenses and costs, consistent with budgets developed in
accordance with this Agreement.


(c)           COMPANY shall ensure that it obtains and maintains all licenses
necessary for performance of it’s or OPERATOR’s duties under this Agreement
(excluding licenses OPERATOR is required to obtain and maintain for its own
employees).

 
3

--------------------------------------------------------------------------------

 

(d)           At least 90 days prior to Opening, COMPANY shall provide a
projected statement of expenses not under control of OPERATOR, including, by way
of example and not limitation, real estate taxes, utilities, and insurance.


(e)           COMPANY shall, throughout the entire term of this Agreement,
maintain at a minimum the following insurance, which shall be maintained with
insurance companies licensed to do business in the State of Florida and with a
current A.M. Best rating of at least A:VII: (i) Commercial General Liability
Insurance with limits established by regulatory bodies and sufficient to ensure
adequate liability coverage in accordance with State of Florida guidelines of
Five Million Dollars ($5,000,000) or more; (ii) Workers Compensation Insurance,
with statutory requirements and employer's legal liability coverage with limits
no less than One Million Dollars ($1,000,000); (iii) Blanket Crime Insurance
with limits no less than Five Million Dollars ($5,000,000); (iv) Automobile
Liability Insurance with limits no less than One Million Dollars ($1,000,000);
(v) Employment Practices Liability Insurance with limits no less than Five
Million Dollars ($5,000,000); (vi) Property Insurance insuring the real and
personal property of the Property against fire, with all risk coverage,
including, business interruption and currency coverage, and with such coverage
also in effect during the development and construction of the Property; (vii)
Directors and Officers insurance for COMPANY’s executives with limits no less
than Five Million Dollars ($5,000,000) for each covered individual and a cap of
no less than Five Million Dollars ($5,000,000) per incident; (viii) insurance
for each Key Principal Contractor, Jim Ahearn, Edward M. Tracy, and other
agreed-upon individuals either under the same Directors and Officers insurance
policy maintained for COMPANY’s executives or under a substantially equivalent
policy with equivalent limits for each covered individual and per incident; and
(ix) such other insurance as deemed necessary by COMPANY after consultation with
the OPERATOR. The Company shall also arrange for D&O insurance for its
executives as well as members of the OPERATORS Key Contactors and other members
identified and agreed upon by COMPANY. This insurance should cover each
individual Key Contractor up to Five Million Dollars ($5,000,000) with an
Operator’s cap of Five Million Dollars ($5,000,000) per incident. All required
coverage herein shall be primary.  The Commercial General Liability and
Automobile Liability Insurance policies shall name OPERATOR as an additional
named insured.  Certificates of insurance and copies of insurance policies
maintained by COMPANY shall be promptly made available to OPERATOR.


(f)           Immediately upon closing of the Financing Documents pertaining to
the permanent funding of the Miami Jai Alai project (or earlier as may be
required pursuant to the terms of the Unsecured Note), COMPANY shall pay any and
all unpaid principal and accrued interest due on the Unsecured Note attached to
this Agreement in accordance with its terms.


(g)           COMPANY shall make best efforts and take all reasonable actions as
may be required on its part to ensure compliance with COMPANY’s covenants in its
Financing Documents.

 
4

--------------------------------------------------------------------------------

 

(h)           COMPANY may not assign this Agreement to affiliates, or any other
related entities, without the prior written consent of OPERATOR.  If at any time
during the term of this Agreement COMPANY intends to sell the Facility and
solicits offers from potential purchasers, then COMPANY shall notify OPERATOR,
in writing simultaneous with the solicitation of such offers, of its intention
to sell its interest in the Property.  Any sale of the Property shall be subject
to the rights and obligations of OPERATOR and COMPANY under this Agreement.


IV.         Payment for Services Performed and Expenses.  Subject to the
Management Fee Subordination Agreement, COMPANY shall make the following
payments to OPERATOR in a timely manner as a material term of this Agreement:


(a)           Reimbursement of Expenses.   COMPANY shall reimburse OPERATOR for
all reasonable and approved out-of-pocket expenses and all normal and customary
expenses incurred in connection with the performance of its duties hereunder,
including among other things travel, housing and Per Diem expenses; regulatory
expenses (not to exceed $5,000 per person absent approval) incurred by any
member or employee of OPERATOR who is currently employed by OPERATOR and is
required to be licensed, including procuring and maintaining all necessary
licenses with respect solely to gaming licensure in Florida for the Property;
and any additional regulatory expenses (not to exceed $5,000 per person absent
approval) for any new members or employees of OPERATOR approved in writing in
advance of incurring such expense.  (For purposes of clarity and not limitation,
reasonable and approved out-of-pocket expenses incurred subsequent to the
signing of the attached term sheet but prior to the execution of this Agreement
shall be reimbursable within the meaning of this paragraph.)  COMPANY shall make
reimbursement payments required under this Paragraph within ten (10) days of
presentment by OPERATOR subject to the COMPANY’s payment constraints contained
in the Disbursement Agreement with ABC during the development and construction
of the Property.  Immediately upon closing of the Financing Documents pertaining
to the permanent funding of the Miami Jai Alai project, COMPANY shall pay any
and all unpaid expenses incurred by OPERATOR as permitted by this section
IV(a).  COMPANY shall remain responsible for payments required under this
paragraph following the term or termination of this Agreement for any reason.
 
(b)           Total Development Fee.  COMPANY shall pay OPERATOR fees for its
assistance in the development of the Property equal to $600,000 (“Total
Development Fee”) with $25,000 due upon the first closing under the ABC
agreement pertaining to the permanent funding of the Miami Jai Alai project
(representing a February 15, 2011 installment), $50,000 due upon the second
closing under the ABC agreement pertaining to the permanent funding of the Miami
Jai Alai project (representing March 15 and April 15, 2011 installments), and
six subsequent payments of $25,000 each during the Property’s development period
to be paid on each monthly anniversary for such period beginning on May 15, 2011
and continuing through and including October 15, 2011 (collectively, the
“Monthly Development Fees”).  If Opening occurs prior to all Monthly Development
Fees being paid, all remaining Monthly Development Fees shall be paid at
Opening.  OPERATOR shall then be due installments of $150,000 to be paid at the
1st and 2nd annual anniversary of Opening.  OPERATOR shall be due a final
installment of $75,000 to be paid at the 3rd annual anniversary of
Opening.  Notwithstanding the foregoing, if the COMPANY is able to achieve
Realized Savings in its Construction Budget (as those terms are defined in the
COMPANY’S Disbursement Agreement entered into with ABC) and completes a
permitted Budget Amendment per section 5.4.1 of the Disbursement Agreement to
allocate such Realized Savings to the Line Item that includes Monthly
Development Fees, the COMPANY shall pay OPERATOR any remaining amounts due
pursuant to the Total Development Fee within thirty days of Opening.

 
5

--------------------------------------------------------------------------------

 

(c)          Management Fees. After Opening, subject to pro forma compliance
with the COMPANY’s covenants in its Financing Documents, OPERATOR will be
compensated by COMPANY in cash based on the following formula (“Management
Fees”):
 
 
-
One percent (1.0%) of Gross Gaming Revenues (as used herein, “Gross Gaming
Revenues” means all of the revenue from the operation of the slot machines,
Jai-Alai, poker, dominoes, pari-mutuel, and any other casino games on the
Property, in accordance with Generally Accepted Accounting Principles, including
without limitation the net win from slot machines (which is the difference
between coin in and coin out and plus or minus, as appropriate, deposits made in
respect to progressive slot machines) and other similar games); plus

 
 
-
One and one half percent (1.5%) of EBITDAM in the first year after Opening,
increasing by one half of a percent (0.5%) for each of the second and third year
following Opening.  If COMPANY extends the term of this Agreement as provided
herein, the percentage of EBITDAM shall be equal to and capped at 3.0%.  As used
in this Agreement, “EBITDAM” means all earnings from the Property, before
interest, all taxes on income (not including gaming taxes paid in respect of
Gross Gaming Revenue which are treated as a normal operating expense),
depreciation, amortization and management fees, as determined in accordance with
Generally Accepted Accounting Principles.

 
COMPANY shall pay OPERATOR $25,000 as an advance on Management Fees 10 days
after the end of every calendar month, which amount shall increase to $50,000 in
the event that the Property’s actual EBITDAM is outperforming the minimum
EBITDAM covenant, as set forth in sections 6.13(a) and 6.13(b) (as applicable)
of the COMPANY’s Credit Agreement entered into with ABC, for the corresponding
period (quarter) by 30.0% (the “Monthly Advance”).  The Monthly Advance shall be
applied towards Management Fees to be earned during that month.  Management Fees
actually earned during a fiscal quarter over and above Monthly Advances paid
during that period shall be paid on or before the earlier of (i) five days
following the delivery of a compliance report to ABC pursuant to the terms of
COMPANY’s Financing Documents and (ii) 45 days after the end of each fiscal
quarter; provided that, if COMPANY is not in compliance with the covenants in
its Financing Documents, Management Fees shall be accrued and paid going forward
as permitted by such covenants.  The first Monthly Advance shall be paid on a
pro rata basis based on the number of days that the Property is operating slots
as a percentage of days in the calendar month.

 
6

--------------------------------------------------------------------------------

 

(d)           Breakup Fee.  Subject to the Management Fee Subordination
Agreement, if this Agreement is terminated by COMPANY for any reason other than
a Permitted Termination (defined below), COMPANY must pay OPERATOR an amount
(“Breakup Fee”) equal to (i) the amount of any unpaid amounts of the Total
Development Fee (ii) the amount of any unpaid principal and accrued interest due
on the Unsecured Note attached to this Agreement, and (iii) the amount which is
the number of months remaining in the initial term of this Agreement (i.e.,
through the end of three years following Opening) times the average monthly
Management Fees to OPERATOR under this Agreement during the 12 months prior to
the date of early termination (or if the termination occurs prior to a full 12
months of operations, the actual number of months since Opening) and the average
of the upcoming year projected pro-forma (average the two components together),
discounted to present value using an interest rate equal to the Wall Street
Journal prime rate on the early termination date as the discount rate.  The
Breakup Fee shall be paid in cash to OPERATOR within 30 days of the early
termination date.  (Example:  If the Property has only been open for three (3)
months and actual Management Fees earned for those three (3) months were equal
to $300,000 (or $100,000 per month) and the projected Management Fees for the
next twelve months based on the most recent Operating & Capital Budget (defined
below) in place are $1,500,000 (or $125,000 per month), then the average monthly
Management Fees applied to the remaining months of the initial term of this
Agreement (before discounting to the present value) would be the average of
$100,000 and $125,000, which in this example equals $112,500.)


V.           Operating and Capital Budgets.  OPERATOR and COMPANY shall agree on
operating and capital budgets including, but not limited to, projected revenues,
expenses, EBITDAM and capital expenditures for the Property (the “Operating &
Capital Budgets”).  The “Initial Budget” shall cover the first three (3) years
of the Property’s operations from the opening date with the first twelve (12)
months presented on a monthly basis and annual projections for years 2 and
3.  The Initial Budget shall be presented in two formats, one assuming no slot
operations at Hialeah Park and one assuming 1,000 slots operating at Hialeah
Park.  Subsequent Operating & Capital Budgets for three years in the same format
(monthly for the next twelve (12) months and annually thereafter) shall be
completed no later than September 30 of the fiscal year prior in accordance with
COMPANY’s reporting requirements under its Financing Documents.  The Initial
Budget and any subsequent Operating and Capital Budgets shall be approved by the
COMPANY, which shall not unreasonably withhold approval.  In the event of good
cause to revise a prepared budget (including, by way of example and not
limitation, an unforeseen or nondisclosed past, present, or future material
transaction or event), OPERATOR may appropriately revise such budget, subject to
approval by the COMPANY, which shall not unreasonably withhold approval.

 
7

--------------------------------------------------------------------------------

 

VI.         Indemnification.  COMPANY hereby covenants and agrees as follows:


(a)           COMPANY hereby covenants and agrees to indemnify, save, and
defend, at COMPANY's sole cost and expense, and hold harmless, OPERATOR,
OPERATOR's affiliates, and the officers, directors, agents, employees, legal
representatives, members and shareholders of OPERATOR and OPERATOR's affiliates
and the successors and assigns of each of the foregoing (collectively and
individually, “Indemnified Persons”) from and against the full amount of any and
all Losses relating to the pre-Opening activities, development, supervision,
management, direction, and/or operation of the Property.  The term “Losses”
shall mean any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs, expenses and disbursements, including, but not
limited to, professional or consultants' expenses incurred in investigating,
preparing for, serving as a witness in, or defending against any action or
proceeding, whether actually commenced or threatened, which may be asserted
against any Indemnified Person, of any kind or nature, except liabilities caused
solely by OPERATOR's willful, wanton or criminal misconduct, gross negligence or
fraud.  For the avoidance of doubt, any claims by employees, contractors, or
vendors relating to their employment, work, or activities at or in relation to
the Property shall constitute Losses.


(b)           OPERATOR agrees that promptly upon its discovery of facts giving
rise to a claim for indemnity under the provisions of this Agreement, including
receipt by it of notice of any demand, assertion, claim, action or proceeding,
judicial or otherwise, by any third party (such third party actions being
collectively referred to herein as a "Claim"), with respect to any matter as to
which it claims to be entitled to indemnity under the provisions of this
Agreement, it will give prompt notice thereof in writing to COMPANY.  COMPANY
shall be entitled, at its cost and expense, to contest and defend by all
appropriate legal proceedings any Claim with respect to which it is called upon
to indemnify OPERATOR.  Such contest shall be conducted by reputable counsel
employed by COMPANY with OPERATOR’s consent, which consent shall not be
unreasonably withheld.   OPERATOR shall have the right, but not the obligation,
to participate in such proceedings and to be represented by counsel of its own
choosing at its sole cost and expense.  COMPANY shall have full authority to
determine all action to be taken with respect thereto; however, COMPANY will not
have the authority to subject OPERATOR to any obligation whatsoever, other than
the performance of purely ministerial tasks or obligations not involving
material expense.  In addition, without the consent of OPERATOR, which consent
may be withheld in its sole and absolute discretion, the COMPANY shall not
consent to the entry of any judgment or enter into any settlement that does not
include an unconditional and complete release of OPERATOR.    OPERATOR will
reasonably cooperate with COMPANY in defense of Losses, subject to reimbursement
of its expenses reasonably incurred thereby.


(c)           COMPANY's duty to indemnify OPERATOR and other Indemnified Persons
as stated herein shall survive the term or termination of this Agreement and
shall apply to any event or occurrence arising before or after the execution or
termination, as the case may be, of this Agreement.  The indemnification
provisions of this Agreement are intended to be construed broadly to provide the
maximum possible protection to Indemnified Persons consistent with law and the
express terms of this Agreement.

 
8

--------------------------------------------------------------------------------

 

VII.        Termination of Agreement.  Prior to expiration of the term of this
Agreement, this Agreement may be terminated as follows:


(a)          COMPANY may terminate this Agreement upon written notice in the
event of any of the following (a “Permitted Termination”) without incurring a
Breakup Fee:


(i)           the Property’s actual EBITDAM for any given twelve month period is
below that which has been projected in the Operating & Capital Budget for such
twelve month period by 15.0% or more;


(ii)           a change occurs such that Dave Jonas, Richard Superstein and/or
Rene Guim (each a “Key Principal Contractor”, and collectively the “Key
Principal Contractors”) are no longer managing the day to day business affairs
of OPERATOR, and the following procedure is followed prior to termination of
this Agreement by COMPANY: (a) OPERATOR shall have the right for a period of 60
days after such change takes place to propose for COMPANY’s considerations one
or more new Key Principal Contractor(s) who will continue to manage the day to
day business affairs of OPERATOR and replace such exiting Key Principal
Contractor(s) together with such other information as OPERATOR deems appropriate
to assist COMPANY in evaluating whether to continue the services of OPERATOR
under this Agreement, and (b) COMPANY shall exercise good faith in reviewing
such proposed Key Principal Contractor(s) and information within 30 days
following receipt thereof, with the ultimate decision as to whether to continue
or terminate this Agreement following a change (as described above) remaining in
COMPANY’s discretion, which determination shall be made by written notice from
COMPANY to OPERATOR within said 30 day period;


(iii)           OPERATOR  fails to comply with section II(d) hereof or otherwise
ceases committing adequate time and attention to perform its duties of
developing, supervising, managing, directing, and/or operating the Property as
provided herein, provided that COMPANY has first provided OPERATOR with written
notice of such failure and has allowed at least thirty (30) days for cure; or


(iv)           OPERATOR  fails to obtain or maintain any license necessary to
manage and operate the Property; provided that COMPANY has first provided
OPERATOR with notice of such failure and, if capable of cure, has allowed at
least thirty (30) days for cure, provided further that no such cure period shall
be required, in the event that failure by COMPANY to immediately terminate
OPERATOR would prohibit COMPANY from offering slot machine gaming, or other
gaming activities, at the Property.


(b)           In the event COMPANY terminates this Agreement for any reason
other than a reason specifically defined in this Agreement as a Permitted
Termination (defined above), such termination by COMPANY shall not be a
Permitted Termination (and thus OPERATOR shall be entitled to a Breakup Fee as
provided above).

 
9

--------------------------------------------------------------------------------

 

(c)           In the event of either of the following, OPERATOR may terminate
this Agreement upon written notice, and such termination shall for all purposes
under this Agreement be deemed a termination by COMPANY for a reason that is not
a Permitted Termination (and thus entitle OPERATOR to a Breakup Fee as provided
above):


(i)           failure by COMPANY to make any payment to OPERATOR required under
this Agreement on or before the date on which such payment is due and
continuation of such failure for fifteen (15) business days after written
notice; or


(ii)           material failure by COMPANY to perform or comply with this
Agreement (including, by way of example and not limitation, a failure to provide
funding for operations as required herein), provided that OPERATOR has first
provided COMPANY with written notice of such failure and, if capable of cure,
has allowed at least thirty (30) days for cure.


(d)           In the event Opening does not occur on or before March 31, 2012,
unless solely by fault of OPERATOR, OPERATOR may terminate this Agreement upon
written notice, in which case, unless COMPANY and OPERATOR reach an agreement
for COMPANY to retain OPERATOR on a negotiated fee basis until the rescheduled
Opening, COMPANY shall for the first three years of operation following Opening
pay OPERATOR one percent (1.0%) of Gross Gaming Revenues and one and one half
percent (1.5%) of EBITDAM.


VIII.      Confidentiality; Proprietary Information.


(a)           Confidentiality.  Both parties shall maintain confidentiality with
respect to material developments in the course of development and operation of
the Property subject to legal and regulatory requirements.  Except as required
by law, confidential information shall only be made available to such of a
party's or the other party’s employees and consultants as are required to have
access to the same in order for the recipient party to adequately use such
information for the purposes for which it was furnished.  Any person to whom
such information is disclosed shall be informed of its confidential nature and
shall agree to keep it confidential as provided herein.  Information provided by
one party to the other shall not be presumed confidential unless the information
is presented to the recipient under circumstances which clearly and directly
indicate the delivering party intends such information to be confidential and
such information is not: (i) already known to the receiving party, other than
under an obligation of confidentiality, at the time of disclosure; (ii)
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving party; (iii) generally available to the
public or otherwise part of the public domain after its disclosure other than
through an act or omission of the receiving party in breach of this Agreement;
or (iv) subsequently lawfully disclosed to the receiving party by a person other
than a party to this Agreement.

 
10

--------------------------------------------------------------------------------

 

(b)          Proprietary Information.  In the event of termination of this
Agreement, OPERATOR will immediately return to COMPANY all of the marketing,
credit and customer data generated by Operator in connection with its duties
hereunder (collectively “Customer Data”).  Operator shall have no right to sell,
transfer, convey, assign, license, or otherwise benefit from such Customer Data,
and such Customer Data shall be COMPANY's sole and exclusive
property.  OPERATOR's proprietary computer programs and Operator's operations
manuals shall remain the sole property of OPERATOR, and shall not be used or
disclosed to other persons by COMPANY or its agents or affiliates. COMPANY
recognizes, acknowledges and agrees that OPERATOR may own or manage other
properties in addition to the Property and that OPERATOR shall, during the term
of this Agreement and thereafter, have and enjoy the continuing right to use all
portions of its operational and marketing strategies, including, without
limitation, that portion used but not developed in discharging its duties under
this Agreement, in conjunction with management by OPERATOR.


IX.         Subordination.  Pursuant to the Management Fee Subordination
Agreement, attached as Exhibit A hereto, the OPERATOR hereby subordinates to
ABC  all indebtedness of the COMPANY and its affiliates to the OPERATOR in
connection with this Agreement, now existing and hereafter arising, in favor of
the obligations under the ABC Financing Documents and the COMPANY hereby accepts
and acknowledges such subordination.  The COMPANY and the OPERATOR agree to
execute and deliver to ABC the Management Fee Subordination Agreement on the
date hereof.


X.           Miscellaneous.


(a)           Representations.  COMPANY and OPERATOR each represent that it is
duly organized and validly existing under applicable law, is legally capable of
entering into this Agreement and fulfilling its obligations under it, and will
not be in material breach of any other agreement by virtue of this Agreement.


(b)           Arbitration.  Every dispute between the parties arising with
respect to this Agreement shall be resolved through binding arbitration in
Miami, Florida, in accordance with the then prevailing rules of the American
Arbitration Association.  Arbitration proceedings shall be instituted on or
before the later of (i) three months after the occurrence of the event giving
rise to the dispute and (ii) three months after the complaining party became or
reasonably should have become aware of the event giving rise to the
dispute.  Each party shall bear its own expenses of the arbitration including,
without limitation, attorney fees, and the parties shall divide the arbitration
expenses and fees equally.


(c)           Notices.  Any notice required or permitted hereunder shall be
sufficiently given if in writing and sent to the address shown below (or to any
updated address as provided) by (i) personal delivery, (ii) overnight courier,
(iii) registered or certified mail (return receipt requested, postage prepaid),
or (iv) facsimile.  Notice shall be deemed effective upon actual receipt or, if
receipt is deliberately refused or delayed by the intended recipient, on the
date delivery is first attempted.

 
11

--------------------------------------------------------------------------------

 

If to OPERATOR: James Ahearn, Chairman & CEO, Miami Casino Management, LLC,
21001 N. Tatum Blvd, Suite 1630-256, Phoenix, AZ, 85050


With a copy to ABC:  ABC Funding, LLC, 222 Berkeley Street, 18th floor, Boston,
MA 02116, Attention of James Freeland and Adam Britt.


If to COMPANY: Bennett Collett, Jr. , 3500 NW 37th Avenue, Miami, FL 33142


With a copy to ABC:  ABC Funding, LLC, 222 Berkeley Street, 18th floor, Boston,
MA 02116, Attention of James Freeland and Adam Britt.


(d)           Entire Agreement; No Party Deemed Drafter.  This Agreement,
together with all attachments hereto, constitutes the full and complete
understanding of the parties with respect to the subject matter it address.  The
parties acknowledge that each has played a significant role in the drafting of
this Agreement and therefore neither party shall be deemed the drafter of the
Agreement for purposes of construction or interpretation.


(e)           Amendments, Modifications.  This Agreement may be amended or
modified only in writing signed by the OPERATOR, ABC and the COMPANY.


Accepted:


FLORIDA GAMING CENTERS, INC.


I, _____________________, represent that I am an officer of FLORIDA GAMING
CENTERS, INC. and am duly authorized by FLORIDA GAMING CENTERS, INC. to enter
into this Agreement on its behalf, and hereby enter into this Agreement on
behalf of FLORIDA GAMING CENTERS, INC. by affixing my signature below:



     
Name:
 
Date
Title:
  
 


 
12

--------------------------------------------------------------------------------

 

Accepted:


MIAMI CASINO MANAGEMENT, LLC


I, James Ahearn, represent that I am an officer of MIAMI CASINO MANAGEMENT, LLC
and am duly authorized by MIAMI CASINO MANAGEMENT, LLC to enter into this
Agreement on its behalf, and hereby enter into this Agreement on behalf of MIAMI
CASINO MANAGEMENT, LLC by affixing my signature below:



     
James Ahearn
 
Date
Chairman & CEO
  
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT J


FORM OF FREEDOM FINANCIAL NOTE


Attached.


 
EXHIBIT J

--------------------------------------------------------------------------------

 
 
FLORIDA GAMING CORPORATION
PROMISSORY NOTE


$1,905,000
New Albany, Indiana
 
April __, 2011



Florida Gaming Corporation, a Delaware corporation ("Company"), the principal
office of which is located at 2669 Charlestown Road, New Albany, Indiana 47150,
for value received, hereby promises to pay to the order of Freedom Financial
Corporation, an Indiana corporation, whose principal office address is 2669
Charleston Road, New Albany, Indiana  47150 ("Lender"), the sum of One Million
Nine Hundred and Five Thousand Dollars ($1,905,000), together with interest
thereon, on or before the "Note Maturity Date" as that term is defined below.


RECITALS


A.           Company is a party to that certain Credit Agreement dated as of
April __, 2011 (the "Credit Agreement") by and among Company, as Holdings,
Florida Gaming Centers, Inc., as Borrower, the lenders party thereto ("Senior
Creditors"), and ABC Funding, LLC, as the Administrative Agent ("Administrative
Agent") whereby the Senior Creditors have agreed to make certain term loans to
Florida Gaming Centers, Inc. pursuant to the terms and conditions set forth
herein.  Each capitalized term not otherwise defined herein shall have the
meaning given to it in the Credit Agreement (a copy of which has been provided
to the Lender).


B.           Company owes Lender $1,905,000, consisting of (i) certain accounts
receivable in the amount of $150,000 and (ii) $1,755,000 of accrued but unpaid
consulting services rendered through March 31, 2011 (collectively, the
"Debt").  In consideration of Company being a party to the Credit Agreement,
Lender has agreed to the repayment terms set forth herein for the outstanding
amount of the accounts receivable due and payable to Lender.


C.           In connection with this Note, Company and Lender have entered into
that certain Subordination Agreement, dated as of April __, 2011 (as amended or
modified from time to time, the "Subordination Agreement"), by and among
Company, Lender, Florida Gaming Centers, Inc. and the Administrative Agent,
pursuant to which the parties have agreed, among other things, that the
Indebtedness evidenced by this Note shall be subordinate in all respects to the
Obligations under the Credit Agreement.


AGREEMENT


NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Company and Lender agree to the following:


1.           Interest.  The Company shall pay interest, paid-in-kind instead of
in cash, at the Company's sole option, at the rate of six percent (6.00%) per
annum (the "Interest Rate") on the principal of this Note outstanding during the
period beginning on the date hereof and ending on the Note Maturity
Date.  Accrued interest under this Note shall be compounded annually.  Interest
payable under this Note shall be computed on the basis of a year of 365 days and
actual days elapsed occurring in the period for which payable.
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything in this Note to the contrary, the interest rate charged
hereon shall not exceed the maximum rate allowable by applicable law.  If any
stated interest rate herein exceeds the maximum allowable rate, then the
interest rate shall be reduced to the maximum allowable rate, and any excess
payment of interest made by the Company at any time shall be applied to the
unpaid balance of any outstanding principal of this Note.
 
2.           Payments.  Company shall make payments of interest only on this
Note, beginning on May 1, 2011, and continuing on the 1st day of each and every
month thereafter with a final payment of the outstanding principal balance of
this Note, and all accrued interest thereon, payable on the Note Maturity
Date.  No principal payments shall be made or accepted in respect thereof prior
to the Note Maturity Date.
 
All payments made on this Note shall be applied, at the option of the Lender,
first to late charges and collection costs, if any, then to accrued interest and
then to principal.
 
3.           Note Maturity Date.  The outstanding principal of this Note, all
accrued but unpaid interest thereon and all other charges, fees or expenses
hereunder shall be due and payable in full on the date six (6) months after the
Maturity Date under the Credit Agreement (the "Note Maturity Date").


4.           Late Charge.  If Lender does not receive any payment due under this
Note within ten (10) days of the Note Maturity Date, then Lender may charge a
late charge of five percent (5.00%) of the amount of the overdue payment (the
"Late Charge").


5.           Events of Default; Extinguishment.  If any of the following events
("Events of Default") shall occur:
 
(i)           the institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to institution of bankruptcy or
insolvency proceedings against it or the filing by it of a petition or answer
consenting to or seeking reorganization or release under the federal Bankruptcy
Act, or any other applicable federal or state law, or the consent by it to the
filing of any such petition or the appointment of a receiver, liquidator,
assignee, trustee or other similar official of the Company, or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;
 
(ii)          if, within sixty (60) days after the commencement of an action
against the Company (and service of process in connection therewith on the
Company) seeking any bankruptcy, insolvency, reorganization, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been resolved in favor of the Company or
all orders or proceedings thereunder affecting the operations or the business of
the Company stayed, or if the stay of any such order or proceeding shall
thereafter be set aside, or if, within sixty (60) days after the appointment
without the consent or acquiescence of the Company of any trustee, receiver
or liquidator of the Company or of all or any substantial part of the properties
of the Company, such appointment shall not have been vacated;
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)         any capital reorganization of the Company, any reclassification or
recapitalization of the capital shares of the Company or any transfer of all or
substantially all of the assets of the Company to any other person or any
consolidation or merger involving the Company;  or
 
(iv)        any voluntary or involuntary dissolution, liquidation or winding-up
of the Company,
 
then, the outstanding principal balance hereunder, together with all arrearages
of interest and any other Indebtedness evidenced by this Note, will extinguish
and all obligations (including, without limitation, all payment and performance
obligations) and Indebtedness evidenced by this Note will be cancelled and no
longer remain outstanding or enforceable by the Lender from the date of the
occurrence of an Event of Default.
 
6.           Payment in Full.  The Lender agrees that this Note shall evidence
all amounts owed by Company to the Lender in connection with the Debt, including
all costs and expenses incurred by the Lender, including, without limitation,
reasonable attorneys' fees and legal expenses, that have been incurred by the
Lender in connection with the preparation and execution of this Note.
 
7.           Assignment and Binding Effect.  The rights and obligations of the
Company and the Lender shall be binding upon and benefit the successors,
permitted assigns, heirs, administrators and transferees of the parties. This
Note may not be assigned by the Company or the Lender without the prior written
consent of the other party.
 
8.           Waiver and Amendment.  This Note may not be amended, waived or
modified except upon the written consent of the Company, the Lender and the
Administrative Agent.
 
9.           Prepayment.  Subject to the prohibitions, limitations and
restrictions set forth in the Subordination Agreement, this Note may be prepaid
at the election of the Company upon 10 days prior written notice to the Lender.
 
10.         Notices.  Any notice, request or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), or (ii)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
set forth herein.  Any party hereto may by notice so given change its address
for future notice hereunder.  The Lender and the Borrower hereby agree that a
copy of all notices and other communications provided for herein shall be
simultaneously delivered to the Administrative Agent at ABC Funding, LLC, 222
Berkeley Street, 18th Floor, Boston, MA  02166, attention of James Freeland and
Adam Britt (Facsimile: (617) 598-4902).
 
11.        Waivers.  The Company hereby waives presentment, demand, protest and
notice of dishonor and protest, and also waives all other exemptions; and agrees
that extension or extensions of the time of payment of this Note or any
installment or part thereof may be made before, at or after maturity by
agreement by the Lender.  Subject to the prohibitions, limitations and
restrictions set forth in the Subordination Agreement and Section 5 of this
Note, the Company shall pay to the Lender, upon demand, all costs and expenses,
including, without limitation, reasonable attorneys' fees and legal expenses,
that may be incurred by the Lender in connection with the enforcement of this
Note.
 
 
3

--------------------------------------------------------------------------------

 
 
12.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding that body of law
relating to conflict of laws.
 
13.         Heading; References.  All headings used herein are used for
convenience only and shall not be used to construe or interpret this
Note.  Except where otherwise indicated, all references herein to Sections refer
to Sections hereof.
 
[SIGNATURE ON FOLLOWING PAGE]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be issued this __ day of
April, 2011.


COMPANY:


FLORIDA GAMING CORPORATION, a
Delaware corporation


By: ______________________________
Print Name: _______________________
Title: ____________________________


Agreed and Acknowledged:


LENDER:


FREEDOM FINANCIAL CORPORATION,
an Indiana corporation


By: ______________________________
Print Name: _______________________
Title: ____________________________


 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
FORM OF FREEDOM CONSULTING AGREEMENT
 
Attached.


 
EXHIBIT K

--------------------------------------------------------------------------------

 
 
CONSULTING AGREEMENT


This Agreement dated April __, 2011 is between Freedom Financial Corporation, an
Indiana corporation ("Consultant") and Florida Gaming Corporation, a Delaware
corporation ("FGC").


WHEREAS, Consultant’s principal W. Bennett Collett (“WBC”) was for many years
the President and Chief Executive Officer of FGC and its wholly-owned subsidiary
Florida Gaming Centers, Inc. (“Centers”), a Florida corporation (together with
FGC, the “Companies”) until his retirement effective as of the date of this
Agreement.  WBC is knowledgeable and experienced in both the areas in which the
Companies conduct their respective businesses, and with industry sources and
contacts, customers, and suppliers vital to the businesses operated by the
Companies.


WHEREAS, FGC desires to maximize the value of the Companies’ business operations
by entering into this Agreement with Consultant to utilize WBC’s valuable
knowledge, assistance, reputation, and contacts in connection with existing
business lines and with the anticipated future business opportunities of the
Companies.


WHEREAS, the Companies are entering into a Credit Agreement of even date
herewith with ABC Funding, LLC and certain other parties pursuant to which
Centers is obtaining significant financing to expand its business activities and
the execution and delivery of this Agreement is contemplated in such Credit
Agreement.  Each capitalized term not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement.


WHEREAS, the Companies, Administrative Agent and the Consultant are entering
into that certain Freedom Consulting Subordination Agreement of even date
herewith (the “Freedom Consulting Subordination Agreement”) pursuant to which
the Consultant shall subordinate payments thereunder to the Obligations and
limit amounts which may accrue during any fiscal year under this Agreement.


NOW THEREFORE, in consideration of the foregoing premises, the representations
contained herein, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, the parties hereto
agree as follows:


1.           Consulting Services.  Consultant will direct WBC to perform such
business consulting services as FGC may reasonably request from time to time
relating to the Companies’ businesses and future opportunities (the "Consulting
Services).  The parties acknowledge that it is difficult to specify the nature
of such Consulting Services in advance because they will address evolving and
newly-identified issues, but agree that the Consulting Services generally will
consist of advice and assistance for developing and implementing new business
opportunities for the Companies, identifying and developing expansion
opportunities, and customer and investor relations, and that Consultant will not
be primarily concerned with operational issues.  Consultant will cause WBC to be
available at reasonable times to provide advice and counsel to FGC's officers
and representatives in person or by telephone.  The maximum number of hours of
Consulting Service which Consultant will be obligated to cause WBC to perform
annually will be 500 hours.  Unless this Agreement has been terminated,
Consultant may provide greater or fewer hours of Consulting Service than such
number without affecting the compensation set forth herein.


 
 

--------------------------------------------------------------------------------

 


2.           Compensation.


(a)           Subject to the Freedom Consulting Subordination Agreement and
clause (c) below, Consultant will be paid compensation in each year for the
Consulting Services performed that year under this Agreement and for its and
WBC’s agreement not to compete during and after the term of this Agreement in
accordance with Exhibit A attached hereto.


(b)           Subject to the Freedom Consulting Subordination Agreement and
clause (c) below, FGC will (i) reimburse consultant for documented expenses
reasonably incurred by WBC in connection with performing the Freedom Consulting
Services, including but not limited to expenses for travel, lodging, meals and
entertainment (subject to a maximum aggregate reimbursement of $7,500 in each
consecutive three-month period beginning on the Opening Date) and (ii) provide
Consultant at its expense an office, telephone, and secretarial assistance as
required.  Secretarial services to be provided to Consultant under this
paragraph will be performed by members of FGC's current staff or their
replacements and FGC will have no obligation to hire additional persons to
perform such services.


(c)           FGC and Consultant hereby agree and acknowledge that all payments
made pursuant to this Agreement are subject to certain representations,
warranties and covenants made by the Companies in the Credit Agreement,
including, without limitation, the Permitted Corporate Expenses Cap and Section
6.06 of the Credit Agreement and that FGC shall not make, and the Consultant
shall not accept or receive, any payment that would breach any such
representation, warranty or covenant made by the Companies in the Credit
Agreement.


3.           Term, Termination, Extinguishment.


(a)           The term of this Agreement will commence April __, 2011 and end
December 31, 2017 unless terminated earlier as set forth below.


(b)           The Consultant or FGC may terminate this Agreement for cause at
any time.  For the purposes of this Agreement, "cause" includes any breach or
default of this Agreement by the other party which is not cured within 30 days
of written notice thereof; commission of a felony; or action by the Consultant
that materially injures the image or reputation of the Companies.


(c)           Either the Consultant or FGC may terminate this Agreement without
cause upon 90 days' written notice.


(d)           This Agreement shall automatically terminate upon the occurrence
of any of the events described in Sections 7.01(h), (i) or (j) of the Credit
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           In the event of the termination of this Agreement under clauses
(a) through (c) above, the Consultant will not be entitled to compensation for
Consulting Services performed or expenses incurred after the date of
termination, but FGC will have the continuing obligation to pay for Consulting
Services performed prior to termination and to reimburse Consultant's expenses
as described herein which accrued as of the date of termination.  In the event
of the termination of this Agreement under clause (d) above, the Consultant will
not be entitled to compensation for Consulting Services performed or expenses
incurred after the date of termination.  In addition, no obligations or amounts
which accrued or arose prior to the date of such termination shall be required
to be paid on or after the date of such termination.  All such obligations and
amounts (including any reimbursements in respect of expenses) shall be
automatically cancelled as of the date of such termination and shall not be
required to be paid.


4.           Subordination.  Pursuant to the Freedom Consulting Subordination
Agreement attached as Exhibit B hereto, the Consultant hereby subordinates to
the Administrative Agent all indebtedness of FGC and its Affiliates to the
Consultant in connection with this Agreement, now existing and hereafter
arising, in favor of the Obligations and FGC hereby accepts and acknowledges
such subordination.  FGC and the Consultant agree to execute and deliver to
Administrative Agent the Freedom Consulting Subordination Agreement on the date
hereof.
 
5.           Confidential Information.  For purposes of this paragraph 5, "FGC"
includes the Companies and each Affiliate or affiliated employer of either of
the Companies.  The provisions of this paragraph 5 will survive the termination
of this Agreement.
 
(a)           Consultant and WBC acknowledge that they will have access to
Confidential Information (as later defined) used by FGC and that FGC is involved
in a highly competitive industry and relies upon maintaining the confidentiality
of its Confidential Information.
 
(b)           "Confidential Information" means information, documentation, or
data, possessed by FGC or developed by Consultant or WBC in the course of
Consultant's performance of Consulting Services under this Agreement that is not
generally known to the public and that tends to give FGC a competitive advantage
over competitors who do not possess the information.  Such Confidential
Information includes, but is not limited to:  (i) lists of FGC's actual or
potential customers, suppliers and investors, contracts and transactions between
FGC and its customers and suppliers, and price lists of FGC and its suppliers,
(ii) products and processes, technical data, plans, and specifications, and
present and/or future development projects of FGC, (iii) financial and/or
marketing data respecting the conduct of the present or future phases of FGC's
business, and (iv) other information considered confidential and proprietary by
FGC or by its customers and suppliers.
 
(c)           Consultant and WBC agree that, except as authorized by FGC,
neither Consultant nor WBC will directly or indirectly use or disclose to anyone
Confidential Information.
 
(d)           Consultant and WBC agree that, during the term of this Agreement
and for 24 months after the termination of this Agreement for any reason,
Consultant and WBC will not, directly or indirectly, or through any person or
entity, divert, call on, solicit, or communicate with any of FGC’s customers,
regardless of their location, for the purpose of obtaining business from such
customers other than for the benefit of FGC; or hire, solicit, persuade, or
attempt to hire, solicit, or persuade, any employee or independent contractor of
FGC to discontinue his or her relationship with FGC and/or to work for a
competing enterprise.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Consultant and WBC agree that during the period beginning on the
date of this Agreement and ending on the second anniversary of the date of
termination of this Agreement for any reason, they will not, anywhere within the
United States or any other area where FGC conducts its business, directly or
indirectly, compete with or against FGC or become associated in any way or in
any capacity with any other party engaged in a business substantially similar
and competitive with that of FGC.
 
(f)           Consultant and WBC agree that the obligations set forth above
apply regardless of where Consultant or WBC may be located in the
future.  Consultant and WBC agree that these obligations are a reasonable
agreement, both in duration and scope.  Consultant and WBC agree that the
obligations set forth above are necessary because Consultant and WBC could
severely damage FGC without such obligations.
 
(g)           Consultant and WBC agree that restrictions contained in this
Agreement are necessary to protect the legitimate business interests of FGC and
that any violation thereof would result in irreparable harm and injury to
FGC.  In the event of a breach or threatened breach of this Agreement,
Consultant and WBC agree that FGC will be entitled to an injunction restraining
Consultant and WBC from such breach or threatened breach and to any other legal
or equitable remedies available to FGC.
 
6.           Director Status Not Affected.  This Agreement will not affect in
any manner WBC's status as a Director of the Companies or as the Chairman of
their respective Boards of Directors.


7.           Governing Law.  This Agreement will be governed by and construed in
accordance under the laws of the State of Delaware.


8.           Independent Contractor.  The Consultant acknowledges and agrees
that it is an independent contractor for federal, state, and local tax purposes
and that this Agreement does not create any employer-employee relationship
between Consultant and FGC or between FGC and WBC.  Consultant will determine
the means, manner, time, and place of performance of any Consulting Services it
provides under this Agreement in his sole discretion.  Consultant will not be
subject to direction or control by FGC except to the extent that such direction
or control may be specifically required by applicable law or regulation, or as
Consultant requests interim consultation from FGC that the Consulting Services
are meeting Agreement objectives.  Consultant will pay all federal, state, and
local income and other taxes with respect to all amounts received from FGC
hereunder.


9.           Severability of Provisions.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction or as applied to particular
facts and circumstances will, as to such jurisdiction and to such facts and
circumstances, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or the
application thereof to other facts and circumstances, and any such prohibition
or unenforceability in any jurisdiction will not invalidate or render
unenforceable such provision in any other jurisdiction.


 
4

--------------------------------------------------------------------------------

 


10.         Waiver.  Any of the terms, conditions, or provisions of this
Agreement may be waived at any time and from time to time in writing by the
party entitled to the benefit thereof and the Administrative Agent without
affecting any other term, condition, or provision of this Agreement.  No waiver
will be effective unless it is in writing.  The waiver by any party hereto of
any breach of any term, condition, or provision of this Agreement will not
operate or be construed as a waiver of any other term, condition, or provision
or of any subsequent breach of the same term, condition, or provision.


11.         Notices.  All notices and communications required or permitted to be
given or delivered under the agreement to Consultant, the Administrative Agent
or FGC, which notices or communications must be in writing, will be deemed to
have been given if delivered by hand or overnight courier service or mailed,
postage prepaid, certified or registered, addressed as follows:


(i)           if to the Administrative Agent, ABC Funding, LLC, 222 Berkeley
Street, 18th Floor, Boston, MA  02116, Attention of James Freeland and Adam
Britt (Facsimile: (617) 598-4902).


(ii)          if to FGC:  Florida Gaming Corporation, 3500 NW 37th Avenue,
Miami, FL  33142, Attention of W. Bennett Collett, Jr.


(iii)         if to Consultant:  Freedom Financial Corporation, 2669 Charlestown
Road, Suite D, New Albany, IN  47150, Attention of W. Bennett Collett.


A party hereto may, by notice to the other, designate a different address for
making payments required or permitted to be made and for the giving of notices
or other communications to the party designating such new address.


12.         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties in respect of the subject matter hereof,
and supersedes all prior agreements and discussions with respect to the subject
matter hereof.


13.         Amendments, Modifications.  This Agreement may be amended or
modified only in writing signed by the Consultant, the Administrative Agent and
FGC.
 
The remainder of this page is intentionally blank.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above.



 
CONSULTANT:
       
FREEDOM FINANCIAL CORPORATION
       
By:
         
Title:
         
FGC:
     
FLORIDA GAMING CORPORATION
       
By:
         
Title:
 



W. Bennett Collett executes this Agreement to confirm he is bound by the
provisions of paragraph 5 hereof.
         
W. Bennett Collett
 

 
 
6

--------------------------------------------------------------------------------

 


EXHIBIT A
Compensation of Consultant


Consultant shall receive $300,000 per fiscal year in exchange for its
performance of the Consulting Services; provided that if Centers satisfies the
EBITDAM Adjustment Condition with respect to a fiscal year, the compensation for
that Fiscal Year shall be $450,000, provided further, that no portion of the
compensation of Consultant that goes unused in any fiscal year shall be
available in any other fiscal year and no more than 25% of any fiscal year’s
compensation of Consultant shall be available or otherwise distributed in any
fiscal quarter occurring during such fiscal year. The first such fiscal year
shall be the period beginning on the Opening Date, with each subsequent fiscal
year running for periods of 12 consecutive months thereafter. In no event will
payments be made hereunder prior to the Opening Date.


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Form of Freedom Consulting Subordination Agreement


 
 

--------------------------------------------------------------------------------

 
 